EXHIBIT 10.2

SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

Dated as of June 16, 2009

Among

ABITIBI-CONSOLIDATED U.S. FUNDING CORP.

as the Seller

and

CITIBANK, N.A.,

BARCLAYS BANK PLC

and the other financial and other institutions from time to time party hereto,

as Banks

and

CITIBANK, N.A.,

as the Agent

and

THE ORIGINATORS NAMED HEREIN

and

ABITIBI CONSOLIDATED SALES CORPORATION

as Servicer

and

ABITIBI-CONSOLIDATED INC.

as Subservicer

and

BARCLAYS CAPITAL INC.,

as Syndication Agent

and

THE CIT GROUP / BUSINESS CREDIT, INC.,

as Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

  

    DEFINITIONS

   1

Section 1.01

  

Certain Defined Terms

   1

Section 1.02

  

Other Terms

   27

ARTICLE II

  

    AMOUNTS AND TERMS OF THE PURCHASES

   27

Section 2.01

  

Purchase Facility

   27

Section 2.02

  

Making Purchases

   28

Section 2.03

  

Receivable Interest Computation

   29

Section 2.04

  

Settlement Procedures

   29

Section 2.05

  

Fees

   32

Section 2.06

  

Payments and Computations, Etc.

   33

Section 2.07

  

Dividing or Combining Receivable Interests

   33

Section 2.08

  

Increased Costs

   33

Section 2.09

  

[Intentionally Omitted]

   34

Section 2.10

  

Taxes

   34

Section 2.11

  

Security Interest

   37

Section 2.12

  

Sharing of Payments

   37

Section 2.13

  

Repurchase Option

   38

Section 2.14

  

Fifteen Month Facility Extension Option

   38

Section 2.15

  

Eighteen Month Facility Extension Option

   39

ARTICLE III

  

    CONDITIONS OF PURCHASES

   40

Section 3.01

  

[Intentionally Omitted]

   40

Section 3.02

  

Conditions Precedent to All Purchases and Reinvestments

   40

Section 3.03

  

Conditions Precedent to the Effectiveness of Amendment and Restatement

   40

ARTICLE IV

  

    REPRESENTATIONS AND WARRANTIES

   45

Section 4.01

  

Representations and Warranties of the Seller

   45

Section 4.02

  

Representations and Warranties of the Servicer

   48

ARTICLE V

  

    COVENANTS

   51

Section 5.01

  

Covenants of the Seller

   51

Section 5.02

  

Covenant of the Seller and the Originators

   58

ARTICLE VI

  

    ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES

   59

Section 6.01

  

Designation of Servicer

   59

Section 6.02

  

Duties of Servicer

   59

Section 6.03

  

Certain Rights of the Agent

   62

Section 6.04

  

Rights and Remedies

   63

Section 6.05

  

Further Actions Evidencing Purchases

   63

 

-i-



--------------------------------------------------------------------------------

Section 6.06

  

Covenants of the Servicer and each Originator

   63

Section 6.07

  

Indemnities by the Servicer

   64

Section 6.08

  

[Reserved]

   65

Section 6.09

  

Canadian Residents

   66

Section 6.10

  

Deposit Account Agreements

   66

ARTICLE VII

  

    EVENTS OF TERMINATION

   66

Section 7.01

  

Events of Termination

   66

ARTICLE VIII

  

    THE AGENT

   73

Section 8.01

  

Authorization and Action

   73

Section 8.02

  

Agent’s Reliance, Etc.

   73

Section 8.03

  

Citibank and Affiliates

   73

Section 8.04

  

Bank’s Purchase Decision

   74

Section 8.05

  

Indemnification of Agent

   74

Section 8.06

  

Syndication Agent and Documentation Agent

   74

ARTICLE IX

  

    INDEMNIFICATION

   74

Section 9.01

  

Indemnities by the Seller

   74

ARTICLE X

  

    MISCELLANEOUS

   77

Section 10.01

  

Amendments, Etc.

   77

Section 10.02

  

Notices, Etc.

   80

Section 10.03

  

Assignability

   80

Section 10.04

  

Costs and Expenses

   82

Section 10.05

  

No Proceedings

   82

Section 10.06

  

Confidentiality

   83

Section 10.07

  

GOVERNING LAW

   85

Section 10.08

  

Execution in Counterparts

   85

Section 10.09

  

Survival of Termination

   85

Section 10.10

  

Consent to Jurisdiction

   85

Section 10.11

  

WAIVER OF JURY TRIAL

   86

Section 10.12

  

Judgment

   86

Section 10.13

  

Execution by ACI

   86

Section 10.14

  

Language

   86

Section 10.15

  

Tax Treatment

   86

Section 10.16

  

Acknowledgment

   87

Section 10.17

  

Assignment by Agent; Continuing Effectiveness

   87

Section 10.18

  

Insurance Policy

   88

Section 10.19

  

Amendment and Restatement and Continuing Effect

   88

Section 10.20

  

Damages Waiver

   88

 

-ii-



--------------------------------------------------------------------------------

       

SCHEDULES

SCHEDULE I

   -     

Bank Commitments

SCHEDULE II

   -     

Credit and Collection Policy

SCHEDULE III

   -     

Addresses

SCHEDULE IV

   -     

UCC and PPSA Information

SCHEDULE V

   -     

Deposit Accounts

SCHEDULE VI

   -     

Depositary Bank Consents

       

ANNEXES

ANNEX A-1

   -     

Form of Monthly Report

ANNEX A-2

   -     

Form of Weekly Report

ANNEX B

   -     

Form of Deposit Account Agreement

ANNEX C

   -     

Form of Assignment and Acceptance

ANNEX D

   -     

Form of Notice of Purchase

ANNEX E

   -     

[Intentionally Omitted]

ANNEX F

   -     

Form of Undertaking (Originator)

ANNEX G

   -     

Form of Undertaking (Servicer)

ANNEX H

   -     

Insurance Policy

ANNEX I

   -     

[Intentionally Omitted]

ANNEX J

   -     

[Intentionally Omitted]

ANNEX K

   -     

[Intentionally Omitted]

ANNEX L

   -     

Form of Notice of Change of Address

ANNEX M

   -     

[Intentionally Omitted]

ANNEX N

   -     

Form of Certificate Regarding Adverse Claims

       

EXHIBITS

EXHIBIT A-1

   -     

Form of Canadian Amended Order

EXHIBIT A-2

   -     

Form of US Interim Order

EXHIBIT B

   -     

Form of US Final Order

 

-iii-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

Dated as of June 16, 2009

ABITIBI-CONSOLIDATED U.S. FUNDING CORP., a Delaware corporation as Seller (as
this and other capitalized terms are hereinafter defined), CITIBANK, N.A.,
BARCLAYS BANK PLC and the other financial and other institutions from time to
time party hereto, as Banks, CITIBANK, N.A., as Agent for the Banks (“Agent”),
ABITIBI-CONSOLIDATED INC., a Canadian corporation (“ACI”), ABITIBI CONSOLIDATED
SALES CORPORATION, a Delaware corporation (“ACSC”), as Originators, ACSC, as
Servicer, ACI, as Subservicer, Barclays Capital Inc., as Syndication Agent, and
The CIT Group / Business Credit, Inc., as Documentation Agent, agree as follows:

PRELIMINARY STATEMENT. Abitibi-Consolidated U.S. Funding Corp. (the “Seller”),
Citibank, N.A., Citibank, N.A., London Branch (“CLB”), ACI and ACSC entered into
that certain Amended and Restated Receivables Purchase Agreement dated as of
January 31, 2008 (as amended prior to the date hereof, the “Existing RPA”). The
Seller has acquired, and may continue to acquire, Receivables from the
Originators, either by purchase or (in the case of ACSC) by contribution to the
capital of the Seller, as determined from time to time by the Seller and the
applicable Originator. The Seller has sold and is prepared to continue to sell
undivided fractional ownership interests (referred to herein as “Receivable
Interests”) in the Receivables. The Banks are prepared to continue to purchase
such Receivable Interests, in each case on the terms set forth herein. The
parties hereto wish to amend and restate the Existing RPA in its entirety.
Accordingly, the parties agree that the Existing RPA is amended and restated to
read in its entirety as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined. Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Abitibi Entity” means each of ACI, Donohue and their respective Subsidiaries.

“Adequate Protection Claims” has the meaning specified in the US Interim Order
(at any time prior to the entry of the US Final Order) or the US Final Order
(thereafter).

“Adjusted Eurodollar Rate” means, for any Yield Period, an interest rate per
annum equal to the rate per annum obtained by dividing (i) the Eurodollar Rate
for such Yield Period by (ii) a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage for such Yield Period.

“Administrative Questionnaire” means, with respect to each Bank, an
Administrative Questionnaire in the form requested by the Agent furnished to the
Agent, the Seller and the Servicer duly completed by such Bank.

 



--------------------------------------------------------------------------------

“Adverse Claim” means a lien, security interest, mortgage, pledge, assignment,
hypothec, hypothecation, privilege, title retention or other charge or
encumbrance, or any other type of preferential arrangement (which, for the
avoidance of doubt, does not include Taxes not yet due and payable).

“Affected Person” has the meaning specified in Section 2.08(a).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

“Affiliated Debtor” means an Affiliate of an Originator which has commenced a
case under the Bankruptcy Code or under the CCAA.

“Agent’s Account” means the following account of the Agent (or such other
account as the Agent may hereafter notify the Seller in writing):

 

Bank Name:    Citibank N.A.

ABA/Routing No.:

  

[Omitted]

Account Name:    Citicorp Industrials

Account No.:

  

[Omitted]

Reference:    Abitibi

“Aggregate Capital” means at any time the aggregate Capital of Receivable
Interests then outstanding under this Agreement.

“Agreement” means the Existing RPA, as amended and restated by the ARRPA and as
the same may be further amended, restated or otherwise modified from time to
time in accordance with the provisions hereof.

“Alternate Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate shall be at all times equal to the highest
of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time as Citibank’s base rate;

(b) 1/2 of one percent above the Federal Funds Rate; and

(c) 4.00%.

“Applicable Margin” means (i) 6.50% per annum, for purposes of determinations of
Yield based on the Alternate Base Rate, and (ii) 7.50% per annum, for purposes
of determinations of Yield based on the Adjusted Eurodollar Rate; provided, that
(x) upon the extension of the Stated Termination Date pursuant to the exercise
of the Fifteen Month Facility Extension Option, each of the foregoing rates
shall be increased by 1.00% per annum and (y) upon the extension of the Stated
Termination Date pursuant to the exercise of the Eighteen

 

-2-



--------------------------------------------------------------------------------

Month Facility Extension Option, each of the foregoing rates shall be increased
by an additional 1.00% per annum.

“Approved Country” means the United States, Canada, and any other country
outside of the European Area other than those:

(i) whose government or central bank (x) shall have prohibited the sale of the
currency of such country in exchange for United States dollars or shall have
admitted in writing its inability to pay its debts as the same become due,
(y) shall have declared a moratorium on the payment of its debts or the debts of
any national governmental authority of such country, or (z) shall have ceased to
be a member of the International Monetary Fund or ceased to be eligible to use
the resources of the International Monetary Fund; or

(ii) with respect to which the United States shall have imposed economic
sanctions.

“Approved DIP Receivable” means a Receivable (i) in respect of which the Obligor
is debtor in a case under Chapter 11 of the Bankruptcy Code, (ii) which arises
after the commencement of the case described in (i) and is therefore entitled to
priority as an administrative expense in such case and (iii) has been approved
for purposes of this Agreement by the Agent in its Discretion.

“ARRPA” means this Second Amended and Restated Receivables Purchase Agreement
dated as of June 16, 2009.

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank, an Eligible Assignee and the Agent, pursuant to which such
Eligible Assignee may become a party to this Agreement, substantially in the
form of Annex C.

“Assignee Agent” has the meaning specified in Section 10.17(a).

“Assignor Agent” has the meaning specified in Section 10.17(a).

“Availability Block” means at any time an amount equal to (a) the greater of
$30,000,000 or 8.0% of the Gross Receivables Pool Balance plus (b) the aggregate
amount by which the aggregate claims for all Export Losses (as defined in the
Insurance Policy) made by ACI and each “Affiliate of Abitibi” (as such term is
defined in the Maximum Liability Amount endorsement of the Insurance Policy)
under the Insurance Policy in any Policy Period (as defined in the Insurance
Policy) exceed $50,000,000.

“Availability Reserves” means, as of any date of determination, such reserves in
amounts as the Agent may from time to time establish (upon three Business Days’
notice to the Seller in the case of new reserve categories established after the
Closing Date and formula changes) and revise (upward or downward) in its
Discretion: (i) to reflect then-current market events, conditions, contingencies
or risks which, as reasonably determined by the Agent, do or could reasonably be
expected to materially adversely affect either (a) the collectibility of the
Collateral or its value or (b) the enforceability, perfection or priority of the
security interests and

 

-3-



--------------------------------------------------------------------------------

other rights of the Agent or any Bank in the Collateral or (ii) to reflect the
Agent’s reasonable belief that any collateral report or financial information
furnished by or on behalf of the Seller was incomplete, inaccurate or misleading
in any material respect when furnished and when considered with all other
related information furnished by or on behalf of Seller or (iii) in respect of
any state of facts which the Agent reasonably determines in good faith
constitutes a Trigger Event.

“Bank” means each Person listed as a “Bank” on the signature pages hereto and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 10.03.

“Bank Commitment” of any Bank means, (a) with respect to each Bank listed on the
signature pages hereof, the amount set forth as its Bank Commitment in Schedule
I and (b) with respect to a Bank that becomes a party hereto pursuant to an
Assignment and Acceptance, the amount set forth therein as such Bank’s Bank
Commitment, in each case as such amount may be reduced or increased by an
Assignment and Acceptance entered into between such Bank and an Eligible
Assignee, and as may be further reduced (or terminated) pursuant to the next
sentence. Any reduction (or termination) of the Purchase Limit pursuant to the
terms of this Agreement shall reduce ratably (or terminate) each Bank’s Bank
Commitment.

“Bankruptcy Case” means, collectively, the cases filed by (x) ACSC and the
Parent under Chapter 11 of the Bankruptcy Code and (y) ACI under Chapter 15 of
the Bankruptcy Code (or, at any time on or after the Petition Date, under
Chapter 11 of the Bankruptcy Code), in each case with the Bankruptcy Court.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

“Business Day” means any day on which (i) banks are not authorized or required
to close in New York City, Montreal or Ottawa, and (ii) if this definition of
“Business Day” is utilized in connection with the Eurodollar Rate, dealings are
carried out in the London interbank market.

“Canadian Amended Order” an order of the Canadian Court, substantially in the
form of Exhibit A-1, approving, inter alia, the continued sale and servicing of
Receivables under the Originator Purchase Agreement, the transactions
contemplated by this Agreement and the other Transaction Documents and the
performance by ACI of its obligations under this Agreement and the other
Transaction Documents.

“Canadian Case” means the case filed by ACI and certain of its Subsidiaries
under the CCAA with the Canadian Court.

“Canadian Court” means the Superior Court of Quebec.

 

-4-



--------------------------------------------------------------------------------

“Canadian Dollar Equivalent” means, as of any date, the amount obtained by
applying the rate for converting currency into Canadian Dollars at the spot rate
of exchange for that currency as reasonably determined and advised by the Agent.

“Canadian Dollars” or “CAD” means dollars in the lawful currency of Canada.

“Canadian Originator” means ACI.

“Canadian Tax Act” means the Income Tax Act (Canada) and the Regulations
thereunder, as amended, modified or replaced from time to time.

“Capital” of any Receivable Interest means the original amount paid to the
Seller for such Receivable Interest at the time of its purchase pursuant to this
Agreement, or such amount divided or combined in accordance with Section 2.07,
in each case reduced from time to time by Collections distributed on account of
such Capital pursuant to Section 2.04(e); provided that if such Capital shall
have been reduced by any such distribution and thereafter all or a portion of
such distribution is rescinded or must otherwise be returned for any reason,
such Capital shall be increased by the amount of such rescinded or returned
distribution, as though it had not been made.

“CCAA” means the Companies’ Creditors Arrangement Act (Canada).

“Change of Address” means the first change of address of the principal place of
business, chief executive office and location of receivables records of each of
the Seller and ACSC hereunder as described in the Notice of Change of Address.

“Change of Address Effective Date” has the meaning specified in
Section 10.01(e).

“Citibank” means Citibank, N.A., a national banking association.

“CLB” has the meaning specified in the Preliminary Statement.

“Closing Date” means the date the ARRPA becomes effective pursuant to
Section 3.03.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning specified in Section 2.11.

“Collateral Availability” means at any time an amount equal to (i) 85% of the
Net Receivables Pool Balance less (ii) the Insurance Deductible Reserve less
(iii) the Foreign Currency Adjustment less (iv) the Availability Block less
(v) Availability Reserves, each determined as of the date of the most recent
Weekly Report or Daily Report delivered pursuant to Section 6.02(g).

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, (i) all
cash proceeds of

 

-5-



--------------------------------------------------------------------------------

Related Security with respect to such Receivable, (ii) any Collection of such
Receivable deemed to have been received pursuant to Section 2.04 and (iii) any
Insurance Proceeds received with respect to such Receivable.

“Concentration Limit” for any Obligor means at any time:

(i) if and so long as such Obligor has Debt Ratings of at least BBB- by S&P and
Baa3 by Moody’s, 15.0%;

(ii) if and so long as such Obligor has Debt Ratings from S&P or Moody’s and the
preceding clause (i) is not applicable, 10.0%; or

(iii) if neither of the preceding clauses is applicable, 5.0%; provided that
unless and until the Agent determines that the circumstances warranting such
treatment no longer exist, the Concentration Limit for Infoglobo Comunicacoes
SA., a Brazilian entity, shall be 10.0%.

“Confidential Information” has the meaning specified in Section 10.06(b).

“Contract” means an agreement between an Originator and an Obligor (including,
in the case of any open account agreement, an invoice), pursuant to or under
which such Obligor shall be obligated to pay for merchandise, insurance or
services from time to time.

“Country Concentration Limit” means at any time, for any Approved Country other
than the United States or Canada, (i) if such Approved Country has Foreign
Currency Long Term Debt Ratings of BBB- or better from S&P and Ba1 or better
from Moody’s, 15% or (ii) otherwise, 10%; provided that the Agent may, in its
Discretion and at any time, on account of bona fide credit reasons, reduce (to a
lesser amount or to zero) any Country Concentration Limit.

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Originators in effect on the Closing Date and
described in Schedule II hereto, as modified in compliance with this Agreement.

“Daily Report” has the meaning specified in Section 6.02(g)(iii).

“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (v) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (iv) above.

“Debt Rating” for any Person, means the public rating by S&P of such Person’s
long term non credit enhanced, senior unsecured debt, or the corporate family
rating assigned to such Person by Moody’s.

 

-6-



--------------------------------------------------------------------------------

“Defaulted Bank” has the meaning specified in Section 2.02(f).

“Defaulted Receivable” means an Originator Receivable:

(i) as to which any payment, or part thereof, remains unpaid for more than
90 days (60 days in the case of an International Receivable and 45 days in the
case of an Approved DIP Receivable) from the original due date for such payment;

(ii) except in the case of an Approved DIP Receivable, as to which the Obligor
thereof or any other Person obligated thereon has taken any action, or suffered
any event to occur, of the type described in Section 7.01(g);

(iii) which, consistent with the Credit and Collection Policy, would be written
off the applicable Originator’s or the Seller’s books as uncollectible; or

(iv) for which the applicable Originator or the Seller has (or, consistent with
the Credit and Collection Policy, should have) established an Obligor specific
reserve for non payment.

“Deferred Purchase Price” has the meaning specified in the Originator Purchase
Agreement.

“Deposit Account” means an account maintained at a Deposit Bank into which
(i) Collections in the form of checks and other items are deposited that have
been sent to one or more Lock-Boxes by Obligors and/or (ii) Collections in the
form of electronic funds transfers and other items are paid directly by
Obligors.

“Deposit Account Agreement” means an agreement, in substantially the form of
Annex B.

“Deposit Bank” means any of the banks holding one or more Deposit Accounts.

“Diluted Receivable” means, without duplication, that portion (and only that
portion) of any Originator Receivable which is either (a) reduced or canceled as
a result of (i) any defective, rejected or returned merchandise or services, any
cash discount, or any failure by the applicable Originator to deliver any
merchandise or provide any services or otherwise to perform under the underlying
Contract, (ii) any change in the terms of, or cancellation of, a Contract or any
cash discount, discount for quick payment or other adjustment by the applicable
Originator which reduces the amount payable by the Obligor on the related
Originator Receivable (except any such change or cancellation resulting from or
relating to the financial inability to pay or insolvency of the Obligor of such
Originator Receivable) or (iii) any set off by an Obligor in respect of any
claim by such Obligor as to amounts owed by it on the related Originator
Receivable (whether such claim arises out of the same or a related transaction
or an unrelated transaction), (b) subject to any specific dispute, offset,
counterclaim or defense whatsoever (except the discharge in bankruptcy of the
Obligor thereof) or (c) the outstanding balance of the related invoice that was
reversed due to unship-reship transactions; provided that

 

-7-



--------------------------------------------------------------------------------

Diluted Receivables are calculated assuming that all chargebacks are resolved in
the Obligor’s favor.

“Discretion” shall mean the Agent’s good faith exercise of its discretion in a
manner consistent with its customary credit policies and practices for
asset-based credit facilities.

“Documentation Agent” means The CIT Group / Business Credit, Inc. in its
capacity as Documentation Agent in respect of the ARRPA.

“Dollar Equivalent” means, as of any date, the amount obtained by applying the
rate for converting currency into Dollars at the spot rate of exchange for that
currency as reasonably determined and advised by the Agent.

“Dollars” or “$” means dollars in the lawful currency of the United States.

“Donohue” means Donohue Corp., a Delaware corporation.

“Donohue Group” has the meaning specified in the US Interim Order (at any time
prior to the entry of the US Final Order) or the US Final Order (thereafter).

“EDC” has the meaning specified in Section 10.18.

“Eighteen Month Facility Extension Option” has the meaning specified in
Section 2.15.

“Eligible Assignee” means (i) any Bank (other than a Defaulted Bank) or any of
its Affiliates or any Related Fund, (ii) any Person managed by any Bank (other
than a Defaulted Bank) or any of its Affiliates, or (iii) any financial or other
institution approved by the Agent (which approval by the Agent shall not be
unreasonably withheld or delayed) and approved by the Seller (which approval by
the Seller shall not be unreasonably withheld or delayed and shall not be
required if an Event of Termination or an Incipient Event of Termination has
occurred and is continuing); provided that neither the Seller nor any of its
Affiliates may be an Eligible Assignee.

“Eligible Obligor” means an Obligor which:

(i) has a billing address in an Approved Country; and

(ii) is not a Person with respect to which the United States, Canada or any
other Approved Country shall have imposed sanctions; and

(iii) is not in violation of any applicable law, rule or regulation relating to
terrorism or money-laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 and the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada); and

 

-8-



--------------------------------------------------------------------------------

(iv) is not a Person (A) that is listed in the annex to, or otherwise subject to
the provisions of, the Executive Order, (B) that is owned or controlled by, or
acting for or on behalf of, any Person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order, (C) with which an
Affected Person or an Originator is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (D) that commits,
threatens or conspires to commit or supports “terrorism” as defined in the
Executive Order, or (E) that is named as a “specifically designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list or
any similar lists published in any other Approved Country; and

(v) is not a Person (A) whose property or interest in property is otherwise
blocked or subject to blocking pursuant to Section 1 of the Executive Order or
any other Anti-Terrorism Law, or (B) that engages in any dealings or
transactions prohibited by Section 2 of the Executive Order or any other
Anti-Terrorism Law, or is otherwise associated with any such Person in any
manner violative of such Section 2 or any other Anti-Terrorism Law.

“Eligible Receivable” means, at any time, a Receivable:

(i) in the case of any International Receivable, which is fully insured (to the
extent provided for therein) by the Insurance Policy;

(ii) the Obligor of which is an Eligible Obligor, is not an Affiliate of any of
an Originator or the Seller, and is not a Canadian federal or provincial Crown
corporation;

(iii) the Obligor of which is not a government or a governmental subdivision or
agency; provided, however, that if a Receivable satisfies all of the
requirements of an Eligible Receivable other than this clause (iii), such
Receivable shall be an Eligible Receivable, but only to the extent that
including such Receivable as an Eligible Receivable will not cause the aggregate
Outstanding Balance of all Receivables included as Eligible Receivables, the
Obligor of which is a government or a governmental subdivision or agency, to
exceed 1% of the aggregate Outstanding Balance of all Eligible Receivables;

(iv) which is not a Defaulted Receivable;

(v) the Obligor of which is not the Obligor of any Defaulted Receivables which
in the aggregate constitute 50% or more (10% or more in the case of
International Receivables) of the aggregate Outstanding Balance of all
Receivables of such Obligor;

(vi) which has been billed and, according to the Contract related thereto, is
required to be paid in full within (1) 90 days of the original billing date
therefor or (2) if such Receivable is an International Receivable, 180 days of
the

 

-9-



--------------------------------------------------------------------------------

original billing date, provided that, in each case, the “maximum payment terms”
with respect to such Receivable set forth in the Insurance Policy permits such
payment terms;

(vii) which is not subject to any deduction, offset, counterclaim, return
privilege or other conditions (other than (i) sales discounts given in the
ordinary course of the applicable Originator’s business and reflected in the
amount of such Receivable as set forth in the invoice or other supporting
material therefor or (ii) an offset or counterclaim of a nature specifically
addressed in the determination of Net Receivables Pool Balance); provided,
however, that if a Receivable satisfies all of the requirements of an Eligible
Receivable other than this clause (vii), such Receivable shall be an Eligible
Receivable, but only to the extent the amount of such Receivable exceeds such
deduction, offset, counterclaim, return privilege or other conditions;

(viii) which (A) in the case of a Receivable originated by the U.S. Originator,
is an “account” or “payment intangible” within the meaning of Article 9 of the
UCC of the applicable jurisdictions governing the perfection of the interest
created by a Receivable Interest and (B) in the case of a Receivable originated
by the Canadian Originator, is an “account” or “intangible” within the meaning
of the PPSA or a “claim” under the Civil Code of Quebec;

(ix) which (A) in the case of a Receivable originated by the U.S. Originator, is
denominated and payable only in Dollars in the United States, (B) in the case of
an International Receivable originated by the Canadian Originator, is
denominated and payable only in Dollars in the United States, and (C) in the
case of a Receivable other than an International Receivable originated by the
Canadian Originator, is denominated and payable only in Dollars or Canadian
Dollars in Canada;

(x) which arises under a Contract which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the Obligor of such Receivable and is not subject to any Adverse Claim or any
dispute, offset, counterclaim or defense whatsoever (except the potential
discharge in bankruptcy of such Obligor) and is not settled on a net basis;

(xi) which represents a bona fide obligation of the Obligor of such Receivable
to pay the stated amount;

(xii) as to which the applicable Originator has satisfied and fully performed
all obligations with respect to such Receivable required to be fulfilled by it
other than customary warranty obligations, and no further action is required to
be performed by any Person with respect thereto other than payment thereon by
the applicable Obligor;

 

-10-



--------------------------------------------------------------------------------

(xiii) which, together with the Contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which none of the Seller, the applicable Originator or the
Obligor is in violation of any such law, rule or regulation in any material
respect;

(xiv) which arises under a Contract which does not contain a legally enforceable
provision requiring the Obligor thereunder to consent to the transfer, sale or
assignment of the rights of the Seller or the applicable Originator thereunder
(unless a written consent of such Obligor has been obtained) or that otherwise
purports to restrict the ability of the Agent or the Banks to exercise their
rights under this Agreement, including, without limitation, their right to
review the related invoice or the payment terms of such Contract;

(xv) which arose from the sale of goods or the rendering of services in the
ordinary course of the applicable Originator’s business;

(xvi) which has not been extended, rewritten or otherwise modified from the
original terms thereof (except as permitted by Section 6.02(c));

(xvii) the transfer, sale or assignment of which does not contravene any
applicable law, rule or regulation;

(xviii) which (A) satisfies all applicable requirements of the Credit and
Collection Policy and (B) complies with such other criteria and requirements
(other than those relating to the collectibility of such Receivable) as the
Agent may from time to time specify to the Seller on account of bona fide credit
reasons upon 30 days’ notice;

(xvix) which, if the Obligor thereof has a billing address in Canada, satisfies
the requirements of Sections 4.01(s) and (t); and

(xx) which is not excluded from the Insurance Policy by virtue of the provisions
of Section 8(6) of the Insurance Policy.

“E-Mail Seller Report” has the meaning specified in Section 6.02(g).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which ACI or any of its Subsidiaries is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which ACI or any
of its Subsidiaries is a member.

 

-11-



--------------------------------------------------------------------------------

“Eureka” means Eureka Securitisation, plc, an English corporation.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Rate” means, for any Yield Period, an interest rate per annum equal
to the greater of (i) the rate per annum at which deposits in U.S. dollars are
offered by the principal office of Citibank in London, England to prime banks in
the London interbank market at 11:00 A.M. (London Time) two Business Days before
the first day of such Yield Period in an amount substantially equal to the
Capital associated with such Yield Period on such first day and for a period
equal to such Yield Period and (ii) 3.00%.

“Eurodollar Rate Reserve Percentage” of any Bank for any Yield Period in respect
of which Yield is computed by reference to the Adjusted Eurodollar Rate means
the reserve percentage applicable two Business Days before the first day of such
Yield Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) (or if more than one
such percentage shall be applicable, the daily average of such percentages for
those days in such Yield Period during which any such percentage shall be so
applicable) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Bank with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurocurrency
Liabilities is determined) having a term equal to such Yield Period.

“European Area” means the United Kingdom, Belgium, Ireland and Germany.

“Event of Termination” has the meaning specified in Section 7.01.

“Existing Aggregate Capital” has the meaning specified in Section 3.03.

“Existing Originator Purchase Agreement” means that certain Amended and Restated
Purchase and Contribution Agreement dated as of January 31, 2008, among the
Originators, as sellers, and the Seller, as purchaser, as amended prior to the
date hereof.

“Existing RPA” has the meaning specified in the Preliminary Statement.

“Facility Termination Date” means the earliest of (a) the Stated Termination
Date, (b) the substantial consummation (as defined in Section 1101 of the
Bankruptcy Code and which for purposes hereof shall be no later than the
“effective date”) of a plan of reorganization filed in the Bankruptcy Case that
is confirmed pursuant to an order entered by the Bankruptcy Court (or a
corresponding order shall be entered in the Canadian Court with respect to the
Canadian Case), (c) the date determined pursuant to Section 7.01 or (d) the date
the Purchase Limit reduces to zero pursuant to Section 2.01(b).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding

 

-12-



--------------------------------------------------------------------------------

Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
for such day on such transactions received by the Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Agreements” has the meaning specified in Section 2.05(b).

“Fees” means the fees payable by the Seller pursuant to Sections 2.05(b) and
2.05(c).

“Fifteen Month Facility Extension Option” has the meaning specified in
Section 2.14.

“Finance Charge” means, with respect to any Receivable, any interest, finance
charges or other similar charges payable at any time by an Obligor in connection
with such Receivable not having been paid on the due date thereof.

“Foreign Currency Adjustment” means, as of any date of determination, an amount
equal to the product of (A) the Outstanding Balance of Receivables that are
denominated in Canadian Dollars as of such date multiplied by (B) the product of
(i) the largest monthly decline (in percentage terms) of the Canadian Dollar
versus the Dollar during the most recent twelve months multiplied by (ii) a
stress factor of 1.25.

“Foreign Currency Long-Term Debt Rating” for any Approved Country means the
rating by S&P or Moody’s of such Approved Country’s public, long-term foreign
currency debt.

“Four Party Agreement” means that certain Third Amended and Restated Four Party
Agreement for Sold Accounts (General), dated as of the date hereof, among ACI,
the Seller, the Agent and the Insurer.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Gross Receivables Pool Balance” means at any time the Outstanding Balance of
all Pool Receivables.

“GST” means all goods and services tax payable under Part IX of the Excise Tax
Act (Canada), all QST and all harmonized sales tax in the Provinces of Nova
Scotia, Newfoundland and New Brunswick payable under the Excise Tax Act
(Canada), as such statutes may be amended, modified, supplemented or replaced
from time to time, including any successor statute.

“Guaranty Agreement” means the Guaranty and Undertaking Agreement dated as of
the date hereof among the Affiliated Debtors party thereto as guarantors, ACI
and the Agent.

“Guarantor” means each Affiliated Debtor that is a party to the Guaranty
Agreement as a guarantor thereunder.

 

-13-



--------------------------------------------------------------------------------

“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.

“Indemnified Amounts” has the meaning specified in Section 9.01.

“Indemnified Party” has the meaning specified in Section 9.01.

“Insurance Deductible Reserve” means at any time an amount equal to 8.5% of the
portion of the Net Receivables Pool Balance allocable to International
Receivables.

“Insurance Policy” means that certain Accounts Receivable Policy (Shipments)
General Terms and Conditions, plus the Coverage Certificate effective
September 1, 2008 (together with all schedules and endorsements and other
documents issued by the Insurer in connection therewith), together with any
replacement Coverage Certificates, issued by the Insurer to ACI, a copy of which
is annexed hereto as Annex H.

“Insurance Policy Event” means the occurrence of any of the following: (i) the
Insurance Policy shall, for any reason, be terminated or otherwise no longer be
in full force and effect, (ii) an event of the type described in Section 7.01(g)
shall occur with respect to either entity comprising the Insurer or (iii) either
entity comprising the Insurer fails to make a payment or payments which are due
and payable under the Insurance Policy in excess of $5,000,000, either
individually or in the aggregate (if any such claim is subsequently paid by the
Insurers then the cumulative aggregate amount referred to above shall be reduced
by the amount of any such payment).

“Insurance Proceeds” means any amounts paid by the Insurer under the Insurance
Policy with respect to claims relating to Originator Receivables.

“Insurer” means, collectively, Export Development Canada and Compagnie Française
d’Assurance pour le Commerce Extérieur – Canada Branch.

“Intercompany Agreement (Undertaking Agreements)” means that certain
Intercompany Agreement (Undertaking Agreements) between ACSC and ACI dated as of
December 21, 2007.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of April 1,
2008 by and among the Agent (as assignee of CLB), Goldman Sachs Credit Partners
L.P., as Lender Agent, the Seller and the Originators.

“Interest Account” has the meaning specified in the US Interim Order (at any
time prior to the entry of the US Final Order) or the US Final Order
(thereafter).

“International Receivable” means a Receivable the Obligor of which has a billing
address in an Approved Country other than the United States or Canada.

“Liquidation Day” means, for any Receivable Interest, (i) each day during a
Yield Period for such Receivable Interest on which the conditions set forth in
Section 3.02 are not

 

-14-



--------------------------------------------------------------------------------

satisfied, and (ii) each day which occurs on or after the Termination Date for
such Receivable Interest.

“Liquidation Fee” means, for any Yield Period for which Yield is computed by
reference to the Adjusted Eurodollar Rate and a reduction of Capital is made for
any reason on any day other than the last day of such Yield Period, the amount,
if any, by which (A) the additional Yield (calculated without taking into
account any Liquidation Fee or any shortened duration of such Yield Period
pursuant to clause (iii) of the definition thereof) which would have accrued
from the date of such repayment to the last day of such Yield Period on the
reductions of Capital of the Receivable Interest relating to such Yield Period
had such reductions remained as Capital, exceeds (B) the income, if any,
received by the Banks from the investment of the proceeds of such reductions of
Capital.

“Liquidity” has the meaning specified in the Guaranty Agreement.

“Lock-Box” means a post office box administered by a Deposit Bank for the
purpose of receiving Collections.

“Majority Banks” shall mean at any time two or more Banks that are not Defaulted
Banks having more than 50% of the aggregate Bank Commitments of Banks that are
not Defaulted Banks or, after the Facility Termination Date, more than 50% of
the Aggregate Capital.

“Material Adverse Effect” means (A) a material adverse effect on (i) the
financial condition, business, operations, assets, liabilities or prospects of
the Seller, individually, or of the Abitibi Entities taken as a whole, (ii) the
ability of ACI, the Seller or any Guarantor to perform any of its obligations
under any of the Transaction Documents to which it is a party, (iii) the
legality, validity or enforceability of the Transaction Documents (including,
without limitation, the validity, enforceability or priority of the ownership or
security interests granted thereunder) or (iv) the collectibility of the
Receivables Pool or (B) a material impairment of the rights or remedies of the
Agent or the Banks under any of the Transaction Documents; provided that a
Material Adverse Effect shall not be deemed to exist as a result of the filing
or the effect of the Bankruptcy Case and the Canadian Case or the circumstances
and events leading up thereto.

“Material Debt” means Debt in an aggregate principal amount exceeding
$10,000,000 (or the Canadian Dollar Equivalent thereof) incurred after the
Petition Date.

“Monthly Report” means a report in substantially the form of Annex A-1 hereto
and containing such additional information as the Agent may reasonably request
from time to time, furnished by the Servicer pursuant to Section 6.02(g).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by ACI or any of its Subsidiaries
or any ERISA Affiliate which is covered by Title IV of ERISA within the
preceding six calendar years, and as to which ACI or any of its Subsidiaries
could reasonably be expected to have any liability.

 

-15-



--------------------------------------------------------------------------------

“Net Outstanding Balance” means at any time with respect to any Receivable, the
Outstanding Balance of such Receivable less, to the extent applicable to such
Receivable, any amounts described in clauses (vi), (vii) (exclusive of dilution
reserves), (viii) or (ix) of the definition of Net Receivables Pool Balance.

“Net Receivables Pool Balance” means at any time the Outstanding Balance of all
Pool Receivables reduced, without duplication, by the sum of (i) the Net
Outstanding Balance of all Pool Receivables that are not Eligible Receivables,
(ii) the aggregate amount by which the Net Outstanding Balance of Eligible
Receivables of each Obligor then in the Receivables Pool (net of applicable
Receivables Valuation Reserves) exceeds the product of (x) the Concentration
Limit for such Obligor multiplied by (y) the Net Receivables Pool Balance
(determined solely for this purpose without regard to clauses (ii) and (x) of
this definition or clause (b) of the definition of Receivables Valuation
Reserves), (iii) the aggregate outstanding amount of deposits received by the
Originators from any Obligors with respect to Receivables then in the
Receivables Pool, (iv) the aggregate amount of Unapplied Cash/Credit Memos at
such time, (v) the aggregate of all potential set off amounts representing
amounts owed by the Originators (or any Affiliate of an Originator) to any
Obligor, (vi) the aggregate amount of PST (in the case of Receivables owing by
an Obligor that has a billing address in Canada), sales taxes (in the case of
Receivables other than Receivables owing by an Obligor that has a billing
address in Canada) and other similar types of sales taxes (in each case, to the
extent included in the Outstanding Balance of Receivables then in the
Receivables Pool), (vii) the Receivables Valuation Reserves, (viii) an amount
equal to the then aggregate outstanding balance of all Off-Invoice Allowance
Accruals, (ix) an amount equal to the then aggregate amount of early payment
discounts that are expected to be taken by Obligors with respect to the
Outstanding Balance of all Receivables, (x) the aggregate amount by which the
Net Outstanding Balance of Eligible Receivables of all Obligors with a billing
address in an Approved Country other than Canada or the United States then in
the Receivables Pool exceeds the product of (x) the Country Concentration Limit
for such Approved Country multiplied by (y) the Net Receivables Pool Balance
(determined solely for this purpose without regard to clauses (ii) and (x) of
this definition or clause (b) of the definition of Receivables Valuation
Reserves), and (xi) the aggregate amount by which the Outstanding Balance of
Eligible Receivables that are International Receivables having payment terms in
excess of 90 days after the original billing date exceeds the applicable limit
under the Insurance Policy. For the purpose of determining “Net Receivables Pool
Balance”, all Collections, deemed Collections and other amounts in Canadian
Dollars shall be expressed as the Dollar Equivalent thereof.

“New Bank” has the meaning specified in Section 3.03.

“Non-Consenting Bank” has the meaning specified in Section 10.01(b).

“Notice of Change of Address” has the meaning specified in Section 10.01(e).

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Off-Invoice Allowance Accruals” means, at any time, with respect to a
Receivable, a rebate or competitive allowance that does not appear on the face
of the related invoice.

 

-16-



--------------------------------------------------------------------------------

“Originator” means each of the Canadian Originator and the U.S. Originator.

“Originator Purchase Agreement” means the Second Amended and Restated Purchase
and Contribution Agreement dated as of the date of this Agreement among the
Originators, as sellers, the Seller, as purchaser, ACSC, as Servicer, and ACI,
as Subservicer, as the same may be amended, modified or restated from time to
time.

“Originator Receivable” means the indebtedness of any Obligor (whether present
or future and whether a claim, book debt or a receivable) resulting from the
provision or sale of merchandise, insurance or services by any Originator under
a Contract (whether constituting an account, instrument, chattel paper or
general intangible), and which, (i) includes the right to payment of any Finance
Charges and other obligations of such Obligor with respect thereto and, (ii) in
respect of such a claim, book debt or receivable indebtedness, the Obligor of
which has a billing address in Canada, includes GST; provided, however, that the
term “Originator Receivable” shall not include (x) any such indebtedness
originated by ACSC, the Obligor of which has a billing address that is not in
Canada or the United States or any such indebtedness originated by ACI, the
Obligor of which has a billing address that is not in any Approved Country or
(y) any portion of any such indebtedness, the Obligor of which has a billing
address in Canada, that constitutes PST.

“Other Companies” means the Parent, the Originators and all of their
Subsidiaries except the Seller.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof; provided, that to the extent that the amount of any
Receivable is, under the terms of the applicable Contract, expressed in Canadian
Dollars, such amount for the purposes of this definition shall be the Dollar
Equivalent thereof at the relevant time. Sales or use tax, PST and any other
taxes (other than GST) and Finance Charges which may be billed in connection
with a Receivable are not included in the Outstanding Balance. For purposes of
this Agreement (but without affecting the rights of the Seller against the
relevant Obligor), the Outstanding Balance of a Receivable shall be reduced by
the amount of any Insurance Proceeds received by the Agent with respect thereto.

“Parent” means AbitibiBowater Inc., a Delaware corporation.

“Participant” has the meaning specified in Section 10.03(e).

“Payor” has the meaning specified in Section 10.12(b).

“PBGC” means Pension Benefit Guaranty Corporation or any entity succeeding to
any or all of its functions under ERISA.

“Percentage” of any Bank means, (a) with respect to each Bank listed on the
signature pages hereof, the percentage set forth as its Percentage in Schedule I
or (b) with respect to a Bank that becomes a party to this Agreement pursuant to
an Assignment and Acceptance, the percentage set forth therein as such Bank’s
Percentage, in each case as such percentage may be reduced or increased by an
Assignment and Acceptance entered into between such Bank and an Eligible
Assignee.

 

-17-



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, trust (including a business or statutory trust),
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

“Petition Date” means April 16, 2009, the date ACSC commenced its Bankruptcy
Case in the Bankruptcy Court.

“Plan” means an employee benefit plan subject to Title IV of ERISA established
or maintained by ACI or any of its Subsidiaries or any ERISA Affiliate within
the six preceding calendar years, other than a Multiemployer Plan, and as to
which ACI or any of its Subsidiaries could reasonably be expected to have any
liability.

“Pool Receivable” means a Receivable in the Receivables Pool.

“PPSA” means, with respect to any jurisdiction in Canada, the personal property
security or similar legislation applicable in such jurisdiction, including with
respect to the jurisdictions of Canada other than Quebec, the Personal Property
Security Act applicable in such jurisdictions, and, with respect to Quebec, the
Civil Code of Quebec, in each case as from time to time in effect.

“PST” means all taxes payable under the Retail Sales Tax Act (Ontario) or any
similar statute of another jurisdiction of Canada, other than GST.

“Purchase Limit” means $270,000,000, as such amount may be reduced pursuant to
Section 2.01(b). References to the unused portion of the Purchase Limit shall
mean, at any time, the Purchase Limit, as then reduced pursuant to
Section 2.01(b), minus the then Aggregate Capital.

“QST” means the tax payable under the Act Respecting the Quebec Sales Tax,
R.S.Q. c.T-01, as amended.

“Ratable Portion” has the meaning specified in Section 2.02.

“Receivable” means any Originator Receivable which has been acquired by the
Seller from an Originator by purchase or by capital contribution pursuant to the
Originator Purchase Agreement.

“Receivable Interest” means, at any time, an undivided percentage ownership
interest in (i) all then outstanding Pool Receivables, (ii) all Related Security
with respect to such Pool Receivables, and (iii) all Collections with respect
to, and other proceeds of, such Pool Receivables. Such undivided percentage
interest shall be computed as

 

-18-



--------------------------------------------------------------------------------

     

C

AC

  

where:

         C      

=

  

the Capital of such Receivable Interest at the time of computation.

AC   

=

  

the aggregate Capital of all Receivable Interests at the time of computation.

Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 2.03.

“Receivables Pool” means at any time the aggregation of each then outstanding
Receivable.

“Receivables Valuation Reserves” means the sum of the following, to the extent
not otherwise deducted in determining Eligible Receivables or Net Receivables
Pool Balance, and without duplication of any other Receivables Valuation
Reserve:

(a) amounts accrued or recorded by the Originators or the Seller as a reserve in
respect of volume rebates or other offsetting deductions, or in respect of
credits past due;

(b) such dilution reserves as the Agent in its Discretion deems appropriate and
as notified by the Agent to the Seller at least three Business Days prior to the
effectiveness thereof; and

(c) such reserves as the Agent in its Discretion deems appropriate in light of
any differences between the Coverage Certificate comprising part of the
Insurance Policy on the Closing Date and any Coverage Certificate issued in
replacement thereof.

“Recipient” has the meaning specified in Section 10.12(b), except with respect
to Section 2.12.

“Register” has the meaning specified in Section 10.03(c).

“Related Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Related Security” means with respect to any Receivable:

(i) all security interests or liens or other Adverse Claims and property subject
thereto from time to time purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all financing statements or registration applications filed
against an Obligor describing any collateral securing such Receivable;

(ii) all guaranties, insurance (including the Insurance Policy) and other
agreements or arrangements of whatever character from time to time

 

-19-



--------------------------------------------------------------------------------

supporting or securing payment of such Receivable whether pursuant to the
Contract related to such Receivable or otherwise; and

(iii) the Contract and all other books, records and other information
(including, without limitation, computer programs, tapes, discs, punch cards,
data processing software and related property and rights) relating to such
Receivable and the related Obligor.

“Reorganization Plan” has the meaning specified in Section 2.14.

“Reporting Date” means any date on which a Seller Report is delivered or
required to be delivered by the Servicer pursuant to Section 6.02(g).

“Representatives” has the meaning specified in Section 10.06(b).

“S&P” means Standard and Poor’s, a division of The McGraw Hill Companies, Inc.
and any successor thereto.

“SEC” means the Securities and Exchange Commission.

“Second Amended and Restated Fee Agreement” has the meaning specified in
Section 3.03(q).

“Securitization Provisions” means paragraph 28 (in respect of the Securitization
Program, as defined in the Canadian Amended Order, and sales of inventory by ACI
to ACSC) and paragraphs 29 through 45.2 of the Canadian Amended Order and any
other reference in the Canadian Amended Order to the receivables securitization
program described in the Transaction Documents or to this Agreement or the other
Transaction Documents.

“Seller” has the meaning specified in the Preliminary Statement.

“Seller’s Account” means the following Deposit Account of the Seller:

 

Bank Name:

  

Bank of America, LaSalle Branch

ABA/Routing No.:

  

[Omitted]

Account Name:

  

Abitibi-Consolidated U.S. Funding Corp.

Account No.:

  

[Omitted]

Reference:

  

Citicorp / Abitibi Transaction

“Seller Report” means a Monthly Report, a Weekly Report or a Daily Report.

“Servicer” means at any time the Person then authorized pursuant to Section 6.01
to administer and collect Pool Receivables.

 

-20-



--------------------------------------------------------------------------------

“Servicer Default” means the occurrence of any of the following:

(i) The Servicer or the Subservicer (A) shall fail to perform or observe any
term, covenant or agreement under this Agreement (other than as referred to in
clause (B) or (C) of this subsection (i)) and such failure shall remain
unremedied for three Business Days or (B) shall fail to make when due any
payment or deposit to be made by it under this Agreement or (C) shall fail to
deliver any Seller Report when required; or

(ii) Any representation or warranty made or deemed made by the Servicer (or any
of its officers) under or in connection with this Agreement or any other
Transaction Document or any information or report delivered by the Servicer or
the Subservicer pursuant to this Agreement or any other Transaction Document
shall prove to have been incorrect or untrue in any material respect when made
or deemed made or delivered; or

(iii) The Servicer or the Subservicer shall fail to pay any principal of or
premium or interest on any of its Material Debt when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

(iv) (A) Other than with respect to debts incurred prior to the filing of the
Bankruptcy Case or the Canadian Case, the Servicer or the Subservicer shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or (B) any proceeding (other than the Bankruptcy Case
or the Canadian Case) shall be instituted by or against the Servicer or the
Subservicer seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors or arrangement of debt, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a

 

-21-



--------------------------------------------------------------------------------

receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or (C) the Servicer or the
Subservicer shall take any corporate action to authorize any of the actions set
forth above in this clause (iv); or

(v) There shall have occurred any event which may materially adversely affect
the ability of the Servicer or the Subservicer to collect Pool Receivables or
otherwise perform its obligations under this Agreement and the other Transaction
Documents, other than the filing or the effect of the Bankruptcy Case and the
Canadian Case or the circumstances and events leading up thereto; or

(vi) One or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 or the Canadian Dollar Equivalent thereof (except to the
extent covered by insurance as to which the insurer has acknowledged such
coverage in writing) shall be rendered against the Servicer or the Subservicer
or a combination thereof, and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be taken by a judgment creditor to attach or levy upon any
assets of the Servicer or the Subservicer to enforce any such judgment; or

(vii) an “Event of Default” as defined in the Guaranty Agreement shall occur
with respect to the Servicer or the Subservicer.

“Servicer Fee” has the meaning specified in Section 2.05(a).

“Settlement Date (Capital)” means the Business Day immediately following the due
date of each Weekly Report; provided that if the Termination Date for all
Receivable Interests shall have occurred, the “Settlement Dates (Capital)” shall
be the date(s) selected by the Agent or, in the absence of any such selection,
the “Settlement Date (Capital)” shall be each Business Day.

“Settlement Date (Yield and Fees)” for any Receivable Interest means the second
Business Day of each calendar month (commencing with the calendar month
immediately following the calendar month in which such Receivable Interest was
purchased); provided, however, that if the Termination Date for all Receivable
Interests shall have occurred, the “Settlement Date (Yield and Fees)” for all
Receivable Interests shall be the date(s) selected by the Agent, or in the
absence of any such selection, the “Settlement Date (Yield and Fees)” for all
Receivable Interests shall be each Business Day.

“Significant Incipient Event of Termination” means an event that, but for notice
or lapse of time or both, would constitute an Event of Termination pursuant to
clause (g)(ii) or (n) of Section 7.01.

“Special Indemnified Amounts” has the meaning specified in Section 6.07.

“Special Indemnified Party” has the meaning specified in Section 6.07.

 

-22-



--------------------------------------------------------------------------------

“Stated Termination Date” means June 16, 2010; provided that (i) such date is
subject to extension pursuant to Sections 2.14 and 2.15 and (ii) if such date is
not a Business Day, the Stated Termination Date shall be the immediately
preceding Business Day.

“Subservicer” has the meaning specified in Section 6.01.

“Subsidiary” means any corporation or other entity of which securities having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Parent, the Seller or an Originator, as the case may be, or one or
more Subsidiaries, or by the Parent, the Seller or any Originator, as the case
may be, and one or more Subsidiaries.

“Super Majority Banks” means at any time two or more Banks that are not
Defaulted Banks having more than 66 2/3% of the aggregate Bank Commitments of
Banks that are not Defaulted Banks or, after the Facility Termination Date, more
than 66 2/3% of the Aggregate Capital.

“Superpriority Guaranty Claims” has the meaning specified in the US Interim
Order (at any time prior to the entry of the US Final Order) or the US Final
Order (thereafter).

“Superpriority Receivables Claims” has the meaning specified in the US Interim
Order (at any time prior to the entry of the US Final Order) or the US Final
Order (thereafter).

“Syndication Agent” means Barclays Capital Inc. in its capacity as Syndication
Agent in respect of the ARRPA.

“Tangible Net Worth” means at any time the excess of (i) the sum of (a) the
product of (x) 100% minus the Discount (as such term is defined in the
Originator Purchase Agreement) multiplied by (y) the Outstanding Balance of all
Receivables other than Defaulted Receivables plus (b) cash and cash equivalents
of the Seller, minus (ii) the sum of (a) Capital plus (b) the Deferred Purchase
Price. To the extent any amounts referenced in the preceding sentence are not
denominated in Dollars, the Dollar Equivalent thereof shall be utilized.

“Tax Convention” means a convention for the avoidance of double income taxation
between Canada and another country, including the Canada – United States Tax
Convention (1980), as amended from time to time.

“Termination Amount” has the meaning specified in Section 2.04(e).

“Termination Date” for any Receivable Interest means the earlier of (a) the
Business Day which the Seller so designates by notice to the Agent at least one
Business Day in advance for such Receivable Interest and (b) the Facility
Termination Date.

“Transaction Document” means any of this Agreement, the Originator Purchase
Agreement, the Guaranty Agreement, the Intercreditor Agreement, the Undertaking
(Originator), the Undertaking (Servicer), the Insurance Policy, the Four Party
Agreement, the Deposit Account Agreements, the Fee Agreement, the Intercompany
Agreement (Undertaking

 

-23-



--------------------------------------------------------------------------------

Agreements), all amendments to any of the foregoing and all other agreements and
documents delivered and/or related hereto or thereto.

“Treaty Resident” means a Person that is or is deemed to be a resident of a
country with which Canada has a Tax Convention for purposes of that Convention,
including a resident of the United States for purposes of the Canada-U.S.
Convention, and that is entitled to the full benefits of such Tax Convention.

“Trigger Event” means (i) a Servicer Default, (ii) an Event of Termination,
(iii) a Significant Incipient Event of Termination, (iv) an event that, but for
notice or lapse of time or both, would constitute a Servicer Default pursuant to
clause (iv)(B) or (vi) of the definition thereof and (v) Liquidity shall be less
than $65,000,000 for five consecutive days or below $50,000,000 at any time. A
Trigger Event shall be deemed to continue (x) with respect to clauses
(i)-(iv) above, until the event giving rise thereto is cured or waived in
accordance with this Agreement or (y) with respect to clause (v) above, until
such time, if any, as Liquidity shall have been greater than $100,000,000 for 30
consecutive days.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unapplied Cash/Credit Memos” means, as at any time, the sum of (i) the
aggregate amount of Collections (expressed as the Dollar Equivalent, if any such
amount is in Canadian Dollars) on hand at such time for payment on account of
any Eligible Receivables, the Obligor of which has not been identified and
(ii) the aggregate Outstanding Balance of all Receivables in respect of which
any credit memo issued by the applicable Originator or the Seller is outstanding
at such time to the extent deemed Collections have not been paid pursuant to
Section 2.04(f).

“Undertaking (Originator)” means the Undertaking Agreement (Originator) dated as
of October 27, 2005 made by ACI in favor of the Seller and relating to
obligations of the U.S. Originator, substantially in the form of Annex F hereto,
as the same may be amended, modified or restated from time to time.

“Undertaking (Servicer)” means the Undertaking Agreement (Servicer) dated as of
October 27, 2005 made by ACI in favor of the Agent and the Banks and relating to
obligations of the Servicer, substantially in the form of Annex G hereto, as the
same may be amended, modified or restated from time to time.

“US Final Order” means the final order or judgment of the Bankruptcy Court as
entered on the docket of the Bankruptcy Court approving the transactions
contemplated by this Agreement, the Originator Purchase Agreement and the
Guaranty Agreement, in substantially the form attached hereto as Exhibit B,
which order or judgment is in effect and not stayed.

“US Interim Order” means the order or judgment of the Bankruptcy Court as
entered on the docket of the Bankruptcy Court with respect to the Bankruptcy
Case substantially in the form of Exhibit A-2 hereto, approving, inter alia, the
transactions contemplated by this Agreement, the Originator Purchase Agreement
and the Guaranty Agreement.

 

-24-



--------------------------------------------------------------------------------

“U.S. Originator” means ACSC.

“US Person” has the meaning specified in the Guaranty Agreement.

“Weekly Report” means a report in substantially the form of Annex A-2 hereto and
containing such additional information as any Agent may reasonably request from
time to time, furnished by the Servicer pursuant to Section 6.02(g)(i).

“Yield” means for each Receivable Interest for each Yield Period:

 

YR × C × ED + LF          360  

 

where:

         

YR

   =   

the Yield Rate for such Receivable Interest for such Yield Period;

 

C

   =   

the Capital of such Receivable Interest during such Yield Period;

 

ED

   =   

the actual number of days elapsed during such Yield Period;

 

LF

   =   

the Liquidation Fee, if any, for such Receivable Interest for such Yield Period;

provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

“Yield Period” means, with respect to any Receivable Interest, each successive
period of from one to and including 29 days, or a period of one month, as the
Seller shall select and the Agent may approve on notice by the Seller received
by the Agent (including notice by telephone, confirmed in writing) not later
than 11:00 A.M. (New York City time) on (A) the day which occurs three Business
Days before the first day of such Yield Period (in the case of Yield Periods in
respect of which Yield is computed by reference to the Adjusted Eurodollar Rate)
or (B) the first day of such Yield Period (in the case of Yield Periods in
respect of which Yield is computed by reference to the Alternate Base Rate),
each such Yield Period for such Receivable Interest to commence on the last day
of the immediately preceding Yield Period for such Receivable Interest (or, if
there is no such Yield Period, on the date of purchase of such Receivable
Interest), except that if the Agent shall not have received such notice, or the
Agent and the Seller shall not have so mutually agreed, before 11:00 A.M. (New
York City time) on such day, such Yield Period shall be one day;

 

-25-



--------------------------------------------------------------------------------

provided, however, that:

(i) any Yield Period (other than a Yield Period of one day) which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day (provided, however, if Yield in respect of such Yield
Period is computed by reference to the Adjusted Eurodollar Rate, and such Yield
Period would otherwise end on a day which is not a Business Day, and there is no
subsequent Business Day in the same calendar month as such day, such Yield
Period shall end on the next preceding Business Day);

(ii) in the case of any Yield Period of one day, (A) if such Yield Period is the
initial Yield Period for a Receivable Interest, such Yield Period shall be the
day of the purchase of such Receivable Interest; (B) any subsequently occurring
Yield Period which is one day shall, if the immediately preceding Yield Period
is more than one day, be the last day of such immediately preceding Yield Period
and, if the immediately preceding Yield Period is one day, be the day next
following such immediately preceding Yield Period; and (C) if such Yield Period
occurs on a day immediately preceding a day which is not a Business Day, such
Yield Period shall be extended to the next succeeding Business Day; and

(iii) in the case of any Yield Period for any Receivable Interest which
commences before the Termination Date for such Receivable Interest and would
otherwise end on a date occurring after such Termination Date, such Yield Period
shall end on such Termination Date and the duration of each Yield Period which
commences on or after the Termination Date for such Receivable Interest shall be
of such duration (including, without limitation, one day) as shall be selected
by the Agent or, in the absence of any such selection, each period of thirty
days from the last day of the immediately preceding Yield Period.

“Yield Rate” for any Yield Period for any Receivable Interest means an interest
rate per annum equal to the Adjusted Eurodollar Rate for such Yield Period plus
the Applicable Margin; provided, however, that in case of:

(i) any Yield Period on or prior to the first day of which a Bank shall have
notified the Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other governmental authority asserts that it is unlawful, for such Bank to
fund such Receivable Interest at the Yield Rate set forth above (and such Bank
shall not have subsequently notified the Agent that such circumstances no longer
exist),

(ii) any Yield Period of one to (and including) 29 days (it being understood and
agreed that this clause (ii) shall not be applicable to a Yield Period for which
Yield is to be computed by reference to the Adjusted Eurodollar Rate that is
intended to have a one-month duration but due solely to LIBOR interest period
convention the duration thereof will be less than 30 days), or

 

-26-



--------------------------------------------------------------------------------

(iii) any Yield Period for a Receivable Interest the Capital of which is less
than $10,000,000,

the “Yield Rate” for such Yield Period shall be an interest rate per annum equal
to the Alternate Base Rate in effect from time to time during such Yield Period
plus the Applicable Margin; provided further that at any time when an Event of
Termination shall exist, the “Yield Rate” for such Yield Period shall be an
interest rate per annum equal to the Alternate Base Rate or Adjusted Eurodollar
Rate, as applicable, in effect from time to time during such Yield Period plus
the Applicable Margin plus 2.0%.

Section 1.02 Other Terms. (a) All accounting terms not specifically defined
herein shall be construed in accordance with Canadian generally accepted
accounting principles. All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.

(a) Except where the context requires otherwise, the definitions in Section 1.01
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
Unless otherwise stated, references to Sections, Articles, Schedules and
Exhibits made herein are to Sections, Articles, Schedules or Exhibits, as the
case may be, of this Agreement. “Writing”, “written” and comparable terms refer
to printing, typing and other means of reproducing words in a visible form.
References to any agreement or contract are to such agreement or contract as
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof. References to any Person include the successors and
permitted assigns of such Person.

ARTICLE II

AMOUNTS AND TERMS OF THE PURCHASES

Section 2.01 Purchase Facility. (a) On the terms and conditions set forth
herein, the Banks shall, ratably in accordance with their respective Bank
Commitments, purchase Receivable Interests from the Seller from time to time
during the period from the date hereof to the Facility Termination Date. Under
no circumstances shall the Banks be obligated to make any such purchase if after
giving effect to such purchase the aggregate outstanding Capital of Receivable
Interests would exceed the lesser of the Purchase Limit and Collateral
Availability.

(b) The Seller may at any time, upon at least five Business Days’ notice to the
Agent, terminate the facility provided for in this Agreement in whole or, from
time to time, reduce in part, without premium or penalty, the unused portion of
the Purchase Limit; provided that each partial reduction shall be in the amount
of at least $10,000,000 or larger integral multiple of $5,000,000.

(c) On the terms and conditions set forth herein, the Agent, on behalf of the
Banks which own Receivable Interests, shall have the Collections attributable to
such Receivable

 

-27-



--------------------------------------------------------------------------------

Interests automatically reinvested pursuant to Section 2.04 in additional
undivided percentage interests in the Pool Receivables by making an appropriate
readjustment of such Receivable Interests.

Section 2.02 Making Purchases. (a) Each purchase by the Banks shall be made on
at least one Business Day’s notice (if the applicable Yield Rate is to be based
on the Alternate Base Rate) or three Business Days’ notice (if the applicable
Yield Rate is to be based on the Adjusted Eurodollar Rate) from the Seller to
the Agent received not later than 12:30 p.m. (New York City time) on the
specified date; provided that no more than five Receivable Interests at any one
time outstanding may have a Yield Rate based on the Adjusted Eurodollar Rate and
that no more than one such notice may be submitted by the Seller in any week.
Each such notice of a purchase shall be in the form of Annex D and shall specify
(i) the amount requested to be paid to the Seller (such amount being referred to
herein as the initial “Capital” of the Receivable Interest then being
purchased), (ii) the date of such purchase (which shall be a Business Day), and
(iii) if the Yield Rate based on the Adjusted Eurodollar Rate is to apply to
such Receivable Interest, the duration of the initial Yield Period for such
Receivable Interest. The Agent shall promptly send notice of the proposed
purchase to all of the Banks concurrently by telecopier, telex or cable
specifying the date of such purchase, each Bank’s Percentage multiplied by the
aggregate amount of Capital of Receivable Interest being purchased (such Bank’s
“Ratable Portion”), whether the Yield for the Yield Period for such Receivable
Interest is calculated based on the Adjusted Eurodollar Rate or the Alternate
Base Rate, and the duration of the Yield Period for such Receivable Interest
(which shall be one day if the Seller has not selected another period).

(b) On the date of each such purchase of a Receivable Interest, each Bank shall,
upon satisfaction of the applicable conditions set forth in Article III, make
available to the Agent in same day funds an amount equal to its Ratable Portion
of the initial Capital of such Receivable Interest, by deposit of such Ratable
Portion to the Agent’s Account, and, after receipt by the Agent of such funds,
the Agent shall cause such funds to be made immediately available to the Seller
at the Seller’s Account.

(c) Effective on the date of each purchase pursuant to this Section 2.02 and
each reinvestment pursuant to Section 2.04, the Seller hereby sells and assigns
to the Agent, for the ratable benefit of the Banks, an undivided percentage
ownership interest, to the extent of the Receivable Interest then being
purchased or reinvested, in each Pool Receivable then existing and in the
Related Security and Collections with respect thereto.

(d) Unless the Agent shall have received notice from a Bank prior to the date of
any purchase of Receivable Interests that such Bank will not make available to
the Agent such Bank’s Ratable Portion, the Agent may assume that such Bank has
made such Ratable Portion available to the Agent on the date of such Purchase in
accordance with Section 2.02(a), and the Agent may, in reliance upon such
assumption, make available to the Seller at the Seller’s Account on such date a
corresponding amount. If and to the extent that such Bank shall not have made
such Ratable Portion available to the Agent and the Agent has made such Ratable
Portion available to the Seller, such Bank and the Seller severally agree to pay
to the Agent promptly on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the Seller
until the date such amount is repaid to the Agent, at

 

-28-



--------------------------------------------------------------------------------

(i) in the case of the Seller, the Yield Rate applicable to such amount and
(ii) in the case of such Bank, the Federal Funds Rate. If such Bank shall repay
to the Agent such corresponding amount, such amount so repaid shall constitute
such Purchaser’s Ratable Portion of such purchase for purposes of this
Agreement.

(e) Each Bank’s obligation shall be several, such that the failure of any Bank
to make available to the Seller any funds in connection with any purchase shall
not relieve any other Bank of its obligation, if any, hereunder to make funds
available on the date of such purchase, but no Bank shall be responsible for the
failure of any other Bank to make funds available in connection with any
purchase.

(f) In the event that any Bank shall have defaulted in its obligation to
purchase Receivable Interests hereunder (for so long as such Bank has not
remedied its default to purchase Receivable Interests, a “Defaulted Bank”), the
Seller shall have the right, at its own expense (which shall include the
processing and recordation fee referred to in Section 10.03(b)), upon notice to
such Bank and the Agent, to require such Bank to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in
Section 10.03) all its interests, rights and obligations hereunder to another
Eligible Assignee, which shall assume such obligations; provided, however, that
(i) no such assignment shall conflict with any applicable law, rule or
regulation or order of any governmental authority and (ii) the assignee or the
Seller shall pay to the affected Bank in immediately available funds on the date
of such assignment the amounts of its Capital, accrued Yield and Fees thereon
and all other obligations accrued for its account or owed to it hereunder
(including the additional amounts asserted and payable pursuant to Section 2.08
or 2.10, if any).

Section 2.03 Receivable Interest Computation. Each Receivable Interest shall be
initially computed on its date of purchase (or, in the case of the Receivable
Interests outstanding immediately prior to the Closing Date, on the Closing
Date). Thereafter until the Termination Date for such Receivable Interest, such
Receivable Interest shall be automatically recomputed (or deemed to be
recomputed) on each day on which there is an increase or decrease in the amount
of Capital of such Receivable Interest or any other Receivable Interest. Any
Receivable Interest, as computed (or deemed recomputed) as of the day
immediately preceding the Termination Date for such Receivable Interest, shall
thereafter remain constant. Each Receivable Interest shall become zero when
Capital thereof and Yield thereon shall have been paid in full, and all Fees and
other amounts owed by the Seller hereunder to the Banks or the Agent are paid
and the Servicer shall have received the accrued Servicer Fee thereon.

Section 2.04 Settlement Procedures. (a) Collection of the Pool Receivables shall
be administered by a Servicer, in accordance with the terms of Article VI of
this Agreement. The Seller shall provide to the Servicer (if other than the
Seller) on a timely basis all information needed for such administration,
including notice of the occurrence of any Liquidation Day and current
computations of each Receivable Interest.

(b) The Servicer shall, on each day on which Collections of Pool Receivables are
received by it:

(i) with respect to each Receivable Interest, set aside and hold in trust (but
not physically segregate) for the Banks that hold such Receivable

 

-29-



--------------------------------------------------------------------------------

Interest, out of the percentage of such Collections represented by such
Receivable Interest, an amount equal to the Yield, Fees and Servicer Fee accrued
through such day for such Receivable Interest and not previously set aside;

(ii) with respect to each Receivable Interest, if such day is not a Liquidation
Day for such Receivable Interest, reinvest with the Seller on behalf of the
Banks on a pro rata basis the percentage of such Collections represented by such
Receivable Interest (net of any amounts set aside pursuant to
Section 2.04(b)(i));

(iii) if such day is a Liquidation Day for (x) any one or more (but not all)
Receivable Interests, set aside and hold in trust (and, at the request of the
Agent, segregate) for the Banks, the percentage of such Collections represented
by such Receivable Interests, or (y) all of the Receivable Interests, set aside
and hold in trust (and, at the request of the Agent, segregate) all of the
remaining Collections received by the Servicer on such date (but not in excess
of the Capital of such Receivable Interests and any other amounts payable by the
Seller hereunder); provided that if amounts are set aside and held in trust on
any Liquidation Day occurring prior to the Termination Date for the applicable
Receivable Interest, and thereafter prior to the next occurring Settlement Date
(Capital) the conditions set forth in Section 3.02 are satisfied or waived by
the Agent, such previously set aside amounts shall, to the extent representing a
return of Capital, be reinvested in accordance with the preceding
subsection (ii) on the day of such subsequent satisfaction or waiver of
conditions; and

(iv) during such times as amounts are required to be reinvested in accordance
with the foregoing subsection (ii) or the proviso to subsection (iii), release
to the Seller for its own account any Collections in excess both of such amounts
and of the amounts that are required to be set aside pursuant to subsection (i)
above.

(c) [Intentionally Omitted].

(d) The Servicer shall deposit into the Agent’s Account, (i) on the Settlement
Date (Yield and Fees) for each Receivable Interest, Collections held for the
Banks with respect to Yield, Fees and other amounts (other than Capital) that
relate to such Receivable Interest pursuant to Section 2.04(b), (ii) on each
Settlement Date (Capital) following delivery of a Seller Report which shows that
the Aggregate Capital exceeded the Collateral Availability (as of the related
Reporting Date), all other Collections held for the Banks pursuant to
clause (iii) of Section 2.04(b); provided, however, that the aggregate amount
deposited in the Agent’s Account pursuant to this clause (ii) with respect to
any Seller Report shall not exceed an amount such that, after giving effect to
the application of such amount to the reduction of Capital with respect to the
Receivable Interests shown in that Seller Report, the Aggregate Capital is equal
to the largest multiple of $1,000,000 that does not exceed the Collateral
Availability and (iii) on each Settlement Date (Capital) on which Collections
are held for the Banks pursuant to clause (iii) of Section 2.04(b), after giving
effect to any deposits to be made on such date pursuant to the preceding
clause (ii) of this Section 2.04(d), all such remaining Collections.

 

-30-



--------------------------------------------------------------------------------

(e) Upon receipt of funds deposited into the Agent’s Account, the Agent shall
distribute them as follows:

(i) if such distribution occurs on a day that is not a Liquidation Day, first to
the Banks and to the Agent in ratable payment in full of all accrued Yield and
Fees and then to the Servicer in payment in full of all accrued Servicer Fee;
and

(ii) if such distribution occurs on a Liquidation Day, first to the Banks and to
the Agent in ratable payment in full of all accrued Yield and Fees, second to
the Banks ratably in reduction to zero of all Capital, third to the Banks or the
Agent in payment of any other amounts owed by the Seller hereunder or under any
other Transaction Document, and fourth to the Servicer in payment in full of all
accrued Servicer Fee.

After the payment in full of Capital, Yield, Fees and the Servicer Fee with
respect to all Receivable Interests, and any other amounts payable by the Seller
to the Banks or the Agent or the Servicer hereunder or under any other
Transaction Document, including, without limitation, any reimbursement
obligations of the Seller with respect to any indemnity provided by the Agent
under any Deposit Account Agreement (such aggregate amount, the “Termination
Amount”), all additional Collections with respect to the Receivable Interests
shall be paid to the Seller for its own account.

(f) For the purposes of this Section 2.04:

(i) if on any day any Pool Receivable becomes (in whole or in part) a Diluted
Receivable, the Seller shall be deemed to have received on such day a Collection
of such Pool Receivable in the amount of such Diluted Receivable;

(ii) if on any day any of the representations or warranties contained in
Section 4.01(h) is no longer true with respect to any Pool Receivable, the
Seller shall be deemed to have received on such day a Collection of such Pool
Receivable in full;

(iii) except as provided in subsection (i) or (ii) of this Section 2.04(f), or
as otherwise required by applicable law or the relevant Contract, all
Collections received from an Obligor of any Receivables shall be applied to the
Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates its
payment for application to specific Receivables;

(iv) if and to the extent the Agent or the Banks shall be required for any
reason to pay over to an Obligor any amount received on its behalf hereunder,
such amount shall be deemed not to have been so received but rather to have been
retained by the Seller and, accordingly, the Agent or the Banks, as the case may
be, shall have a claim against the Seller for such amount, payable

 

-31-



--------------------------------------------------------------------------------

when and to the extent that any distribution from or on behalf of such Obligor
is made in respect thereof.

(g) On the Facility Termination Date, the Seller shall pay to the Agent for its
account and the account of the Banks and the Servicer the Termination Amount.

(h) All amounts payable by the Seller or the Servicer under this Agreement to
the Agent for its own account or for the account of the Banks shall be paid in
Dollars. The purchase price for Receivable Interests and all other amounts
payable by the Banks under this Agreement shall be payable in Dollars.

(i) All payments in respect of Yield and Capital (x) shall be apportioned among
all Receivable Interests to which such payments relate and (y) shall be made to
each Bank on a pro rata basis in accordance with such Bank’s Percentage.

Section 2.05 Fees. (a) Each Bank shall pay to the Servicer and the Subservicer
an aggregate fee (the “Servicer Fee”) in respect of each Receivable Interest (or
interest therein) owned by it in an amount equal to its Percentage of 1/2 of
1% per annum multiplied by the average daily portion of the Gross Receivables
Pool Balance allocable to such Receivable Interest, from the date of purchase of
such Receivable Interest until the later of the Termination Date for such
Receivable Interest or the date on which the Capital of such Receivable Interest
is reduced to zero, payable on each Settlement Date (Yield and Fees) for such
Receivable Interest. So long as ACSC is the Servicer and ACI is the Subservicer,
the Servicer hereby directs the Banks to pay 80% of the Servicer Fee to the
Subservicer and 20% of the Servicer Fee to the Servicer. Upon three Business
Days’ notice to the Agent, the Servicer (if not the Originator, the Seller or
its designee or an Affiliate of the Seller) may elect to be paid, as such fee,
another percentage per annum on the average daily aggregate Outstanding Balance
of Receivables, but in no event in excess of 110% of the actual and reasonable
costs and expenses of the Servicer in administering and collecting the
Receivables in the Receivables Pool. Notwithstanding anything in this Agreement
to the contrary, the Servicer Fee shall be payable only from Collections
pursuant to, and subject to the priority of payment set forth in, Section 2.04,
and shall in no event constitute a liability of or give rise to a claim against
any Bank. So long as ACSC is acting as the Servicer hereunder and ACI is acting
as the Subservicer, amounts paid as the Servicer Fee pursuant to this
Section 2.05(a) shall reduce, on a dollar for dollar basis, the obligation of
the Seller to pay the “Servicer Fee” pursuant to Section 6.03 of the Originator
Purchase Agreement, provided that such obligation of the Seller shall in no
event be reduced below zero.

(b) The Seller shall pay to the Agent and the Syndication Agent certain fees in
the amounts and on the dates set forth in that certain fee agreement between the
Seller and the Agent dated May 4, 2009 and that certain fee agreement between
the Seller and the Syndication Agent dated May 18, 2009 (the “Fee Agreements”).

(c) The Seller shall pay to the Agent for the account of the Banks ratably
unused commitment fees on the daily average amount by which the aggregate Bank
Commitments exceed the Aggregate Capital, such fees to accrue from the date
hereof through the Facility Termination Date, at the rate of 1.50% per annum,
payable in arrears on each Settlement Date (Yield and Fees).

 

-32-



--------------------------------------------------------------------------------

Section 2.06 Payments and Computations, Etc. (a) All amounts to be paid or
deposited by the Seller or the Servicer hereunder shall be paid or deposited no
later than 11:00 A.M. (New York City time) on the day when due in same day funds
to the Agent’s Account.

(b) All computations of Yield, fees, and other amounts hereunder shall be made
on the basis of a year of 360 days for the actual number of days (including the
first but excluding the last day) elapsed. Whenever any payment or deposit to be
made hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of such payment or deposit.

Section 2.07 Dividing or Combining Receivable Interests. Either the Seller or
the Agent may, upon notice to the other party received at least three Business
Days prior to the last day of any Yield Period in the case of the Seller giving
notice, or up to the last day of such Yield Period in the case of the Agent
giving notice, either (i) divide any Receivable Interest into two or more
Receivable Interests having aggregate Capital equal to the Capital of such
divided Receivable Interest, or (ii) combine any two or more Receivable
Interests originating on such last day or having Yield Periods ending on such
last day into a single Receivable Interest having Capital equal to the aggregate
of the Capital of such Receivable Interests.

Section 2.08 Increased Costs. (a) Without duplication with respect to any
amounts payable pursuant to Section 2.10 and excluding amounts specifically
excluded from the definition of “Taxes” as set forth in Section 2.10 and,
without duplication of any amounts otherwise payable as interest hereunder, if,
after the date hereof, the Agent, any Bank, or any of their respective
Affiliates (each, an “Affected Person”) determines that compliance with any law
or regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of the capital required or expected to be maintained by such
Affected Person and such Affected Person determines that the amount of such
capital is increased by or based upon the existence of any commitment to make
purchases of or otherwise to maintain the investment in Pool Receivables or
interests therein related to this Agreement or to the funding thereof and other
commitments of the same type, then, upon demand by such Affected Person (with a
copy to the Agent), the Seller shall immediately pay to the Agent for the
account of such Affected Person (as a third-party beneficiary), from time to
time as specified by such Affected Person, additional amounts sufficient to
compensate such Affected Person in the light of such circumstances, to the
extent that such Affected Person reasonably determines such increase in capital
to be allocable to the existence of any of such commitments; provided, however,
that no Eligible Assignee or Participant shall be entitled to receive any
greater payment under this Section 2.08(a) than such Affected Person would have
been entitled to receive with respect to the rights assigned, participated or
otherwise transferred unless the circumstances giving rise to such greater
payment occurred after the date of such assignment, participation or transfer. A
certificate as to such amounts submitted to the Seller and the Agent by such
Affected Person shall be conclusive and binding for all purposes, absent
manifest error.

(b) Without duplication with respect to any amounts payable pursuant to
Section 2.10 and excluding amounts specifically excluded from the definition of
“Taxes” as set

 

-33-



--------------------------------------------------------------------------------

forth in Section 2.10 and, without duplication of any amounts otherwise payable
as interest hereunder, if, after the date hereof, due to either (i) the
introduction of or any change (other than any change by way of imposition or
increase of reserve requirements which are included in the calculation of the
Eurodollar Rate Reserve Percentage) in or in the interpretation of any law or
regulation or (ii) compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Bank of agreeing to purchase or
purchasing, or maintaining the ownership of Receivable Interests in respect of
which Yield is computed by reference to the Adjusted Eurodollar Rate, then, upon
demand by such Bank (with a copy to the Agent), the Seller shall immediately pay
to the Agent, for the account of such Bank (as a third party beneficiary), from
time to time as specified by such Bank, additional amounts sufficient to
compensate such Bank for such increased costs; provided, however, that no
Eligible Assignee or Participant shall be entitled to receive any greater
payment under this Section 2.08(b) than such Bank would have been entitled to
receive with respect to the rights assigned, participated or otherwise
transferred unless the circumstances giving rise to such greater payment
occurred after the date of such assignment, participation or transfer. A
certificate as to such amounts submitted to the Seller and the Agent by such
Bank shall be conclusive and binding for all purposes, absent manifest error.

(c) Failure or delay on the part of any Affected Person or any Bank, as the case
may be, to demand compensation pursuant to this Section 2.08 shall not
constitute a waiver of such Person’s right to demand such compensation;
provided, that the Seller shall not be required to compensate an Affected Person
or a Bank (as the case may be) pursuant to this Section 2.08 for any increased
costs incurred more than 180 days prior to the date that such Person notifies
the Seller of the applicable law, regulation, guideline or request giving rise
to such increased costs and of such Person’s intention to claim compensation
therefor; provided, further that, if the applicable law, regulation, guideline
or request giving rise to such increased costs is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

Section 2.09 [Intentionally Omitted]

Section 2.10 Taxes. (a) Except as otherwise required by law, any and all
payments and deposits required to be made hereunder or under any other
Transaction Document by the Servicer or the Seller shall be made free and clear
of and without deduction or withholding for or on account of any and all present
or future income, stamp or, without limitation, other taxes, levies, imposts,
deductions, duties, fees, charges or withholdings, and all liabilities with
respect thereto, excluding (A) net income taxes and franchise taxes (imposed in
lieu of net income taxes) and backup withholding taxes that are imposed on an
Affected Person by the United States, a state thereof or a foreign jurisdiction
under the laws of which such Affected Person is organized or any political
subdivision thereof and net income taxes and capital taxes imposed by Canada or
any political subdivision thereof other than Canadian withholding taxes and
other than Canadian taxes based on or measured by income or capital in
connection with the Receivables or the transactions contemplated by the
Transaction Documents resulting from the Seller or any Affected Person (but in
the case of any such Person that is a Treaty Resident, only directly and
exclusively as a result of any breach by the Seller or the Servicer (or any
delegatee thereof, including the Subservicer) of their respective obligations
under the Transaction Documents) either (x) in the case of any

 

-34-



--------------------------------------------------------------------------------

such Person that is a Treaty Resident, having a permanent establishment in
Canada, or (y) in the case of any such Person that is not a Treaty Resident,
carrying on business in Canada for the purposes of the Canadian Tax Act, in
either case solely as a result of such transactions, (B) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction (other than Canada) described in clause (A) above, (C) any
withholding taxes imposed on amounts payable to an Affected Person at the time
such Affected Person becomes an Affected Person hereunder by virtue of an
assignment, except to the extent that such Affected Person’s assignor (if any)
was entitled at the time of assignment, to receive additional amounts from the
Servicer or the Seller with respect to such Taxes pursuant to this
Section 2.10(a), or (D) any taxes (other than Canadian taxes based or measured
by income or capital in connection with the Receivables or the transactions
contemplated by the Transaction Documents paid by a Person that is not a Treaty
Resident which is found to be carrying on business in Canada for purposes of the
Canadian Tax Act solely by virtue of the transactions under the Transaction
Documents) that are imposed as a result of any event occurring after the
Affected Person becomes an Affected Person hereunder by virtue of an assignment
other than a change in law or regulation or the introduction of any law or
regulation or a change in interpretation or administration of any law (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If the Seller or the
Servicer or any Obligor shall be required by law to deduct any Taxes from or in
respect of any sum payable or deposited hereunder to (or for the benefit of) any
Affected Person, (i) the Seller, or the Servicer, as the case may be, shall make
an additional payment to such Affected Person, in an amount sufficient so that,
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.10), such Affected Person receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Seller or the Servicer, as the case may be, shall make such
deductions and (iii) the Seller or the Servicer, as the case may be, shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law. Within 30 days after the date of any payment
of Taxes, the Seller or the Servicer, as the case may be, will furnish to the
Agent, at its address referred to in Section 10.02, the original or a certified
copy of a receipt evidencing payment thereof.

(b) In addition, the Seller agrees to pay any present or future stamp or other
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any other
Transaction Document or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Transaction Document
(hereinafter referred to as “Other Taxes”).

(c) The Seller and Servicer will indemnify each Affected Person for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.10) paid by such Affected Person or deducted or withheld from any
Collections (including any Taxes or amounts on account of Taxes deducted by any
Obligor) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within thirty
days from the date the Affected Person makes written demand therefor (and a copy
of such demand shall be delivered to the Agent). A certificate as to the amount
of such indemnification submitted to the

 

-35-



--------------------------------------------------------------------------------

Seller and the Agent by such Affected Person, setting forth, in reasonable
detail, the basis for and the calculation thereof, shall be conclusive and
binding for all purposes absent manifest error.

(d) Each Affected Person that is not (i) a citizen or resident of the United
States, (ii) a corporation, partnership or other entity created or organized in
or under the laws of the United States (or any jurisdiction thereof), or
(iii) any estate or trust that is subject to federal income taxation regardless
of the source of its income shall, on or prior to the date hereof (or, in the
case of any Person who becomes an Affected Person after the date hereof, on or
prior to the date on which it so becomes an Affected Person), deliver to the
Seller two copies of either Internal Revenue Service Form W-8BEN or Form W-8ECI
and any other certificate or statement of exemption required by Treasury
Regulation Section 1.1441-1(a) or Section 1.1441-6(c) or any subsequent version
thereof or successors thereto, properly completed and duly executed by such
Affected Person as will permit, insofar as the laws of the United States are
applicable, such payments to be made by the Servicer or Seller without
withholding or at a reduced rate. Each such Affected Person shall from time to
time thereafter, upon written request from the Seller, deliver to the Seller any
new certificates, documents or other evidence as described in the preceding
sentence as will permit, insofar as the laws of the United States are
applicable, payments under this Agreement to be made without withholding or at a
reduced rate (but only so long as such Affected Person is legally able to do
so).

(e) The Seller and the Servicer shall not be required to pay any amounts to any
Affected Person in respect of Taxes and Other Taxes pursuant to paragraphs (a),
(b) and (c) above to the extent the obligation to pay such amounts is
attributable to the failure by such Affected Person to comply with the
provisions of paragraph (d) above; provided, however, that should an Affected
Person become subject to Taxes because of its failure to deliver a form required
hereunder, the Seller and the Servicer shall take such steps as such Affected
Person shall reasonably request to assist such Affected Person to recover such
Taxes, at the sole cost and expense of such Affected Person. The Seller and the
Servicer shall not be required to pay any amounts to any Affected Person,
Special Indemnified Party or Indemnified Party (individually, an “Other Party”)
in respect of Taxes pursuant to paragraphs (a), (b) and (c) above or to
indemnify such Other Party, as the case may be, pursuant to Section 6.07 or
Section 9.01 hereof in respect of Canadian taxes based on or measured by income
or capital in connection with the Receivables or the transactions contemplated
by the Transaction Documents resulting from the Seller or such Other Party, that
is not a Treaty Resident, carrying on business in Canada for the purposes of the
Canadian Tax Act, solely as a result of such transactions, until the Canadian
tax authority has issued an assessment of such Other Party in respect of such
Canadian taxes. Such Other Party shall inform the Seller of such assessment and
consider in good faith contesting the same.

(f) [Reserved].

(g) If an Affected Person receives a refund in respect of any Taxes or Other
Taxes as to which it has been indemnified by the Seller and Servicer hereunder
or with respect to which the Seller and Servicer have paid additional amounts
pursuant to this Section 2.10, it shall within 30 days from the date of such
receipt pay over the amount of such refund to the Seller and Servicer, net of
all reasonable out-of-pocket expenses of such Affected Person and without
interest (other than interest paid by the relevant taxation authority with
respect to such refund);

 

-36-



--------------------------------------------------------------------------------

provided that the Seller and Servicer, upon the request of such Affected Person,
agrees to repay the amount paid over to the Seller and Servicer (plus penalties,
interest or other reasonable charges) to such Affected Person in the event such
Affected Person is required to repay such refund to such taxation authority.

Section 2.11 Security Interest. As collateral security for the performance by
the Seller of all the terms, covenants and agreements on the part of the Seller
(whether as Seller or otherwise) to be performed under this Agreement or any
document delivered in connection with this Agreement in accordance with the
terms thereof, including the punctual payment when due of all obligations of the
Seller hereunder or thereunder, whether for indemnification payments, Yield,
Capital, fees, expenses or otherwise, the Seller hereby assigns to the Agent for
its benefit and the ratable benefit of the Banks, and hereby grants to the Agent
for its benefit and the ratable benefit of the Banks, a security interest in,
all of the Seller’s right, title and interest in and to (A) the Originator
Purchase Agreement and the Undertaking (Originator), including, without
limitation, (i) all rights of the Seller to receive moneys due or to become due
under or pursuant to the Originator Purchase Agreement or the Undertaking
(Originator), (ii) all security interests and property subject thereto from time
to time purporting to secure payment of monies due or to become due under or
pursuant to the Originator Purchase Agreement or the Undertaking (Originator),
(iii) all rights of the Seller to receive proceeds of any insurance (including,
without limitation, the right to receive Insurance Proceeds), indemnity,
warranty or guaranty with respect to the Originator Purchase Agreement or the
Undertaking (Originator), (iv) claims of the Seller for damages arising out of
or for breach of or default under the Originator Purchase Agreement or the
Undertaking (Originator), and (v) the right of the Seller to compel performance
and otherwise exercise all remedies thereunder, (B) all Receivables, whether now
owned and existing or hereafter acquired or arising, the Related Security with
respect thereto and the Collections and all other assets, including, without
limitation, accounts, chattel paper, goods, instruments and general intangibles
(as those terms are defined in the UCC), including undivided interests in any of
the foregoing, (C) the Lock-Boxes and Deposit Accounts, and any funds on deposit
in any such account, (D) all other property now or hereafter owned by the
Seller, including without limitation all accounts, chattel paper, general
intangibles, inventory, equipment and other goods, documents, investment
property and instruments, and (E) to the extent not included in the foregoing,
all proceeds of any and all of the foregoing (the foregoing, collectively, the
“Collateral”).

Section 2.12 Sharing of Payments. If any Bank (for purposes of this
Section only, referred to as a “Recipient”) shall obtain payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Capital of, or Yield on, any Receivable Interest or
portion thereof owned by it in excess of its ratable share of payments made on
account of the Capital of, or Yield on, all of the Receivable Interests owned by
the Banks, such Recipient shall forthwith purchase from the Banks which received
less than their ratable share participations in the Receivable Interests owned
by such Banks as shall be necessary to cause such Recipient to share the excess
payment ratably with each such other Bank; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such Recipient, such
purchase from each such other Bank shall be rescinded and each such other Bank
shall repay to the Recipient the purchase price paid by such Recipient for such
participation to the extent of such recovery,

 

-37-



--------------------------------------------------------------------------------

together with an amount equal to such other Person’s ratable share (according to
the proportion of (a) the amount of such other Bank’s required payment to
(b) the total amount so recovered from the Recipient) of any interest or other
amount paid or payable by the Recipient in respect of the total amount so
recovered.

Section 2.13 Repurchase Option. So long as no Event of Termination or Incipient
Event of Termination would occur or be continuing after giving effect thereto,
the Seller shall have the right (but not any obligation) to repurchase that
portion of each Receivable Interest sold pursuant hereto representing one or
more specified Pool Receivables which are Defaulted Receivables, or otherwise
identified for repurchase by the Seller in order to conform with, or not to
breach, any provision of or order under, the Foreign Extraterritorial Measures
Act (Canada) or regulations thereunder, upon not less than three Business Days’
prior written notice to the Agent. Such notice shall specify the date that the
Seller desires that such repurchase occur (such date, the “Repurchase Date”) and
shall identify the Receivables to be included in such repurchase. On the
Repurchase Date, the Seller shall transfer to the Agent’s Account in immediately
available funds an amount equal to the lesser of (i) the Outstanding Balance of
the Receivables included in such repurchase and (ii) the excess, if any, of the
Aggregate Capital over the Collateral Availability (excluding the Receivables
included in such repurchase), and upon receipt thereof, the Agent and the Banks
shall be deemed to assign and release, without recourse, representation or
warranty, their right, title and interest in and to the Receivables included in
such repurchase. In connection with any such repurchase, the Agent shall execute
and deliver, at the Seller’s request and expense, any assignment or release that
the Seller may reasonably request to evidence the repurchase of the applicable
Receivables. At such time, if any, that the aggregate Outstanding Balance of all
Receivables repurchased pursuant to this Section exceeds 2% of the aggregate
Outstanding Balance of all Pool Receivables, the Seller will (or will cause the
Servicer or the applicable Originator to) instruct all Obligors of Receivables
that are repurchased pursuant hereto to remit all of their payments in respect
of such Receivables to accounts or post offices boxes other than the Deposit
Accounts or the Lock-Boxes.

Section 2.14 Fifteen Month Facility Extension Option. The Seller may extend the
Stated Termination Date from June 16, 2010 to September 16, 2010 (the “Fifteen
Month Facility Extension Option” subject to, and the Stated Termination Date
shall be so extended upon satisfaction of, the following conditions precedent:

(i) the Seller shall provide written notice to the Administrative Agent not less
than 30 days nor more than 60 days prior to June 16, 2010 of its intention to
exercise the Fifteen Month Facility Extension Option;

(ii) the Seller shall pay a fee to the Administrative Agent on or before the
Stated Termination Date for the account of the Banks on a ratable basis equal to
1.0% of the then aggregate Bank Commitments;

(iii) the Originators and the Guarantors shall have filed with the Bankruptcy
Court and the Canadian Court a plan of reorganization (in the case of the
Bankruptcy Court) and a plan of compromise or arrangement (in the case of the
Canadian

 

-38-



--------------------------------------------------------------------------------

Court) providing for the full repayment of the Termination Amount in cash upon
consummation thereof (collectively, as the same may be amended from time to
time, a “Reorganization Plan”);

(iv) as of the initial Stated Termination Date, Liquidity shall be at least
US$150,000,000; and

(v) the conditions specified in Section 3.02(c)(i) and (ii) shall be satisfied
as of the initial Stated Termination Date.

The Agent will notify the Seller and the Banks promptly upon the effectiveness
of the Fifteen Month Facility Extension Option.

Section 2.15 Eighteen Month Facility Extension Option. Following exercise and
effectiveness of the Fifteen Month Facility Extension Option, the Seller may
extend the Stated Termination Date from September 16, 2010 to December 16, 2010
(the “Eighteen Month Facility Extension Option”) subject to, and the Stated
Termination Date shall be so extended upon satisfaction of, the following
conditions precedent:

(i) the Seller shall provide written notice to the Agent not less than 30 days
nor more than 60 days prior to September 16, 2010 of its intention to exercise
the Eighteen Month Facility Extension Option;

(ii) the Seller shall pay a fee to the Agent on or before September 16, 2010 for
the account of the Banks on a ratable basis equal to 1.0% of the then aggregate
Bank Commitments;

(iii) the Majority Banks shall have approved the extension of the Stated
Termination Date to December 16, 2010;

(iv) the Originators and the Guarantors shall not have withdrawn from the
Bankruptcy Court or the Canadian Court the Reorganization Plan and confirmation
or approval of the Reorganization Plan shall not have been denied by the
Bankruptcy Court or the Canadian Court, as applicable, at any time prior to
September 16, 2010;

(v) as of September 16, 2010, Liquidity shall be at least US$150,000,000; and

(vi) the conditions specified in Section 3.02(c)(i) and (ii) shall be satisfied
as of September 16, 2010.

The Agent will notify the Seller and the Banks promptly upon the effectiveness
of the Eighteen Month Facility Extension Option.

 

-39-



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF PURCHASES

Section 3.01 [Intentionally Omitted]

Section 3.02 Conditions Precedent to All Purchases and Reinvestments. Each
purchase and each reinvestment shall be subject to the conditions precedent that
(a) in the case of each purchase, the Servicer shall have delivered to the Agent
at least one Business Day prior to such purchase, in form and substance
satisfactory to the Agent, a completed Seller Report containing information
covering the most recently ended reporting period for which information is
required pursuant to Section 6.02(g) and demonstrating that after giving effect
to such purchase no Event of Termination or Incipient Event of Termination under
Section 7.01(i) would occur, (b) in the case of each reinvestment, the Servicer
shall have delivered to the Agent on or prior to the date of such reinvestment,
in form and substance satisfactory to the Agent, a completed Seller Report
containing information covering the most recently ended reporting period for
which information is required pursuant to Section 6.02(g), (c) on the date of
such purchase or reinvestment the following statements shall be true (and
acceptance of the proceeds of such purchase or reinvestment shall be deemed a
representation and warranty by the Seller and the Servicer (each as to itself)
that such statements are then true):

(i) The representations and warranties contained in Section 4.01(e) and
Section 4.02(e)(ii) are correct on and as of the date of any such purchase or
reinvestment as though made on and as of such date and all other representations
and warranties contained in Sections 4.01 and 4.02 are correct on and as of the
date of such purchase or reinvestment as though made on and as of such date
(except insofar as such representations and warranties relate expressly to an
earlier date certain, in which case such representations and warranties shall be
correct as of such earlier date),

(ii) No event has occurred and is continuing, or would result from such purchase
or reinvestment, that constitutes an Event of Termination or an Incipient Event
of Termination, and

(iii) The Originators shall have sold or contributed to the Seller, pursuant to
the Originator Purchase Agreement, all Originator Receivables arising on or
prior to such date,

and (d) the Agent shall have received such other approvals, opinions or
documents as it may reasonably request.

Section 3.03 Conditions Precedent to the Effectiveness of Amendment and
Restatement. The effectiveness of the ARRPA is subject to the conditions
precedent that the Agent shall have received on or before the date hereof the
following, each (unless otherwise indicated) dated such date, in form and
substance satisfactory to the Agent:

 

-40-



--------------------------------------------------------------------------------

(a) Certified copies of the resolutions of the Board of Directors of the Seller,
ACI and ACSC and each other Guarantor approving this Agreement, the Guaranty
Agreement, the amendment and restatement effected by the Originator Purchase
Agreement and the other documents to be delivered by such Person hereunder and
thereunder and certified copies of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and the Originator Purchase Agreement.

(b) A certificate of the Secretary or Assistant Secretary of each of the Seller,
ACI and ACSC and each other Guarantor certifying the names and true signatures
of the officers of the Seller and the Originators authorized to sign this
Agreement, the Guaranty Agreement, the Originator Purchase Agreement and the
other documents to be delivered by it hereunder and thereunder.

(c) Acknowledgment copies or time stamped receipt copies (or other satisfactory
evidence of filing) of proper financing statement amendments, duly filed on or
before the date hereof under the UCC and PPSA of all jurisdictions that the
Agent may deem necessary or desirable in order to effect such revisions as the
Agent may deem necessary or desirable to reflect the amendments to the Existing
RPA, the Existing Originator Purchase Agreement and the other Transaction
Documents contemplated by this Agreement and the Originator Purchase Agreement.

(d) Acknowledgment copies or time stamped receipt copies (or other satisfactory
evidence of filing), or copies accompanied by filing authorizations signed by
the applicable secured party, of proper financing statement amendments and
terminations, if any, necessary to release all security interests and other
rights of any Person in (i) the Receivables, Contracts or Related Security
previously granted by the Seller or any Originator and (ii) the collateral
security referred to in Section 2.11 previously granted by the Seller.

(e) Completed requests for information and search reports, dated on or before
the date hereof, listing all effective financing statements and other
registrations filed in the jurisdictions referred to in subsection (c) above and
in any other jurisdictions reasonably requested by the Agent that name the
Seller or any Originator as debtor, together with copies of such financing
statements and other registrations (none of which shall cover any Receivables,
Contracts, Related Security or the collateral security referred to in
Section 2.11).

(f) (i) An executed copy of the Deposit Account Agreement relating to the
Deposit Account maintained with Citibank, N.A., as depositary bank, and
described in more detail in Schedule V hereto and (ii) executed copies of
supplemental Notices of Effectiveness delivered pursuant to each of the Deposit
Account Agreements then in effect, continuing in effect the Notices of
Effectiveness delivered pursuant to the Existing RPA with respect to the
Existing RPA as modified pursuant hereto.

(g) Favorable opinions (or letters of confirmation and reliance, to the extent
satisfactory to the Agent) of (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP,
U.S. counsel for ACI, the Seller and the Originators and (ii) Stikeman Elliott
LLP, Canadian counsel for ACI and the Canadian Originator, in each case in form
and substance satisfactory to the Agent.

 

-41-



--------------------------------------------------------------------------------

(h) An executed copy of the Originator Purchase Agreement.

(i) A copy of the by-laws of the Seller, each Originator and each Guarantor,
certified by the Secretary or Assistant Secretary of the Seller or such
Originator, as the case may be (or, to the extent previously delivered, such
officer may certify that the by-laws of such Person remain unchanged).

(j) A copy of the certificate or articles of incorporation of the Seller, each
Originator and each Guarantor, certified as of a recent date by the Secretary of
State or other appropriate official of the state of its organization (or, to the
extent previously delivered, the Secretary or Assistant Secretary of such Person
may certify that the articles of incorporation or the certificate of formation
of such Person remain unchanged), and a certificate as to the good standing of
the Seller, Originator and each Guarantor from such Secretary of State or other
official, dated as of a recent date.

(k) A pro forma Weekly Report for the period ending June 5, 2009 and a pro forma
Monthly Report for the period ending April 30, 2009, each certified by an
authorized financial officer of the Servicer with responsibility for such Seller
Report and reflecting the inclusion of the International Receivables.

(l) An executed copy of the Four Party Agreement.

(m) An executed copy of each of (i) a confirmation of the Undertaking
(Originator) and (ii) a confirmation of the Undertaking (Servicer).

(n) An executed copy of the Guaranty Agreement.

(o) Executed copies of each of the depositary bank consents described on
Schedule VI.

(p) An executed copy of a certificate of the chief financial officer of ACI
regarding Adverse Claims in the form attached hereto as Annex N.

(q) Evidence that the Seller has paid all reasonable fees, costs, expenses and
other amounts owed by the Seller to the Banks, the Syndication Agent, the Agent
and the Assignor Agent as of the date hereof, including all fees accrued as of
the Closing Date pursuant to that certain second amended and restated fee
agreement between the Assignor Agent and the Seller dated April 1, 2009 (“Second
Amended and Restated Fee Agreement”).

(r) Evidence that (i) the US Interim Order shall have been entered by the
Bankruptcy Court, (ii) the Canadian Court shall have made the Canadian Amended
Order and (iii) none of the foregoing shall have been reversed, modified,
amended, stayed or vacated.

(s) The audited annual consolidated financial statements of AbitibiBowater Inc.
for the year ended December 31, 2008 and the unaudited quarterly combined
financial statements of the Abitibi Entities for each fiscal quarter completed
since the date of the last audited financial statements and ending at least 50
days prior to the Closing Date.

 

-42-



--------------------------------------------------------------------------------

(t) Monthly projected financial statements for the Abitibi Entities for each
month of 2009, and annual projected financial statements for the Abitibi
Entities for 2009 and 2010.

(u) A 13-Week Projection (as defined in the Guaranty Agreement) for the 13
calendar week period following Closing Date.

(v) A business plan for the Abitibi Entities, in form and substance reasonably
satisfactory to the Agent.

(w) An officer’s certificate from the chief financial officer of ACI certifying
that:

(i) there shall not occur as a result of, and after giving effect to, the
assignment hereunder, a default or event of default under (1) any of the debt
instruments or other material agreements of the Seller or (2) any of the
post-petition debt instruments or other material post-petition agreements of any
of the other Abitibi Entities that would permit the counterparty thereto to
exercise remedies thereunder on a post-petition basis,

(ii) there shall exist no (or, in the case of any Abitibi Entity other than the
Seller, no unstayed) action, suit, investigation, litigation or proceeding
pending or threatened in any court or before any arbitrator or governmental
instrumentality (other than the Bankruptcy Case and the Canadian Case and
matters directly related thereto) that (i) could reasonably be expected to
result in a Material Adverse Effect (except as otherwise disclosed in Schedule
3.07 or Schedule 3.11 to the Guaranty Agreement) or (ii) restrains, prevents or
imposes or could reasonably be expected to impose materially adverse conditions
upon the transactions contemplated by the Transaction Documents,

(iii) all necessary governmental and third party consents and approvals
necessary in connection with the performance by any of the Seller, the
Originators, the Servicer, the Subservicer or the Guarantors under the
Transaction Documents and the transactions contemplated thereby have been
obtained and are in effect and

(iv) since December 31, 2008, there has been no event or circumstance that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (except as publicly disclosed by the Parent, ACI or any
of their Affiliates prior to the date of execution and delivery of this
Agreement or as disclosed in Schedule 3.07 or Schedule 3.11 to the Guaranty
Agreement).

(x) All documentation and other information requested by any Bank prior to the
Closing Date pursuant to applicable “know your customer” and anti-money
laundering rules and regulations.

 

-43-



--------------------------------------------------------------------------------

(y) Evidence that (x) the Interest Account shall have been funded to the extent
required by the first sentence of paragraph 34(f) of the US Interim Order and
(y) the “Initial Payment” contemplated by the US Interim Order shall have been
made.

Immediately upon the effectiveness of ARRPA: (i) each Bank (other than Citibank)
set forth on the Commitment Schedule (each, a “New Bank”) shall be deemed,
automatically and without further action on the part of any Person, to have
acquired from Citibank by assignment its Percentage of all Receivable Interests
held by Citibank immediately prior to the effectiveness of this Agreement (the
aggregate outstanding Capital of which is equal to $109,886,597.39 (such amount,
the “Existing Aggregate Capital”)); (ii) in consideration therefor, each New
Bank shall pay to Citibank, in immediately available funds to the Agent’s
Account, an amount equal to the product of (x) the Existing Aggregate Capital
plus all accrued and unpaid Yield thereon as of the Closing Date and (y) such
New Bank’s Percentage; (iii) all Yield Periods in respect of which Yield is
computed by reference to the Adjusted Eurodollar Rate shall be deemed to have
terminated on the Closing Date, and each Receivable Interest outstanding on the
Closing Date shall be deemed to have a Yield Period of one day (and to have
Yield Rate based on the Alternate Base Rate), subject to future adjustment in
accordance with the definition of “Yield Period” and (iv) the Second Amended and
Restated Fee Agreement shall terminate and shall be of no further force and
effect.

In connection with the assignments described in clause (i) of the preceding
paragraph, neither CLB nor Citibank makes any representation or warranty to any
Bank except that it is the legal and beneficial owner of the interests assigned
hereunder free and clear of any adverse claim, and neither CLB nor Citibank
assumes any responsibility with respect to (i) any statements, warranties or
representations made in or in connection with this Agreement or any other
Transaction Document or any other instrument or document furnished pursuant
hereto or thereto, or the perfection, priority or value of any ownership
interest or security interest purported to be created under this Agreement or
any other Transaction Document or (ii) the financial condition of any Abibiti
Entity or the performance or observance by ACI, the Seller, ACSC or the other
Guarantors of any of their respective obligations under this Agreement or any
other Transaction Document or any other instrument or document furnished
pursuant hereto or thereto. Each New Bank represents and warrants to Citibank
and CLB that it has reviewed such documents and information as it has deemed
appropriate to make its own analysis and decision to effect the assignments
described in clause (i) of the preceding paragraph.

For avoidance of doubt, (i) the provisions of Section 2.04 of this Agreement
shall supersede the provisions of Section 5 of Waiver and Amendment No. 4 to the
Existing RPA and Section 4 of Amendment No. 5 to the Existing RPA (it being
understood and agreed that the control notices delivered to the Deposit Banks
pursuant to Section 6.03(a) of the Existing RPA remain effective) and
(ii) Eureka is no longer a party to this Agreement (but is an intended third
party beneficiary of the provisions set forth in Section 10.05, Section 10.16
and Section 10.17(b)).

 

-44-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties of the Seller. The Seller hereby
represents and warrants as follows:

(a) The Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction set forth in Schedule IV hereto (as
such Schedule IV is modified in accordance herewith), and is duly qualified to
do business, and is in good standing, in every jurisdiction where the nature of
its business requires it to be so qualified, unless the failure to so qualify
would not have a Material Adverse Effect.

(b) The execution, delivery and performance by the Seller of the Transaction
Documents and the other documents to be delivered by it hereunder, including the
Seller’s use of the proceeds of purchases and reinvestments, (i) are within the
Seller’s corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii) do not contravene (1) the Seller’s charter or by-laws,
(2) any law, rule or regulation applicable to the Seller, (3) any contractual
restriction binding on or affecting the Seller or its property or (4) any order,
writ, judgment, award, injunction or decree binding on or affecting the Seller
or its property, and (iv) do not result in or require the creation of any lien,
security interest or other Adverse Claim, charge or encumbrance upon or with
respect to any of its properties (except for the interest created pursuant to
this Agreement). Each of the Transaction Documents to which the Seller is a
party has been duly executed and delivered by the Seller.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Seller of the Transaction Documents
or any other document to be delivered thereunder, except for the filing of UCC
financing statements which are referred to therein.

(d) Each of the Transaction Documents to which the Seller is a party constitutes
the legal, valid and binding obligation of the Seller enforceable against the
Seller in accordance with its terms, subject to applicable bankruptcy,
insolvency, moratorium or other similar laws affecting the rights of creditors
generally and general equitable principles (whether considered in a proceeding
at law or in equity).

(e) Since December 31, 2008 there has been no material adverse change in the
business, operations, financial condition or prospects of the Seller other than
(i) the commencement of the Bankruptcy Case and the Canadian Case and (ii) the
continuation of the circumstances giving rise to the filing thereof or which
customarily occur as a result thereof.

(f) Other than the filing of the Bankruptcy Case and the Canadian Case and
matters directly related thereto, there are no pending or, to the Seller’s
knowledge, threatened actions, investigations or proceedings affecting the
Seller before any court, governmental agency or arbitrator which may have a
Material Adverse Effect.

 

-45-



--------------------------------------------------------------------------------

(g) No proceeds of any purchase or reinvestment will be used to acquire any
equity security of a class which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

(h) Immediately prior to the purchase from the Seller by the Banks, the Seller
is the legal and beneficial owner of the Pool Receivables and Related Security
free and clear of any Adverse Claim; upon each purchase or reinvestment, the
Banks shall acquire a valid and perfected first priority undivided percentage
ownership interest to the extent of the pertinent Receivable Interest in each
Pool Receivable then existing or thereafter arising and in the Related Security
and Collections with respect thereto. No effective financing statement or other
instrument similar in effect covering any Contract or any Pool Receivable or the
Related Security or Collections with respect thereto is on file in any recording
office, except those filed in favor of the Agent relating to this Agreement and
those filed by the Seller pursuant to the Originator Purchase Agreement. Each
Receivable characterized in any Seller Report or other written statement made by
or on behalf of the Seller as an Eligible Receivable or as included in the Net
Receivables Pool Balance is, as of the date of such Seller Report or other
statement, an Eligible Receivable or properly included in the Net Receivables
Pool Balance.

(i) Each Seller Report (if prepared by the Seller or one of its Affiliates, or
to the extent that information contained therein is supplied by the Seller or an
Affiliate), including the calculations therein, and all information, exhibits,
financial statements, documents, books, records or reports furnished or to be
furnished at any time by or on behalf of the Seller to the Agent or the Banks in
connection with this Agreement is or will be accurate in all material respects
as of its date or (except as otherwise disclosed to the Agent or the Banks, as
the case may be, at such time) as of the date so furnished, and no such document
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary in order to make the statements
contained therein, in the light of the circumstances under which they were made,
not misleading.

(j) The principal place of business and chief executive office of the Seller and
the office where the Seller keeps its records concerning the Pool Receivables
are located at the address or addresses referred to in Section 5.01(b). The
Seller is located in the jurisdiction of organization set forth in Schedule IV
hereto (as modified in accordance herewith) for purposes of Section 9-307 of the
UCC as in effect in the State of New York; and the office in the jurisdiction of
organization of the Seller in which a UCC financing statement is required to be
filed in order to perfect the security interest granted by the Seller hereunder
is set forth in Schedule IV hereto (as modified in accordance herewith).

(k) The names and addresses of all the Deposit Banks, together with the post
office boxes and account numbers of the Lock-Boxes and Deposit Accounts of the
Seller at such Deposit Banks, are as specified in Schedule V hereto, as such
Schedule V may be amended from time to time pursuant to Section 5.01(g). The
Lock-Boxes and Deposit Accounts are the only post office boxes and accounts into
which Collections of Receivables are deposited or remitted. The Seller has
delivered to the Agent a fully executed Deposit Account Agreement with respect
to each Deposit Account and any associated Lock-Boxes.

(l) [Reserved].

 

-46-



--------------------------------------------------------------------------------

(m) The Seller is not known by and does not use any tradename or
doing-business-as name.

(n) The Seller was incorporated on October 20, 2005, and the Seller (i) did not
engage in any business activities prior to October 27, 2005 and (ii) has not
engaged in business activities inconsistent with the terms of all the
transactions contemplated by the Existing Originator Purchase Agreement or the
Existing RPA prior to the date of this Agreement. The Seller has no
Subsidiaries.

(o) (i) The fair value of the property of the Seller is greater than the total
amount of liabilities, including contingent liabilities, of the Seller, (ii) the
present fair salable value of the assets of the Seller is not less than the
amount that will be required to pay all probable liabilities of the Seller on
its debts as they become absolute and matured, (iii) the Seller does not intend
to, and does not believe that it will, incur debts or liabilities beyond the
Seller’s abilities to pay such debts and liabilities as they mature and (iv) the
Seller is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which the Seller’s property would constitute
unreasonably small capital.

(p) With respect to each Pool Receivable, the Seller (i) shall have received
such Pool Receivable as a contribution to the capital of the Seller by the U.S.
Originator or (ii) shall have purchased such Pool Receivable from an Originator
in exchange for payment (made by the Seller to such Originator in accordance
with the provisions of the Originator Purchase Agreement) of cash or the
Deferred Purchase Price, or a combination thereof, in an amount which
constitutes fair consideration and reasonably equivalent value. Each such sale
referred to in clause (ii) of the preceding sentence shall not have been made
for or on account of an antecedent debt owed by any Originator to the Seller and
no such sale is or may be voidable or subject to avoidance under any section of
the Federal Bankruptcy Code or any other state, Canadian or provincial law.

(q) The Seller has (i) timely filed all federal tax returns required to be
filed, (ii) timely filed all other material state and local tax returns and
(iii) paid or made adequate provision for the payment of all taxes, assessments
and other governmental charges (other than any tax, assessment or governmental
charge which is being contested in good faith and by proper proceedings, and
with respect to which the obligation to pay such amount is adequately reserved
against in accordance with Canadian generally accepted accounting principles).

(r) No transaction contemplated by this Agreement or any of the other
Transaction Documents with respect to the Seller requires compliance with any
bulk sales act or similar law.

(s) No Receivable originated by the Canadian Originator, the Obligor of which
has a billing address in Canada, was issued for an amount in excess of the fair
market value of the merchandise, insurance or services provided by the Canadian
Originator to which the Receivable relates.

(t) No Contract or any other books, records or other information relating to any
Receivable originated by the Canadian Originator, the Obligor of which has a
billing address

 

-47-



--------------------------------------------------------------------------------

in Canada, contain any “personal information” as defined in, or any other
information regulated under (i) the Personal Information Protection and
Electronic Documents Act (Canada), or (ii) any other similar statutes of Canada
or any province in force from time to time which restrict, control, regulate or
otherwise govern the collection, holding, use or communication of information.

(u) The Seller has marked its master data processing records evidencing Pool
Receivables, including master data processing records evidencing Pool
Receivables arising out of the sale of lumber, with a legend evidencing that
Receivable Interests related to such Pool Receivables have been sold in
accordance with this Agreement.

(v) The Seller is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), or extending credit for the purpose of purchasing or
carrying margin stock. The Seller is not or is not required to be registered as
an “investment company” under the Investment Company Act of 1940.

(w) The representations and warranties of the Servicer (so long as the Servicer
is ACSC, Donohue or any other Subsidiary of Donohue that is a US Person) set
forth in Sections 4.02(g), 4.02(k) and 4.02(l) are true and correct.

Section 4.02 Representations and Warranties of the Servicer. The Servicer hereby
represents and warrants as follows:

(a) The Servicer (i) is a corporation duly incorporated, validly existing and in
good standing under the laws of Delaware and (ii) subject to the entry by the
Bankruptcy Court of (x) the US Interim Order at any time prior to the entry of
the US Final Order and (y) the US Final Order thereafter, and in each case
subject to the terms thereof, is duly qualified to do business, and is in good
standing, in every jurisdiction where the nature of its business requires it to
be so qualified, unless the failure to so qualify would not have a Material
Adverse Effect.

(b) Subject to the entry by the Bankruptcy Court of (x) the US Interim Order at
any time prior to the entry of the US Final Order and (y) the US Final Order
thereafter, and in each case subject to the terms thereof, the execution,
delivery and performance by the Servicer of this Agreement, the other
Transaction Documents to which it is a party and any other documents to be
delivered by it hereunder or thereunder (i) are within the Servicer’s corporate
powers, (ii) have been duly authorized by all necessary corporate action,
(iii) do not contravene (1) the Servicer’s charter or by-laws, (2) any law, rule
or regulation applicable to the Servicer, (3) any material contractual
restriction binding on or affecting the Servicer or its property or (4) any
order, writ, judgment, award, injunction or decree binding on or affecting the
Servicer or its property, and (iv) do not result in or require the creation of
any lien, security interest or other Adverse Claim, charge or encumbrance upon
or with respect to any of its properties. Subject to the entry by the Bankruptcy
Court of (x) the US Interim Order at any time prior to the entry of the US Final
Order and (y) the US Final Order thereafter, and in each case subject to the
terms thereof, this Agreement has been duly executed and delivered by the
Servicer.

 

-48-



--------------------------------------------------------------------------------

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body (except as required under
the Bankruptcy Code) is required for the due execution, delivery and performance
by the Servicer of this Agreement or any other document to be delivered by it
hereunder.

(d) Subject to the entry by the Bankruptcy Court of (x) the US Interim Order at
any time prior to the entry of the US Final Order and (y) the US Final Order
thereafter, and in each case subject to the terms thereof, this Agreement
constitutes the legal, valid and binding obligation of the Servicer enforceable
against the Servicer in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium or other similar laws affecting the rights of
creditors generally and general equitable principles (whether considered in a
proceeding at law or in equity).

(e) (i) The consolidated balance sheet of ACI as at December 31, 2008, and the
related consolidated statements of income and cash flow of ACI for the fiscal
quarter then ended, copies of which have been furnished to the Agent, fairly
present the financial condition of ACI as at such date and the results of the
operations of ACI for the period ended on such date, all in accordance with
Canadian generally accepted accounting principles consistently applied, and
(ii) since December 31, 2008, there has been no event or circumstance that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (except as publicly disclosed by the Parent, ACI or any
of their Affiliates prior to the date of execution and delivery of this
Agreement or as disclosed in Schedule 3.07 or Schedule 3.11 to the Guaranty
Agreement).

(f) Except for the Bankruptcy Case and the Canadian Case and matters directly
related thereto and any proceedings that have been stayed as a result of the
Bankruptcy Case and the Canadian Case or as otherwise disclosed in Schedule 3.07
or Schedule 3.11 to the Guaranty Agreement, there are no pending or, to the
Servicer’s knowledge, threatened actions, investigations or proceedings
affecting the Servicer or any of its Affiliates before any court, governmental
agency or arbitrator which may have a Material Adverse Effect.

(g) Each Receivable characterized in any Seller Report as an Eligible Receivable
or as included in the Net Receivables Pool Balance is, as of the date of such
Seller Report, an Eligible Receivable or properly included in the Net
Receivables Pool Balance.

(h) Each Seller Report (if prepared by the Servicer or one of its Affiliates, or
to the extent that information contained therein is supplied by the Servicer or
an Affiliate), including the calculations therein, and all information,
exhibits, financial statements, documents, books, records or reports furnished
or to be furnished at any time by the Servicer to the Agent or the Banks in
connection with this Agreement is or will be accurate in all material respects
as of its date or (except as otherwise disclosed to the Agent or the Banks, as
the case may be, at such time) as of the date so furnished, and no such document
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary in order to make the statements
contained therein, in the light of the circumstances under which they were made,
not misleading.

 

-49-



--------------------------------------------------------------------------------

(i) Except to the extent failure to do so is permitted by Chapter 11 of the
Bankruptcy Code, the Servicer has (i) timely filed all federal tax returns
required to be filed, (ii) timely filed all material state and local tax returns
and (iii) paid or made adequate provision for the payment of all taxes,
assessments and other governmental charges (other than any tax, assessment or
governmental charge which is being contested in good faith and by proper
proceedings, and with respect to which the obligation to pay such amount is
adequately reserved against in accordance with Canadian generally accepted
accounting principles).

(j) For purposes of Section 9-307 of the UCC as in effect in the State of New
York, the U.S. Originator is located in the jurisdiction of organization set
forth in Schedule IV hereto, and the Canadian Originator is located in the
jurisdiction of its chief executive and registered office set forth in
Schedule IV hereto (in each case as such Schedule IV is modified in accordance
herewith). The office in the jurisdiction of organization (or other applicable
jurisdictions, in the case of the Canadian Originator) of each Originator in
which a financing statement or other applicable registrations under the PPSA are
required to be filed in order to perfect the security or ownership interest
granted by such Originator under the Originator Purchase Agreement is set forth
in Schedule IV hereto (as modified in accordance herewith). The principal place
of business and chief executive office of the U.S. Originator, the principal
place of business and chief executive and registered office of the Canadian
Originator and the office where each Originator keeps its records concerning the
Originator Receivables are located (and have been located for the five years
prior to the date of this Agreement) at the address or addresses set forth in
Schedule IV hereto (as modified in accordance herewith). Neither Originator has
changed its name during the five years prior to the date of this Agreement,
except as set forth in Schedule IV hereto, as modified in accordance herewith.

(k) The Insurance Policy has been validly issued by the Insurer to ACI and is,
on the Closing Date, in full force and effect. The copy of the Insurance Policy
attached hereto as Annex H is true, correct and complete as of the date hereof.
All statements made by ACI in the application for the Insurance Policy were
true, correct and complete in all material respects when made. As of the Closing
Date, all the premiums due prior to the Closing Date under the Insurance Policy
have been paid. ACI has performed all of its duties under the Insurance Policy
and has timely filed all claims payable thereunder in such form as is required
by the Insurer. The Insurance Policy has not been amended, supplemented or
otherwise modified except as permitted by Section 6.02(a), and ACI has not
waived any of its rights thereunder. The Insurer has been directed to pay all
Insurance Proceeds directly into a Deposit Account that is subject to a Deposit
Account Agreement.

(l) The Servicer has marked the Seller’s master data processing records
evidencing the Pool Receivables, including master data processing records
evidencing Pool Receivables arising out of the sale of lumber, with a legend,
acceptable to the Agent, evidencing that Receivable Interests therein have been
sold.

 

-50-



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.01 Covenants of the Seller. Until the latest of the Facility
Termination Date or the date on which no Capital of or Yield on any Receivable
Interest shall be outstanding or the date all other amounts owed by the Seller
hereunder to the Banks or the Agent are paid in full:

(a) Compliance with Laws, Etc. The Seller will comply in all material respects
with all applicable laws, rules, regulations and orders and preserve and
maintain its corporate existence, rights, franchises, qualifications, and
privileges except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such rights,
franchises, qualifications, and privileges would not have a Material Adverse
Effect.

(b) Offices, Records, Name and Organization. Subject to Section 10.01(e), the
Seller will keep its principal place of business and chief executive office and
the office where it keeps its records concerning the Pool Receivables at the
address of the Seller set forth on Schedule III hereto or, upon 30 days’ prior
written notice, together with an updated Schedule III, to the Agent, at any
other locations within the United States. The Seller will not change its name or
its state of organization, unless (i) the Seller shall have provided the Agent
with at least 30 days’ prior written notice thereof, together with an updated
Schedule IV, and (ii) no later than the effective date of such change, all
actions, documents and agreements reasonably requested by the Agent to protect
and perfect the Agent’s interest in the Receivables, the Related Security and
the other assets of the Seller in which a security interest is granted hereunder
have been taken and completed. Upon confirmation by the Agent to the Seller of
the Agent’s receipt of any such notice (together with an updated Schedule IV)
and the completion or receipt of the actions, agreements and documents referred
to in clause (ii) of the preceding sentence, Schedule IV hereto shall, without
further action by any party, be deemed to be amended and replaced by the updated
Schedule IV accompanying such notice. The Seller also will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including,
without limitation, records adequate to permit the daily identification of each
Pool Receivable and all Collections of and adjustments to each existing Pool
Receivable).

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Seller will, at its expense, timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by it
under the Contracts related to the Pool Receivables, and timely and fully comply
in all material respects with the Credit and Collection Policy in regard to each
Pool Receivable and the related Contract.

(d) Sales, Liens, Etc. Except for the ownership and security interests created
hereunder in favor of the Agent, the Seller will not sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim upon or with respect to, the Seller’s undivided interest in any
Pool Receivable, Related Security, related Contract or Collections, or upon or
with respect to any account to which any Collections of any Pool

 

-51-



--------------------------------------------------------------------------------

Receivable are sent or upon any other Collateral, or assign any right to receive
income in respect thereof.

(e) Extension or Amendment of Receivables. Except as provided in
Section 6.02(c), the Seller will not (and will not permit the Servicer or any
Originator to) extend, amend or otherwise modify the terms of any Pool
Receivable, or amend, modify or waive any term or condition of any Contract
related thereto.

(f) Change in Business or Credit and Collection Policy. The Seller will not make
any change in the character of its business or in the Credit and Collection
Policy that would, in either case, have a Material Adverse Effect.

(g) Change in Payment Instructions to Obligors. The Seller will not add or
terminate any bank, post office box or bank account as a Deposit Bank, Lock-Box
or Deposit Account from those listed in Schedule V hereto, or make any change in
its instructions to Obligors regarding payments to be made to the Seller or
payments to be made to any Lock-Box or Deposit Account, unless the Agent shall
have received prior notice of such addition, termination or change (including an
updated Schedule V) and a fully executed Deposit Account Agreement with each new
Deposit Bank or with respect to each new Lock-Box or Deposit Account. Upon
confirmation by the Agent to the Seller of the Agent’s receipt of any such
notice and the related documents, Schedule V hereto shall, without further
action by any party, be deemed to be amended and replaced by the updated
Schedule V accompanying such notice.

(h) Deposits to Lock-Boxes and Deposit Accounts. The Seller will (or will cause
the Servicer or the Originators to) instruct all Obligors to remit all their
payments in respect of Receivables to Lock-Boxes or Deposit Accounts (provided
that Obligors with respect to International Receivables and Receivables
originated by the U.S. Originator shall be instructed to remit such payments to
Lock-Boxes or Deposit Accounts located in the United States). If the Seller or
Servicer shall receive any Collections directly, it shall immediately (and in
any event within two Business Days) deposit the same to a Lock-Box or a Deposit
Account (provided that Collections related to an International Receivable or a
Receivable originated by the U.S. Originator shall be deposited to a Lock-Box or
a Deposit Account in the United States) and until it does so, shall hold the
same in trust for the Agent. The Seller will not deposit or otherwise credit, or
cause or permit to be so deposited or credited, to any Lock-Box or Deposit
Account, cash or cash proceeds other than Collections of Receivables , provided,
that if any PST are deposited or credited to any Lock-Box or Deposit Account,
the Seller will (or will cause the Servicer or the Originators to), within two
Business Days of such deposit or credit, separate such deposits and credits from
the Collections held in any applicable Lock-Box or Deposit Account and withdraw
such deposited or credited amount from such Lock-Box or Deposit Account.

(i) Marking of Records. At its expense, the Seller will mark its master data
processing records evidencing Pool Receivables with a legend evidencing that
Receivable Interests related to such Pool Receivables have been sold in
accordance with this Agreement.

(j) Further Assurances. (i) The Seller agrees from time to time, at its expense,
promptly to execute and deliver all further instruments and documents, and to
take all further actions, that may be necessary or desirable, or that the Agent
may reasonably request, to

 

-52-



--------------------------------------------------------------------------------

perfect, protect or more fully evidence the Receivable Interests purchased under
this Agreement, or to enable the Banks or the Agent to exercise and enforce
their respective rights and remedies under this Agreement.

(ii) The Seller authorizes the Agent to file financing or continuation
statements, and amendments thereto and assignments thereof, relating to the
collateral described in Section 2.11, which financing statements may describe
the collateral covered thereby as “all assets of the Seller,” “all personal
property of the Seller” or words of similar effect.

(k) Reporting Requirements. The Seller will provide to the Agent (in multiple
copies, if requested by the Agent) for delivery to the Banks the following:

(i) as soon as available and in any event within 105 days after the end of each
fiscal year of the Seller ending after the date hereof, a balance sheet of the
Seller as of the end of such fiscal year and a statement of income and cash flow
of the Seller for such fiscal year, in each case audited and accompanied by the
opinion of the Seller’s independent public accountants (which opinion shall be
without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit);

(ii) [Reserved];

(iii) as soon as available and in any event within 30 days after the end of each
fiscal month of the Seller, a balance sheet of the Seller as of the end of such
fiscal month and a statement of income and cash flow of the Seller for (x) the
period commencing at the end of the previous fiscal month and ending with the
end of such fiscal month and (y) the period commencing at the end of the
previous fiscal year and ending with the end of such fiscal month, certified by
the treasurer or the assistant treasurer of the Seller;

(iv) as soon as possible and in any event within five days after the occurrence
of each Event of Termination or Incipient Event of Termination, a statement of
the treasurer or assistant treasurer of the Seller setting forth details of such
Event of Termination or Incipient Event of Termination and the action that the
Seller has taken and proposes to take with respect thereto;

(v) promptly after the sending or filing thereof, copies of all reports that any
Originator sends to any of its security holders, and copies of all reports and
registration statements that any Originator or any of its Subsidiaries files
with the SEC or any other U.S., Canadian or other national or provincial
securities exchange;

(vi) with respect to the Seller or any ERISA Affiliate, as soon as possible, and
in any event within 10 days after the Seller or ACI knows or has reason to
believe that any of the events or conditions specified below has occurred or
exists, notice of such event or condition (and provide a copy of any report or
notice required to be filed with or given to PBGC):

 

-53-



--------------------------------------------------------------------------------

(A) any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, unless the 30 day notice requirement in respect
thereof has been waived by the PBGC;

(B) a notice of intent to terminate any Plan or any action taken to terminate
any Plan, provided notice of intent to terminate is required pursuant to
Section 4041(a)(2) of ERISA;

(C) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt of a notice from a Multiemployer Plan that such action has been taken by
PBGC with respect to such Multiemployer Plan;

(D) the complete or partial withdrawal from a Multiemployer Plan that results in
liability under Section 4201 or 4204 of ERISA or the receipt of notice from a
Multiemployer Plan that it is in reorganization or insolvency or that it intends
to terminate or has terminated;

(E) the institution of a proceeding by a fiduciary of any Multiemployer Plan to
enforce Section 515 of ERISA, which proceeding is not dismissed within 30 days;
and

(F) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax exempt status of the trust of which such Plan is a part if security has
not been provided in accordance with the provisions of these Sections;

(vii) subject to Section 10.01(f), at least 30 days prior to any change in the
name, chief executive or registered office or jurisdiction of organization of
any Originator or the Seller, a notice setting forth the new name, chief
executive or registered office or jurisdiction of organization and the effective
date thereof;

(viii) promptly after the Seller obtains knowledge thereof, notice of any “Event
of Termination” or “Facility Termination Date” under the Originator Purchase
Agreement and notice of any Insurance Policy Event;

(ix) so long as any Capital shall be outstanding, as soon as possible and in any
event no later than the day of occurrence thereof, notice that any Originator
has stopped selling or contributing to the Seller, pursuant to the Originator
Purchase Agreement, all newly arising Originator Receivables;

(x) at the time of the delivery of the financial statements provided for in
clauses (i) and (iii) of this paragraph, a certificate of the president,

 

-54-



--------------------------------------------------------------------------------

the chief financial officer or the treasurer or assistant treasurer of the
Seller to the effect that, to the best of such officer’s knowledge, no Event of
Termination has occurred and is continuing or, if any Event of Termination has
occurred and is continuing, specifying the nature and extent thereof;

(xi) promptly after receipt thereof, copies of all notices received by the
Seller from any Originator under the Originator Purchase Agreement;

(xii) promptly following receipt thereof, copies of all schedules, endorsements
and notices received from the Insurer with respect to the Insurance Policy
(including any notice that any additional premium is due in accordance with
Section 4 of the “Declarations and Payment of Premium” endorsement to the
Insurance Policy);

(xiii) [Reserved];

(xiv) concurrently with the sending thereof to the Insurer, any notice by ACI
terminating the Insurance Policy; and

(xv) such other information respecting the Receivables or the condition or
operations, financial or otherwise, of the Seller as the Agent may from time to
time reasonably request.

Reports and financial statements required to be delivered pursuant to clause
(v) of this Section 5.01(k) shall be deemed to have been delivered on the date
on which the Parent posts such reports, or reports containing such financial
statements, on the Parent’s website on the Internet at www.abitibibowater.com or
when such reports, or reports containing such financial statements, are posted
on the SEC’s website at www.sec.gov; provided that the Seller shall deliver
paper copies of the reports and financial statements referred to in clause
(v) of this Section 5.01(k) to the Agent upon request.

(l) Separateness. (i) The Seller shall at all times maintain at least one
independent director (x) who is not currently and has not been during the five
years preceding the date of this Agreement an officer, director or employee of
an Affiliate of the Seller or any Other Company, (y) is not a current or former
officer or employee of the Seller and (z) is not a stockholder of any Other
Company or any of their respective Affiliates.

(ii) The Seller shall not direct or participate in the management of any of the
Other Companies’ operations.

(iii) The Seller shall conduct its business from an office separate from that of
the Other Companies (but which may be located in the same facility as one or
more of the Other Companies). The Seller shall have stationery and other
business forms and a mailing address and a telephone number separate from that
of the Other Companies.

(iv) The Seller shall at all times be adequately capitalized in light of its
contemplated business.

 

-55-



--------------------------------------------------------------------------------

(v) The Seller shall at all times provide for its own operating expenses and
liabilities from its own funds.

(vi) The Seller shall maintain its assets and transactions separately from those
of the Other Companies and reflect such assets and transactions in financial
statements separate and distinct from those of the Other Companies and evidence
such assets and transactions by appropriate entries in books and records
separate and distinct from those of the Other Companies. The Seller shall hold
itself out to the public under the Seller’s own name as a legal entity separate
and distinct from the Other Companies. The Seller shall not hold itself out as
having agreed to pay, or as being liable, primarily or secondarily, for, any
obligations of the Other Companies.

(vii) The Seller shall not maintain any joint account with any Other Company or
become liable as a guarantor or otherwise with respect to any Debt or
contractual obligation of any Other Company.

(viii) The Seller shall not make any payment or distribution of assets with
respect to any obligation of any Other Company or grant an Adverse Claim on any
of its assets to secure any obligation of any Other Company.

(ix) The Seller shall not make loans, advances or otherwise extend credit to any
of the Other Companies.

(x) The Seller shall hold regular duly noticed meetings of its Board of
Directors and make and retain minutes of such meetings.

(xi) The Seller shall have bills of sale (or similar instruments of assignment)
and, if appropriate, UCC-1 or PPSA financing statements or other appropriate
registrations, with respect to all assets purchased from any of the Other
Companies.

(xii) The Seller shall not engage in any transaction with any of the Other
Companies, except as permitted by this Agreement and as contemplated by the
Originator Purchase Agreement.

(m) Originator Purchase Agreement. The Seller will not amend, waive or modify
any provision of the Originator Purchase Agreement or waive the occurrence of
any “Event of Termination” under the Originator Purchase Agreement; provided,
however, that the Seller may amend the percentage set forth in the definition of
“Discount” in the Originator Purchase Agreement in accordance with the
provisions of the Originator Purchase Agreement; provided, further, that the
Seller shall promptly notify the Agent of any such amendment. The Seller will
perform all of its obligations under the Originator Purchase Agreement in all
material respects and will enforce the Originator Purchase Agreement in
accordance with its terms in all material respects.

(n) Nature of Business. The Seller will not engage in any business other than
the purchase or acquisition of Receivables, Related Security and Collections
from the

 

-56-



--------------------------------------------------------------------------------

Originators and the transactions contemplated by this Agreement. The Seller will
not create or form any Subsidiary.

(o) Mergers, Etc. The Seller will not merge with or into or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets or capital stock or other ownership interest of,
or enter into any joint venture or partnership agreement with, any Person, other
than as contemplated by this Agreement and the Originator Purchase Agreement.

(p) Distributions, Etc. The Seller will not declare or make any dividend payment
or other distribution of assets, properties, cash, rights, obligations or
securities on account of any shares of any class of capital stock of the Seller,
or return any capital to its shareholders as such, or purchase, retire, defease,
redeem or otherwise acquire for value or make any payment in respect of any
shares of any class of capital stock of the Seller or any warrants, rights or
options to acquire any such shares, now or hereafter outstanding; provided,
however, that the Seller may declare and pay cash dividends on its capital stock
to its shareholders so long as (i) no Incipient Event of Termination or Event of
Termination shall then exist or would occur as a result thereof, (ii) such
dividends are in compliance with all applicable law including the corporate law
of the state of Seller’s incorporation, and (iii) such dividends have been
approved by all necessary and appropriate corporate action of the Seller.

(q) Debt. The Seller will not incur any Debt, other than any Debt incurred
pursuant to this Agreement, the Deferred Purchase Price payable to the
Originators and (without duplication) as otherwise contemplated by
Section 2.02(d) of the Originator Purchase Agreement.

(r) Certificate of Incorporation. The Seller will not amend or delete
Articles THIRD, FIFTH, SEVENTH, TENTH, ELEVENTH or TWELFTH of its certificate of
incorporation.

(s) Tangible Net Worth. The Seller will have, as of the due date of each Monthly
Report, a Tangible Net Worth equal to at least 8.0% of the Outstanding Balance
of the Receivables at such time.

(t) Insurance. The Seller will not take or omit to take, any action which gives
rise to an exclusion from coverage under the Insurance Policy.

(u) Other Cross Defaults. If the Parent, any Originator or any Affiliate thereof
(other than Bowater Incorporated, Bowater Newsprint South LLC and their
Subsidiaries) shall incur any Debt after April 1, 2009 the terms of which
include a cross default provision more favorable to the holder of such Debt (or
more restrictive of the actions of the Parent or any Originator (including a
cross default to this Agreement)), or amend the terms of any other Debt of the
Parent, any Originator or any Affiliate (other than Bowater Incorporated,
Bowater Newsprint South LLC and their Subsidiaries), in each case, to include a
cross default provision more favorable to the holder of such Debt (or more
restrictive of the actions of the Parent or any Originator (including a cross
default to this Agreement)) than Section 7.01(e) of this Agreement,

 

-57-



--------------------------------------------------------------------------------

including, without limitation, with respect to such Affiliates whose Debt is
covered by such cross default provision, the Seller shall notify the Agent of
such cross default provision and, if requested by the Agent, contemporaneously
with such incurrence enter into an amendment to this Agreement, providing a
cross default no less favorable to the Banks than the provisions of the cross
default governing such other Debt.

(v) Bowater Cross Defaults. If Bowater Incorporated, Bowater Newsprint South LLC
or any of their Subsidiaries shall incur any Debt after April 1, 2009 the terms
of which include a cross default provision to Debt of any Originator or any
Subsidiary of ACI or AbitibiBowater US Holding LLC (including a cross default to
this Agreement), or amend the terms of any other Debt of Bowater Incorporated,
Bowater Newsprint South LLC or any of their Subsidiaries, in each case, to
include a cross default to Debt of any Originator or any Subsidiary of ACI or
AbitibiBowater US Holding LLC (including this Agreement), the Seller shall
notify the Agent of such cross default provision and, if requested by the Agent,
contemporaneously with such incurrence enter into an amendment to this
Agreement, providing a cross default to Debt of Bowater Incorporated, Bowater
Newsprint South Inc., and their Subsidiaries.

Section 5.02 Covenant of the Seller and the Originators. Until the latest of the
Facility Termination Date or the date on which no Capital of or Yield on any
Receivable Interest shall be outstanding or the date all other amounts owed by
the Seller hereunder to the Banks or the Agent are paid in full, each of the
Seller and each Originator will, at their respective expense, from time to time
during regular business hours as requested by the Agent, permit the Agent or its
agents or representatives (including independent public accountants, which may
be the Seller’s or such Originator’s independent public accountants), (i) to
conduct periodic audits of the Receivables, the Related Security and the related
books and records and collections systems of the Seller or such Originator, as
the case may be, (ii) to examine and make copies of and abstracts from all
books, records and documents (including, without limitation, computer tapes and
disks) in the possession or under the control of the Seller or any Originator,
as the case may be, relating to Pool Receivables and the Related Security,
including, without limitation, the Contracts, and (iii) to visit the offices and
properties of the Seller or any Originator, as the case may be, for the purpose
of examining such materials described in clause (ii) above, and to discuss
matters relating to Pool Receivables and the Related Security or the Seller’s or
any Originator’s performance under the Transaction Documents or under the
Contracts with any of the officers or employees of the Seller or any Originator,
as the case may be, having knowledge of such matters. In addition, in relation
to each audit of the type described in clause (i) above, the Agent may, at the
Seller’s expense, appoint independent public accountants (which may be
accountants other than the Seller’s regular independent public accountants) or
consultants, or utilize the Agent’s representatives or auditors, to prepare and
deliver to the Agent a written report with respect to the Receivables and the
Credit and Collection Policy (including, in each case, the systems, procedures
and records relating thereto) on a scope and in a form reasonably requested by
the Agent. The expense of one audit in each calendar quarter of the type
described in clause (i) above, together with the associated written reports of
the independent public accountant or consultant described in the preceding
sentence, shall be borne by the Seller; provided, however, that after the
occurrence and during the continuance of a Trigger Event or following an audit
report indicating an audit deficiency that remains

 

-58-



--------------------------------------------------------------------------------

uncorrected, the expense of any additional audits and visits as the Agent shall
deem reasonably necessary under the circumstances shall be borne by the Seller.

ARTICLE VI

ADMINISTRATION AND COLLECTION

OF POOL RECEIVABLES

Section 6.01 Designation of Servicer. The servicing, administration and
collection of the Pool Receivables shall be conducted by the Servicer so
designated hereunder from time to time. Until the Agent gives notice to the
Seller of the designation of a new Servicer in accordance with the provisions of
the next sentence, ACSC is hereby designated as, and hereby agrees to perform
the duties and obligations of, the Servicer pursuant to the terms hereof. The
Agent may, at any time after the occurrence and during the continuance of a
Servicer Default, designate as Servicer any Person (including itself) to succeed
ACSC or any successor Servicer, if such Person shall consent and agree to the
terms hereof. The Servicer may, with the prior consent of the Agent, subcontract
with any other Person for the servicing, administration or collection of the
Pool Receivables. Any such subcontract shall not affect the Servicer’s liability
for performance of its duties and obligations pursuant to the terms hereof, and
any such subcontract shall automatically terminate upon designation of a
successor Servicer. The Servicer hereby appoints ACI as subservicer (ACI, in
such capacity, the “Subservicer”) to perform the servicing, administration and
collections functions of the Servicer hereunder and with respect to the other
Transaction Documents; provided that the foregoing designation of ACI as
subservicer does not (i) extend to the amendment or modification of a Receivable
in accordance with Section 6.02(c) or (ii) contravene or otherwise exceed or
violate Section 6.09. In no instance will the servicing and subservicing
hereunder be inconsistent with, or in violation of, the terms and conditions of
the Insurance Policy (and ACI shall continue its servicing and administration of
the Insurance Policy). The Agent hereby consents to the designation of ACI as
subservicer hereunder.

Section 6.02 Duties of Servicer. (a) The Servicer shall take or cause to be
taken all such actions as may be necessary or advisable to collect each Pool
Receivable from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy. The Seller and the Agent hereby appoint the
Servicer, from time to time designated pursuant to Section 6.01, to enforce
their respective rights and interests in the Pool Receivables, the Related
Security and the Collections with respect thereto. In performing its duties as
Servicer, the Servicer shall exercise the same care and apply the same policies
as it would exercise and apply if it owned such Receivables and shall act in the
best interests of the Seller, the Agent and the Banks. The Servicer’s and the
Subservicer’s duties hereunder shall include paying, on behalf of the
Originators, all premiums due under the Insurance Policy when the same are due
(and the Servicer and the Subservicer shall provide the Agent with evidence of
such payment by no later than the Business Day following the date such payment
is due) and performing all obligations of ACI under the Insurance Policy in
accordance with the terms of the Insurance Policy. Without limiting the
foregoing, the Servicer or the Subservicer will (i)(x) immediately, upon
obtaining knowledge of the relevant Obligor’s

 

-59-



--------------------------------------------------------------------------------

insolvency and (y) in all other cases, no later than four months after the
relevant Receivable becomes due, file a claim under the Insurance Policy in such
form as is required by the Insurer and with properly completed supporting
documentation; (ii) not take any action to amend, supplement or otherwise modify
the Insurance Policy (including, without limitation, consenting to any changes
to the Insurance Policy proposed by the Insurer as part of the annual renewal
process) or waive any of its rights thereunder, without the Agent’s prior
written consent in each case; (iii) not change the directions given to the
Insurer to pay all Insurance Proceeds directly into a Deposit Account that is
subject to a Deposit Account Agreement; (iv) service the Receivables as required
by the Insurer pursuant to the Insurance Policy; (v) deliver to the Insurer in a
timely fashion any document or report required by the Insurer; and (vi) not
take, or omit to take, any action which gives rise to an exclusion from coverage
under the Insurance Policy. The Servicer and the Subservicer will ensure that
all records relating to the Receivables are consistent with the requirements of
the Insurance Policy and that such records are in such form as will not result
in rejection of otherwise proper claims under the Insurance Policy. In the event
the Servicer or the Subservicer fails to file a claim with respect to any
Receivable, the Agent may (but shall not be required to) file such claim under
the Insurance Policy.

(b) The Servicer (including the Subservicer) shall administer the Collections in
accordance with the procedures described in Section 2.04.

(c) If no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing, an Originator (other than ACI), while it is the
Servicer (subject to the provisions of Section 6.09), may, in accordance with
the Credit and Collection Policy, extend the maturity or adjust the Outstanding
Balance of any Receivable as the Originator deems appropriate to maximize
Collections thereof, or otherwise amend or modify other terms of any Receivable,
provided that (i) any necessary approval of the Insurer shall have been
obtained, and (ii) the classification of any such Receivable as a Defaulted
Receivable shall not be affected by any such extension.

(d) The Servicer shall hold in trust for the Seller and each Bank, in accordance
with their respective interests, all documents, instruments and records
(including, without limitation, computer tapes or disks) which evidence or
relate to Pool Receivables. The Servicer shall mark the Seller’s master data
processing records evidencing the Pool Receivables with a legend, acceptable to
the Agent, evidencing that Receivable Interests therein have been sold.

(e) The Servicer shall, as soon as practicable (and in any event within two
Business Days) following receipt, turn over to the Person entitled thereto any
cash collections or other cash proceeds received with respect to Receivables not
constituting Pool Receivables.

(f) The Servicer shall, from time to time at the request of the Agent, furnish
to the Agent (promptly after any such request) a calculation of the amounts set
aside for the Banks pursuant to Section 2.04.

(g) The Servicer shall prepare and forward to the Agent a Monthly Report
relating to the Receivable Interests outstanding on the last day of the
immediately preceding

 

-60-



--------------------------------------------------------------------------------

month prior to 10:00 A.M. (New York City Time) on the 17th calendar day of each
month (or, if such day is not a Business Day, the next succeeding Business Day).

(i) On the second Business Day of each calendar week, the Servicer shall prepare
and forward to the Agent a Weekly Report which shall contain information related
to the Receivables Pool as of the close of business on the last Business Day of
the preceding calendar week.

(ii) The Servicer shall prepare and forward to the Agent a monthly report with
respect to all claims submitted by ACI or any of its Subsidiaries under the
Insurance Policy during the immediately preceding month (such report to include,
without limitation, (A) information with respect to any claims paid or rejected
by the Insurer, (B) a breakdown as to claims made with respect to Originator
Receivables and receivables that are not Originator Receivables, and (C) a
breakdown of claims made by country of location of Obligor), such report to be
in form and substance satisfactory to the Agent and to be delivered prior to
10:00 A.M. (New York City Time) on the day that the third Weekly Report for any
calendar month is due, unless the due date of such third Weekly Report is the
15th or 16th calendar day of such month, in which case the foregoing report
shall be delivered prior to 10:00 A.M. (New York City Time) on the day that the
fourth Weekly Report for such calendar month is due.

(iii) Prior to 10:00 A.M. (New York City time) on each Business Day on or after
the occurrence and during the continuance of a Trigger Event, the Servicer shall
deliver to the Agent a daily report (each, a “Daily Report”) in substantially
the form of the Weekly Report, which shall contain information related to the
Receivables Pool as of the close of business on the preceding Business Day and
such additional information as the Agent may request from time to time.

(iv) If at a time no Trigger Event exists, the Servicer shall become aware that,
by reason of events occurring since the delivery of the then most recent Weekly
Report, the Collateral Availability determined as of such date would be less
than 90% of the Collateral Availability determined on the basis of such Weekly
Report, the Servicer shall deliver to the Agent a Daily Report as of the close
of business on such date prior to 10:00 A.M. (New York City time) on the next
succeeding Business Day.

The Servicer shall transmit Seller Reports to the Agent concurrently by
facsimile and by electronic mail (each, an “E-Mail Seller Report”). Each E-Mail
Seller Report shall be (A) formatted as the Agent may designate from time to
time and (B) sent to the Agent at an electronic mail address designated by the
Agent. The Agent shall promptly furnish to each Bank a copy of each Seller
Report received by it hereunder.

(h) [Intentionally Omitted].

 

-61-



--------------------------------------------------------------------------------

(i) The Servicer shall file all tax returns required by law to be filed by it
with respect to the Receivables and shall (or shall cause the applicable
Originator to) promptly pay, remit or account for, as applicable, all sales
taxes (including, without limitation, PST, QST and GST) paid or owing in
connection with any Receivables, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with applicable
generally accepted accounting principles shall have been set aside on its books.

Section 6.03 Certain Rights of the Agent. (a) Pursuant to Section 2.11 hereof,
the Seller granted a security interest in the Lock-Boxes and Deposit Accounts to
which the Obligors of Pool Receivables shall make payments to the Agent and,
pursuant to the Deposit Account Agreements, will provide the Agent with
“control” (as such term is defined in Article 9 of the UCC) thereof. After a
Trigger Event, the Agent may notify the Obligors of Pool Receivables, at any
time and at the Seller’s expense, of the ownership of Receivable Interests under
this Agreement.

(b) At any time following the designation of a Servicer other than an Originator
pursuant to Section 6.01 or following a Trigger Event:

(i) At the request of the Majority Banks, the Agent may direct the Obligors of
Pool Receivables that all payments thereunder be made directly to the Agent or
its designee.

(ii) At the Agent’s request and at the Seller’s expense, the Seller shall notify
each Obligor of Pool Receivables of the ownership of Receivable Interests under
this Agreement and direct that payments be made directly to the Agent or its
designee.

(iii) At the Agent’s request and at the Seller’s expense, the Seller and the
Servicer shall (A) assemble all of the documents, instruments and other records
(including, without limitation, computer tapes and disks) that evidence or
relate to the Pool Receivables and the related Contracts and Related Security,
or that are otherwise necessary or desirable to collect the Pool Receivables
(including, without limitation, the Insurance Policy), and shall make the same
available to the Agent at a place selected by the Agent or its designee, and
(B) segregate all cash, checks and other instruments received by it from time to
time constituting Collections of Pool Receivables in a manner acceptable to the
Agent and, promptly upon receipt, remit all such cash, checks and instruments,
duly indorsed or with duly executed instruments of transfer, to the Agent or its
designee.

(iv) The Seller authorizes the Agent to take any and all steps in the Seller’s
name and on behalf of the Seller that are necessary or desirable, in the
determination of the Agent, to collect amounts due under the Pool Receivables,
including, without limitation, endorsing the Seller’s name on checks and other
instruments representing Collections of Pool Receivables and enforcing the Pool
Receivables and the Related Security and related Contracts and the Insurance
Policy.

 

-62-



--------------------------------------------------------------------------------

Section 6.04 Rights and Remedies. (a) If the Servicer fails to perform any of
its obligations under this Agreement, the Agent may (but shall not be required
to) itself perform, or cause performance of, such obligation; and the Agent’s
costs and expenses incurred in connection therewith shall be payable by the
Servicer.

(b) The Seller and each of the Originators shall perform their respective
obligations under the Contracts related to the Pool Receivables to the same
extent as if Receivable Interests had not been sold and the exercise by the
Agent on behalf of the Banks of their rights under this Agreement shall not
release the Servicer or the Seller from any of their duties or obligations with
respect to any Pool Receivables or related Contracts or the Insurance Policy.
Neither the Agent nor the Banks shall have any obligation or liability with
respect to any Pool Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of the Seller thereunder.

(c) In the event of any conflict between the provisions of Article VI of this
Agreement and Article VI of the Originator Purchase Agreement, the provisions of
Article VI of this Agreement shall control.

Section 6.05 Further Actions Evidencing Purchases. Each Originator agrees from
time to time, at its expense, to promptly execute and deliver all further
instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Agent may reasonably request, to perfect,
protect or more fully evidence the Receivable Interests purchased hereunder, or
to enable the Banks or the Agent to exercise and enforce their respective rights
and remedies hereunder. Without limiting the foregoing, each Originator will
(i) upon the request of the Agent, execute and file such financing or
continuation statements, or amendments thereto, and such other instruments and
documents, that may be reasonably necessary or desirable, or that the Agent may
reasonably request, to perfect, protect or evidence such Receivable Interests
and (ii) mark its master data processing records evidencing the Pool Receivables
with a legend, acceptable to the Agent, evidencing that Receivable Interests
therein have been sold. Each Originator authorizes the Seller or the Agent to
file financing statements or other applicable registrations under the PPSA with
respect to the Originator Purchase Agreement as permitted by the UCC and the
PPSA.

Section 6.06 Covenants of the Servicer and each Originator. (a) Audits. In the
event the Servicer is not an Originator, the Servicer will, from time to time
during regular business hours as requested by the Agent, permit the Agent, or
its agents or representatives (including independent public accountants, which
may be the Servicer’s independent public accountants), (i) to conduct periodic
audits of the Receivables, the Related Security and the related books and
records and collections systems of the Servicer, (ii) to examine and make copies
of and abstracts from all books, records and documents (including, without
limitation, computer tapes and disks) in the possession or under the control of
the Servicer relating to Pool Receivables and the Related Security, including,
without limitation, the Contracts, and (iii) to visit the offices and properties
of the Servicer for the purpose of examining such materials described in
clause (ii) above, and to discuss matters relating to Pool Receivables and the
Related Security or the Servicer’s performance hereunder with any of the
officers or employees of the Servicer having knowledge of such

 

-63-



--------------------------------------------------------------------------------

matters. In the event the Servicer is an Originator, the Agent’s audit rights
shall be as set forth in Section 5.02.

(b) Change in Credit and Collection Policy. Neither the Servicer nor any
Originator will make any change in the Credit and Collection Policy that would
materially adversely affect the collectibility of any Pool Receivable or the
ability of any Originator (if it is acting as Servicer) or the Servicer to
perform its obligations under this Agreement. In the event that the Servicer or
any Originator makes any change to the Credit and Collection Policy, it shall,
contemporaneously with such change, provide the Agent with an updated Credit and
Collection Policy and a summary of all material changes.

Section 6.07 Indemnities by the Servicer. Without limiting any other rights that
the Agent, any Bank, any of their respective Affiliates or members or any of
their respective officers, directors, employees or advisors (each, a “Special
Indemnified Party”) may have hereunder or under applicable law, and in
consideration of its appointment as Servicer, the Servicer hereby agrees to
indemnify each Special Indemnified Party from and against any and all claims,
losses and liabilities (including reasonable attorneys’ fees) (all of the
foregoing being collectively referred to as “Special Indemnified Amounts”)
arising out of or resulting from any of the following (excluding, however,
(a) Special Indemnified Amounts to the extent found in a final non-appealable
judgment of a court of competent jurisdiction to have resulted from gross
negligence or willful misconduct on the part of such Special Indemnified Party,
(b) recourse for Receivables which are not collected, not paid or uncollectible
on account of the insolvency, bankruptcy or financial inability to pay of the
applicable Obligor or (c) any income taxes or any other tax or fee measured by
income incurred by such Special Indemnified Party arising out of or as a result
of this Agreement or the ownership of Receivable Interests or in respect of any
Receivable or any Contract, other than (i) Taxes (to the extent provided in
Section 2.10) and (ii) Canadian taxes strictly on income or capital in
connection with the Receivables or the transactions contemplated by this
Agreement and the other Transaction Documents and resulting from a Special
Indemnified Party either (x) in the case of a Special Indemnified Party that is
a Treaty Resident, having a permanent establishment in Canada, or (y) in the
case of a Special Indemnified Party that is not a Treaty Resident, carrying on
business in Canada for the purposes of the Canadian Tax Act, in either case
solely as a result of the transactions contemplated hereby (but in the case of a
Special Indemnified Party that is a Treaty Resident, only directly and
exclusively as a result of any breach by the Seller or the Servicer (or any
delegatee thereof) of its obligations hereunder or under any other Transaction
Document):

(i) any representation made or deemed made by the Servicer pursuant to
Section 4.02(g) hereof which shall have been incorrect in any respect when made
or any other representation or warranty or statement made or deemed made by the
Servicer under or in connection with this Agreement which shall have been
incorrect in any material respect when made;

(ii) the failure by the Servicer to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or Contract; or the failure of
any Pool Receivable or Contract to conform to any such applicable law, rule or
regulation;

 

-64-



--------------------------------------------------------------------------------

(iii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC or PPSA of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool, the Contracts and the Related
Security and Collections in respect thereof, whether at the time of any purchase
or reinvestment or at any subsequent time;

(iv) any failure of the Servicer to perform its duties or obligations in
accordance with the provisions of this Agreement, including, without limitation,
any failure of the Servicer to file claims under the Insurance Policy in a
timely fashion and with properly completed supporting documentation, any action
or omission by the Servicer which gives rise to an exclusion from coverage under
the Insurance Policy, any failure by the Servicer to service the Receivables in
the manner required by the Insurer or any failure by the Servicer to deliver to
the Insurer any document or report required by the Insurer to be delivered in a
timely manner;

(v) the commingling of Collections of Pool Receivables at any time by the
Servicer with other funds;

(vi) any action or omission by the Servicer reducing or impairing the rights of
the Banks with respect to any Pool Receivable or the value of any Pool
Receivable except in accordance with the Credit and Collection Policy and
Section 6.02(c);

(vii) [intentionally omitted];

(viii) any claim brought by any Person other than a Special Indemnified Party
arising from any activity by the Servicer or its Affiliates in servicing,
administering or collecting any Receivable;

(ix) the occurrence of any purchase or reinvestment under this Agreement on any
date on which (after giving effect to such purchase or reinvestment) the
Aggregate Capital is greater than the Collateral Availability; or

(x) after the date hereof, any Bank shall be subject to Canadian taxes on income
or capital in connection with the Receivables or the transactions contemplated
by this Agreement and the other Transaction Documents and resulting from the
Seller or such Bank either (x) in the case of any such Person that is a Treaty
Resident, having a permanent establishment in Canada, or (y) in the case of any
such Person that is not a Treaty Resident, carrying on business in Canada for
the purposes of the Canadian Tax Act, in either case solely as a result of the
transactions contemplated hereby (but in the case of any such Person that is a
Treaty Resident, only directly and exclusively as a result of any breach by the
Seller or the Servicer (or any delegatee thereof) of its obligations hereunder
or under any other Transaction Document).

Section 6.08 [Reserved]

 

-65-



--------------------------------------------------------------------------------

Section 6.09 Canadian Residents. (a) Notwithstanding anything contained herein
or anything contained in any other Transaction Document, the Servicer, as
Servicer (and each Person to whom the Servicer delegates any of its
responsibilities (including, without limitation, the Subservicer), shall not
while acting in Canada, and shall not (and has no authority to) delegate to any
Person acting in Canada the authority to, or permit any such Person to, enter
into contracts or other agreements in the name of or on behalf of the Seller,
the Agent or any Bank; and the Servicer, as Servicer (or any such delegate), is
not permitted to (nor has authority to) establish an office or other place of
business of the Seller, the Agent or any Bank in Canada. To the extent any
responsibilities of any Person acting in Canada (including for greater certainty
a Servicer employee or servant or ACI as Subservicer) to whom the Servicer has
delegated responsibilities in respect of the Pool Receivables, the Related
Security or the Collections hereunder or under any other Transaction Document
involve or require such Person to enter a contract or other agreement in the
name of or on behalf of the Seller, the Agent or the Banks, such servicing
responsibility shall be fulfilled solely by, or upon specific approval of, the
Servicer, and such Person is authorized to take such action or give such
approval, but only from a place of business outside Canada, and such Person may
not delegate such responsibility except upon consent or the direction of the
Agent (and then only subject to these same restrictions). The parties hereto
agree and acknowledge that the Subservicer (and any delegatee of the Servicer or
the Subservicer which is a Canadian Person), acts as an independent contractor
(and not the agent) of the Servicer (or, as applicable, the Subservicer).

(b) Notwithstanding anything contained herein or anything contained in any other
Transaction Document, the Seller (and each Person to whom the Seller delegates
any of its responsibilities (including, without limitation, the Subservicer))
shall not, while acting in Canada, and shall not (and has no authority to)
delegate to any Person acting in Canada the authority to, or permit any such
Person to, enter into contracts or other agreements in the name of or on behalf
of the Seller. The Seller is not permitted to (nor has authority to) establish
an office or other place of business in Canada.

Section 6.10 Deposit Account Agreements. Without limiting Section 6.07, the
Servicer hereby agrees that it will reimburse the Agent on demand for any
payments or obligations that the Agent may incur pursuant to any indemnity
provided by the Agent under any Deposit Account Agreement, including, without
limitation, the Blocked Accounts Agreement dated October 27, 2005 among ACI,
ACSC, the Agent, Royal Bank of Canada and the Seller, as such Deposit Account
Agreements may be amended, restated, supplemented or otherwise modified from
time to time.

ARTICLE VII

EVENTS OF TERMINATION

Section 7.01 Events of Termination. If any of the following events (“Events of
Termination”) shall occur and be continuing:

(a) Any Servicer Default; or

 

-66-



--------------------------------------------------------------------------------

(b) The Seller shall fail to make any payment required under Section 2.04(f) or
2.04(g); or

(c) Any representation or warranty (unless (x) such representation or warranty
relates solely to one or more specific Receivables incorrectly characterized as
Eligible Receivables and either (i) immediately following the removal of such
Receivables from the Net Receivables Pool Balance the Aggregate Capital is not
greater than the Collateral Availability or (ii) the Seller shall have made any
required deemed Collection payment pursuant to Section 2.04(f) with respect to
such Receivables or (y) in the case of the representations and warranties
contained in Sections 4.01(a), (j) (the first sentence only) or (q), the breach
of such representation or warranty is capable of being cured and is in fact
cured (without any adverse impact on the Agent or the Banks or the
collectibility of the Pool Receivables) within five Business Days after the
first date on which the Seller obtains knowledge or receives written notice of
such breach from the Agent) made or deemed made by ACI, any Originator or the
Seller (or any of their respective officers) under or in connection with this
Agreement or any other Transaction Document or any information or report
delivered by ACI, any Originator or the Seller pursuant to this Agreement or any
other Transaction Document shall prove to have been incorrect or untrue in any
material respect as of the date when made or deemed made or delivered; or

(d) The Seller or any Originator shall fail to perform or observe (i) any term,
covenant or agreement contained in this Agreement (other than as referred to in
Section 7.01(b) or clauses (ii) and (iii) of this Section 7.01(d)) or any other
Transaction Document (other than the Guaranty Agreement) on its part to be
performed or observed and any such failure shall remain unremedied for 10 days
after written notice thereof shall have been given to the Seller by the Agent,
(ii) any covenant applicable to it contained in Sections 5.01(d), 5.01(g),
5.01(h), 5.01(m) (first sentence only), 5.01(n), 5.01(o), 5.01(p), 5.01(q) or
5.01(r) or (iii) any covenant or agreement contained in Section 5.02 on its part
to be performed or observed and any such failure referred to in this
clause (iii) shall remain unremedied for three Business Days; or

(e) Any Abitibi Entity shall fail to pay any principal of or premium or interest
on any of its Material Debt when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Material Debt; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Material Debt and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Material Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to such Material Debt,
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, the effect of which default or other event or condition
is to cause, or to permit the holder or beneficiary of such Material Debt to
cause, with the giving of notice if required, such Material Debt to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder; provided that this clause (e) shall not
apply to secured Debt that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Debt, if such sale or transfer
is permitted hereunder, under the Guaranty Agreement and under the documents
providing for such Debt; or

 

-67-



--------------------------------------------------------------------------------

(f) Any purchase or any reinvestment pursuant to this Agreement shall for any
reason (other than pursuant to the terms hereof) cease to create, or any
Receivable Interest shall for any reason cease to be, a valid and perfected
first priority undivided percentage ownership interest to the extent of the
pertinent Receivable Interest in each applicable Pool Receivable and the Related
Security and Collections with respect thereto; or the security interest created
pursuant to Section 2.11 shall for any reason cease to be a valid and perfected
first priority security interest in the collateral security referred to in that
section; or

(g) (i) The Seller shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or (ii) any proceeding
shall be instituted by or against the Seller seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
arrangement of debt, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or (iii) any receiver, trustee, custodian or similar
official shall be appointed for the Seller under any private right; or (iv) the
Seller shall take any corporate action to authorize any of the actions set forth
above in this subsection (g); or

(h) [Reserved]; or

(i) The Aggregate Capital on any Reporting Date shall be greater than the
Collateral Availability unless the Seller reduces the outstanding Capital on the
Business Day immediately following the date the relevant Seller Report is due,
bringing the Aggregate Capital to less than or equal to the Collateral
Availability; or

(j) There shall have occurred any material adverse change (as determined by the
Agent or the Majority Banks) in the collectibility of the Receivables Pool or
the ability of ACI, any Originator, the Seller or the Servicer to collect Pool
Receivables or otherwise perform its obligations under this Agreement and the
other Transaction Documents, other than the filing or the effect of the
Bankruptcy Case and the Canadian Case or the circumstances and events leading up
thereto; or

(k) An “Event of Termination” or “Facility Termination Date” shall occur under
the Originator Purchase Agreement, or the Originator Purchase Agreement shall
cease to be in full force and effect; or

(l) All of the outstanding capital stock of the Seller shall cease to be owned,
directly or indirectly, by ACSC, or all of the outstanding capital stock of ACSC
or ACI shall cease to be owned, directly or indirectly, by the Parent; or

 

-68-



--------------------------------------------------------------------------------

(m) One or more judgments for the payment of money (except to the extent covered
by insurance as to which the insurer has acknowledged such coverage in writing)
shall be rendered against the Seller, and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be taken by a judgment creditor to attach or levy
upon any assets of the Seller to enforce any such judgment; or

(n) One or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 or the Canadian Dollar Equivalent thereof (except to the
extent covered by insurance as to which the insurer has acknowledged such
coverage in writing) shall be rendered against the Parent or any Abitibi Entity
or any combination thereof, and the same shall remain undischarged for a period
of 60 consecutive days during which execution shall not be effectively stayed
(including as a result of the Bankruptcy Case or the Canadian Case), or any
action shall be taken by a judgment creditor to attach or levy upon any assets
of the Parent or any Originator or the Seller to enforce any such judgment; or
there shall be rendered against the Seller or any Abitibi Entity a nonmonetary
judgment with respect to any event which causes or could reasonably be expected
to cause a Material Adverse Effect; or

(o) The PBGC or the Internal Revenue Service shall, or shall notify the Parent,
the Seller or the Originators of its intention to, file notice of a lien
pursuant to Section 4068 of ERISA or Section 6320 of the Code with regard to any
of the assets of the Parent, the Seller or the Originators and such lien has not
been discharged within 30 days of receipt of notice thereof and the amount of
such lien is greater than $1,000,000; or

(p) (i) ACI shall fail to make any payment required by the Undertaking
(Originator) or the Undertaking (Servicer) or (ii) ACI shall fail to perform or
observe any other term, covenant or agreement contained in the Undertaking
(Originator) or the Undertaking (Servicer) and any such failure shall remain
unremedied for 10 days after written notice thereof shall have been given to the
Seller by the Agent, or (iii) any of the Undertaking (Originator) or the
Undertaking (Servicer) shall cease to be in full force and effect; or

(q) The Insurer shall refuse to pay any claim under the Insurance Policy
specific to the Receivables solely as a result of an action by an Originator
constituting “Corruption”, as such term is defined in Section 8(7) of the
Insurance Policy; or

(r) The Insurer shall terminate, or send ACI any notice of termination of, the
Insurance Policy pursuant to Section 37(2) or 37(3) of the Insurance Policy; or

(s) [Reserved]; or

(t) [Reserved]; or

(u) [Reserved]; or

(v) [Reserved]; or

(w) (i) The Bankruptcy Court fails to enter the US Final Order within 30 days of
the US Interim Order (or within such longer period, not to exceed 60 days, as
may be agreed

 

-69-



--------------------------------------------------------------------------------

in writing by the Agent), (ii) the US Interim Order, the Canadian Amended Order
or the US Final Order is reversed, vacated, stayed or modified, in each case in
a manner adverse to the interests of the Banks (in the case of the Canadian
Amended Order, solely with respect to the Securitization Provisions), (iii) the
Canadian Amended Order (solely with respect to the Securitization Provisions),
the US Interim Order (at any time prior to the entry of the US Final Order) or
the US Final Order (thereafter) shall cease to be in full force and effect or
(iv) any Abitibi Entity shall fail to comply with any provision relating to the
rights of the Agent or the Banks in the Canadian Amended Order, the US Interim
Order (at any time prior to the entry of the US Final Order) or the US Final
Order (thereafter), in each case as applicable; or

(x) An order with respect to any of the Bankruptcy Case shall be entered by the
Bankruptcy Court (or any Abitibi Entity shall file an application or motion for
entry of an order) (i) appointing a trustee under Chapter 7 or Chapter 11 of the
Bankruptcy Code, (ii) appointing an examiner with enlarged powers (beyond those
set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) relating to the
operation of the business under Section 1106(b) of the Bankruptcy Code, or
(iii) dismissing (under Section 1112 of the Bankruptcy Code or otherwise) or
converting the Bankruptcy Case to a Chapter 7 case; or an order shall be entered
by the Canadian Court (or any Abitibi Entity shall file an application or motion
for entry of an order) terminating the Canadian Case or converting the Canadian
Case to a proceeding under the Bankruptcy and Insolvency Act (Canada) or
appointing a trustee in bankruptcy, a receiver, an interim receiver, a receiver
and manager or another official with similar powers over ACI or its assets; or

(y) [Reserved]; or

(z) (i) An order shall be entered by the Bankruptcy Court confirming a plan of
reorganization in the Bankruptcy Case or an order shall be entered by the
Canadian Court sanctioning a plan of compromise or arrangement in the Canadian
Case which, in either case, does not (x) permit (i) the Seller to repay in full
in cash all Capital of all Receivable Interests and all other amounts owing
hereunder and under the other Transaction Documents and (ii) the Guarantors to
pay in full in cash all amounts owed under the Guaranty Agreement, in each case
on the date of effectiveness of such plan in each case in a manner satisfactory
to the Agent on or before the effective date of such plan, (y) with respect to a
plan of reorganization in the Bankruptcy Case, contain a provision for the
payment in full in cash of all superpriority claims granted in favor of the
Agent and the Banks pursuant to the US Final Order and the US Interim Order, as
applicable, and in each case in a manner satisfactory to the Agent on or before
the effective date of such plan, and (z) provide for the continuation of the
superpriority claims in favor of the Agent and the Banks until such effective
date; or (ii) any Abitibi Entity (or any party with the support of any Abitibi
Entity) shall have filed a plan of reorganization that either violates or
contains provisions that would prevent the realization of clause (z)(i) of this
subparagraph in the Bankruptcy Case or the Canadian Case; or

(aa) An order with respect to either the Bankruptcy Case or the Canadian Case
shall be entered by the Bankruptcy Court or the Canadian Court, as applicable,
or any appellate court (i) to revoke, reverse, stay, vacate or rescind any
provision of the US Interim Order (prior to the entry of the US Final Order),
the US Final Order (after the entry of same), the Securitization Provisions of
the Canadian Amended Order, (ii) to modify, supplement or amend

 

-70-



--------------------------------------------------------------------------------

any provision of the US Interim Order (prior to the entry of the US Final
Order), the US Final Order (after the entry of same), the Securitization
Provisions of the Canadian Amended Order in each case in a manner adverse to the
interests of the Banks, (iii) to permit any administrative expense or any claim
(now existing or hereafter arising, of any kind or nature whatsoever) to have
administrative priority as to any of the Originators, equal or superior to the
priority of the Superpriority Receivables Claims or the priority of the Seller,
the Agent or the Banks pursuant to the US Interim Order (prior to the entry of
the US Final Order), the US Final Order (after the entry of same), the
Securitization Provisions of the Canadian Amended Order, in each case as
applicable, or to permit any court ordered priority charge to have priority as
to any of the Originators, equal or superior to the priority of the
Superpriority Receivables Claims or the priority of the Seller, the Agent or the
Banks pursuant to the US Interim Order (prior to the entry of the US Final
Order), the US Final Order (after the entry of same), the Securitization
Provisions of the Canadian Amended Order, in each case as applicable, (iv) to
permit any administrative expense or any claim (now existing or hereafter
arising, of any kind or nature whatsoever), other than the Adequate Protection
Claims, to have administrative priority as to any of the Guarantors, equal or
superior to the priority of the Superpriority Guaranty Claims pursuant to the US
Interim Order (prior to the entry of the US Final Order), the US Final Order
(after the entry of same) or the Securitization Provisions of the Canadian
Amended Order, in each case as applicable, or to permit any court ordered
priority charge, other than the Adequate Protection Claims, to have priority as
to any of the Guarantors, equal or superior to the priority of the Superpriority
Guaranty Claims pursuant to the US Interim Order (prior to the entry of the US
Final Order), the US Final Order (after the entry of same) or the Securitization
Provisions of the Canadian Amended Order, in each case as applicable, or (v) to
grant or permit the grant of an Adverse Claim on the Receivables; or any Abitibi
Entity shall file a motion or other pleading seeking the approval of any of the
matters described in the preceding clauses (iii), (iv) and (v); or

(bb) Any provision of the US Interim Order (prior to the entry of the US Final
Order), the US Final Order (after the entry of same), the Securitization
Provisions of the Canadian Amended Order, this Agreement or any other
Transaction Document, in each case as applicable, shall for any reason cease to
be valid or binding or enforceable against the Seller, any of the Originators or
any Guarantor, or the Parent or any Abitibi Entity shall so state in writing; or
the Parent or any Abitibi Entity shall commence or join in any legal proceeding
to contest in any manner that the US Interim Order (prior to the entry of the US
Final Order), the US Final Order (after the entry of same), the Securitization
Provisions of the Canadian Amended Order, this Agreement or any other
Transaction Document constitutes a valid and enforceable agreement or the
Seller, any of the Originators or any Guarantor shall commence or join in any
legal proceeding to assert that it has no further obligation or liability under
the US Interim Order (prior to the entry of the US Final Order), the US Final
Order (after the entry of same), the Securitization Provisions of the Canadian
Amended Order, this Agreement or any other Transaction Document; provided, that
failure of the Intercreditor Agreement to be valid or binding or enforceable, or
commencement by or joinder of the Seller, any of the Originators or any
Guarantor in any legal proceeding to contest that the Intercreditor Agreement
constitutes a valid and enforceable agreement or to assert that it has no
further obligation or liability thereunder, shall not constitute an Event of
Termination unless such failure, commencement or joinder results in or could
reasonably be expected to result in a Material Adverse Effect; or

 

-71-



--------------------------------------------------------------------------------

(cc) The Parent or any Abitibi Entity shall seek to, or shall support (whether
by way of motion or other pleadings filed with the Bankruptcy Court or the
Canadian Court or any other writing executed by any Originator or by oral
argument) any other Person’s motion to, (1) disallow in whole or in part any of
the obligations arising under this Agreement or any other Transaction Document,
provided that with respect to the Intercreditor Agreement, only to the extent
adverse to the Agent or the Banks, (2) challenge the validity and enforceability
of the claims granted or confirmed herein or in the US Interim Order (prior to
the entry of the US Final Order), the US Final Order (after the entry of same),
the Securitization Provisions of the Canadian Amended Order, in each case as
applicable, in favor of the Agent and the Banks or (3) challenge the validity or
the true sale/contribution nature of the transfers of the Originator Receivables
from the Originators to the Seller; or

(dd) An order shall have been entered by the Bankruptcy Court or the Canadian
Court avoiding or requiring disgorgement by the Agent or any Bank of any amounts
received in respect of the Receivable Interests or otherwise; or

(ee) If the Seller, any Originator or any Guarantor is enjoined, restrained or
in any way prevented by court order from continuing to conduct all or any
material part of its business affairs; or

(ff) any “Event of Default” as defined in the Guaranty Agreement shall occur or
be continuing; or

(gg) any Insurance Policy Event shall occur and be continuing; or

(hh) the Donohue Group’s authorization to use cash collateral shall have been
terminated as a result of a failure to replenish the Interest Account in
accordance with paragraph 34(f) of the US Interim Order (at any time prior to
the entry of the US Final Order) or the applicable paragraph of the US Final
Order (thereafter);

then, and in any such event, any or all of the following actions may be taken by
notice to the Seller: (x) the Agent may (and at the direction of the Majority
Banks shall) by notice to the Seller declare the Facility Termination Date to
have occurred (in which case the Facility Termination Date shall be deemed to
have occurred) and (y) without limiting any right under this Agreement to
replace the Servicer, if such Event of Termination is a Servicer Default, the
Agent may (and at the direction of the Majority Banks shall) designate another
Person to succeed ACSC as the Servicer; provided, that, automatically upon the
occurrence of any event (without any requirement for the passage of time or the
giving of notice) described in paragraph (g) of this Section 7.01, the Facility
Termination Date shall occur. Upon any such declaration or designation or upon
such automatic termination, the Banks and the Agent shall have, in addition to
the rights and remedies which they may have under this Agreement and the other
Transaction Documents, all other rights and remedies provided after default
under the UCC, the PPSA and under other applicable law, which rights and
remedies shall be cumulative.

 

-72-



--------------------------------------------------------------------------------

ARTICLE VIII

THE AGENT

Section 8.01 Authorization and Action. Each Bank hereby appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Transaction Documents as are delegated to the
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto. Without limiting the foregoing, to the extent required by
Section 4(d) of the Four Party Agreement as a condition to the receipt of
Insurance Proceeds, each Bank hereby irrevocably authorizes the Agent to
transfer and assign to the Insurer such Bank’s Receivable Interests and all
Related Security with respect thereto. As to any matters not expressly provided
for by this Agreement or the other Transaction Documents (including, without
limitation, enforcement of this Agreement or the other Transaction Documents),
the Agent shall not be required to exercise any discretion or take any action,
but shall be required to act or to refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the instructions of the
Majority Banks and such instructions shall be binding upon all Banks; provided,
however, that the Agent shall not be required to take any action which exposes
the Agent to personal liability or which is contrary to this Agreement, the
other Transaction Documents or applicable law.

Section 8.02 Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them as Agent under or in connection with this Agreement
(including, without limitation, the Agent’s servicing, administering or
collecting Pool Receivables as Servicer) or any other Transaction Document,
except for its or their own gross negligence or willful misconduct. Without
limiting the generality of the foregoing, the Agent: (a) may consult with legal
counsel (including counsel for the Parent, the Seller, the Originators and the
Servicer), independent certified public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (b) makes no warranty or representation to any Bank (whether written or
oral) and shall not be responsible to any Bank for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement or any other Transaction Document; (c) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement relating to the Parent, Seller, any
Originator or the Servicer or to inspect the property (including the books and
records) of the Parent, the Seller, any Originator or the Servicer; (d) shall
not be responsible to any Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (e) shall incur no
liability under or in respect of this Agreement or any other Transaction
Document by acting upon any notice (including notice by telephone), consent,
certificate or other instrument or writing (which may be by telecopier or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

Section 8.03 Citibank and Affiliates. The obligation of Citibank to purchase
Receivable Interests under this Agreement may be satisfied by any of its
Affiliates.

 

-73-



--------------------------------------------------------------------------------

With respect to any Receivable Interest or interest therein owned by it, any
such Affiliate shall have the same rights and powers under this Agreement as any
Bank and may exercise the same as though its Affiliate were not the Agent.
Citibank and any of its Affiliates may generally engage in any kind of business
with the Parent, the Seller, the Servicer or any Obligor, any of their
respective Affiliates and any Person who may do business with or own securities
of the Parent, the Seller, the Servicer, any Originator, or any Obligor or any
of their respective Affiliates, all as if Citibank were not the Agent and
without any duty to account therefor to the Banks.

Section 8.04 Bank’s Purchase Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Agent, any of its Affiliates or any
other Bank and based on such documents and information as it has deemed
appropriate, made its own evaluation and decision to enter into this Agreement.
Each Bank also acknowledges that it will, independently and without reliance
upon the Agent, any of its Affiliates or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under this Agreement.

Section 8.05 Indemnification of Agent. Each Bank agrees to indemnify the Agent
(to the extent not reimbursed by the Seller or the Servicer), ratably according
to the amount of its Bank Commitment (or, if the Bank Commitments have been
terminated, then ratably according to the respective amounts of Capital of the
Receivable Interests (or interests therein) owned by it), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the Agent
in any way relating to or arising out of this Agreement or the other Transaction
Documents or any action taken or omitted by the Agent under this Agreement or
the other Transaction Documents, provided that no Bank shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Agent’s
gross negligence or willful misconduct.

Section 8.06 Syndication Agent and Documentation Agent. Nothing in this
Agreement or any other Transaction Document shall impose any duty or liability
whatsoever on the Syndication Agent in such capacity or on the Documentation
Agent in such capacity.

ARTICLE IX

INDEMNIFICATION

Section 9.01 Indemnities by the Seller. Without limiting any other rights that
the Agent, the Banks, any of their respective Affiliates or members or any of
their respective officers, directors, employees or advisors (each, an
“Indemnified Party”) may have hereunder or under applicable law, the Seller
hereby agrees to indemnify each Indemnified Party from and against any and all
claims, losses and liabilities (including reasonable attorneys’ fees) (all of
the foregoing being collectively referred to as “Indemnified Amounts”) arising
out of or resulting from this Agreement or the other Transaction Documents or
the use of proceeds of purchases or reinvestments or the ownership of

 

-74-



--------------------------------------------------------------------------------

Receivable Interests or in respect of any Receivable or any Contract, excluding,
however, (a) Indemnified Amounts to the extent found in a final non appealable
judgment of a court of competent jurisdiction to have resulted from gross
negligence or willful misconduct on the part of such Indemnified Party,
(b) recourse (except for the obligation of the Seller to pay the Termination
Amount and as otherwise specifically provided in this Agreement) for Receivables
which are not collected, not paid or uncollectible on account of the insolvency,
bankruptcy or financial inability to pay of the applicable Obligor or (c) any
income taxes or any other tax or fee measured by income incurred by such
Indemnified Party arising out of or as a result of this Agreement or the
ownership of Receivable Interests or in respect of any Receivable or any
Contract, other than (i) Taxes (to the extent provided in Section 2.10) and
(ii) Canadian taxes strictly on income or capital in connection with the
Receivables or the transactions contemplated by this Agreement and the other
Transaction Documents and resulting from the Seller or any Bank either (x) in
the case of any such Person that is a Treaty Resident, having a permanent
establishment in Canada, or (y) in the case of any such Person that is not a
Treaty Resident, carrying on business in Canada for the purposes of the Canadian
Tax Act, in either case solely as a result of the transactions contemplated
hereby (but in the case of any such Person that is a Treaty Resident, only
directly and exclusively as a result of any breach by the Seller or the Servicer
(or any delegatee thereof) of its obligations hereunder or under any other
Transaction Document). Without limiting or being limited by the foregoing, the
Seller shall pay on demand to each Indemnified Party any and all amounts
necessary to indemnify such Indemnified Party from and against any and all
Indemnified Amounts relating to or resulting from any of the following:

(i) the characterization in any Seller Report or other written statement made by
or on behalf of the Seller of any Receivable as an Eligible Receivable or as
included in the Net Receivables Pool Balance which, as of the date of such
Seller Report or other statement, is not an Eligible Receivable or should not be
included in the Net Receivables Pool Balance;

(ii) any representation or warranty or statement made or deemed made by the
Seller (or any of its officers) under or in connection with this Agreement or
any of the other Transaction Documents which shall have been incorrect in any
material respect as of the date when made;

(iii) the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract or the
transfer of such Pool Receivable hereunder; or the failure of any Pool
Receivable or the related Contract to conform to any such applicable law, rule
or regulation; or the failure by the Seller to pay, remit or account for any
taxes related to or included in a Receivable when due;

(iv) the failure to vest in the Banks (a) a perfected undivided percentage
ownership interest, to the extent of each Receivable Interest, in the
Receivables in, or purporting to be in, the Receivables Pool and the Related
Security and Collections in respect thereof, or (b) a perfected security
interest as provided in Section 2.11, in each case free and clear of any Adverse
Claim;

 

-75-



--------------------------------------------------------------------------------

(v) the failure to have filed or sent, or any delay in filing or sending,
financing statements, notices or other similar instruments or documents under
the UCC or the PPSA of any applicable jurisdiction or other applicable laws with
respect to any Receivables in, or purporting to be in, the Receivables Pool and
the Related Security and Collections in respect thereof, whether at the time of
any purchase or reinvestment or at any subsequent time; or the failure to have
properly notified any Obligor of the transfer, sale or assignment of any
Receivable pursuant to the Transaction Documents, to the extent such notice is
required to perfect the same under Quebec law; for purposes of this clause (v),
“perfect” under Quebec law, means to render opposable, publish and allow the
setting up of the purchaser's interest in, and right to collect payment under,
the assets which are the subject of such transfer, sale and assignment, and to
make opposable, publish and allow the setting up of such transfer, sale and
assignment as against Obligors and other third parties, including any trustee in
bankruptcy;

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable in, or
purporting to be in, the Receivables Pool (including, without limitation, a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Receivable or the furnishing or failure
to furnish such merchandise or services or relating to collection activities
with respect to such Receivable (if such collection activities were performed by
the Seller or any of its Affiliates acting as Servicer);

(vii) any failure of the Seller to perform its duties or obligations in
accordance with the provisions hereof or to perform its duties or obligations
under the Contracts, including, without limitation, any act or omissions by the
Seller which gives rise to an exclusion from coverage under the Insurance
Policy;

(viii) any products liability or other claim arising out of or in connection
with merchandise, insurance or services which are the subject of any Contract;

(ix) the commingling of Collections of Pool Receivables at any time with other
funds;

(x) any investigation, litigation or proceeding related to this Agreement or the
use of proceeds of purchases or reinvestments or the ownership of Receivable
Interests or in respect of any Receivable or Related Security or Contract
(including, without limitation, in connection with the preparation of a defense
or appearing as a third party witness in connection therewith and regardless of
whether such investigation, litigation or proceeding is brought by the Seller,
an Indemnified Party or any other Person or an Indemnified Party is otherwise a
party thereto);

 

-76-



--------------------------------------------------------------------------------

(xi) any failure of the Seller to comply with its covenants contained in this
Agreement or any other Transaction Document;

(xii) any claim brought by any Person other than an Indemnified Party arising
from any activity by the Seller or any Affiliate of the Seller in servicing,
administering or collecting any Receivable;

(xiii) any claim arising out of any failure by the Seller to obtain a consent
(if required) from the relevant Obligor to the transfer, sale or assignment of
any Receivable pursuant to the Transaction Documents; or

(xiv) after the date hereof, any Bank shall be subject to Canadian taxes on
income or capital in connection with the Receivables or the transactions
contemplated by this Agreement and the other Transaction Documents and resulting
from the Seller or such Bank either (x) in the case of any such Person that is a
Treaty Resident, having a permanent establishment in Canada, or (y) in the case
of any such Person that is not a Treaty Resident, carrying on business in Canada
for the purposes of the Canadian Tax Act, in either case solely as a result of
the transactions contemplated hereby (but in the case of any such Person that is
a Treaty Resident, only directly and exclusively as a result of any breach by
the Seller or the Servicer (or any delegatee thereof) of its obligations
hereunder or under any other Transaction Document).

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc.

(a) Amendments Generally. No amendment or waiver of any provision of this
Agreement or any other Transaction Document, and no consent to any departure by
the Seller, the Servicer, any Originator or any Guarantor therefrom, shall be
effective unless in a writing signed by the Agent with the written consent of
the Majority Banks and, in the case of any such amendment, the Seller and the
Servicer, and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall,

(i) without the prior written consent of each Bank

(1) amend this Section 10.01(a), Section 2.02(c), Section 2.04(i) or
Section 2.12, the definitions of “Majority Banks”, “Percentage” or “Super
Majority Banks” or any provision of this Agreement that, by its terms, expressly
requires the approval or concurrence of all Banks; or

(2) amend, modify or waive any provision of this Agreement in any way which
would

 

-77-



--------------------------------------------------------------------------------

(A) reduce the amount of Capital or Yield that is payable on account of any
Receivable Interest or delay any scheduled date for payment thereof or reduce
the Applicable Margin or change the order of application of Collections to the
payment thereof, or

(B) reduce fees payable by the Seller to or for the account of such Bank
hereunder or delay the dates on which such fees are payable; or

(3) except as contemplated by Sections 2.14 and 2.15 (each as in effect on the
Closing Date) extend the Facility Termination Date;

(4) amend, modify or waive Section 2.04(e), 2.05(c), 2.14(ii), 2.15(ii) or 8.05
in a manner that would alter the ratable application of funds (or, in the case
of Section 8.05, the ratable indemnity) required pursuant thereto;

(5) amend, modify or waive Section 2.01(a), 2.02(a), 2.02(b) or 2.04(b)(ii) in a
manner that would result in purchases of Receivable Interests or reinvestments
of Collections being made by the Banks other than on a pro rata basis;

(6) subordinate or release all or substantially all of the Collateral, or
release all or substantially all of the aggregate value of the guarantees made
by the Guarantors pursuant to the Guaranty Agreement; or

(7) amend the definition of “Bank Commitment” in any manner that would result in
or permit the Bank Commitments to be reduced other than on a pro rata basis as a
result of a reduction in the Purchase Limit;

(ii) without the consent of the applicable Bank, increase the Bank Commitment of
such Bank, subject such Bank to any additional obligations, or decrease the
Receivable Interest of such Bank; and

(iii) without the consent of the Super Majority Banks, (x) amend the definition
of “Collateral Availability”, “Net Receivables Pool Balance” or “Eligible
Receivables” or the components thereof in any manner the effect of which would
be to increase Collateral Availability or (y) release any Guarantor from the
guarantee made by it pursuant to the Guaranty Agreement.

Notwithstanding the foregoing, (i) Schedules IV and V hereto may be amended in
accordance with the procedures set forth in Section 5.01(b) and Section 5.01(g),
respectively and (ii) the amendments described in clauses (c) through (e) of
this Section 10.01 shall become effective upon the satisfaction of the
applicable conditions precedent set forth in this Section 10.01. No

 

-78-



--------------------------------------------------------------------------------

failure on the part of the Banks or the Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

Notwithstanding anything to the contrary herein, no Defaulted Bank shall have
any right to approve or disapprove any amendment, modification, supplement,
waiver or consent hereunder, except that the Commitment of such Bank may not be
increased or extended without the consent of such Bank.

(b) Replacement of Banks in Certain Circumstances. If any Bank does not consent
to a proposed amendment, modification or waiver (a “Non-Consenting Bank”) that
requires the consent of each Bank and that has been approved by the Majority
Banks, the Seller shall have the right, at its own expense (which shall include
the processing and recordation fee referred to in Section 10.03(b)(iii)), upon
notice to such Non-Consenting Bank and the Agent, to require such Non-Consenting
Bank to transfer and assign without recourse (in accordance with and subject to
the restrictions contained in Section 10.03) all of its rights and obligations
under this Agreement to an Eligible Assignee, which Eligible Assignee (which may
be another Bank that is not a Non-Consenting Bank, if such other Bank accepts
such assignment) shall assume such obligations; provided, however, that (i) no
such assignment shall conflict with any applicable law, rule or regulation or
order of any governmental authority and (ii) the assignee or the Seller shall
pay to the Non-Consenting Bank in immediately available funds on the date of
such assignment the amount of such Non-Consenting Bank's Capital, accrued Yield
and Fees thereon and all other obligations accrued for its account or owed to it
hereunder (including the additional amounts asserted and payable pursuant to
Section 2.08 or 2.10, if any).

(c) [Reserved]

(d) [Reserved]

(e) Change of Address Amendments. Effective as of the effective date (the
“Change of Address Effective Date”) of the Change of Address as set forth in the
Notice of Change of Address to be delivered by the Seller to the Agent in the
form attached hereto as Annex L (the “Notice of Change of Address”), which
Notice of Change of Address shall be delivered to the Agent by no later than
five Business Days prior to the Change of Address Effective Date, and subject to
the satisfaction of the conditions precedent set forth below, Schedules III and
IV to this Agreement are deleted in their entirety and replaced with Schedules
III and IV attached to the Notice of Change of Address, respectively.

The amendments described in this Section 10.01(e) shall become effective on the
Change of Address Effective Date, subject to the receipt by the Agent, on or
prior to the Change of Address Effective Date, of acknowledgment copies or time
stamped receipt copies (or other satisfactory evidence of filing) of proper
financing statements and financing statement amendments, duly filed against ACSC
and the Seller on or before the Change of Address Effective Date under the UCC
of all jurisdictions that the Agent may deem necessary or desirable in order to
continue perfection of the ownership and security interests contemplated by this
Agreement and the other Transaction Documents.

 

-79-



--------------------------------------------------------------------------------

(f) Waivers. The Agent, as agent for the Banks, hereby waives the requirement to
provide thirty (30) days’ written notice set forth in Section 5.01(k)(vii),
solely to the extent relating to the Change of Address; provided that the Seller
timely complies with the requirements to provide such notice in each case
pursuant to its agreements set forth in clause (e) of this Section 10.01.

Section 10.02 Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be given in writing or by any
telecommunication device capable of creating a written record, (i) to each of
the Seller, the Servicer and the Agent, at its address set forth on Schedule III
hereto, (ii) to each Bank, at its address specified in its Administrative
Questionnaire or (iii) to any party hereto at such other address as shall be
designated by such party in a notice to the other parties hereto given as
provided herein.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy equipment of the sender, or on the date five Business Days after
dispatch by certified or registered mail if mailed, in each case delivered, sent
or mailed (properly addressed) to such party as provided in this Section or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section.

Section 10.03 Assignability. (a) [Reserved].

(b) Each Bank may assign to any Eligible Assignee or to any other Bank all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Bank Commitment and any Receivable Interests
or interests therein owned by it); provided, however, that

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement;

(ii) the amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $5,000,000 and
(y) all of the assigning Bank’s Bank Commitment, provided that all concurrent
assignments to Related Funds will be treated as a single assignment for purposes
of determining whether such minimum amount has been met; and

(iii) the parties to each such assignment shall execute and deliver to the
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance Agreement, together with a processing and recordation fee of $3,500.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement and, to the extent that
rights and obligations

 

-80-



--------------------------------------------------------------------------------

hereunder have been assigned to it pursuant to such Assignment and Acceptance
Agreement, have the rights and obligations of a Bank hereunder and (y) the
assigning Bank shall, to the extent that rights and obligations hereunder have
been assigned by it pursuant to such Assignment and Acceptance Agreement,
relinquish such rights and be released from such obligations under this
Agreement (and, in the case of an Assignment and Acceptance Agreement covering
all or the remaining portion of an assigning Bank's rights and obligations under
this Agreement, such Bank shall cease to be a party hereto).

(c) The Agent shall maintain at its address referred to in Section 10.02 of this
Agreement a copy of each Assignment and Acceptance Agreement delivered to and
accepted by it and a register for the recordation of (i) the names and addresses
of the Banks and (ii) the Bank Commitment of, and aggregate outstanding Capital
of Receivable Interests or interests therein owned by, each Bank from time to
time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes regarding the ownership of the Receivable Interests,
absent manifest error, and the Seller, the Originators, the Agent and the Banks
shall treat each person whose name is recorded in the Register as the owner of a
Receivable Interests and as a Bank under this Agreement for all purposes of this
Agreement. The Register shall be available for inspection by the Seller or any
Bank at any reasonable time and from time to time upon reasonable prior notice.
The parties hereto intend that the Register will satisfy the requirement that
indebtedness for U.S. federal income tax purposes represented by the Receivable
Interests be in "registered form" as such term is used for purposes of portfolio
interest under sections 881(c) and 163(f) of the Code and the regulations
promulgated thereunder. Upon its receipt of an Assignment and Acceptance
Agreement executed by an assigning Bank and an Eligible Assignee, the Agent
shall, if such Assignment and Acceptance Agreement has been completed,
(i) accept such Assignment and Acceptance Agreement, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Seller.

(d) Notwithstanding any other provision of this Section 10.03, any Bank may at
any time pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of Capital and Yield) under
this Agreement (i) to secure obligations of such Bank to a Federal Reserve Bank
or (ii) to any holder or trustee of such Bank's securities, without notice to or
consent of the Seller or the Agent; provided that no such pledge or grant of a
security interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or grantee for such Bank as a party hereto.

(e) Each Bank may sell participations, to one or more banks or other entities
(each such bank or entity, a “Participant”), in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Bank Commitment and the Receivable Interests or interests
therein owned by it); provided, however, that

(i) such Bank’s obligations under this Agreement (including, without limitation,
its Bank Commitment to the Seller hereunder) shall remain unchanged, and

(ii) such Bank shall remain solely responsible to the other parties to this
Agreement for the performance of such obligations.

 

-81-



--------------------------------------------------------------------------------

The Agent, the other Banks, the Seller and the Servicer shall have the right to
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement.

(f) The rights and obligations of the Agent herein shall be assignable by the
Agent and its successors and assigns; provided, however, that the Agent agrees
that it will not assign such rights and obligations to any Person other than an
Affiliate of Citibank unless:

(i) in the reasonable judgment of the Agent, the Agent determines that continued
service by it (or its Affiliate) as Agent hereunder would be inconsistent with,
or otherwise materially disadvantageous under, applicable legal, tax or
regulatory restrictions; or

(ii) an Event of Termination or Incipient Event of Termination shall have
occurred and be continuing; or

(iii) the Seller shall have consented to such assignment (such consent not to be
unreasonably withheld or delayed).

(g) The Seller may not assign its rights or obligations hereunder or any
interest herein without the prior written consent of the Agent and each Bank.

Section 10.04 Costs and Expenses. (a) The Seller shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agent, including the reasonable fees,
charges and disbursements of Davis Polk & Wardwell, special counsel for the
Agent and any local counsel retained by the Agent, in connection with the
syndication of the receivables facilities provided for herein, the preparation
and administration of the Transaction Documents or any amendments, modifications
or waivers of the provisions thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Agent or any Bank, including the fees, charges and
disbursements of any counsel for the Agent or any Bank, in connection with the
enforcement or protection of its rights in connection with any Transaction
Document, including its rights under this Section, or in connection with the
Receivable Interests, including all such out-of-pocket expenses incurred during
any workout or restructuring in respect of such Receivable Interests.

(b) Further, the Seller agrees to pay any and all breakage and other expenses of
the Agent and the Banks (including, without limitation, reasonable attorneys’
fees and disbursements and the cost including accrued interest, of terminating
or transferring any agreements such as interest rate swaps, over-the-counter
forward agreements and future contracts engaged by the Banks or the Agent) in
connection with any reduction of the Capital relating to the funding or
maintenance of any Receivable Interest (or portion thereof), but without
duplication of any such breakage and other expenses that were included in any
Liquidation Fee paid with respect thereto.

Section 10.05 No Proceedings. Each of the Seller, the Agent, the Servicer, each
Originator, ACI, each Bank, each assignee of a Receivable Interest or any
interest therein and each entity which enters into a commitment to purchase
Receivable Interests or interests therein

 

-82-



--------------------------------------------------------------------------------

hereby agrees that it will not institute against, or join any other Person in
instituting against, Eureka any proceeding of the type referred to in
Section 7.01(g) so long as any commercial paper or other senior indebtedness
issued by Eureka shall be outstanding or there shall not have elapsed one year
plus one day since the last day on which any such commercial paper or other
senior indebtedness shall have been outstanding.

Section 10.06 Confidentiality. (a) The Seller, each Originator and the Servicer
each agrees to maintain the confidentiality of this Agreement, the Originator
Purchase Agreement and the Fee Agreement and the respective terms thereof in
communications with third parties and otherwise; provided that this Agreement or
the terms hereof may be disclosed (i) to third parties to the extent such
disclosure is made pursuant to a written agreement of confidentiality in form
and substance reasonably satisfactory to the Agent, (ii) to their respective
Affiliates, directors, officers, employees, agents, auditors and advisors,
including, without limitation, attorneys, accountants and consultants on a
strictly “need to know” basis if they agree to hold it confidential, (iii) to
third parties, solely with respect to (x) the Purchase Limit, the Facility
Termination Date, the aggregate Outstanding Balance of Receivables, a summary of
the Events of Termination, the definition of “Receivable” and the related
definition of “Originator Receivable” set forth in the Originator Purchase
Agreement and (y) other terms of the Agreement, to the extent that the Agent has
provided its prior written consent to such disclosure, (iv) to the extent
required by applicable law, regulation, subpoena, court order or other legal
process, including, without limitation, under applicable securities regulations
or by securities regulators, or by any court, regulatory body or agency having
jurisdiction over such party, (v) in connection with any action or proceeding
related to, or the exercise of any remedies under, this Agreement and the other
Transaction Documents, or (vi) as may be determined by such party or its
auditors, acting reasonably, to be necessary in connection with financial
reporting under generally accepted accounting principals or to rating agencies
in respect of such party; and provided, further, that such party shall have no
obligation of confidentiality in respect of any information which may be
generally available to the public or becomes available to the public through no
fault of such party.

(b) Each Bank and the Agent agrees to keep confidential and not disclose to any
third parties any information, including, but not limited to, any Contracts, the
identity of the Obligors, any customer lists and aging, the Parent's or its
Affiliates’ accounts receivable policy, credit policy, technical information,
operating procedures, financial information, research data, documents, formulas,
compilations, reports, studies, test results, software (including source code
and object code), database compilations and the format, structure and
configuration of any databases (whether or not such information is marked
“confidential,” “privileged” or otherwise identified as confidential)
(collectively, the “Confidential Information”) provided to it pursuant to the
terms of this Agreement, the Transaction Documents or otherwise with respect to
the Parent, the Seller, the Originators, the Obligors, the Contracts or the
Receivables Pool (including the Seller Reports) in connection with the
transactions contemplated by this Agreement and the other Transaction Documents;
provided, that such Confidential Information may be disclosed (i) to such
party’s Affiliates, directors, officers, employees, agents, auditors and
advisors, including, without limitation, attorneys, accountants and consultants
(such Affiliates, directors, officers, employees, agents, auditors and advisors
are collectively referred to herein as the “Representatives”) and to such
party's assignees and participants and potential assignees and

 

-83-



--------------------------------------------------------------------------------

participants and their respective counsel, (ii) to the rating agencies, (iii) to
the extent required by applicable law, regulation, subpoena, court order or
other legal process and (iv) to the extent requested by any governmental or
regulatory authority having jurisdiction over such party; provided, further,
that (A) any such disclosure pursuant to clause (i) or (ii) shall be disclosed
to such party on a strictly “need to know” basis and (B) in the case of any such
disclosure pursuant to clause (i), the party receiving such Confidential
Information shall agree to hold such information confidential in accordance with
terms consistent with this Section 10.06 or shall be legally obligated, or
otherwise obligated by virtue of such party’s relationship with a Bank or the
Agent, to preserve the confidentiality thereof (and any Person making a
disclosure pursuant to the foregoing will be responsible for any failure of any
of its own Representatives to comply with the provisions of this Section 10.06);
and provided, further that such party shall have no obligation of
confidentiality in respect of any information (X) which may be generally
available to the public or becomes available to the public through no fault of
such party, (Y) that was or becomes, without a breach of this Section 10.06 by
such party, available to such party on a non-confidential basis from a source
that is not known to such party to be subject to a confidentiality agreement
with the Parent, or (Z) that is approved for release or other use by written
authorization of an authorized representative of the Parent or the applicable
Affiliate of the Parent. In the event that any Bank or the Agent or any of their
Representatives are requested pursuant to, or required by, applicable law,
regulation or legal process to disclose any of the Confidential Information,
such party shall (except in the case of an examination by any regulatory
authority), if permitted by applicable law, (x) promptly notify the Parent, the
Seller, the applicable Originator or the Servicer, as the case may be, so that
such Person may seek a protective order, injunctive relief or other appropriate
remedy and (y) use its reasonable efforts to request that the Person or entity
propounding any subpoena or demand give the Parent, the Seller, the applicable
Originator or the Servicer, as the case may be, a reasonable amount of time to
object to the disclosure or production of the Confidential Information.

(c) Upon the written request of the Parent, the Seller, an Originator or the
Servicer, at any time following the later of the Facility Termination Date and
the date on which no Capital or Yield on any Receivable Interest shall be
outstanding and all other amounts owed by the Seller hereunder are paid in full,
any party hereto that has received Confidential Information will either
(i) promptly deliver to the Person requesting such Confidential Information, and
at the requesting party's own expense, all copies of the Confidential
Information in its or its Representatives’ possession or (ii) if so requested,
promptly destroy all copies of the Confidential Information in its or its
Representatives’ possession and confirm in writing such destruction to the
Person requesting such destruction. Notwithstanding the foregoing, the party to
which any such request is made may retain Confidential Information in accordance
with its document retention procedures, provided that such party's obligations
with respect to such Confidential Information shall continue in accordance with
the terms of this Section 10.06.

(d) Notwithstanding any other provision herein or in any other Transaction
Document, each Bank and the Agent hereby confirms that the Seller, each
Originator and the Servicer (and each employee, representative or other agent of
each such party) may disclose to any and all Persons, without limitation of any
kind, the U.S. tax treatment and U.S. tax structure of the transaction
contemplated by this Agreement and the other Transaction Documents.

 

-84-



--------------------------------------------------------------------------------

Section 10.07 GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT,
PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE EFFECT OF
PERFECTION OR NON-PERFECTION OF THE INTERESTS OF THE AGENT AND THE BANKS IN THE
RECEIVABLES AND THE ORIGINATOR PURCHASE AGREEMENT ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

Section 10.08 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

Section 10.09 Survival of Termination. The provisions of Sections 2.08, 2.10,
6.07, 9.01, 10.04, 10.05 and 10.06 shall survive any termination of this
Agreement.

Section 10.10 Consent to Jurisdiction. (a) Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of the Bankruptcy Court and, if the
Bankruptcy Court does not have (or abstains from) jurisdiction, any New York
State or Federal court sitting in New York City in any action or proceeding
arising out of or relating to this Agreement or the other Transaction Documents,
or for recognition or enforcement of any judgment, and each party hereto hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State court or, to the extent permitted
by law, in such Federal court. The parties hereto hereby irrevocably waive, to
the fullest extent they may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding. The parties hereto agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

(b) Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Transaction Document in any
court referred to in subsection (a) of this Section. Each party hereto
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of any such suit, action or proceeding in
any such court.

(c) Each of the Seller and the U.S. Originator consents to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to it at its address specified in Section 10.02. ACI consents to
the service of any and all process in any such action or proceeding by the
mailing of copies of such process to the attention of the U.S. Originator at its
address specified in Section 10.02, or in any other manner permitted by

 

-85-



--------------------------------------------------------------------------------

applicable law. Nothing in this Section 10.10 shall affect the right of any Bank
or the Agent to serve legal process in any other manner permitted by law.

(d) To the extent that ACI has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, ACI hereby irrevocably
waives such immunity in respect of its obligations under this Agreement and the
other Transaction Documents.

Section 10.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER DOCUMENT
EXECUTED OR DELIVERED PURSUANT HERETO.

Section 10.12 Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent or its assigns could
purchase Dollars with such other currency at New York, New York on the Business
Day preceding that on which final judgment is given.

(b) The obligations of the Seller, the Servicer and each Originator (each, a
“Payor”) in respect of any sum due from such Payor to the Banks or the Agent
(each, a “Recipient”) hereunder shall, notwithstanding any judgment in a
currency other than Dollars, be discharged only to the extent that on the
Business Day following such Recipient’s receipt of any sum adjudged to be so due
in such other currency, such Recipient may, in accordance with normal banking
procedures purchase (and remit in New York) Dollars with such other currency; if
the Dollars so purchased and remitted are less than the sum originally due to
such Recipient in Dollars, the relevant Payor agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify the relevant Recipient
against such loss, and if the Dollars so purchased exceed the sum originally due
to the relevant Recipient in Dollars, the relevant Recipient agrees to remit to
the relevant Payor such excess.

Section 10.13 Execution by ACI. This Agreement shall be considered to be
executed and delivered by ACI in the United States of America and once an
authorized director or officer of ACI resident in the United States of America
has executed the same.

Section 10.14 Language. This Agreement and all related documents have been
written in the English language at the express request of the parties. Le
présent contrat ainsi que tous les documents s’y rattachant ont été rédigés en
anglais à la demande expresse des parties.

Section 10.15 Tax Treatment. It is the intent of the Seller, each Bank and all
other parties to this Agreement that for U.S. federal, state and local income
and franchise

 

-86-



--------------------------------------------------------------------------------

tax (in the nature of income tax) purposes only, each Receivable Interest will
be treated as indebtedness secured by the Seller’s assets. The Seller, each Bank
and all other parties to this Agreement agree to treat the Receivable Interests
for U.S. federal, state and local income and franchise tax (in the nature of
income tax) purposes as indebtedness. The provisions of this Agreement and all
related Transaction Documents shall be construed to further these intentions of
the parties.

Section 10.16 Acknowledgment. Each of the parties hereto acknowledges that the
amendment and restatement of the Existing RPA on the terms and conditions set
forth herein shall not in any way affect any sales, transfers, assignments or
security interest grants effected pursuant to the Existing RPA or any
representations, warranties or covenants made by the Seller or the Servicer with
respect to such sales, transfers, assignments or security interest grants, any
indemnities made by the Seller or by the Servicer, or any rights or remedies of
the Agent, Eureka or the Banks with respect thereto. Each of the relevant
parties hereto confirms all sales, transfers, assignments and security interests
effected pursuant to the Existing RPA.

Section 10.17 Assignment by Agent; Continuing Effectiveness.

(a) CLB, in its capacity as Agent under the Existing RPA (the “Assignor Agent”),
does hereby irrevocably assign to Citibank, N.A., in its capacity as Agent under
this Agreement (the “Assignee Agent”), and the Assignee Agent does hereby
irrevocably assume from the Assignor Agent, as of the Closing Date, (i) all of
the Assignor Agent’s rights and obligations in its capacity as Agent under the
Existing RPA and under all other Transaction Documents (as defined in the
Existing RPA) and the Intercreditor Agreement to which the Assignor Agent is a
party and any other documents or instruments delivered pursuant thereto prior to
the Closing Date and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor Agent (in its capacity as such) against any Person, whether known or
unknown, arising under or in connection with the Transaction Documents (as
defined in the Existing RPA) and the Intercreditor Agreement, any other
documents or instruments delivered pursuant thereto or the transactions governed
thereby or in any way based on or related to any of the foregoing, including
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above. Such sale and assignment is without
recourse to the Assignor Agent and without representation or warranty by the
Assignor Agent. Subject to satisfaction of the conditions set forth in
Section 3.03, the foregoing assignment shall be deemed to occur immediately
prior to the effectiveness of the ARRPA.

(b) Notwithstanding the effectiveness of the assignments set forth in
Section 10.17(a) and of the ARRPA, the provisions of Sections 2.08, 2.10, 6.07,
8.02, 8.04, 8.05, 9.01, 10.04, 10.05 and 10.06 of this Agreement shall continue
to inure to the benefit of the Assignor Agent and Eureka.

(c) To the extent required by any Transaction Document, each of the Seller, ACI
and ACSC hereby irrevocably consents to the assignments set forth in
Section 10.17(a), and

 

-87-



--------------------------------------------------------------------------------

confirms that its obligations under any such Transaction Document to which it is
a party shall not be affected in any manner solely as a result of such
assignments.

Section 10.18 Insurance Policy

(a) Policy Ownership. Nothing in this Agreement is intended or shall be
construed to be an assignment to the Banks of the whole of or any part of the
ownership of the Insurance Policy so as to constitute the Banks the owner of the
Insurance Policy. Any assignment related to the Insurance Policy is intended and
shall be construed as an assignment of the proceeds of insurance and certain
rights in relation thereto (as described in the Four Party Agreement).

(b) Assignment. The parties hereto acknowledge that the terms of the Four Party
Agreement allow the Insurers to request an assignment of the relevant Receivable
Interests from the Banks as a condition to payment of a claim under the
Insurance Policy. Any such assignment by the Agent on behalf of the Banks
(including Export Development Canada (“EDC”) if it is then a Bank) to EDC, as an
Insurer, shall be deemed to be an assignment by the Agent on behalf of all of
the Banks (including EDC, if it is then Bank) collectively to EDC, as an
Insurer, without prejudice to the obligations of the Banks (including EDC, if it
is then a Bank) under this Agreement.

(c) No Extinguishment. In the event that a claim is made by the Banks against
EDC, as an Insurer, at a time when EDC is a Bank, EDC acknowledges that the
claim and the rights of the Banks with respect thereto and under the Insurance
Policy will not be extinguished or otherwise affected by virtue of the fact that
EDC is a Bank, and that the only right of EDC, as a Bank, in relation to any sum
payable by it as Insurer, will be to receive its pro rata share of such sum as a
Bank.

Section 10.19 Amendment and Restatement and Continuing Effect. This Agreement
constitutes for all purposes an amendment and a restatement of the Existing RPA,
and as of the Closing Date all Bank Commitments or Capital outstanding under the
Existing RPA shall constitute Bank Commitments and Capital under this Agreement.
The Existing RPA, as amended and restated hereby, continues in full force and
effect as so amended and restated by this Agreement.

Section 10.20 Damages Waiver. To the extent permitted by applicable law, none of
the Seller, the Servicer or the Subservicer shall assert, and each hereby
waives, any claim against any Indemnified Party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any other Transaction Document.

 

-88-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SELLER:

 

ABITIBI-CONSOLIDATED U.S. FUNDING CORP.

 

By:

 

/s/ Allen Dea

   

Title: Assistant Treasurer

   

Name: Allen Dea

AGENT:

 

CITIBANK, N.A.,

as Agent and Assignee Agent

 

By:

 

/s/ David Jaffe

   

Title: Director/ Vice President

   

Name: David Jaffe

ASSIGNOR AGENT:

 

CITIBANK, N.A., LONDON BRANCH,

as Assignor Agent

 

By:

 

/s/ Tom Sullivan

   

Title: Vice President

   

Name: Tom Sullivan

BANKS:

 

CITIBANK, N.A.

 

By:

 

/s/ David Jaffe

   

Title: Director/ Vice President

   

Name: David Jaffe

 

BARCLAYS BANK PLC

 

By:

 

/s/ Cory Wishengrad

   

Title: Managing Director

   

Name: Cory Wishengrad

 

-89-



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA

By:

 

/s/ David Kneebone

Title:

 

Financing Manager

Name:

 

David Kneebone

By:

 

/s/ Christiane de Billy

Title:

 

Financing Manager

Name:

 

Christiane de Billy

 

SIEMENS FINANCIAL SERVICES, INC.

By:

 

/s/ Douglas Maher

Title:

 

Managing Director

Name:

 

Douglas Maher

By:

 

/s/ Anthony Casciano

Title:

 

Managing Director

Name:

 

Anthony Casciano

 

CIT BANK

By:

 

/s/ Daniel Burnett

Title:

 

Authorized Signatory

Name:

 

Daniel Burnett

 

-90-



--------------------------------------------------------------------------------

SERVICER:

  

ABITIBI CONSOLIDATED SALES CORPORATION

  

By:

 

/s/ Allen Dea

    

Title:

 

Assistant Treasurer

    

Name:

 

Allen Dea

SUBSERVICER:

  

ABITIBI-CONSOLIDATED INC.

  

By:

 

/s/ William G. Harvey

    

Title:

 

Vice President and Treasurer

    

Name:

 

William G. Harvey

SYNDICATION AGENT:

  

BARCLAYS CAPITAL INC.,

as Syndication Agent

  

By:

 

/s/ Cory Wishengrad

    

Title:

 

Managing Director

    

Name:

 

Cory Wishengrad

 

-91-



--------------------------------------------------------------------------------

ORIGINATORS:

     

ABITIBI-CONSOLIDATED INC.

     

By:

  

/s/ William G. Harvey

        

Title:

  

Vice President and Treasurer

        

Name:

  

William G. Harvey

     

ABITIBI CONSOLIDATED SALES CORPORATION

     

By:

  

/s/ Allen Dea

        

Title:

  

Assistant Treasurer

        

Name:

  

Allen Dea

DOCUMENTATION AGENT

     

THE CIT GROUP / BUSINESS CREDIT, INC., as Documentation Agent

     

By:

  

/s/ Donna Evans

        

Title:

  

SVP

        

Name:

  

Donna Evans

 

-92-



--------------------------------------------------------------------------------

SCHEDULE I

Bank Commitments

 

Institution

   Bank Commitment    Percentage  

Citibank, N.A.

   $ 118,700,000    43.9630 % 

Barclays Bank PLC

   $ 42,100,000    15.5926 % 

Export Development Canada

   $ 42,100,000    15.5926 % 

CIT Group / Business Credit, Inc.

   $ 42,100,000    15.5926 % 

Siemens Financial Services, Inc.

   $ 25,000,000    9.2593 % 

Total

   $ 270,000,000   

 

S-I-1



--------------------------------------------------------------------------------

SCHEDULE II

Credit and Collection Policy

LOGO [g47619ex10_2p98-118.jpg]

 

Section:

  

Finance

     

Policy No.

Title:

  

Credit policies and procedures

     

Page 1 of 18

     

    Issue date: August 1st 2001

        

Revised date: May 22nd, 2008

  

 

 

 

S-II-1



--------------------------------------------------------------------------------

Table Of Contents:

  

Executive Summary:

   2

Credit Investigation/Review:

   4

Terms of Sales:

   9

Collection Procedures:

   10

Accounts Receivable/Cash Application Process:

   15

Payable Rebate Process:

   16

Bad Debt Losses:

   18

Reporting:

   20

 

S-II-2



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

Executive Summary:

The Credit Group has as its dual role the protection of the Company’s investment
in accounts receivable, and the promotion of profitable sales.

The Sales Service Group is responsible for initial customer set up, order entry,
invoicing including the issuance of various credit and debit notes

A close working relationship is maintained between the Credit Group, and the
other groups with a direct impact on results and deliverables.

The Credit Group works closely with Sales personnel in the collection of overdue
accounts, recognizing special circumstances that might require the intervention
of Sales.

This Credit Group, hereinafter CG, manual of credit procedures has been
developed to set the practices of Abitibi-Consolidated Inc Worldwide and for all
product groups, Newsprint, Commercial Paper Products, Lumber and International
(including Latin America, ROW, Europe) and Recycling.

The procedures outlined herein will be a guideline for Abitibi-Consolidated
Worldwide Credit Group, Sales Group and all its supports to further clarify the
working relationship between their services and those of CG.

This is an evolving manual and will be updated and improved to support new
Abitibi-Consolidated Inc programs.

Madeleine Féquière

Director Credit, Credit & Collections

Treasury Services

Credit Risk and Accounts Receivable Management

 

  •  

Mission Statement:

 

S-II-3



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

Worldwide Credit Group shall function in the Treasurer Group, and its activities
shall be coordinated with overall corporate policy and the activities of
worldwide sales.

To assist in the increase of WW revenue and market share, it shall be the
responsibility of WWCG to:

 

  1.

Assess risk of current and prospective customers

 

  2.

Set credit limits and maintain their integrity

 

  3.

Provide and maintain positive and constructive attitude towards our customers
and strategic partners

 

  4.

Maximize revenue and protect ACI assets

 

  5.

Manage the costs associated with bad debt and slow payments

 

  6.

Maintain the financial integrity and control ACI assets

 

  7.

Manage risk of our new business opportunities.

Organization Overview:

The Credit and Collections organization is currently centralized in Montreal
(see organization chart attached).

 

S-II-4



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

•  

Credit Investigation/Review:

New Customer Policies:

 

  •  

Credit Investigation

The following documents and information should be obtained by Sales or its
supports during contract negotiations and submitted to their designated Credit
Group Representatives.

 

  1.

Completed credit application signed by an officer or officers of the company.

 

  2.

Forecast of the annual requirements to be generated by the customer.

 

  3.

Bank references, a written formal authorization from customers agreeing to the
release of such information, may be requested. Customer is obligated to provide
the authorization.

 

  4.

Obtain W-9 or equivalent form prior to credit limit set-up in address book

 

  5.

Trade references, names of customer vendors, will be requested from customer.
(at least, 1 reference in the Paper Industry).

 

  6.

Financial statements, preferably audited (Analysis to be conducted by Credit
Group may include, but not be limited to balance sheet, income statement, and
cash flow and change in working capital statements.

 

  7.

In addition to the info provided by sales, Credit Group will order credit
reports from the various agencies such as Dun and Bradstreet to obtain
additional credit information, if required.

 

  •  

Exchange of Credit Information

The Credit group will release credit information related to customer payment
experience only to suppliers with a membership at one of the following NACM &
FCIB organizations: National Fine Paper Manufacturers (VAP), Newsprint & Allied
Products, National Forest Products, & Forest Products Export . The Credit Group
will also release information to all of our customers upon receiving a written
request. Credit information will be given on customers with special arrangements
with ACI only upon written customer’s authorization to avoid any non-disclosure
issues. Credit information on customers will not be given by phone under any
circumstances in order to mitigate potential problems. Minimum 3 days to process
a request.

 

S-II-5



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

  •  

Credit Authorization Turn Around Time

The turn around time for making a credit recommendation on new accounts is five
(5) business days when information is readily available.

For out of country customers, it typically takes two (2) weeks after receipt of
the completed credit application from the customer. This time frame could be
longer if the credit references do not respond or the application is incomplete.

Note: If required, upon approval, a letter will be forwarded to customer to
confirm credit limit and terms of payment to the exception of Lumber. Sales and
Customer Service will be advised through e-mail. A signed centralized contract
must be made available to Credit when needed.

 

  •  

Credit Limit Categories

After investigations, customers will be placed in one of three risk categories
for the credit department use only. Based on the decision criteria, Credit will
make a determination about the customer’s credit worthiness. A customer deemed
credit worthy is approved for standard terms; a customer who is not deemed
creditworthy will only be approved with security.

 

  •  

Risk categories:

 

  1.

Low Risk or A Rating in system – credit hold exempted customers, select credit
worthy customers

 

  2.

Medium Risk or C Rating in system – No credit hold exemption, no security
required

 

  3.

High Risk or E Rating in system—Surety required, security deposit, letter of
credit, pre-payment, etc. (ongoing monitoring), $1.00 credit limit assigned.

If there are major issues or disagreements, Sales and Credit will discuss other
alternatives that would be in ACI’s best interest.

In addition, credit limit should be assigned to customers during peak buying
period during the month as opposed to assigning credit limit based on month end
balance after payment is received.

Domestic & Export – including Bridgewater – Internal Approval guidelines on
New & Existing Accounts

 

S-II-6



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

Delegation of Authority is applicable regardless of risk categories and
regardless of Export Development Corporation’s approval)

 

  •  

$10,000.000 + President and CEO

 

  •  

Up to $10,000.000 or less – Sr. V-P, Corp. Dev. & CFO

 

  •  

Up to $5.000.000 or less – V-P & Treasurer

 

  •  

Up to $3.000.000 or less – Director Credit /Credit & Collections

Domestic / Export – EDC required guidelines on New Accounts & existing Accounts,
regardless of risk categories.

Discretionary Credit Limit (DCL) of $1,000,000 or $500,000 may apply to all
buyers (except those excluded in writing by EDC) in all markets. EXCEPT
Venezuela where the coverage is conditional upon obtaining confirmation that the
buyer has been granted authorization from Venezuela’s foreign exchange
administration commission (CADIVI) to acquire foreign currency for the subject
shipments and accordingly, the corresponding registration number (AAD number)
for that shipment. A further condition is that it will apply only to existing
buyers who have been able to obtain funds through the CADIVI process during the
12 months prior to September 1, 2004. Any new buyers, or existing buyers with no
tract record of having accessed funds through CADIVI, would need to be approved
by EDC.

 

  •  

Method 1 - Abitibi to justify $500,000 DCL coverage (without having to refer to
EDC) based on:

 

  •  

Abitibi’s own experience with buyer during the past 12 months.

 

  •  

Method 2 - Abitibi to justify $500,000 DCL coverage (without having to refer to
EDC) based on:

 

  •  

Written Credit Information – Favorable, provided by a recognized credit
information agency or a bank, which supports the extension of credit for the
amount of the sale. The information must not be dated more than 12 months.

 

  •  

Method 3 - Abitibi to justify $1,000.000 DCL coverage (without having to refer
to EDC) based on:

 

  •  

Financial Statements and written credit information – Favorable financial
statements in combination with favorable written credit information of the
buyer, which support the

 

S-II-7



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

 

extension of credit for the amount of the sale. The fiscal year end of the
statements cannot be more than eighteen months. EDC understands and agrees that
in most cases, it will be difficult to obtain financial statements, in such
cases, Abitibi is required to obtain a detailed bank report from customer to
satisfy EDC requirements.

 

  •  

Credit Limit in Abiserve is now a combined limit to serve both ACI and Bow
receivables because of system limitations.

 

  •  

Credit Evaluation of Existing Customers and Review

 

  •  

Evaluation of Existing customers:

The evaluation of existing customers is initiated by the submission of a request
by sales for incremental shipments. The major difference in the evaluation of an
existing customer and a new customer is that there is an established
relationship and therefore Credit can make a more informed decision. Utilizing
the customer’s history with ACI, Credit can review the customer’s usage/billing
and payment habits for prior ACI services. In addition to affording Credit
access to additional information in the decision making process, there is also
an opportunity to leverage the request for additional services to collect on
past due amounts. The following is a brief synopsis of the evaluation process
for existing customers:

 

  •  

Sales submits request for incremental shipments.

 

  •  

Credit performs the credit review, including researching the customers A/R
balance and past payment trends.

 

  •  

Should the A/R balance be current, past payment trends acceptable, and all other
components of the credit review acceptable, the customer’s credit limit will be
increased and the request approved.

 

  •  

In the event that there are past dues and all other components are satisfactory,
the request will be held up until the past dues are settled before releasing
pending orders.

 

  •  

In the event that there is a history of late payments and all other credit
review components are satisfactory, Credit will consult Sales for feedback on
customer to assist in the credit decision.

 

  •  

In the event the internal information is satisfactory and the other components
are not, a decision to require surety or not will be made.

 

S-II-8



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

  •  

Periodic or Annual Reviews:

The objective of the periodic or annual credit evaluation is to assess an
existing customer’s ability to meet the terms and conditions of existing service
that is to be renewed or amended including changes to commitment levels,
estimated run rates, and changes in products and services consumed.

Customers with credit limit < $500k are reviewed on a 12 month basis (ACI own
experience or written credit information)

Customers with credit limit >$500k and up to $1.0M are reviewed on a 12 month
basis (Financial statements dated less than 18 months & written experience dated
12 months or less)

Customers with credit limit >$1.0M whereas EDC had issued a cover letter for
continuing coverage are reviewed by EDC according to their own review date
guidelines and coverage will remain in place until otherwise advise.

Historic evidence proves that a customer’s credit worthiness constantly changes
due to dynamic elements present in business cycle. Evaluating a customer’s
ability to pay ACI, therefore, cannot be based on a single transaction but must
be regularly and consistently reevaluated. The following is a listing of
occurrences that will trigger a review:

 

  •  

Credit can initiate a review of a customer based on information obtained from
Dun & Bradstreet’s Portfolio Manager, based on public information obtained from
newspapers, magazines, etc.

 

  •  

Credit can initiate a review of a customer anytime if judged necessary.

 

  •  

Sales Team can initiate a review of a customer by submitting a request to
Credit.

 

  •  

Credit Coordinators are requested to show in Abiserve Last Credit Review date as
well as Next Credit Review date. An exception report will be ordered to monitor
customers up for credit review and ensure timeliness of the process on a daily
basis.

 

S-II-9



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

  •  

Contractual Agreements (Verbal or Written)

Contractual agreements are those reviewed by Legal and/or negotiated by Sales
with new (after credit investigations) and existing customers. Credit should be
notified of any amendments to the contractual agreement related to payment terms
and conditions.

Credit Coordinator may obtain copies of such agreements upon request from Sales
Accounting.

 

  •  

Creation of Customer Identification Number (ID#)

System administration from Sales Service Department is responsible for proper
customer set up in the address book. Credit Coordinator is responsible for
proper set up of the following fields: legal name, credit limit, credit rating,
terms of payment, Federal Tax ID # and remit to bank coordinates for all
customers, and country code, identification of bank securitization CT or OT.

 

  •  

Customer Credit Files

Credit will create and maintain complete and current credit and collection files
on all customers. These credit files may include the following information when
available:

 

  1.

Credit application

 

  2.

Signed customer contract, if required

 

  3.

Bank and trade references

 

  4.

Financial statements, if required

 

  5.

Credit agency reports

 

  6.

Copies of security agreements, if required

 

  7.

Any additional relevant information

 

•  

Terms of Sales:

 

  •  

Standard or Regular Terms:

 

  •  

Newsprint – Net 30 days and some approved extended 60+ day term.

 

  •  

Commercial Paper Products – Industry term may vary from 45 days to 60 + days.

 

  •  

Lumber – .9% 10 days.

 

  •  

International – country specific or market specific in agreement with EDC

 

S-II-10



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

  •  

Special/Extended Terms:

Terms may vary by country, special products requirements and international
regulations

Domestic Accounts—Special or extended terms have to be approved by a U.S
Vice-President

International Accounts—Special or extended terms have to be approved by a
Vice-President.

 

•  

Collection Procedures:

The following summary identifies the collection activity that can be applied to
all levels of business segment accounts.

Credit Group representatives work to convert accounts receivable into cash.
Group optimizes productivity by managing day-to-day duties including customer
contact and interaction with various ACI groups: Accounts Receivable, Finance,
Sales, Customer Accounting, Sales Service, Agents and Legal & Regulatory
Affairs.

Additionally, Credit Coordinators are knowledgeable of various products,
Accounts Receivable Systems etc. ACI customers are expected to pay their
invoices as per obligated terms. Credit Group representatives are responsible
for identifying the cause of any delinquency. Delinquent receivable issues
result from customer non-payment as well as internal Company problems such as
billing, sales “rate” misquotes. Credit Group representatives are most effective
working directly with customers to resolve issues impacting the customer’s
ability to remit payment. Our collection approach is to do everything possible
to assist the Sales Team and the customer in correcting problems that impede
their ability to pay.

 

  •  

Aging

 

  •  

1 day beyond terms of payment, collection process begins—if required

 

  •  

15 days beyond – a minimum of 3 calls – if required

 

  •  

20 days beyond—1 written notice to customer—if required, Director Credit and
Sales must be notified.

 

  •  

60 days beyond terms, negotiate payment plans or surety—if required

 

  •  

70 days beyond terms – No payment agreement, No surety —Issuance of NOI (notice
of intent to terminate service or release to legal or collection agencies) if
required.

 

S-II-11



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

Note: This timeline is to be used as a guideline. Timeline may be longer when
there is manual posting of invoices or if invoices are delivered late or other
related billing issues. Collections notes must be recorded in Abiserve.

 

  •  

Hold Orders Procedures

 

  •  

Customer Service Representative enters an order

 

  •  

Abiserve is ONLY credit limit driven . If customer is over the credit limit, the
system will automatically hold all orders.

 

  •  

The Hold order is then referred to the Credit Agent for release. Before the
order is released, the Credit Agent must do the following:

 

  •  

If the Customer is over the credit limit, initiate a credit review. It takes us
48 hours to investigate and increase the limit. If for financial reasons, we
feel that the credit limit should not be increased Sales & SSR are advised of
the situation asap. Credit and Sales will arrive at a decision to release the
order or not

 

  •  

If the customer has past due invoices to be cured and has already mailed its
payment, the order is released asap and a credit review is initiated immediately
afterwards to provide customer with more capacity if necessary.

 

  •  

If the Customer is unable to pay and we are negotiating payments, Sales and SSR
are advised of the situation asap. Credit and Sales arrived at a decision to
release the order or not.

 

  •  

Only Credit Coordinator is to advise the customer that the order is on hold with
the agreement of Sales and Sales Agents.

 

  •  

The Director Credit is required to approve all amounts in excess of the credit
limit.

 

  •  

SX order release

Stock paper delivered from a warehouse to a customer is released with an “SX”
order. A held SX order has to be released by the Credit coordinators in order to
reach the billing process.

Since SX orders are not listed on “WDP “ Warehouse Daily Planning report sent
electronically by Abiserve to the warehouses, SSRs have to manually forward all
SX order documentation. However, no credit check is performed before the
documentation is sent.

 

S-II-12



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

As a result, SX orders are delivered to customers before the Credit department
releases the order in the system. To be in compliance with the credit policy, as
a rule SSRs are instructed not to release any SX orders until they have been
released off credit hold by Credit Coordinators.

Exception “Blanket Release”

A short list of Top customers have been designated as “blanket release” meaning
they are allowed to pick up their own paper from the warehouse.

To be designated as “blanket release”, a customer has to be flagged in the
system as “credit exempt” meaning credit coordinators intervention is needed
only, once maximum credit limit allowed has been reached.

Blanket releases are purely a manual system, totally non transparent to credit
coordinators.

In order to better control this process, the following controls have been put in
place:

 

  1.

SSRs Managers will provide a monthly list of designated customers to the
Director Credit for approval.

 

  2.

Director Credit will only approve customers that are credit exempted (meaning
orders go through without credit intervention until credit limit is surpassed)

 

  3.

Credit Coordinators will monitor the exposure of all customers on the list
periodically.

 

  4.

Sales Accounting will monitor all releases from warehouse and ensure proper
billing.

Coverage for National Holidays

 

  •  

Day before a national holiday, the credit department is required to do the
following:

 

  •  

Take a picture of all orders on hold

 

  •  

Send a HOT list of critical accounts to Sales Service Managers (SSM) not to be
released from hold

 

  •  

SSM’s to sign a release form allowing them to perform such function.

 

  •  

Send the release password to the SSM’s granting them access to release the
following types of orders ONLY:

 

S-II-13



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

  A)

Top Accounts (credit hold exempted) where SSR’s had made changes to an order and
the amount of the order has changed. B) Emergency shipments or last minute
orders for our Top Accounts (credit hold exempted) Anything else should remain
on hold until Credit Department is back to work.

 

  •  

Following day, SSM’s will provide the respective Credit Agents, a listing of all
orders that have been released off credit hold.

 

  •  

Following day, Credit Department will change the password for order release.

 

  •  

Payment Plans and Note Receivable Arrangements

 

  •  

Payment Plans:

Customers who are past due or beyond normal terms may be considered for a
payment plan to enable them to continue the business relationship by reducing
and eliminating the past due debt. The payment plans will be limited to short
term (90 days) solutions in order to assist customers to return to the original
terms of their contract and the due dates of all invoices will be adjusted to
reflect the new due dates.

Domestic Accounts – Payment Plans have to be approved by a U.S Vice-President

International Accounts – Payment Plans have to be approved by a Vice-President.

 

  •  

Note Receivable Arrangements:

Note receivable should be drafted and reviewed by Legal. In order to approve a
note, the account exposure should be $1.0M or more. Terms are not to exceed 1
year and the due dates of all invoices will be adjusted to reflect the new due
dates . The rate is to be discussed with the V-P and Treasurer. Before
acceptance, all notes arrangements should be approved by EDC.

Domestic Accounts – Notes Receivable have to be approved by a U.S Vice-President

International Accounts – Note receivable have to be approved by a
Vice-President.

 

S-II-14



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

  •  

Standard Escalation Policy:

 

  •  

From time to time the Credit Coordinators may need to escalate an account to the
Director Credit in order to gain resolution. In compliance with the above
mentioned collections procedures, the Credit Coordinators will escalate the
files accordingly to Director Credit by providing detailed information and
documentation for final disposition.

 

  •  

Statement of Accounts:

 

  •  

Customers are to receive a statement showing the status of their accounts with
ACI, if not otherwise stated. It is the Sales Accounting Group’s priority at
month end to ensure that the statements are sorted and mailed to customers by
the 5th business day after the completion of the billing cycle.

 

  •  

Customer Visits

 

  •  

The Director Credit will conduct visits in concert with Sales representatives
and the Credit Coordinators when appropriate to achieve the following
objectives:

 

  •  

To develop a relationship with the customer

 

  •  

To enhance relationship with Sales

 

  •  

To observe facilities (plant, location, equipment, inventory)

 

  •  

Discuss specific requests (terms, extension of credit limit, etc)

 

  •  

Discuss and review confidential financial data

 

  •  

Resolve disputed items

 

  •  

Resolve collections issues

 

  •  

Paper Industry Group Meeting:

 

  •  

Director Credit, Credit Coordinators will participate in specific paper industry
group meetings quarterly, to open up communications line for the exchange of
credit information with direct impact on reduction of outstanding delinquent
receivables and write-offs. Members obtain performance information but also have
the chance to network and build relationships with credit professionals in the
same industry. Currently ACI’s registered in the following groups:

 

S-II-15



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

Lumber – NACM National Forest Products Group

International – FCIB Forest Product Export Group (Domestic and Europe)

Newsprint – NACM National Newsprint & Allied Products Group

Commercial Paper Products – Fine Paper Group

 

  •  

NOI (Notice of Intent to stop shipment):

 

  •  

If all efforts for resolution have failed and accounts remain past due or in
default beyond the determined cure period, the Credit Coordinator will escalate
the file to Director Credit for resolution.

Before sending NOI, Credit will notify appropriate individuals. Director Credit
is directly responsible to seek further approval if necessary.

 

  •  

Stop Shipment Procedure:

Once all collection efforts have been exhausted and failed. The last step in the
collections process is to ensure that service is stopped and appropriate actions
must be taken to recover the debt. Sales must be notified of such actions.

 

  •  

Accounts Receivable/Cash Application Process:

The Accounts Receivable/Cash Application group is directly responsible for the
timely and accurate distribution of payments received by ACI. They are also
responsible for directly communicating the cash application status (Unapplied,
on account, and Unidentified) to Credit and Collections, and Customer Accounting
Representative.

 

  •  

Customer Deductions/Discrepancies

 

  •  

Cash Applications will submit all discrepancies on a daily basis to Credit

 

  •  

Credit will contact their respective customers to source out the reasons for the
discrepancies on a daily basis and sign their names on the check stubs.

 

  •  

Cash Applications will submit all check stubs or other documents to Sales
Accounting with reasons for discrepancies on a daily basis.

 

S-II-16



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

 

  •  

Sales Accounting will conduct analysis within same month and forward their
analysis to Salesrep for appropriate actions with a deadline and copy to
Credit. Copy also to Sales V.P. only if required.

 

  •  

Sales will decide of the outcome of the analysis within the allowed deadline and
reply to: A) Sales Accounting if decision is in favor of the customer in order
to issue credit note. B) Credit if decision is in favor of Abitibi in order to
collect the amount due.

 

  •  

Monthly, Sales Accounting will issue a report to Sales and Credit listing all
accounts analyzed within the month for follow-up.

 

  •  

If no resolution within 60 days, Sales Accounting should escalate the case to
the respective V.P. or Senior V.P. Sales only if Required.

 

  •  

Credit Coordinators are responsible for all open items on their respective Aging
and are responsible to follow-up with Sales Accounting for quick resolution not
to penalize the securitization program.

 

  •  

Unapplied Cash

 

  •  

Cash applications Specialists will advise Credit and Sales Accounting of
unapplied cash promptly.

 

  •  

Cash Applications will cure the cash as per Sales accounting’s instructions.

 

  •  

Once special arrangements are deducted, a monthly listing of unapplied cash will
be forwarded to Sales Accounting.

 

  •  

Returned Item Procedures

 

  •  

Cash application will forward all returned drafts to Credit Group on a daily
basis with the following information:

 

  •  

Customer

 

  •  

Check number

 

  •  

Amount of remittance

 

  •  

Date item was returned

 

  •  

Reasons for return if available: (customer dispute, insufficient funds, bank
error, etc)

 

S-II-17



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

The Credit and Collections group will contact customer to notify them of the
returned check. Certified funds may be required in order to cure the default.

 

  •  

Payable Rebate Process:

 

  •  

As a rule, no rebate payment should be forwarded to a customer with a past due
amount with ACI. Sales Accounting will first advise Sales of the situation. A
listing of all rebate payments for review before release should be forwarded to
Credit.

Note: Please reference terms of contract prior to initiating a hold on a rebate
payment to our customers.

 

S-II-18



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

 

  •  

Bad Debt Losses:

 

  •  

Actions following Cancellation

 

  •  

Provide customer final opportunity to settle debt.

 

  •  

Send customer notification that debt will be pursued through use of outside
sources (included in NOI).

 

  •  

Collection agency

 

  •  

Internal legal department through suit or arbitration

 

  •  

External legal firms through suit or arbitration

 

  •  

Legal Write-offs

 

  •  

Prepare legal package and forward to Legal department for pursuit of debt
(internal or external).

 

  •  

Criteria for Legal – Balances greater than $50,000.

 

  •  

Agency Write-offs – Balances less than $50,000

 

  •  

Accounts submitted manually to an Outside Collection agency.

 

  •  

Collection Agencies

 

  •  

From time to time when all collections efforts have been tried and failed,
accounts will be released to OCA (outside collection agency). An OCA must be
bonded and a member of the National Law League. Credit Coordinators are
responsible for selecting or recommending accounts to be placed with a
collection agency and inform the Director Credit/Credit prior to releasing an
account to a collection agency

Before releasing an account to an OCA, the Director Credit/Credit will notify
Sales and EDC.

 

  •  

Bankruptcy Proceedings

The Director Credit will handle all legal and regulatory Affairs and determine
the best course of action for the recovery of outstanding debts. In cases of
customer bankruptcy or pre-bankruptcy formation of creditors committees, Credit
will actively serve on such committees.

 

S-II-19



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

 

  •  

Reserves/Bad debt allowances

Director Credit to identify and set aside specific reserve for bad debt items
and notify General Accounting quarterly. General Accounting is responsible for
establishing total reserve balances. The Treasurer must approve any adjustments
to the reserves.

ACI has adopted the customer specific method and the process is as follow:

 

  1.

Quarterly the credit department will download directly from Abiserve the Aging
Report that reconciles with G/L including all House Accounts;

 

  2.

All accounts credit-insured over 90 days past due will be analyzed and assigned
a certain percentage of risk if required;

 

  3.

All accounts self-insured over 60 days past due will be analyzed and assigned a
certain percentage of risk if required

 

  4.

All accounts co-insured with EDC will be analyzed and assigned a certain
percentage of risk if required

 

  5.

All accounts assigned a certain percentage of risk will be well documented and
back up provided to accounting.

 

  •  

Write-off Procedure

Once customer’s account is canceled due to non-payment, write-off procedures
should be initiated.

 

  •  

Approval Levels: Bad Debts Write-off:

(Gross loss amount)

 

  •  

$1.000 + President and CEO

 

  •  

Up to $1.000 Sr. V-P, Corp. Dev. & CFO

 

  •  

Up to $500 or less – V-P & Treasurer

 

  •  

Documentation supporting Write-off

 

  •  

Business case supporting write-off

 

  •  

Copies of customer D&B or other credit agency report if available

 

  •  

Current statement of account, customer aging

 

  •  

EDC’s claim copy showing receipt

 

  •  

Other supporting documentation, returned checks, bankruptcy notices, etc.

 

S-II-20



--------------------------------------------------------------------------------

LOGO [g47619ex10_2p98-118.jpg]

 

 

  •  

Proposed journal entry to recognize actual bad debt write-off by Cash
application coordinator

 

  •  

Debit Bad Debt Reserve, Account, General Ledger

 

  •  

Credit Trade A/R, Account, Subsidiary Ledger

 

  •  

Frequency and owners of process

 

  •  

Actual bad debt losses incurred should be recognized as they are identified
throughout the quarter.

 

  •  

Director Credit/Credit should initiate the processing of the write-off.

 

  •  

General Accounting will prepare entries to be recorded in G/L and S/L.

 

  •  

Reporting:

The Credit group will produce and distribute the following report, if required:

 

  1.

Monthly Aging by Sales Representatives

 

  2.

Monthly 30+ aging in absolute dollars and as a percentage of the total A/R
balance

 

  3.

Monthly Top 25 in dollars owing in each product group

 

  4.

Monthly Days Sales Outstanding by product group

 

  5.

Monthly Collection Effectiveness Index

 

  6.

Monthly Over the credit limit report if required (see AFDA )

 

  7.

Monthly Critical List Report (Notes, Payment Plans, Letters of Credit Report) if
required

 

  8.

Quarterly AFDA (allowance for bad debt report)

 

  9.

Monthly 90+ days Report to EDC

 

  10.

Monthly 60 days over 10% to EDC

 

  11.

Monthly inactivation of accounts over 6 months —And change credit limit to $1.0)

 

  12.

New ` customer report

 

  13.

Customer due for Credit Review

 

  14.

Daily program to run CX customers with an order

 

  15.

All other reports required to manage our business

 

  •  

Security Matrix Review:

Security access will be performed quarterly or immediately following a
change/movement in treasury Department personnel.

 

S-II-21



--------------------------------------------------------------------------------

SCHEDULE III

Addresses

 

Seller:

  

Abitibi-Consolidated U.S. Funding Corp.

  

ACUSFC Room

55 E. Camperdown Way

Greenville, SC, 29601

  

Facsimile No.: 864-282-9504

  

E-mail: ACUSFC@abitibibowater.com

Agent:

  

Citibank, N.A.

  

Attention: David Jaffe

  

390 Greenwich Street, 1st Floor

New York, NY 10010

  

Facsimile: 646-291-1029

  

With a copy to:

  

1615 Brett Road

OPS II

  

Attention: Carolyn Figueroa

  

New Castle, DE 19720

  

Facsimile: 212-994-0849

  

Email: carolyn.figueroa@citi.com; glabfunitloansops@citi.com

Banks:

  

Citibank, N.A.

  

Attention: David Jaffe

  

390 Greenwich Street, 1st Floor

New York, NY 10010

  

Facsimile: 646-291-1029

  

With a copy to:

  

1615 Brett Road

OPS II

  

Attention: Carolyn Figueroa

  

New Castle, DE 19720

  

Facsimile: 212-994-0849

  

Email: carolyn.figueroa@citi.com; glabfunitloansops@citi.com

  

Barclays Capital Inc.

  

745 Seventh Avenue

New York, NY 10019

  

Attention: Charles Siew

  

Facsimile No.: 212-412-6846

 

S-III-1



--------------------------------------------------------------------------------

ACI:

  

ABITIBI-CONSOLIDATED INC

  

1155 METCALFE STREET

SUITE 800

MONTREAL QC H3B 542

CANADA

  

ATTENTION: TREASURY DEPARTMENT & WILLIAM G. HARVEY, VP AND CHIEF FINANCIAL
OFFICER

  

Facsimile No.: 514-394-2267

With a copy to (in the event of claims

or disputes only):

  

ABITIBI-CONSOLIDATED INC

1155 METCALFE STREET

SUITE 800

MONTREAL QC H3B 542

CANADA

  

ATTENTION: LEGAL DEPARTMENT & STEPHANIE LECLAIRE,

CHIEF LEGAL OFFICER

  

Facsimile No.: 514-394-3644

Servicer:

  

Abitibi Consolidated Sales Corporation

  

55 E. Camperdown Way

Greenville, SC 29601

  

Attention: Treasury Department & William G. Harvey, VP and Chief Financial
Officer

  

Facsimile No.: 514-394-2267

  

With Copy To:

  

Attention: Legal Department & Stepanie LeClair, Chief Legal Officer

  

Facsimile No.: 514-394-3644

Canadian Originator:

  

ABITIBI-CONSOLIDATED INC

  

1155 METCALFE STREET

SUITE 800

MONTREAL QC H3B 542

CANADA

  

ATTENTION: TREASURY DEPARTMENT & WILLIAM G. HARVEY, VP AND CHIEF FINANCIAL
OFFICER

  

Facsimile No.: 514-394-2267

  

With Copy To:

  

ATTENTION: LEGAL DEPARTMENT & STEPHANIE LECLAIRE, CHIEF LEGAL OFFICER

  

Facsimile No.: 514-394-3644

 

S-III-2



--------------------------------------------------------------------------------

U.S. Originator:

  

Abitibi Consolidated Sales Corporation

  

55 E. Camperdown Way

Greenville, SC 29601

  

Attention: Treasury Department & William G. Harvey, VP and Chief Financial
Officer

  

Facsimile No.: 514-394-2267

  

With Copy To:

  

Attention: Legal Department & Stepanie LeClair, Chief Legal Officer

  

Facsimile No.: 514-394-3644

 

S-III-3



--------------------------------------------------------------------------------

SCHEDULE IV

UCC and PPSA Information

 

Seller:

  

Name:

  

Abitibi-Consolidated U.S. Funding Corp.

Current Address:

  

ACUSFC Room

  

55 E. Camperdown Way

  

Greenville, SC, 29601

  

Facsimile No.: 864 282 9504

Prior Address:

  

4 Gannett Drive

  

White Plains, NY 10604-3400

Jurisdiction of Organization:

  

Delaware

UCC Filing Office:

  

Delaware Secretary of State

Prior Name:

  

None

U.S. Originator:

  

Name:

  

Abitibi Consolidated Sales Corporation

Current Address:

  

55 E. Camperdown Way

(and location of chief

  

Greenville, SC 29601

executive office and

  

Facsimile No.: 864 282 9504

Receivables records)

  

Prior Address:

  

4 Gannett Drive

  

White Plains, NY 10604-3400

Jurisdiction of Organization:

  

Delaware

UCC Filing Office:

  

Delaware Secretary of State

Prior Name:

  

Abitibi-Price Sales Corporation

Canadian Originator:

  

Name:

  

Abitibi-Consolidated Inc.

Chief Executive and

Registered Office

  

1155 Metcalfe Street, Suite 800

 

S-IV-1



--------------------------------------------------------------------------------

and locations of

Receivables records:

  

Montreal, Quebec, Canada H3B 5H2

Jurisdiction of Organization:

  

Canada

PPSA Filing Offices:

  

British Columbia

  

Ontario

  

Quebec

  

Alberta

Prior Name:

  

None

 

S-IV-2



--------------------------------------------------------------------------------

SCHEDULE V

Deposit Accounts

 

Originator   Complete
Name of
Lock-box
Owner   Name and
Address of
Deposit Bank*   Lock-Box Nos.   Location   Complete
Name of
Deposit
Account
Owner   Deposit
Account Bank   Deposit
Account
Numbers   Currency of
Deposit
Account

Abitibi-
Consolidated
Inc.

 

Abitibi-
Consolidated
Inc.

 

Royal
Bank of
Canada 1
Place Ville
Marie
Montreal

 

T01972C

 

V05410C
and
M05333C

 

V05410U
and
M05333U

 

Toronto

 

Vancouver
Montreal

 

Vancouver
Montreal

 

Abitibi-
Consolidated
Inc.

 

Royal
Bank of
Canada

 

—    -202-0

 

—    -277-8

 

—    -476-7

 

CAD

 

CAD

 

USD

Abitibi
Consolidated
Sales
Corporation

 

Abitibi-
Consolidated
U.S.
Funding
Corp.

 

LaSalle
Bank
National
Association
135 South
LaSalle
Street
Chicago IL
60603

 

1228

 

1070

 

Chicago

 

Chicago

 

Abitibi-
Consolidated
U.S.
Funding
Corp.

 

LaSalle
Bank
National
Association

 

—    1568

 

—    1576

 

USD

 

USD

Abitibi-
Consolidated
Inc.

 

N/A

 

Citibank,
N.A. 390
Greenwich
Street,
8th Floor
New York
NY 10013

 

N/A

 

N/A

 

Abitibi-
Consolidated
U.S.
Funding
Corp.

 

Citibank,
N.A.

 

—    7095

 

USD

*And, if different, name and address of processor of lock-box.

 

S-V-1



--------------------------------------------------------------------------------

SCHEDULE VI

Depositary Bank Consents

Consent of Royal Bank of Canada to the assignment from CLB to Citibank of CLB’s
rights and obligations under the Blocked Accounts Agreement dated October 27,
2005, as amended by the First Amendment to Blocked Accounts Agreement dated as
of May 8, 2008

Consent of Bank of America, N.A. to the assignment from CLB to Citibank of CLB’s
rights and obligations under the Agreement regarding Pledged Deposit Accounts
dated October 27, 2005

 

S-VI-1



--------------------------------------------------------------------------------

ANNEX A-1: FORM OF MONTHLY REPORT

 

Abitibi Receivables Availability Calculation          Company 5100    
Company 5000               AS of:    Total     ACSC     ACI     LSS ACI    
International  

Gross Receivables Balance

   0      0      0      0      0   

Receivables (+90 days US Canada/+60 Days Past Due Intl)

   0      0      0      0      0   

Credits in Past Due

   0      0      0      0      0   

Cross-Aged Receivables (>50% US Canada/>10% Intl Defaulted)

   0      0      0      0      0   

Receivables Subject to Potential Set-Off (contra accounts)

   0      0      0      0      0   

Non-Approved Countries

   0      0      0      0      0   

Early Pay Discounts

   0      0      0      0      0   

Bankrupt Obligors

   0      0      0      0      0   

Allowed DIP Obligors < 45 Days Past Due

   0      0      0      0      0   

Government Receivables

   0      0      0      0      0   

Affiliate / Intercompany Receivables

   0      0      0      0      0   

Allowances

   0      0      0      0      0   

Extended Pymt Term Receivables > EDC Limit

   0      0      0      0      0   

Intl Excess A/R < 60 days > Approved Insurance Credit Limit or Non Approved
Country with $0 Credit Limit

   0      0      0      0      0   

Chargebacks (<90 days US an Canada and < 60 days Intl)

   0      0      0      0      0   

Other Ineligible Receivables

   0      0      0      0      0   

Unapplied Cash

   0      0      0      0      0   

Unapplied Credits

   0      0      0      0      0   

Other Taxes

   0      0      0      0      0   

Provincial Sales Taxes

   0      0      0      0      0   

Total Ineligible A/R Before Obligor and Country Concentrations

   0      0      0      0      0       0.00 %    0.00 %    0.00 %    0.00 %   
0.00 % 

Total Eligible A/R Before Obligor and Country Concentrations

   0      0      0      0      0   

Dilution Reserve

   0      0      0      0      0       0.00 %    0.00 %    0.00 %    0.00 %   
0.00 % 

Excess Obligor Concentrations

   0            0   

Excess Country Concentrations

   0            0                  

Total Obligor and Country Concentrations

   0      0      0      0      0       0.00 %    0.00 %    0.00 %    0.00 %   
0.00 % 

Eligible A/R Before A/R Advance Rate

   0      0      0      0      0   

Advance Rate

   0.00      0.00      0.00      0.00      0.00   

Availability Before 10% A/R Insurance Deductible Reserve

   0      0      0      0      0   

10% of Eligible A/R Insurance Deductible Reserve

   0      0      0      0      0   

Total A/R Availability before FX and Availability Block Reserve

   0      0      0      0      0   

Foreign Currency Reserve (FX)

   0      0      0      0      0   

Total A/R Availability before Availability Block Reserve

   0      0      0      0      0                  

Availability Block Reserve (> of 8% of Gross A/R or $30MM)

   0                          

Total A/R Availability after Availability Block Reserve

   0      0.00 %    0.00 %    0.00 %    0.00 %                                

Effective Advance Rate before Availability Block Reserve

   0.00 %                            0.00 %                        



--------------------------------------------------------------------------------

ANNEX A-2: FORM OF WEEKLY REPORT

LOGO [g47619ex10_2p127.jpg]

Weekly BBC A/R as of:

 

     %    Total     ACSC     ACI     LSS     International  

Ineligible Receivables (as a % of Gross A/R)

        0.00 %      0.00 %      0.00 %      0.00 %      0.00 % 

Other Deductions (as a % of Gross A/R)

        0.00 %      0.00 %      0.00 %      0.00 %      0.00 % 

Dilution Reserve (as a % of Gross A/R)

        0.00 %      0.00 %      0.00 %      0.00 %      0.00 % 

Excess Country Concentrations (as a % of Gross A/R)

        0.00 %      0.00 %      0.00 %      0.00 %      0.00 %     —      $ 0.00
     $ 0.00      $ 0.00      $ 0.00      $ 0.00   

Less: Ineligible Receivables

   —        0.00        0.00        0.00        0.00        0.00   

Less: Other Deductions

   —        0.00        0.00        0.00        0.00        0.00   

Less: Dilution Reserve

   —        0.00        0.00        0.00        0.00        0.00   

Less: Excess Country Concentrations

   —        0.00        0.00        0.00        0.00        0.00               
                               

Eligible A/R Before A/R Advance Rate

   —      $ 0.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00   

Advance Rate

        0.00 %      0.00 %      0.00 %      0.00 %      0.00 %                 
                           

Availability Before 10% A/R Insurance Deductible Reserve

   —      $ 0.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00   

10% of Eligible A/R Insurance Deductible Reserve

   —        0.00        0        0        0        0.00                         
                     

Total A/R Availability before FX and Availability Block Reserve

   —      $ 0.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00   

Foreign Currency Reserve (FX)

   —        0.00        0.00        0.00        0.00        0.00               
                               

Total A/R Availability before Availability Block Reserve

   —      $ 0.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00   

Availability Block Reserve (> of 8% of Gross A/R or $30MM)

   —      $ 0.00                               

Total A/R Availability after Availability Block Reserve

   —      $ 0.00                               

Effective Advance Rate before Availability Block Reserve

        0.00 %      0.00 %      0.00 %      0.00 %      0.00 %                 
                           

Effective Advance Rate After Availability Block Reserve

        0.00 %                             

A/R Availability

   date    $ 0.00               date    $ 0.00               variance    $ 0.00
          



--------------------------------------------------------------------------------

ANNEX B

DEPOSIT ACCOUNT CONTROL AGREEMENT

January 31, 2008

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

 

  Re:

Account No. 40647095 (the “Account”)

Abitibi-Consolidated U.S. Funding Corp. (the “Seller”)

Ladies and Gentlemen:

In connection with certain transactions pursuant to which the Seller has
acquired certain accounts receivable (collectively, the “Receivables”) from
Abitibi Consolidated Inc. (“ACI” or the “Originator”) and assigned undivided
percentage interests in the Receivables to Citibank, N.A. London Branch, as
agent (the “Agent”), the Originator hereby transfers exclusive ownership and
control of the Account to the Seller, and the Seller hereby notifies you that as
of the “Effective Date” (as defined below) the Seller has granted a security
interest to the Agent in the Account. Deposits in the Account consist of
collections of the Receivables mailed to and deposited in the Account and
collections of Receivables transferred from other banks (or from other accounts
at Citibank, N.A.) directly to the Account (“Bank Transfers”). Pursuant to this
Agreement, the Seller and the Agent desire to perfect the Agent’s security
interest in the Account by providing the Agent with “control” (as such term is
defined in Article 9 of the Uniform Commercial Code) of the Account.

In connection with the foregoing, the Originator, the Seller and the Agent
hereby instruct you beginning on the Effective Date: (i) to collect the monies,
checks, instruments and other items of payment mailed to the Account and to
accept the Bank Transfers, (ii) to deposit into the Account all such monies,
checks, instruments and other items of payment; and (iii) to transfer all funds
deposited and collected in the Account pursuant to instructions given to you by
the Agent from time to time. The Originator, the Seller, the Agent and you agree
that from and after the Effective Date you will comply with all such
instructions given to you by the Agent and directing disposition of such funds
in the Account without further consent by the Originator or the Seller.

For the purposes hereof, the “Effective Date” shall be the business day on which
you receive a notice (which may be sent by facsimile) from the Agent and the
Seller (such notice, the “Effective Date Notice”) stating that the transactions
referred to in the first paragraph above have been consummated. You agree to
promptly confirm to the Agent and the Seller by facsimile your receipt of the
Effective Date Notice and the occurrence of the Effective Date.

In accordance with clause (iii) of the second preceding paragraph, the Agent
hereby instructs you that from and after the Effective Date unless and until the
Agent notifies you to the

 

B-1



--------------------------------------------------------------------------------

contrary pursuant to a notice of effectiveness substantially in the form of
Attachment I hereto, you shall make such transfers from the Account at such
times and in such manner as Abitibi Consolidated Sales Corporation (“ACSC”), in
its capacity as servicer for the Agent, or ACI, in its capacity as subservicer,
shall from time to time instruct. You are hereby further instructed, in each
case, from and after the Effective Date, (i) that the Account will be entitled
“Abitibi Receivables Purchase Agreement Deposit Account for the benefit of
Citibank, N.A. London Branch as Agent” and (ii) to permit ACSC (in its capacity
as servicer for the Agent), the Seller and the Agent to obtain upon request any
information relating to the Account, including, without limitation, any
information regarding the balance of or activity in the Account.

You shall be fully protected in acting pursuant to the Effective Date Notice and
shall not be under any obligation to make any inquiry whatsoever as to the
Agent’s right and authority to give such notice or to verify the authority or
signature of any party identifying itself as representing, or signing on behalf
of, the Agent in the Effective Date Notice.

The Agent acts as agent for persons having a continuing interest in all of the
monies, checks and other items of payment and their proceeds and all monies and
earnings, if any, thereon in the Account, and you shall be the Agent’s agent for
the purpose of holding and collecting such property. From and after the
Effective Date, the monies, checks, instruments and other items of payment
mailed to, and the funds deposited into, the Account will not be subject to
deduction, set-off, banker’s lien, security interest or any other right in favor
of any person other than the Agent, except that (a) you may set off (i) all
amounts due to you in respect of your customary fees and expenses for the
routine maintenance and operation of the Account, (ii) the face amount of any
checks or other items credited to the Account and thereafter returned for any
reason and (iii) any funds credited to the Account in error, and (b) you may
have a right of setoff, security interest or other lien in the funds deposited
in the Account so long as such right of setoff (for amounts other than those
described in the preceding clause (a)), security interest or other lien is in
all respects junior and subordinate to that of the Agent and may not be
exercised without the prior consent of the Agent.

This Agreement may not be terminated at any time by the Originator, the Seller
or you, without the prior written consent of the Agent; provided, that you or
the Agent may terminate this Agreement upon sixty (60) days’ prior written
notice to the other parties. Upon any such termination, you shall transfer all
funds in the Account to such account as has been designated by the Agent (the
“Designated Account”) and keep the Account open for the limited purpose of
accepting wire transfers during the 60-day period following such termination,
any such funds received by you to be promptly transferred to the Designated
Account. The Seller agrees to pay you on demand your reasonable costs and
expenses incurred in complying with the provisions of the preceding sentence,
and in the event the Seller does not so pay you, the Agent shall pay such costs
and expenses within 30 days after its receipt of notice from you thereof, and
the Seller shall promptly reimburse the Agent for any such payment. Following
the 60-day period referred to in the second preceding sentence, you may close
the Account. Neither this Agreement nor any provision hereof may be changed,
amended, modified or waived orally but only by an instrument in writing signed
by the Agent, you, the Originator and the Seller.

You shall not assign or transfer your rights or obligations hereunder (other
than to the Agent) without the prior written consent of the Agent and the Seller
except that you may assign such

 

B-2



--------------------------------------------------------------------------------

rights or obligations to any of your affiliates, provided, you furnish the
Originator, the Seller and the Agent with prompt written notice thereof. Subject
to the preceding sentence, this Agreement shall be binding upon each of the
parties hereto and their respective successors and assigns, and shall inure to
the benefit of, and be enforceable by, the Agent, each of the parties hereto and
their respective successors and assigns.

You will not be liable to the Originator, the Seller or the Agent for any
expense, claim, loss, damage or cost (“Damages”) arising out of or relating to
your performance under this Agreement other than those Damages which result
directly from your acts or omissions constituting gross negligence, subject to
the limits in the next succeeding sentence. Your liability is limited to direct
money Damages actually incurred in an amount not exceeding the compensation for
the services referred to herein during the month in which such acts or omissions
occurred.

In no event will you be liable for any special, indirect, exemplary or
consequential damages, including but not limited to lost profits.

You will be excused from failing to act or delay in acting, and no such failure
or delay shall constitute a breach of this Agreement or otherwise give rise to
any liability of yours, if (i) such failure or delay is caused by circumstances
beyond your reasonable control, including but not limited to legal constraint,
emergency conditions, action or inaction of governmental, civil or military
authority, fire, strike, lockout or other labor dispute, war, riot, theft,
flood, earthquake or other natural disaster, breakdown of public or private or
common carrier communications or transmission facilities, equipment failure, or
act, negligence or default of the Originator, the Seller or the Agent or (ii)
such failure or delay resulted from your reasonable belief that the action would
have violated any guideline, rule or regulation of any governmental authority.

The Originator hereby agrees to indemnify you against, and hold you harmless
from, any and all liabilities, claims, costs, expenses and damages of any nature
(including but not limited to allocated costs of staff counsel, other reasonable
attorney’s fees and any fees and expenses incurred in enforcing this Agreement)
in any way arising out of or relating to disputes or legal actions concerning
this Agreement, the Account, or any money, check, instrument or other form of
payment deposited or credited thereto. This paragraph does not apply to any cost
or damage attributable to your gross negligence or intentional misconduct. The
obligations of the Originator under this paragraph shall survive termination of
this Agreement. You agree to notify the Seller, the Originator and the Agent in
writing as soon as reasonably practicable after receipt by you of written notice
of the commencement of any suit, proceeding or other action by a third party if
a claim for indemnification in respect thereof may be made by you against the
Originator under this paragraph; provided, however, that your failure to so
notify the Seller and the Originator shall not in any way affect the obligations
of the Originator or your rights under this paragraph.

Each party hereto hereby represents (solely as to itself) that the person
signing this Agreement on its behalf is duly authorized by it to so sign.

You hereby represent that you have not, prior to the date hereof, entered into
any agreement (unless such agreement has been terminated on or prior to the date
hereof) pursuant to which

 

B-3



--------------------------------------------------------------------------------

you agreed that you would comply with instructions of any person (other than the
Agent) directing disposition of the funds in the Account without further consent
by the Originator or the Seller.

You agree to give the Agent and the Seller prompt notice if the Account becomes
subject to any writ, judgment, warrant of attachment, execution or similar
process.

You (in your capacity as the bank maintaining the Account, and not in any other
capacity) agree that, prior to the date which is one year and one day after
payment in full of all outstanding obligations of the Seller under the
transactions referred to in the first paragraph of this Agreement, you will not
institute against, or join any other person in instituting against, the Seller
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other similar proceeding under the laws of the United States or
any state of the United States.

Any notice, demand or other communication required or permitted to be given
hereunder shall be in writing and may be personally served, telecopied or sent
by courier service or United States mail and shall be deemed to have been given
when received. For the purposes hereof, the addresses of the parties hereto
shall be as set forth below each party’s name below, or, as to each party, at
such other address as may be designated by such party in a written notice to
each other party.

This Agreement shall, in accordance with Section 5-1401 of the General
Obligations Law of the State of New York, be governed by, and construed in
accordance with, the law of the State of New York.

This Agreement shall be considered to be executed and delivered by ACI at White
Plains, New York and once an authorized director or officer of ACI resident in
the United States of America has executed the same.

This Agreement and all related documents have been written in the English
language at the express request of the parties. Le présent contrat ainsi que
tous les documents s’y rattachant ont été rédigés en anglais à la demande
expresse des parties.

[Remainder of page intentionally left blank]

 

B-4



--------------------------------------------------------------------------------

Account Control Agreement

Please agree to the terms of, an acknowledge receipt of, this Agreements by
signing in the space provided below.

 

Very truly yours,

ABITIBI-CONSOLIDATED U.S. FUNDING CORP.

By:

 

 

Title:

 

 

By:

 

 

Title:

 

 

4 Gannett Drive, ACUSFC Room

White Plains, N.Y. 10604-3400

Attention: Breen Blaine

Facsimile No.: 914-640-8917

ABITIBI-CONSOLIDATED INC.

By:

 

 

Title:

 

 

By:

 

 

Title:

 

 

1155, METCALFE STREET

SUITE 800

MONTREAL QC H3B 542

CANADA

ATTENTION: TREASURY DEPARTMENT

Facsimile No.: 514-394-2267

 

B-5



--------------------------------------------------------------------------------

Account Control Agreement

Please agree to the terms of, an acknowledge receipt of, this Agreements by
signing in the space provided below.

 

Very truly yours,

ABITIBI-CONSOLIDATED U.S. FUNDING CORP.

By:

 

 

Title:

 

 

By:

 

 

Title:

 

 

4 Gannett Drive, ACUSFC Room

White Plains, N.Y. 10604-3400

Attention: Breen Blaine

Facsimile No.: 914-640-8917

ABITIBI-CONSOLIDATED INC.

By:

 

 

Title:

 

 

By:

 

 

Title:

 

 

1155, METCALFE STREET

SUITE 800

MONTREAL QC H3B 542

CANADA

ATTENTION: TREASURY DEPARTMENT

Facsimile No.: 514-394-2267

 

B-6



--------------------------------------------------------------------------------

Account Control Agreement

 

ABITIBI-CONSOLIDATED SALES CORPORATION

By:

 

 

Title:

 

 

By:

 

 

Title:

 

 

4 Gannett Drive, ACUSFC Room

White Plains, N.Y. 10604-3400

Attention: Breen Blaine

Facsimile No.: 914-640-8917

With Copy To:

Attention: Montréal Legal Department

Facsimile No.: 514-394-3644

 

B-7



--------------------------------------------------------------------------------

CITIBANK, N.A., LONDON BRANCH,

as Agent

 

By:

 

 

 

Title:

 

 

 

Citigroup Centre

 

33, Canada Square, 5th Floor

Canary Wharf

London E14 5LB

England

Attention: Nigel Kilvington

Telecopy #: +44-207-986-4705

 

B-8



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

CITIBANK, N.A.

By:

 

 

Title:

 

 

Date:

 

 

388 Greenwich Street

New York, NY 10013

Attention:

 

 

Telecopy #:

 

 

 

B-9



--------------------------------------------------------------------------------

ATTACHMENT I

ACCOUNT CONTROL AGREEMENT

[FORM OF NOTICE OF EFFECTIVENESS]

VIA FACSIMILE TRANSMISSION

 

TO:

  

Citibank, N.A.

  

DATED:

  

[Date]

  

ATTENTION:

  

 

  

 

  Re:

Account No. 40647095 (the “Account”)

Gentlemen:

Pursuant to the Account Control Agreement among Abitibi-Consolidated U.S.
Funding Corp., Abitibi-Consolidated Inc., Abitibi Consolidated Sales
Corporation, us and you, dated as of January 31, 2008 (the “Agreement”), we
hereby notify you, effective as of the date of your receipt of this notice, to
transfer at the close of each business day all funds deposited and collected in
the Account to account number              at              or such other account
as we may notify you from time to time.

 

CITIBANK, N.A., LONDON BRANCH,

as Agent

By:

 

 

Title:

 

 

 

ACKNOWLEDGED AND AGREED:

Citibank, N.A.

By:

 

 

Title:

 

 

Date:

 

 

388 Greenwich Street

New York, NY 10013

Attention:

 

 

Telecopy #:

 

 

 

B-10



--------------------------------------------------------------------------------

ANNEX C

FORM OF

ASSIGNMENT AND ACCEPTANCE

Dated as of                     

Reference is made to the Second Amended and Restated Receivables Purchase
Agreement, dated as of June 16, 2009 (said agreement, as it may from time to
time be amended, supplemented or otherwise modified, being the “RPA”), among
Abitibi-Consolidated U.S. Funding Corp., a Delaware corporation (the “Seller”),
Abitibi-Consolidated Inc., a Canadian corporation (“ACI”), Abitibi Consolidated
Sales Corporation, a Delaware corporation (“ACSC”), the banks and other
financial institutions listed on the signature pages of the RPA, Citibank, N.A.,
as agent (the “Agent”) for the Banks (as defined in the RPA), Barclays Capital
Inc., as syndication agent, and The CIT Group / Business Credit, Inc., as
documentation agent. Unless otherwise defined herein, terms defined in the RPA
are used herein as therein defined.

[— ] (the “Assignor”) and [—] (the “Assignee”) agree as follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, all of an interest in the
Assignor’s rights and obligations under the RPA equal to the amounts specified
on Section 1 of Schedule I hereto. The Bank Commitment and the aggregate amount
of Capital assigned to the Assignee are set forth in Section 1 of such
Schedule I and the Bank Commitment and the aggregate amount of Capital retained
by the Assignor after giving effect to such sale and assignment are set forth in
Section 2 of such Schedule I.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest in the Receivable Interests being assigned by it hereunder
and that such interest in such Receivable Interests are free and clear of any
Adverse Claim created by it; (ii) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the RPA or any other Transaction
Document or any other instrument or document furnished pursuant thereto, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the RPA or any other Transaction Document or any such other instrument or
document furnished pursuant thereto, or the perfection, priority or value of any
ownership interest or security interest created or purported to be created under
the RPA and the other Transaction Documents; and (iii) makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Seller or any Originator or any Servicer or the performance or
observance by the Seller or any Originator or any Servicer of any of their
respective obligations under the RPA or any other Transaction Document or any
other instrument or document furnished pursuant thereto.

3. The Assignee (i) confirms that it has received a copy of the RPA and the
other Transaction Documents together with such other documents and information
as it has deemed appropriate to make its own analysis and decision to enter into
this Assignment and Acceptance and to purchase the interest in the Receivable
Interests being purchased by it hereunder; (ii) agrees that it will,
independently and without reliance upon the Agent, any of its Affiliates, the

 

C-1



--------------------------------------------------------------------------------

Assignor or any other Bank and based on such documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the RPA and the other Transaction Documents and the
other instruments and documents furnished pursuant thereto; (iii) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the RPA and the other Transaction Documents and
any other instrument or document furnished pursuant thereto as are delegated to
the Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (iv) appoints as its agent the Servicer from time
to time designated pursuant to Section 6.01 of the RPA to enforce its respective
rights and interests in and under the Pool Receivables and the Related Security
and Collections with respect thereto and the related Contracts; (v) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the RPA are required to be performed by it as a Bank; and
(vi) specifies as its address and telecopier number for notices the office and
telecopier number set forth beneath its name on the signature pages hereof.

4. Following the execution of this Assignment and Acceptance, the parties hereto
shall promptly deliver such Assignment and Acceptance to the Agent for
acceptance and recording by the Agent and to the Seller. The effective date for
this Assignment and Acceptance shall be the later of (i) the date the Agent
receives this Assignment and Acceptance executed by the parties hereto and
(ii) the date of this Assignment and Acceptance (the “Effective Date”).

5. Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the RPA and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Bank thereunder
and under the other Transaction Documents (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and, except as
otherwise provided in the RPA, be released from its obligations under the RPA.

6. Upon such acceptance and recording, from and after the Effective Date, the
Agent shall make all payments under the RPA in respect of the interest assigned
hereby (including, without limitation, all payments of Capital, Yield and Fees
with respect thereto) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the RPA for periods prior to the
Effective Date directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

C-2



--------------------------------------------------------------------------------

[NAME OF ASSIGNOR]

By:

 

 

 

Name:

   

Title:

 

[NAME OF ASSIGNEE]

By:

 

 

 

Name:

   

Title:

 

[Address and telecopier number and e-mail address]

Attention of:

 

 

Accepted this      day of             

 

CITIBANK, N.A.,

as Agent

    By:

 

 

 

Name:

 

Title:

[ABITIBI-CONSOLIDATED U.S. FUNDING CORP.]1

as Seller

    By:

 

 

 

Name:

 

Title:

 

1

If required

 

C-3



--------------------------------------------------------------------------------

SCHEDULE I

TO

ASSIGNMENT AND ACCEPTANCE

Section 1.

 

Bank Commitment assigned to Assignee:

     $               

Percentage of aggregate Bank Commitments assigned to Assignee:

                    %2 

Aggregate amount of Capital assigned to Assignee:

     $               

Section 2.

 

Bank Commitment retained by Assignor:

   $               

Percentage of aggregate Bank Commitments retained by Assignor:

                  % 

 

2

If Assignee was not previously party to this Agreement, this percentage
represents such Assignee’s “Percentage”.

 

C-4



--------------------------------------------------------------------------------

ANNEX D

FORM OF

NOTICE OF PURCHASE

Dated as of             , 200  

Citibank, N.A.,

    as Agent

388 Greenwich Street, 19th Floor

New York, New York 10013

Attention: David Jaffe

 

  Re:

Abitibi-Consolidated U.S. Funding Corp.

Ladies and Gentlemen:

The undersigned, Abitibi-Consolidated U.S. Funding Corp., refers to the Second
Amended and Restated Receivables Purchase Agreement dated as of June 16, 2009
(as amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”) among Abitibi-Consolidated U.S. Funding Corp.,
as the Seller (the “Seller”), Abitibi Consolidated Sales Corporation (the
“Servicer”), Abitibi-Consolidated Inc., as the Subservicer, the banks and other
financial institutions party thereto, as Banks, Citibank, N.A., as agent (the
“Agent”) for the Banks and the other agents party thereto. Unless otherwise
defined herein, terms defined in the Receivables Purchase Agreement are used
herein as therein defined.

The Seller hereby gives you notice, irrevocably, pursuant to Section 2.02 of the
Receivables Purchase Agreement that the Seller hereby requests a purchase of a
Receivable Interest under the Receivables Purchase Agreement, and in that
connection sets forth below the information relating to such purchase of
Receivable Interests (the “Proposed Purchase”) as required by Section 2.02(a) of
the Receivables Purchase Agreement:

 

  (i)

The requested initial Capital of such Receivable Interest is $             .

 

  (ii)

The requested Business Day of the Proposed Purchase is                  ,
20    .

 

  (iii)

The Yield Rate with respect to such Receivable Interest shall be based on the
[Alternate Base Rate with a Yield Period of [specify 1 to 29 days]] [Adjusted
Eurodollar Rate with a Yield Period of 1 month].

The Seller hereby represents and warrants that the conditions set forth in
Section 3.02 with respect to the Proposed Purchase are satisfied on the date
hereof.

Delivery of an executed counterpart of this Notice of Purchase by telecopier or
other electronic means shall be effective as delivery of an original executed
counterpart of this Notice of Purchase.

 

D-1



--------------------------------------------------------------------------------

Very truly yours,

ABITIBI-CONSOLIDATED U.S. FUNDING CORP.

By:

 

 

 

Name:

 

Title:

 

D-2



--------------------------------------------------------------------------------

ANNEX F

Form of Undertaking (Originator)

CONFIRMATION OF UNDERTAKING (ORIGINATOR)

Dated as of June     , 2009

The undersigned, as undertaking party under the Undertaking Agreement
(Originator), dated as of October 27, 2005 in favor of Abitibi-Consolidated U.S.
Funding Corp. (“ACUFC”) (as amended, restated, supplemented and/or modified from
time to time, the “Undertaking Agreement (Originator)”), assigned by ACUFC to
Citibank, N.A. London Branch (“CBL”) pursuant to the Assignment of Undertaking
Agreement (Originator) dated as of October 27, 2007, and further assigned by CBL
to Citibank, N.A. pursuant to the Second Amended and Restated Receivables
Purchase Agreement, dated as of the date hereof (the “ARRPA”), hereby confirms
and agrees that, notwithstanding the effectiveness of the ARRPA and the other
Transaction Documents (as defined in the ARRPA), the Undertaking Agreement
(Originator) heretofore executed and delivered by it is, and shall continue to
be, in full force and effect, and the Undertaking Agreement (Originator) is
hereby ratified and confirmed.

This Confirmation of Undertaking (Originator) shall be considered to be executed
and delivered by the undersigned in the United States of America and once an
authorized director or officer of the undersigned resident in the United States
of America has executed the same.

This Confirmation of Undertaking (Originator) and all related documents have
been written in the English language at the express request of the parties. Le
présent contrat ainsi que tous les documents s’y rattachant ont été rédigés en
anglais à la demande expresse des parties.

[Signatures continue on next page.]

 

F-1



--------------------------------------------------------------------------------

ABITIBI-CONSOLIDATED INC.

By:

 

 

 

Name:

 

Title:

[Signature Page to Confirmation of Undertaking (Originator)]



--------------------------------------------------------------------------------

ANNEX G

Form of Undertaking (Servicer)

CONFIRMATION OF UNDERTAKING (SERVICER)

Dated as of June     , 2009

The undersigned, as undertaking party under the Undertaking Agreement
(Servicer), dated as of October 27, 2005 in favor of Citibank, N.A., London
Branch (“CBL”) and certain investors and banks (as amended, restated,
supplemented and/or modified from time to time, the “Undertaking Agreement
(Servicer)”) and assigned by CBL to Citibank, N.A. pursuant to the Second
Amended and Restated Receivables Purchase Agreement, dated as of the date hereof
(the “ARRPA”), hereby confirms and agrees that, notwithstanding the
effectiveness of the ARRPA and the other Transaction Documents (as defined in
the ARRPA), the Undertaking Agreement (Servicer) heretofore executed and
delivered by it is, and shall continue to be, in full force and effect, and the
Undertaking Agreement (Servicer) is hereby ratified and confirmed.

This Confirmation of Undertaking (Servicer) shall be considered to be executed
and delivered by the undersigned in the United States of America and once an
authorized director or officer of the undersigned resident in the United States
of America has executed the same.

This Confirmation of Undertaking (Servicer) and all related documents have been
written in the English language at the express request of the parties. Le
présent contrat ainsi que tous les documents s’y rattachant ont été rédigés en
anglais à la demande expresse des parties.

[Signatures continue on next page.]

 

G-1



--------------------------------------------------------------------------------

ABITIBI-CONSOLIDATED INC.

By:

 

 

 

Name:

 

Title:

[Signature Page to Confirmation of Undertaking (Servicer)]



--------------------------------------------------------------------------------

ANNEX H

Insurance Policy

EDC

Export Development Canada

Exportation et développement Canada

December 5, 2008

Roland Fanning

Director of Credit Operations

Abitibi-Consolidated Inc.

800-1155, rue Metcalfe

Montreal, PO, H3B 5H2

Care of:

Mr. Rejean Bourque

Marsh Canada Limited

800 -1981 McGill College

Montreal, PO, H4A 3T4

Dear Mr. Fanning:

Re: Policy No. CG 1 22818

We acknowledge receipt of your acceptance of our offer and thank you for
insuring with us.

You will find enclosed a Country Schedule, Coverage Certificate, and Credit
Management Schedule in addition to numerous endorsements. These documents cancel
and replace all those issued prior to this date. This new Policy is effective
September 1, 2008 and all the shipments occurred since this date are to be
reconciled under this new Policy.

Under this Policy, EDC will provide insurance for your export sales and Coface
will provide insurance for your domestic sales. EDC will be the administrator of
the Policy and all communication should be with EDC. Information provided by you
will be shared with Coface, where appropriate.

An important aspect of the Accounts Receivable Policy is that if the Insurers
become aware of something that renders the risk of your buyer not paying
unreasonably high, the Insurers may discontinue or change the cover on the buyer
or, if necessary, stop covering sales to a particular country. The provision
permitting this kind of change is contained in Subsection 4(1) of the Policy.
This is an essential feature of the insurance and is in the Policy to address
the fact that credit risk by its nature can change over time. Any such change to
the cover would not apply to shipments which you have already made.

Please ensure that you request the necessary Credit Approvals on all buyers for
whom amounts owing will exceed the maximum amount of Credit Limit that you are
able to establish without contacting us by using the methods set out in the
Credit Management Schedule.

With the support of our automated Credit Approval system, we are able to provide
fast, efficient and reliable service in response to your Credit Limit requests.
We encourage you to take advantage of our on-line “Credit Approval Manager”
service using your Internet Interface, if you have not already done so.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613-598-2500 Fax 613-237-2690 www.edc.ca

Canada

 

H-1



--------------------------------------------------------------------------------

I will be responsible for the administration of your Policy until December 12,
2008; after this date Ryan Smith will be your new underwriter. Should you have
any questions, please do not hesitate to contact me.

Yours truly,

/s/ Marlene Bouchard

Marlene Bouchard

Underwriter

Resources

Telephone: 1-888-332-4089

Fax: 613-597-8830 mbouchard@edc.ca

 

C.C.:

Nigel Kilvington, Citibank, NA, London Branch, as Agent for Eureka
Securitisation, pic and Citibank, NA Global Securitization, Citibank, N.A.

 

H-1



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

COVERAGE CERTIFICATE

Accounts Receivable Policy

(Shipments)

Insured: Abitibi-Consolidated Inc.

Policy Number. CG 1 22818

Issued: December 5th, 2008

Effective: September 1st, 2008

Reference Number: 1

This Policy is Issued in Ottawa, Ontario by Export Development Canada (“EDC”)
and by Compagnie Française d’Assurance pour le commerce Extérieur-Canada Branch
(Coface) (together referred to as the “Insurers”), to Abitibi-Consolidated Inc.
(the “Insured”). This Certificate forms part of the Policy and, as of its
effective date, it replaces any previous Coverage Certificate.

SPECIFIC TERMS OF COVERAGE PROVIDED UNDER THE POLICY ARE SET BELOW

 

 

Coverage Effective Date:

  

September 1st, 2006

Policy Period:

  

September 1st to August 31st of each year.

  

If the Policy is terminated on a date other than August 31st the last Policy

  

Period will end on such termination date.

Anniversary Date:

  

September 1st of each year

Acceptance Fee:

  

GAD 0

Policy Currency:

  

USD

EDC’s Maximum Liability Amount:

  

USD 320,000,000

Coface Maximum liability Amount:

  

USD 50,000,000

Declaration Period:

  

September 1st to November 30th

  

December 1st to February 28th

  

March 1st to May 31st

  

June 1st to August 31st

Declaration Currency:

  

USD

Insurance Percentage:

  

90% (subject to section 16 of the Policy General Terms and Conditions)

151 O’Connor, Ottawa, ON Canada K1A 1K3

613-598-2500 Fax 613-237-2690 www.edc.ca



--------------------------------------------------------------------------------

ADDRESS FOR NOTICES

 

 

to the Insured at:

 

to the Insurers at:

Abitibi-Consolidated Inc.

800 - 1155 Metcalfe

Montreal, PO. Canada

H3B 5H2

 

Export Development Canada

151 O’Connor Street

Ottawa, Ontario, Canada

K1A 1K3

Attention:

 

Mr. Roland Fanning

 

Attention:

 

Ryan Smith

Tel. Number:

 

864-292-9202

 

Tel. Number:

 

866-749-5824

Fax Number:

 

514-394-2267

 

Fax Number:

 

613-597-8830

e-mail address:

 

Roland.Fanning@AbitibiBowater.com

 

e-mail address:

 

rsmith.@edc.ca

EXPORT DEVELOPMENT CANADA,

for the Insurers

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

COUNTRY SCHEDULE

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 122818

Issued: December 5th, 2008

Effective: September 1st, 2008

Reference Number 1

This Schedule lists the countries and the maximum payments terms in respect of
which insurance coverage is provided and sets out the premium rates applicable
to sales made by the Insured to buyers located in such countries and payable on
such maximum payment terms. This Schedule forms part of the Policy and, as of
its effective date, it replaces any previous Country Schedule.

 

Country

    

Maximum Payment Terms

    

Note

     Rate %

Algeria

     Up to 90 days           0.0625

Arab Republic of Egypt

     ILC 91-180 days.           0.0625

Argentina

 

 

See REGISTRATION NOTE

    

Up to 180 days

Cash Against

Documents/Documents

on Payment of a Sight Draft

          0.0625
0.0625

Aruba

    

Cash Against

Documents/Documents on

Payment of a Sight Draft

          0.0625

Australia

     Up to 90 days           0.0625

Austria

     ILC -Sight 30 days Up to 90 days           0.0625
0.0625

Barbados

     Up to 90 days           0.0625

Belgium

     Up to 90 days           0.0625

Bermuda

     Up to 90 days           0.0625

Brazil

    

Up to 90 days

91 to 180 days

ILC 91 180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

          0.0625
0.0625
0.0625
0.0625

Canada Domestic

     Up to 90 days           0.0650

Canada Export

     Up to 180 days           0.0625

 

Page 1 of 4



--------------------------------------------------------------------------------

Chile

   Up to 180 days       0.0625

Colombia

   Up to 180 days       0.0625

Costa Rica

   Up to 180 days       0.0625

Cyprus/Greece

   Up to 180 days       0.0625

Denmark

   Up to 90 days       0.0625

Dominican Republic

  

Up to 180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

      0.0625
0.0625

Ecuador

 

 

 

See REGISTRATION NOTE

  

Up to 180 days

ILC 91-180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

      0.0625
0.0625
0.0625

El Salvador

   Up to 180 days -       0.0625

France

   Up to 180 days       0.0625

Germany

   Up to 90 days       0.0625

Ghana

See REGISTRATION NOTE

   Up to 180 days       0.0625

Greece

   Up to 180 days       0.0625

Guadeloupe

   Up to 180 days       0.0625

Guatemala

See REGISTRATION NOTE

   Up to 180 days       0.0625

Honduras

See REGISTRATION NOTE

   Up to 180 days       0.0625

Hong Kong

   Up to 90 days       0.0625

Hungary

   Up to 90 days       0.0625

Ireland

  

Up to 90 days

91 to 180 days

      0.0625
0.0625

India

  

Up to 180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

      0.0625
0.0625

Ireland

  

Up to 90 days

91 to 180 days

      0.0625
0.0625

Israel

   91 to 180 days       0.0625

Italy

   Up to 180 days       0.0625

Jamaica

   Up to 180 days       0.0625

Japan

   Up to 90 days       0.0625

Kuwait

   Up to 90 days       0.0625

Luxembourg

   Up to 90 days       0.0625

 

Page 2 of 4



--------------------------------------------------------------------------------

Macedonia

   Up to 90 days       0.0625

Malta

   Up to 90 days       0.0625

Martinique

   Up to 180 days       0.0625

Mexico

   Up to 180 days       0.0625

Morocco

   Up to 90 days       0.0625

Netherlands

   Up to 90 days       0.0625

Netherlands Antilles

   Up to 90 days       0.0625

New Zealand

  

Cash Against

Documents/Documents on

Payment of a Sight Draft

      0.0625

Nicaragua

See REGISTRATION NOTE

   Up to 180 days       0.0625

Norway

   Up to 90 days       0.0625

Panama

   Up to 180 days       0.0625

Paraguay

See REGISTRATION NOTE

   Up to 180 days       0.0625

People’s Republic of China

   Up to 90 days ILC 31 -90 days       0.0625

Peru

   Up to 180 days       0.0625

Portugal

   Up to 90 days       0.0625

Puerto Rico

   Up to 90 days       0.0625

Republic of Korea

  

ILC Sight -30 days

ILC 31-90 days

91 to 180 days

      0.0625
0.0625
0.0625

Saudi Arabia

   Up to 90 days       0.0625

Singapore

   Up to 180 days       0.0625

Slovak Republic

   Up to 90 days       0.0625

Slovenia

   Up to 90 days       0.0625

Spain

   Up to 90 days       0.0625

Sri Lanka

See REGISTRATION NOTE

   Up to 180 days       0.0625

Sweden

   Up to 180 days       0.0625

Switzerland

   Up to 180 days ILC 31-90 days       0.0625

Taiwan

   Up to 180 days       0.0625

Thailand

   Up to 180 days       0.0625

Trinidad and Tobago

   Up to 90 days       0.0625

Tunisia

   Up to 180 days       0.0625

Turkey

  

Up to 90 days

91 to 180 days

      0.0625
0.0625

 

Page 3 of 4



--------------------------------------------------------------------------------

  

Cash Against

Documents/Documents on

Payment of a Sight Draft

      0.0625

Ukraine

See REGISTRATION NOTE

   Up to 90 days       0.0625

United Arab Emirates

   Up to 180 days       0.0625

United Kingdom

   Up to 90 days 91 to 180 days       0.0625


0.0625

United States of America

   Up to 90 days 91 to 180 days       0.0625


0.0625

Uruguay

   Up to 180 days       0.0625

Venezuela

See REGISTRATION NOTE

   Up to 90 days 91 to 180 days       0.0625


0.0625

Virgin Island (BR)

   Up to 180 days.       0.0625

 

*

RESTRICTION NOTE: There are further restrictions that apply to this market,
please see the Credit Management schedule.

EXPORT DEVELOPMENT CANADA,

for the Insurers

 

 

Page 4 of 4



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

CREDIT MANAGEMENT SCHEDULE

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 122818

Issued: December 5th, 2008

Effective: September 1st, 2008

Reference Number: 1

This Schedule sets out the procedures that the Insured must follow to establish
Credit Limits for buyers, and describes the insured’s obligation as to how to
follow up on overdue accounts. This Schedule forms part of the Policy and. as of
its effective date, it replaces any previous Credit Management Schedule.

KEY DEFINITIONS

 

 

Credit Limit

  

means the maximum amount of Loss that the Insured may sustain in respect of any
individual buyer and still obtain the maximum Insurance Percentage under the
Policy.

Credit Approval

  

means a notice given by the Insurers to the Insured slating the amount of the
Credit Limit for a buyer or group of buyers and. stipulating any specific
conditions or changes to the insurance coverage applicable to sales to that
buyer or group of buyers.

Discretionary Credit Limit

  

means the maximum Credit limit that the Insured may establish, without
contacting the insurers, by using one of the methods for establishing such a
Credit Limit set out in this Credit Management Schedule.

OBLIGATIONS OF THE INSURED

 

The Insured must establish and maintain a Credit Limit for all buyers by using
one of the methods set out in Section 1 below or by requesting a Credit Approval
from the Insurers

(See Section 2, below).

The Credit Limit should be equal to or greater than the amount owed by the buyer
to the Insured.

The Insured must take appropriate action to follow up on overdue accounts,
including those set out in Section 3, below.

Section 1: DISCRETIONARY CREDIT LIMITS

 

Depending on the size of the Credit Limit required, there are various methods
that the Insured can use to establish a Credit Limit for a buyer without
contacting the Insurers. The Insured may use only one method for each buyer.

 

However, the Discretionary Credit Limits for the buyers located in some
countries are limited to the amount Indicated in the adjacent table no matter
what amount is obtained by using the methods set out below.

  

COUNTRIES FOR WHICH THE DISCRETIONARY CREDIT LIMIT IS RESTRICTED

             

County

  

Maximum Credit Limit

  

Argentina

  

USD 0

 

Page 1 de 2



--------------------------------------------------------------------------------

  

Ecuador

  

USD 0

  

Guatemala

  

USD 0

  

Honduras

  

USD 0

  

Nicaragua

  

USD 0

  

Paraguay

  

USD 0

  

Ukraine

  

USD 0

  

Venezuela

  

USD 0

  

Ghana

  

USD 0

  

Sri Lanka

  

USD 0

THE METHODS FOR ESTABLISHING A CREDIT LIMIT ARE AS FOLLOWS:

 

 

Method 1   

The Insured’s own experience -Up to 125% of the highest amount of credit that
the Insured has extended to the buyer on similar terms that was promptly paid
during the twelve month period before the date coverage for the transaction with
the buyer begins.

 

Maximum Credit Limit using Method 1:

   USD : 500,000    

 

Method 2   

Written Credit information - Favourable written information provided by a
recognized credit Information agency or a bank which supports the extension of
credit for the amount of the sale. The information cannot be dated more than
twelve months before the date coverage for the transaction with the buyer
begins.

 

Maximum Credit Limit using Method 2:

   USD : 500,000    

 

Method 3   

Financial Statements & Written Credit Information - Favourable Financial
Statements in combination with favourable written credit information of the
buyer which support the extension of credit for the amount of the sate. The
fiscal year end of the statements cannot be more than eighteen months before the
date coverage for the transaction with the buyer begins. The written credit
information Cannot be dated more than twelve months before the date coverage for
the transaction with the buyer begins.

 

Maximum Credit Limit using Method 3:

   USD : 1,000,000

Section 2: CREDIT APPROVALS

 

When the Insured requires a Credit limit higher than can be established by using
the methods provided in Section 1, the Insured must contact the Insurers to
obtain a Credit Approval.

Section 3: OVERDUE ACCOUNTS

 

The longer an account remains overdue, the greater the likelihood of a loss. One
of your responsibilities under the Policy is to attempt to collect overdue
accounts.

 

EXPORT DEVELOPMENT CANADA

for the Insurers

 

 

 

Page 2 of 2



--------------------------------------------------------------------------------

EDC

Coface

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

GENERAL TERMS AND CONDITIONS

This insurance policy is issued to the Insured identified In the Coverage
Certificate by Export Development Canada (“EDC”) and Compagnie Française
d’Assurance pour le Commerce Extérieur - Canada Branch (“Coface”), who are
together referred to In this Policy as the “Insurers”. The Insurers have
separate liability to the Insured.

EDC is the Administrator of this Policy for the Insurers. All communications and
correspondence between the Insured and the Insurers are to be With EDC, and all
requests, claims, declarations and other submissions and notices required by the
Policy to be made to the Insurers are to be made to EDC. All premium is to be
paid to EDC.

Capitalized terms no1 defined in this document shall have the meanings given to
them in the Coverage certificate.

COVERAGE

 

 

  

1. The Insurers hereby provide Insurance for goods Shipped on or after the
Coverage Effective Date, subject to the provisions of this Policy and in
consideration of the insured’s payment of the Acceptance Fee and Undertaking to
pay all required premium.

EDC. Coverage

  

EDC Insures the Insured against and agrees to pay the Insurance Percentage of
any loss covered by the Policy that is sustained by the Insured under Eligible
Contracts with buyers in countries listed in the Country Schedule (excluding
Canada), as a direct result of the occurrence of any Risk described in Section
2. Such a loss is referred to as an “Export Loss”. The amount of any Export Loss
will be determined pursuant to Section 19.

Coface Coverage

  

Coface insures the Insured against and agrees to pay the Insurance Percentage of
any loss covered by the Policy that is sustained by the Insured under Eligible
Contracts with buyers located in Canada (if Canada Is listed In the Country
Schedule), as a direct result of the occurrence of a Risk described in
Subsection 2(1), 2(2) or 2(3) only. Such a loss is referred to any “Domestic
Loss”, The amount of any Domestic Loss win be determined pursuant to section 19.

Loss

  

The term “loss , when used in this Policy, means either an Export Loss or a
Domestic Loss, or both, as the context requires. A Loss is covered under this
Policy only if it is an amount that was payable by the buyer which was not paid
as a direct result of the occurrence of a covered Risk or which would have
become payable under the Eligible Contract if the risk had not occurred.

Risks

   2. The risks that are covered under this Policy (the “Risks”) are the
following:

Insolvency

  

(1) failure of the buyer to pay when the financial situation of the buyer has
resulted in:

  

(a)    proceeding being commenced under the bankruptcy or insolvency laws of the
buyer’s country for the reorganization of the financial affairs of the buyer or
the winding up of the buyer; or

  

(b)    the conclusion of a composition arrangement which is legally binding on
all the creditors of the buyer;

151 O’Connor, Ottawa. ON K1A lK3

613-598 2500 fax 613.237.2690 www.edc.ca

 

Page 1 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

Default

  

(2) failure of the buyer to pay by the Due Dale all or any part of the Gross
Invoice Value of goods that were delivered In accordance with the terms of the
Eligible Contract and accepted by the buyer;

Repudiation

  

(3) failure or refusal of the buyer to accept goods within thirty days from the
date on which the goods were placed at the buyer’s disposal In accordance with
the delivery terms of the Eligible Contract, if such failure or refusal is not
excused by and does not arise from any breach of contract on the part of the
Insured;

Conversion and Transfer

  

(4) the operation of a law of any governmental directive having the force of law
in the buyer’s country which restricts or prevents the conversion or transfer of
currency and thereby prevents the buyer from making payment required under the
Eligible Contract, and the buyer has:

  

(a)    complied with all requirements in the buyer’s country for the conversion
or transfer of currency to make such payment; and

  

(b)    made an irrevocable deposit for transfer to the Insured of a sum In the
currency of the buyer’s country equivalent to the amount of the payment required
to be made to the Insured, unless the buyer was precluded from making such
deposit by a law or any governmental directive having the force of law in that
country;

War and Related

Disturbances

  

(5) war or hostilities between two or more countries, or rebellion, revolution,
Insurrection, civil commotion or acts of political terrorism, in any country
other than Canada, excluding however any Loss sustained as a result of the
occurrence of a risk that was within the scope of marine cargo insurance, such
as that provided under the War, Strikes, Riots and Civil Commotions Clauses of
the London or American Institute, that was available on the date the goods were
Shipped. Whether or not any such insurance was placed;

Export Permits

  

(6) cancellation or non-renewal of an export permit by the Government of Canada
or the imposition by the Government of Canada of restrictions on the export of
goods which were not subject to permit or restriction prior to the date on which
the goods were Shipped; and

Import Permits

  

(7) cancellation or non-renewal of an import permit or the imposition of
restrictions on such Import of goods which were not subject to permit or
restriction prior to the date on which the goods were Shipped.

Services Coverage

  

3. Coverage is also provided for services rendered by the Insured with respect
to goods insured under the Policy when the services are sold under the same
Eligible Contract as the goods. For purposes of such coverage, all references in
the Policy to “goods” shall be deemed to Include services, and all references in
the Policy to “goods Shipped , shipments and “goods delivered” shall be deemed
to Include the services that were rendered by the Insured with respect to such
goods.

Changes

at any time

  

4. (1) The Insured acknowledges that because of the changing nature Of credit
risk, the Insurers conduct ongoing assessments of the risk undertaken by the
Policy and Credit Approvals issued there under. The Insured agrees that if in
their ongoing assessment of risk. The Insurers become aware of any fact or
circumstance which is material to the assessment of the credit risk undertaken,
and which in the Insurers’ view renders the risk of Loss unreasonably high, the
Insurers may, by prior written notice to the Insured, change, cancel or withdraw
any Credit

 

Page 2 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

  

Limit or Credit Approval, exclude a buyer, or change the provisions of the
Country Schedule. Including, without limitation, by removing a country from the
Country Schedule. However, any such change, cancellation or withdl1llwal shall
apply only to goods to be Shipped after receipt of the notice by the Insured
(the date of such receipt to be determined In accordance with Section 35). Any
Loss with respect to goods Shipped after receipt of the notice, other than goods
Shipped in accordance with a change set out in any such notice, shall be
conclusively deemed to be a Loss that was due to a cause avoidable by the
Insured and therefore excluded from coverage pursuant to Section 8 of the
Policy.

Changes

annually

  

(2) The Insurers shall have the right to change the premium rates and any term
or condition of the Policy as of any Anniversary Date, provided that the Insured
is sent an Initial notice, at least 60 days prior to the Anniversary Date, that
changes mayor will be made to the Policy, but the changes need not be specified
as part of such Initial notice. The Insured will be notified of the specific
changes at a later date and the changes will become effective on the first
Anniversary Date following the Insurers’ Initial notice if the Insured notifies
the Insurers that the changes are acceptable. If the Insured does not agree with
the changes, the Policy win terminate 60 days after 5uch Anniversary Date and
during that 60 day period the existing rates and terms and conditions will
continued to apply.

Application

  

5. The statements made by the Insured in the Application are the basis upon
which this Policy has been issued. If any such statements are untrue, incomplete
or incorrect in any material respect, this Policy shall be void as of the
Coverage Effective Date and the Insurers may retain any premium and fees that
have been paid.

Documentation Risk

  

6. Even though the Insurers may have received from the Insured, or provided
comments on, any contract of sale, agreement or other documentation, the Insured
remains responsible for ensuring that effectiveness of all documentation
including ensuring that an agreement creates a binding payment obligation by the
relevant party.

Disputes

  

7. If there is a dispute between the Insured and the buyer with regard to any
matter which brings into question the amount owing (or whether there is any
amount owing) by the buyer to the Insured (a “Dispute” the Insurer shall have no
liability with respect to the claim until the Dispute is finally settled, by
negotiation or otherwise, and the Loss amount is clearly established.

EXCLUSIONS

 

 

  

8. The Insurers shall not be liable for the payment of a claim for Loss if:

Misrepresentation

  

(1) the Insured has at any time made any misrepresentation to an Insurer or has
failed to disclose to the insurers any information that is material to the
rights, liabilities or obligations of either insurer under this Policy;

Changing “Terms of
Payment

  

(2) the Insured has agreed with the buyer to change the payment terms under the
eligible Contract, unless:

  

(a)    the Insurer has given its prior written approval;

  

(b)    such agreement constitutes a composition arrangement that is legally
binding on all creditors of the buyer; or

  

(c)    the agreement was made in the circumstances described in Section 9;

 

Page 3 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

Assignment of Contract

  

(3) any right, title or interest of the Insured under the Eligible Contract has
been assigned by the Insured to any person other than the Insurer, unless the
assignment was by way of security only and the assignee has executed and
delivered to the Insured a reassignment and release in respect thereof in form
and substance satisfactory to the Insurer;

Cause avoidable

  

(4) the loss is due to a cause avoidable by the Insured, an Affiliate or an
agent of an Affiliate, or by a failure of any of these persons to act in a
commercially reasonable manner, or the Loss is caused by the Insolvency of any
of these persons;

Related Buyer

  

(5) the buyer is an Affiliate, unless the existence of the affiliation was
specifically acknowledged in writing by the Insurer and the Insurer agreed in
writing to provide coverage in respect of such buyer;

Goods Shipped When Buyer in Default

  

(6) at the time the goods were Shipped, the buyer had been in default of its
payment obligations, to the Insured for more than 60 days for en amount greater
than 10% of the total amount due to the Insured by that buyer, unless the
Insurer agreed in writing to the goods being Shipped despite the default;

Corruption

  

(7) the Insured, an agent of the Insured, an Affiliate or an agent of an
Affiliate has engaged in or knowingly been party to any action, in relation to
the Eligible Contract, that is prohibited by Canada’s Corruption of Foreign
Public Officials Act or by the criminal laws dealing with the bribery of public
officials that are applicable In a country In which any such agent or Affiliate
is located. except that if the Loss would have been payable to a third party
pursuant to the provisions of a Direction to Payor a Tripartite Agreement, the
Insurer will make the claim payment to that third party and the Insured shall
Immediately reimburse the amount of the claim payment to the Insurer;

Licenses, Approvals or Authorizations

  

(8) the Insured has failed to obtain and maintain all licenses, approvals, or
other authorizations required on the date the goods were Shipped for the
performance of the Eligible Contract or the buyer has failed to obtain such
approvals or authorizations (that the buyer was responsible to obtain) prior to
the Insured shipping the goods; or

Other insurance

  

(9) the Insured is a beneficiary under any other policy of insurance, guarantee
or agreement of any kind that provides an Indemnity with respect to the loss,
unless otherwise agreed to by the Insurers In writing or unless required by the
Insurers In a Credit Approval.

Extension of Due

  

Date

  

9. If the buyer has requested the extension Of a Due Date, the Insured may agree
with the buyer to extend the Due Date if:

  

(1) the original payment terms were not cash against documents, documents on
payment or documents against payment of sight draft;

  

(2) the agreement to extend the Due Date is entered into prior to the original
Due Date;

  

(3) the extended Due Date is not more than 90 days from the original Due Date;
and

  

(4) the extended Due Date does not result in the insured having granted credit
to the buyer-for a total period in excess of 180 days.

 

Page 4 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

DUTIES OF THE INSURED

 

 

Notification of

Other Contracts

  

10. The Insured shall promptly notify the Insurers each lime a shipment of goods
is to be made by the Insured under a contract of sale (other than an Excluded
Contract) that is on terms not provided for In the Country Schedule or with a
buyer located in a country not listed in the Country Schedule, and on being so
notified. the Insurers shall either:

  

(1) extend the insurance coverage to include the contract of sale as an Eligible
Contract by adding the buyer’s country and/or the new payment terms to the
Country Schedule, and advise the Insured of the terms of such coverage; or

  

(2) designate the contract Of sale as an Excluded Contract.

  

11. On or before the 20th day of the month following the end of each Declaration
Period. the Insured shall:

Declarations

  

(1) complete and return to the Insurers the declaration worksheet provided by
the Insurers, specifying by country (or, In the case of Canada, by province or
territory) where the buyer Is located, the Gross Invoice Value of all goods
Shipped during that Declaration Period under contracts of sale other than
Excluded Contracts, and if no such goods have been Shipped during that
Declaration Period, the Insured shall submit a nil declaration; and

Payment of Premium

  

(2) pay premium, computed on the Gross Invoice Value of all goods Shipped during
that Declaration Period under contracts of sale other than’ Excluded Contracts,
al the rates applicable on the date the goods were Shipped, as set out in the
Country Schedule: and any applicable taxes.

Payment of Other Fees

  

12. Upon receipt of a statement of account, the Insured shall promptly pay all
fees owing for any services provided by the Insurers of obtained by the Insured
for the insured for purposes of the coverage.

Overdues and Events that could Cause .a Loss

  

13. The Insured shall immediately notify the Insurers of any event or
circumstance of which the Insured is aware that could cause a Loss, including,
without limitation, any deterioration in the financial condition of a buyer,
and, on or before the 20th day of each calendar month, the Insured shall provide
the Insurers with full particulars as to all amounts payable by buyers under
Eligible Contracts that have been in default for more than 90 days.

prevent and

Minimize Loss

  

14. The Insured shall use all reasonable and usual care, skill and forethought
in respect of all matters affecting this Policy, and shall take all practicable
measures, including any measures requested by the Insurers, to prevent the
occurrence of any Los or minimize the amount of any loss that may occur or that
has occurred. The Obligation to prevent and minimize loss applies both prior to
and after the filing of a claim application and it includes, without limitation,
the obligation to:

  

(1) monitor overdue accounts by following the procedures for the collection of
overdue accounts that are sat out in the Credit Management Schedule or, if no
such procedures are set out in the Credit Management Schedule, by following the
Insured’s own procedures;

 

Page 5 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

  

(2) file a proof of claim in the bankruptcy of the buyer; and

  

(3) discontinue shipping goods to buyers that have been in default for more than
60 days for an amount greater than 10% of the total amount due to the Insured by
that buyer, unless the Insurer agreed in writing to the goods being Shipped
despite the default.

CREDIT LIMITS

 

 

Credit Limits

  

15. In order for this Policy to apply to sales to a buyer, the Insured must
establish a Credit Limit for the buyer by following the procedures set out in
the Credit Management Schedule. The procedures may require that the Insured
obtain a Credit Approval.

Declining Insurance Percentage when Loss exceeds Credit Limit

  

16. For any case where the Loss amount (together with the amount of all previous
claim payments in respect of the same buyer which have not been recovered)
exceeds the Credit limit for the buyer, the Insurance Percentage set out in the
Coverage Certificate or in the Credit Approval will decline. In those cases, the
new insurance Percentage Will be:

  

(A)   the amount of the Credit limit,

  

less

  

(B)   the amount of any previous Losses (Which have not been recovered) in
respect of which claim payments were made for the same buyer, divided by

  

(C)   the Loss amount,

  

multiplied by

  

(D)   the original applicable Insurance Percentage specified in the Credit
Approval or in the Coverage Certificate.

  

17. Notwithstanding the total amount of all Credit Limits:

EDC’s Maximum Liability

  

(1) the amount of EDC’s overall maximum liability for all Export Losses in
respect of which the Insured becomes entitled 10 receive claim payments in each
Policy Period. Is limited to EDC’s Maximum Liability Amount; and

Coface’s Maximum liability

  

(2) the amount of Coface’s overall maximum liability for all Domestic Losses in
respect of which the Insured becomes entitled to receive claim payments in each
Policy Period, is limited to Coface’s Maximum Liability Amount.

  

For greater certainty, EDC has 00 liability for or In relation to any Domestic
Loss claim and Coface has no liability for or in relation to any Export Loss
claim.

 

Page 6 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

CURRENCY CONVERSIONS

 

 

Declarations
and premium

  

18. (1) All declarations of goods Shipped and all premium shall be expressed and
paid In a Declaration Currency. For purposes of determining the amount to be
declared and the premium 10 be paid when the Contract Currency is not a
Declaration Currency, the Gross Invoice Value shall be converted to its
equivalent value in a Declaration Currency, at the rate applicable at the
Insured’s bank for buying Declaration Currency with Contract Currency on the
last business day of the Declaration Period In which the goods were Shipped.

Claim payment

  

(2) Claim payments shall be made In the Contract Currency if the Contract
Currency Is USD or CAD. If the Contract currency is not USD or CAD, the claim
payment shall be made in the Policy Currency and, to determine the amount of the
claim payment, the Loss amount shall be converted to the Policy Currency at the
lesser of the dally noon mid-market rate for such conversions applicable at
EDC’s bank on:

  

(a)    the last business day of the calendar month in which the goods were
Shipped; and

  

(b)    the date on which the Insured became entitled to receive Ii claim
payment, as set out in Section 21.

Insurers’ liability

  

(3) For purposes of calculating each Insurer’s remaining exposure under any
maximum liability amounts under the Policy, any claim payment made in a currency
other than the Policy Currency shall be converted to the Policy Currency at the
daily noon mid-market rate for such conversions applicable at EDC’s bank on the
last business day of the calendar month prior to the date of the claim payment.

LOSSES

 

 

Computation of
Loss

  

19. The amount of a Loss that is covered by the Policy will be computed in the
Contract Currency, and is the Gross Invoice Value of the goods Shipped together
with any additional insurance, freight or other handling costs (exclusive of
demurrage) that were incurred as a result of any interruption or diversion of
delivery due to the occurrence of the Risk which resulted in the Loss, less;

  

(1) any amount which the Insured agrees the buyer is entitled to take Into
account by Way of payment, credit, set-off or counterclaim;

  

(2) all amounts received, recovered or. realized by or on behalf of the insured
on account of amounts payable by the buyer to the Insured in respect of such
goods, including any amount realized through sale or disposal of the goods: and

  

(3) all costs that would normally have been incurred by the Insured In respect
of such goods but which have not been incurred as a result of the occurrence of
the Risk. .

 

Page 7 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

Non-Qualifying Loss

  

20. In Insurer shall not be liable for the payment of any Loss where the amount
of such Loss equal to or less than the Non-Qualifying Loss amount. A
“Non-Qualifying Loss” is a Loss which is not covered by the Policy because of
its size. The amount of the Non-Qualifying Loss and the circumstances in which
it applies are set out in the Coverage certificate.

CLAIMS PROCESS

 

 

Claim Waiting

Period

  

21. The Insured shall become entitled to receive a claim payment for a Loss1hat
has been determined to be an eligible claim four months after the date on which
the Loss was sustained by the Insured, except that:

  

(1) If the Loss Is a result of the Risk described in Subsection 2(1), the
Insured shall become entitled to receive a claim payment immediately upon the
Loss having been sustained by the Insured; and

  

(2) if the Loss is a result of the Risk described In Subsection 2(3), ‘the
Insured shall become entitled to receive a claim payment after the goods have
been resold or Otherwise disposed of by or on behalf of the Insured with the
prior written approval of the Insurer, Which approval shall not be unreasonably
withheld.

Claim Period

  

22. An Insurer shall not be liable for the payment of a claim for Loss if the
Insured has not filed a claim application for the Loss Within twelve months from
the date on which the Loss was Sustained.

Claim Application

  

23. (1) When submitting a claim application, the Insured must establish that an
Insured Risk has occurred, the amount of the Loss, and that the loss is within
the terms of cover. In the case of any loss which has arisen from business
transacted by an Affiliate or by an agent of the’, Insured or an Affiliate, the
Insured must also provide the Insurer with a signed copy of a declaration form
provided by the Insurer In which the agent or Affiliate has made the declaration
required by the Insurer to the effect that the agent or Affiliate has not
engaged in activities prohibited by criminal laws dealing with corruption or the
bribery of public officials.

  

(2) The Insurer is entitled to Investigate all aspects of each claim. Tile
Insured must assist the Insurer with the investigation by providing to the
Insurer any records. documentation, information, certificates or other forms of
proof that the Insurer may reasonably require to Mable the Insurer to assess the
claim eligibility and the amount of the Loss, including, without limitation,
Information required for the purpose of determining if any of the exclusions of
the Insurer’s liability set out In Section 8 or elsewhere in the Policy apply to
the claim.

  

(3) Within 30 days of receipt of a claim application, or the receipt of any
additional information in’ respect of a claim, the Insurer shall advise the
Insured if any additional information is required. If the Insured falls to
provide any such information Within 30 days of the Insurer’s request, the
Insurer may consider the claim abandoned.

Claim Determination

  

24. Within 30 days of receipt of a claim application or of all additional
information that was requested, the Insurer shall advise the Insured that: (i) a
claim payment will be made; (ii) the claim is denied; or (iii) the Insured is
not eligible for a claim payment due to the existence of a Dispute. If a claim
is payable and the Insurer fails to pay the claim within 30 days of the later
of: (i) the date the Insured is entitled to receive a claim payment, (ii) the
date when the Insurer received the claim application, and (iii) the date when
the Insurer received the requested additional Information, the

 

Page 8 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

  

insurer will pay interest on the amount payable by the insurer at the rate per
annum quoted by EDC’s bank as its prime rate for the currency of the claim
payment, as of the day following the date the claim should have been paid. and
such interest shall be calculated annually in arrears from, but excluding, the
30th day after the later of: (i) the date the insured is entitled to receive a
claim payment, (ii) the date when the insurer received the claim application,
and (iii) the date when the insurer received the requested additional
information, to, and including, the date the claim is paid to the Insured and
such interest is payable on the date the claim is paid.

Claim payment return

  

25. If an Insurer has paid a claim to the Insured and:

  

(1) the Insurer becomes aware of information that would have entitled the
Insurer not to pay the claim., including, without limitation, the fact that any
of the exclusions of the Insurer’s liability set out in Section 8 or elsewhere
in the Policy applied to the claim, or’

  

(2) the Insured fails to comply with its obligations under the Policy following
a claim payment,

  

the Insured shall, forthwith upon the Insurer’s demand, repay the claim amount
to the Insurer, with interest thereon at the rate per annum quoted by EDC’s bank
as Its prime rate for the currency of the claim payment, as of the date the
claim was paid, and such interest shall be calculated annually in arrears from,
but excluding, the date the claim was paid, to, and including, the date the
claim is repaid to the Insurer and such interest is payable on the date the
claim is repaid.’

Reservation of

Rights

  

26. The Insurers hereby expressly reserve all rights under the Policy. No action
or failure to act by or on behalf of an Insurer in connection with investigating
a claim or seeking to prevent or minimize a Loss, including, without limitation,
the undertaking of investigations, discussions or negotiations with a buyer or
any third parties, shall constitute a waiver by the insurer of any of its rights
under the Policy or prevent or estop the insurer from thereafter exercising any
of its rights under the Policy including, without limitation, Its right to deny
liability or terminate the Policy.

RECOVERIES

 

 

Subrogation

  

27. (1) Subject to Subsection 27(2), upon the payment of a claim, the insurer is
subrogated to all the insured’s rights against any person responsible for the
Loss up to the amount of the claim payment The Insurer is entitled to take legal
action against any person In order to exercise those subrogated rights.

  

(2) The Insurer waives all rights of Subrogation If the claim payment was made
to a third party pursuant to the provisions of a Tripartite Agreement or a
Direction to Pay in circumstances In which the claim payment would not have been
made directly to the Insured as a result of the application of Subsection 8(7).

Rights and

Obligations

of the Insured

  

28. (1) Where an Insurer pays a claim, the Insured ~ay exercise its rights for
the balance of its claim against the buyer for which the Insured has not been
indemnified by the insurer, in preference to the insurer.

 

Page 9 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

  

(2) On payment of a claim by the insurer the Insured shall:

  

(a)    fully co-operate with the insurer in its recovery efforts, which may
include litigation and the defence of any counterclaim brought against the
insurer; and

  

(b)    Indemnify the insurer against any liability that may be incurred by the
insurer as a result of any reasonable and proper action that was taken by the
insurer in seeking to recover the Loss or that may have arisen out of an action
or claim brought against the Insurer by the buyer or any other person if such
action or claim was brought as a result of a failure to perform or an
unreasonable action or inaction by the insured in relation to the Eligible
Contract, or any related agreement, or otherwise.

Transfer of Rights

  

29. Upon the payment of a claim and if requested by the insurer, the insured
shall transfer and assign or request its Affiliate to transfer and assign to the
insurer all right, title and interest in all amounts owed to the insured in
respect of the Loss, or any security in respect thereof, up to the amount of the
claim paid.

Recovery Expenses

  

30. When an Insurer pays B claim for a Loss, the Insurer and the Insured shall
share all external costs and expenses previously approved by that Insurer and
incurred to effect recovery, other than costs or expenses associated with the
defense of any set-off or counterclaim by the buyer (which shall be for the
account of the Insured) or costs or expenses incurred by the Insured once the
amount of the loss has been fully recovered. The portion of such costs that will
be paid by the Insurer shall be limited to the Insurance Percentage applicable
to the loss and the Insured shall pay the remainder.

Reporting and

Remittance

of Recoveries

  

31. The Insured shall report to the Insurers all amounts received, recovered or
realized with respect to any Loss, by the Insured or by any person on behalf of
the Insured. Amounts recovered that are due to the Insurer pursuant to its
subrogation rights following the payment of a claim must be promptly remitted to
the Insurer In the Contract Currency unless otherwise directed by the Insurer
and until remitted such funds shall be held In trust for the Insurer.

OTHER CONDITIONS

 

 

Agent

  

32. Statements made by an agent of the Insured and actions taken by any such
agent in respect of the Insured’s dealings with the Insurers or with third
parties, shall be deemed, for purposes of the Policy, to be statements made and
actions taken by the Insured and shall be binding on the Insured, and except
where the context clearly requires otherwise, all references In the Policy to
the “Insured” including, without limitation, in the exclusions and recoveries
provisions, shall be read to mean the Insured-and/or an agent of the Insured.
And for greater clarity, any payment by a buyer to an agent of the Insured is
deemed to be a payment to the Insured. A person is an agent of the Insured for
purposes of the Policy when that person has been expressly appointed by the
Insured as its agent, or when that person’s actions can reasonably be considered
to be those of an agent of the Insured.

 

Page 10 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

Insurers’ Access

to Information

  

33. The Insured shall provide the Insurers with all information relating to any
matter under this Policy that is in the possession of the Insured or an
Affiliate. The Insurers may. at any time, examine and ,make copies of all
letters, communications, accounts or other documents that relate to the Policy,
that are In the possession or control of the Insured or an Affiliate. The
Insured shall take all reasonable steps to allow the Insured to obtain any
information or to review any document that relates to the Policy and that is in
the possession) of any other person.

Contract of

Insurance

  

34. These General Terms and Conditions and all endorsements hereto, the Coverage
Certificate, the Credit Management Schedule, the Country Schedule, the Credit
Approvals (all such documents collectively constituting the “Policy”), and the
Application on which the Policy is based. constitute the entire contract of
Insurance between the Insurers and the Insured. Except as expressly provided for
in the Policy, any statements. undertakings or agreements between the parties
Other than what is contained in this Policy, the Application, or a written
agreement entered into between the Insurers and the Insured after the issuance
and acceptance of the Policy, shall not form part of, or. be deemed to be part
of, ‘this contract of insurance.

Notice

  

35. Every notice, demand, request, consent. approval, waiver or agreement to be,
given or made hereunder shall be in writing and shall be delivered to the other
party by hand, sent by mall, or transmitted by fax, e-mail or other electronic
means and shall be deemed to have been given and received, if delivered by hand,
upon delivery, if sent by mail, the earlier of actual receipt and seven days
after posting, and it transmitted by fax, e-mail or other electronic means the
date of transmission, in each case excluding Saturday. Sunday and any national
or statutory holiday when the offices of the receiving party are closed for
business. The mailing address, fax number and e-mail address of the Insurers and
the Insured for purposes of the Policy are those specified in the Coverage
certificate or such other addresses or fax numbers as to which the Insurers or
the Insured may from time to time notify the other.

Observance of

Policy Conditions

  

36. The due performance of the Insured’s duties and obligations under the
Policy, at the time stipulated for such performance, shall be a condition
precedent to any liability of the Insurers for the payment of a claim. No
failure on the part of an Insurer to exercise and no delay in exercising any
right under this Policy shall operate as a waiver thereof. Any waiver by an
Insurer of the strict compliance by the Insured with Its duties and obligations
under the Policy shall not be deemed to be a waiver of any subsequent failure by
the Insured to comply with such duties and obligations.

Termination

  

37. (1) Each party shall have the right to terminate this Policy upon giving the
other party 60 days’ prior written notice to that effect.

  

(2) An Insurer shall have the right to terminate, this Policy, on 15 days notice
to the Insured if the Insured defaults in the due performance of its duties or
obligations under the Policy. Unless such default is cured or remedied by the
Insured within such 15 day notice period.

  

(3) An Insurer shall have the right to terminate this Policy immediately on
notice to the Insured if .the Insured, an agent of the Insured, an Affiliate or
an agent of an Affiliate has engaged in or knowingly been party to any action;
in relation to any contract of sale insured under the Policy that is prohibited
by Canada’s Corruption of Foreign Public Official Act or by the criminal laws
dealing with the bribery of public officials that are applicable In a country in
which any such agent or Affiliate is located. .

 

Page 11 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

  

(4) When the Policy is terminated, the Insured shall continue to be bound by all
of its obligations under the Policy relating to any claims that may have been
paid prior to such termination or that may be paid thereafter.

Policy not

Assignable

  

38. The ‘Insured shall not assign this Policy or any right, title or Interest
herein, without the prior written approval of the Insurers.

Good Faith and

disclosure

  

39. Without limiting the operation of any rule of law, this Policy has been
Issued on the condition that:

  

 

(1) the Insured shall observe the ulmost good faith at all times;

  

(2) as at the date of issuance of the Policy and as at the date of issuance of
any Credit Approval, the Insured has disclosed to the Insurers all facts
material to the Risks insured: and

  

(3) the Insured shall promptly disclose to the Insurers all changes material to
the Risks insured.

Severability

  

40. If any provision of this Policy or the application of any provision to any
person or circumstance Is, to any extent, held to be Invalid or unenforceable,
the remainder of this Policy and the application of such provision to persons or
circumstances other than those in relation to which It was held to be invalid or
unenforceable, shall not be affected thereby and all other provisions of this
Policy shall be separately valid and enforceable to the fullest extent
permitted.

INTERPRETATION

 

 

  

41. The marginal notes and headings In this Policy have been Inserted for
convenience of reference only and shall not form part of or be considered In the
interpretation of this Policy. All references to “Section”, “Subsection” and
“Paragraph” shall refer to sections, subsections and paragraphs of this Policy.
Any reference to a person includes a natural person, a partnership all a body
corporate. Unless the context requires otherwise; the singular shall include the
plural and vice versa.

Definitions

  

42. (1) “Affiliate” means a person:

  

(a)    who has a direct or indirect equity interest in the Insured or a person
in whom the Insured has a direct or indirect equity Interest;

  

(b)    who is related to the Insured through a common third party’s direct or
indirect equity interest in both that person and the Insured;

  

(c)    Who, or whose direct or indirect owners, has a family relationship with
the Insured or the Insured’s direct or indirect owners; or

  

(d)    who has any other kind of relationship with the Insured. Which could give
rise to a concern on the part of a reasonable insurer that the Insured might not
behave as a prudent seller with respect to sales to such person, to the
detriment of the Insurer;

  

(2) “CAD” means the lawful currency of Canada;

 

Page 12 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

  

(3) Contract Currency” means the currency in which the Gross Invoice value of
the goods is contractually required to be paid by the buyer;

  

(4) Coverage Certificate” means the document Issued by the Insurers that sets
out the specific terms of the insurance coverage applicable to the Insured and
stipulates any conditions of coverage which may amend or add to those
established by these General Terms and Conditions;

  

(5) “Credit Approval” means a notice given by the Insurers to the Insured
stating the amount of the Credit Limit for a buyer or group of buyers and
stipulating any specific conditions or changes to the insurance coverage
applicable to goods Shipped to that buyer or group of buyers:

  

(6) Credit Limit” means the maximum amount of Loss that the Insured may sustain
in respect of any individual buyer and still obtain the maximum Insurance
Percentage under the Policy;

  

(7) “Due Date” means the date on which payment under an Eligible Contract is
due;

  

(8) “Eligible Contract” means a contract of sale that is not an Excluded
Contract and that:

  

(a)    complies with any special conditions set out in the Country Schedule for
the country in which the buyer is located;

  

(b)    provides that all amounts payable by the buyer to the Insured shall be
paid on terms which are within the maximum terms of payment set out in the
Country Schedule for the country in Which the buyer is located; and

  

(c)    complies with the provisions of any Credit Approval Issued fur the buyer;

  

(9) “Excluded Contract” means a contract of sale:

  

(a)    with a federal, provincial, state, territorial, municipal or other
government buyer, unless otherwise approved by the Insurers in writing;

 

(b)    to be entirely paid by an irrevocable letter of credit or secured by an
irrevocable standby letter of credit, which was in the possession of the Insured
at the time the goods were Shipped;

 

(c)    to be entirely paid to the Insured by a Canadian or US buyer with cash
before the goods are delivered (*cash” means hard currency, or money order, bank
draft, credit card or certified cheque):  

 

(d)    that the Insured is prohibited by law from performing; or

 

(e)    which the Insurers have advised the Insured in writing is not insured
under this Policy;

  

(10) Gross Invoice Value-means the Invoice value of goods and any Insurance,
freight or other handling costs that were incurred by the Insured on behalf of
the buyer at the time the goods were Shipped; and excluding:

  

(a)    any tax payable by the Insured to a taxing authority that would be
reimbursed by the taxation authority if not paid by the buyer;

  

(b)    any amount to be paid by an irrevocable letter of credit or secured by an
irrevocable standby letter of credit, which was in the possession of the Insured
at the time the goods were Shipped;

 

Page 13 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

  

(c)    any amount paid to the Insured with cash before the goods were Shipped,
(‘cash’ means hard currency, or money order, bank draft, credit card or
certified cheque) and any amount secured by the Insured with cash collateral;
and

  

(d)    any post maturity Interest;

  

(11) “Political Risk” means a Risk described in Subsections 2(4), 2(5), 2(6) or
2(7);

  

(12) “Shipped” means that goods being sold by the Insured to a buyer have been
placed in transit for delivery to a destination specified by the buyer; and

  

(13) “USO” means the lawful currency of the United States of America.

 

EXPORT DEVELOPMENT CANADA

   

COMPAGNIE FRANÇAISE D’ASSURANCE

   

POUR LE COMMERCE EXTERIEUR

   

CANADA BRANCH

/s/ Pierre Gignac

   

/s/ Christopher Short

Pierre Gignac

   

Christopher Short

Senior Vice-President

   

Chief Agent

/s/ Harry Kaunisvlita

   

Harry Kaunisvlita

   

Vice President. Short Term Insurance

   

 

Page 14 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

LIMITATION OF COVERAGE TO INSOLVENCY AND POLITICAL RISKS

This Endorsement forms part of the Policy.

Solely with respect to certain contracts of sale entered into by Bowater Mersey
Paper Co. ltd. with The Washington Post Co., coverage is provided only for
Losses incurred as a result of political risks or the insolvency of the buyer.

Without in any way restricting the application of the terms and conditions of
the Policy except as hereinafter expressly provided and solely for purposes of
determining the terms and conditions of such coverage, the Policy is amended as
follows:

 

  1.

With respect to contracts of sale entered into by Bowater Mersey Paper Co. ltd.
with The Washington Post Co., the Risks described in Subsections 2(2) and 2(3)
and all references to such Risks in the Policy are deleted.

 

  2.

The Risk of insolvency described in Subsection 2(1) will be covered only if it
occurs before the Due Date or within 120 days after the Due Date.

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

   

 

   

 

 

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613.237.2690 www.edc.ca



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

BOYCOTT

This Endorsement forms part of the Policy.

The Government of Canada finds unacceptable certain activities which would, in
connection with the provisions of any international economic boycott, require
Canadian firms or individuals to engage in certain actions that may have a
discriminatory effect, and it will deny its support and assistance to
transactions entered into by those firms and individuals who accept boycott
provisions in contravention of government policy.

Export Development Canada follows the Government’s policy on boycotts for the
transactions that it supports.

Coverage is therefore not provided under the Policy for any sales contract that,
in connection with the provisions of any international economic boycott:

 

  (1)

requires the Insured to:

 

  (a)

engage in discrimination based on the race, national or ethnic origin or
religion of any Canadian firm or individual;

 

  (b)

refuse to purchase from or sell to any Canadian firm or individual;

 

  (c)

restrict its commercial investments or other economic activities in any country;

 

  (d)

produce any document (sometimes called a ‘negative certificate of origin’) which
says that particular goods or services have not originated from specific firms
or places; or

 

  (e)

refuse to sell any Canadian goods and services to, or buy any goods or services
from any country, except that a buyer may specify that goods

151 O’Connor, Ottawa, ON Canada K1A 1K3

613-598-2500 Fax 613-237-2690 www.edc.ca



--------------------------------------------------------------------------------

  and

services of non-Canadian origin that are being provided by the Insured must
originate from a particular country;

or

 

  (2)

contains a statement made by the Insured, or requires the Insured to make a
statement saying that the Insured does not deal with a named country, unless it
is clear that there is no intention to restrict the Insured’s right to deal with
the named country.

All other terms and conditions of the Policy remain unchanged.

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

   

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

SALES OUT OF CONSIGNMENT INVENTORY OR EXHIBITION STOCK

This Endorsement forms part of the Policy.

Coverage is provided in respect of goods sold to a buyer after having been
delivered to a consignee to be exhibited, held on a consignment basis or held in
inventory until sold.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

  1.

If goods were previously delivered by the Insured to a Consignee, the eventual
sale of those goods by the Insured to a buyer (which may be the Consignee) will
be covered by the Policy if the sale occurs between the Coverage Effective Date
and the date of termination of the Policy. In such circumstances, goods will be
considered to have been Shipped, for purposes of the Policy, when they are sold.

 

  2.

The Insured shall declare and pay premium on goods that are delivered to a
Consignee on the 20th day of the month following the end of the Declaration
Period in which the sale of the goods occurs.

 

  3.

“Consignee” means a person to whom the Insured has delivered goods to which the
Insured has retained title, to be exhibited, held on a consignment basis or held
in inventory, until the goods are sold to the Insured’s buyer.

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

 

151 O’Connor, Ottawa, ON Canada K1A 1K3

613 595 2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

CREDIT LIMIT FOR ILC SALES (CONFIRMED & UNCONFIRMED ILC)

This Endorsement forms part of the Policy.

The parties have agreed to amend the Policy to provide insurance coverage for
sales contracts requiring payment to be made by irrevocable letters of credit
(“ILCs”) issued or confirmed by a bank approved by the Insurers.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

  “1.

“Bank” means a bank which has issued or confirmed an ILC issued to the Insured
as the payment mechanism for the Insured’s sales;

“Bank Approval” means a notice given by the Insurers to the Insured with respect
to a Bank stipulating specific terms and the amount of the Credit Limit for the
Bank and any specific conditions or changes to the insurance coverage applicable
to Eligible Contracts that require payment by an ILC issued or confirmed by such
Bank; and

“Credit Limit” means the maximum amount of Loss that the Insured may sustain to
obtain maximum coverage under the Policy in respect of a Bank for all the
Eligible Contracts that require payment by an ILC issued or confirmed by the
Bank.

 

  2.

The definition of Gross Invoice Value is hereby amended by deleting the
reference to amounts to be paid by irrevocable letters of credit.

 

  3.

A contract of sale to be entirely paid by an ILC which was in the possession of
the Insured at the time the goods were Shipped is an Excluded Contract if no
Bank Approval was issued by the Insurers in respect of the Bank that issued or
confirmed the ILC.

 

  4.

The provision of the Policy providing for a declining Insurance Percentage
applicable in certain circumstances is hereby amended by replacing the
references to “buyer” and “Credit Approval” with references to “Bank” and “Bank
Approval”, respectively.

 

  5.

The following risk is added to the Policy as a Risk covered by both EDC

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

and Coface:

“failure of the Bank to pay any amount that the Bank is legally obligated to pay
to the Insured under the ILC issued as the payment mechanism for the Eligible
Contract;”.

 

  6.

In order for this Policy to apply to a sale that requires payment by an ILC, the
Country Schedule must provide that such coverage applies in the country where
the buyer is located and the Insured must establish a Credit Limit for the Bank
by obtaining a Bank Approval.

 

  7.

The Insurers shall not be liable for the payment of a claim for Loss if:

 

  (a)

any right, title or interest of the Insured under the Eligible Contract or the
ILC has been assigned by the Insured to any person other than the Insurer,
unless the assignment was by way of security only and the assignee has executed
and delivered to the Insured a reassignment and release in respect thereof in
form and substance satisfactory to the Insurer; or

 

  (b)

the Insured has not strictly complied with all the terms and conditions of the
ILC.”

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

  “1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

  2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Produits Forestiers La Tuque Inc.

240 Site Vallières

C.P.426

La Tuque, PO

G9X 3P3

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

Abitibi-Consolidated Inc.

 

   

Produits Forestiers La Tuque Inc.

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008 Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

  “1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

  2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  4.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  5.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Produits Forestiers Saguenay Inc.

4910 boul Talbot

Laterriere, PO

G7N 1A3

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

Abitibi-Consolidated Inc.

 

   

Produits Forestiers Saguenay Inc.

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008 Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1. 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

  “1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

  2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  4.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  5.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the “Additional Insured”.

Related Canadian Companies

Produits Forestiers Petit Paris Inc.

75 chemin Chute des Passes

Saint-Ludger-de-Milot, PQ

GOW2BO

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

Abitibi-Consolidated Inc.

 

   

Produits Forestiers Petit Paris Inc.

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008 Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

  “1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

  2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Abitibi-LP Engineered Wood Inc

900 ch du Lac Hippolyte

Larouche, PO

GOW 1Z0

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

Abitibi-Consolidated Inc.

 

   

Abitibi-LP Engineered Wood Inc

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

  “1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

  2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Abitibi-Consolidated Company of Canada

1155 Metcalfe St Ste 800

Montreal, PO

H3B 5H2

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

Abitibi-Consolidated Inc.

 

   

Abitibi-Consolidated Company of Canada

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage. the
Policy is amended as follows:

 

  “1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”). unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

  2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured. and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured”.

Related Canadian Companies

Bois d’ingénierie Abitibi-LP II Inc

900 ch du Lac Hippolyte

Larouche, PO

GOW 1Z0

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

Abitibi-Consolidated Inc.

 

   

Bois d’ingénierie Abitibi-LP II Inc

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

  “1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

  2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Produits Forestiers Mauricie S.E.C.

2419 Route 155 Sud

La tuque, PQ

G9X 3N8

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

Abitibi-Consolidated Inc.

 

   

Produits Forestiers Mauricie S.E.C.

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

  “1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

  2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Donohue Recycling Inc.

Allanburg Road

Thorold, ON

M5A 1A6

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

Abitibi-Consolidated Inc.

 

   

Donohue Recycling Inc.

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

COVERAGE TO CANADIAN BUYERS INVOLVING SHIPMENTS TO FOREIGN COUNTRIES

This Endorsement forms part of the Policy.

Insurance coverage for sales to buyers located in Canada shall be provided by
EDC instead of Coface if the goods are Shipped by the Insured directly outside
Canada, although invoiced to the Canadian buyer.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for the purpose of determining the terms and conditions of such insurance
coverage, the Policy is amended as follows:

 

  “1.

Notwithstanding the definition of “Domestic Loss”, a loss sustained by the
Insured under an Eligible Contract with a buyer located in Canada shall be
considered to be an Export Loss and will be covered by EDC, instead of Coface,
if the goods are Shipped by the Insured directly outside Canada.

 

  2.

The country to which the goods are Shipped must not be a country in which
Canadian companies are prohibited by law from dealing.

 

  3.

Declarations for sales described herein shall be made under the “Canada Export”
heading of the declaration form, by province of territory where the buyer is
located.”

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

SALES BY FOREIGN SUBSIDIARY - GOODS FROM CANADA OR OFFSHORE

This Endorsement forms part of the Policy.

Coverage is provided to the Insured in respect of the Insured’s interest in the
sales made by its wholly-owned Foreign Subsidiary, as defined below.

Therefore, without in, any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

  1.

The Insured’s insurance coverage and the conditions and limitations of such
cover that apply in respect of the sales made by the Insured shall also apply in
respect of the sales made by the Foreign Subsidiary as though, for purposes of
the Policy, the Foreign Subsidiary were the Insured. The Insured shall make
declarations and pay premium in respect of the sales of the Foreign Subsidiary
on the basis set out in the Policy. All communications with the Insurers with
respect to such coverage must be by the Insured, not the Foreign Subsidiary. For
greater certainty, the Foreign Subsidiary is not insured under the Policy and
has no rights under the Policy.

 

  2.

In the event of a claim, the Insured shall cause the Foreign Subsidiary to take
all steps necessary or expedient to recover the amount of the Loss, including,
without limitation, at the request of the Insurer: (i) to institute legal
proceedings against any person to recover any amounts owed to the Foreign
Subsidiary in respect of the Loss, or (ii) to transfer and assign to the Insured
the Foreign Subsidiary’s rights under its contract of sale, thus permitting the
Insured to take, if requested by the Insurer, all steps necessary or expedient
to recover the amount of the Loss, including:

 

  a)

to institute legal proceedings against any person to recover any amounts owed in
respect of such Loss;

 

  b)

to provide the Insurer with any authorizations and documentation necessary to
permit the Insurer to give instructions on behalf of the Insured, or to
institute legal proceedings in the name of the Insured in respect of the
exercise of any legal rights or remedies available to the Insured with respect
to the recovery of the Loss, including, without limitation, the granting of a
power of attorney in favour of the Insurer; and

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  c)

to transfer and assign to the Insurer all right, title and interest (or any part
thereof) in all amounts owed in respect of such Loss, or any security in respect
thereof, without giving notice of any such assignment except as may be directed
in writing by the Insurer.

The Insurer shall not be liable for the payment of a claim for a Loss in respect
of such contract of sale if the Insured fails to cause the Foreign Subsidiary to
take the steps requested by the Insurer, as set out above.

If an Insurer has paid a claim and the Insured subsequently fails to cause the
Foreign Subsidiary to take: (i) all steps necessary or expedient to recover the
amount of the Loss, or (ii) the steps requested by the Insurer to be taken by
the Insured to effect recovery, as set out above or if the Insured fails to
take, at the Insurer’s request, the steps described above, the Insured shall
forthwith upon the Insurer’s demand repay the claim payment to the Insurer.

If the Foreign Subsidiary or the Insured, or any third party on behalf of either
of them, recovers any amount in respect of the Loss, the Insured shall pay to
the Insurer an amount equivalent to that proportion of such recovered amount
which is equal to the proportion of the Loss that was paid by the Insurer.

 

  3.

Coverage of the sales of the Foreign Subsidiary is provided on condition that
the Foreign Subsidiary is at all times a wholly owned subsidiary of the Insured.

The Insured shall advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Foreign Subsidiary such as
a change in the ownership or location of the Foreign Subsidiary, or a material
decrease in the percentage of goods sold by the Foreign Subsidiary which are
manufactured, produced or sourced in Canada.

 

  4.

The definition of Shipped is deleted in its entirety and replaced with the
following:

““Shipped” means that goods being sold by the Foreign Subsidiary to a buyer have
been placed in transit for delivery to a destination specified by the buyer.”

 

  5.

“Foreign Subsidiary” means the Insured’s wholly-owned subsidiary listed below:

 

Foreign Subsidiary

  

Address

Bridgewater Paper Co Ltd

  

North Road

Ellesmere Port, United Kingdom

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 30th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL INSURED - FOREIGN COMPANY

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy for the
Additional Insured, as defined below, an affiliate of the Insured, against
losses that such Additional Insured sustains with respect to its contracts of
sale.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for purposes of determining the terms and conditions of such insurance coverage,
the Policy is amended as follows:

 

  “1.

The conditions and limitations of cover that apply in respect of the Insured’s
contracts of sale shall also apply in respect of the Additional Insured’s
contracts of sale. The Insurers shall not be liable for the payment of any claim
for Loss sustained by the Insured or the Additional Insured unless the Insured
has declared and paid premium on all of the Additional Insured’s contracts of
sale as well as all of the Insured’s contracts of sale.

 

  2.

Contracts for the sale of goods to a buyer located in Canada and which provide
for the goods to be placed in transit from a location outside Canada for
delivery to a destination in Canada shall be Excluded Contracts.

 

  3.

The Insured shall. advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Additional Insured such as
a change in the ownership or location of the Additional Insured or a material
decrease in the percentage of goods sold by the Additional Insured which are
manufactured by the Insured.

 

  4.

The Insured has advised the Insurers that the Additional Insured has appointed
the Insured as its agent to obtain insurance in respect of its contracts of sale
and to deal with the Insurers on its behalf in all matters relating to this
Policy and any claim for Loss hereunder, including to pay premiums and to
receive from the Insurers any claim payment to be made in respect of the
Additional Insured’s contracts of sale.

 

  5.

All communications with the Insurers with respect to such coverage must be by

 

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

the Insured, not the Additional Insured.

 

  6.

If the Insured ceases to act as agent for the Additional Insured for purposes of
the Policy, the Insured shall advise EDC forthwith. If the Insured ceases to act
as agent for the Additional Insured, the Insurers shall have the right to
terminate coverage under the Policy with respect to the Additional Insured upon
giving the Insured sixty (60) days’ notice.

 

  7.

The premium to be paid in respect of the Additional Insured’s contracts of sale
is exclusive of any tax which may be payable in respect of the insurance by the
Additional Insured (or its agent) in the Additional Insured’s country.

 

  8.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  9.

The Policy shall be governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. Any legal
proceeding with respect to the Policy shall be brought in the courts of the
Province of Ontario, and any insured party as a condition of receiving the
benefit of the insurance coverage provided under this Policy consents and
attorns to the jurisdiction of the courts of the Province of Ontario in all
matters in respect of the Policy.”

Additional Insured

Abitibi-Consolidated Corporation

340 N Sam Houston Parkway E Ste 105

Houston, TX

United States of America

77060

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

 

Abitibi-Consolidated Inc.

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 30th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL INSURED - FOREIGN COMPANY

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy for the
Additional Insured, as defined below, an affiliate of the Insured, against
losses that such Additional Insured sustains with respect to its contracts of
sale.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for purposes of determining the terms and conditions of such insurance coverage,
the Policy is amended as follows:

 

  “1.

The conditions and limitations of cover that apply in respect of the Insured’s
contracts of sale shall also apply in respect of the Additional Insured’s
contracts of sale. The Insurers shall not be liable for the payment of any claim
for Loss sustained by the Insured or the Additional Insured unless the Insured
has declared and paid premium on all of the Additional Insured’s contracts of
sale as well as all of the Insured’s contracts of sale.

 

  2.

Contracts for the sale of goods to a buyer located in Canada and which provide
for the goods to be placed in transit from a location outside Canada for
delivery to a destination in Canada shall be Excluded Contracts.

 

  3.

The Insured shall advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Additional Insured such as
a change in the ownership or location of the Additional Insured or a material
decrease in the percentage of goods sold by the Additional Insured which are
manufactured by the Insured.

 

  4.

The Insured has advised the Insurers that the Additional Insured has appointed
the Insured as its agent to obtain insurance in respect of its contracts of sale
and to deal with the Insurers on its behalf in all matters relating to this
Policy and any claim for Loss hereunder, including to pay premiums and to
receive from the Insurers any claim payment to be made in respect of the
Additional Insured’s contracts of sale.

 

  5.

All communications with the Insurers with respect to such coverage must be by

 

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

the Insured, not the Additional Insured.

 

  6.

If the Insured ceases to act as agent for the Additional Insured for purposes of
the Policy, the Insured shall advise EDC forthwith. If the Insured ceases to act
as agent for the Additional Insured, the Insurers shall have the right to
terminate coverage under the Policy with respect to the Additional Insured upon
giving the Insured sixty (60) days’ notice.

 

  7.

The premium to be paid in respect of the Additional Insured’s contracts of sale
is exclusive of any tax which may be payable in respect of the insurance by the
Additional Insured (or its agent) in the Additional Insured’s country.

 

  8.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  9.

The Policy shall be governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. Any legal
proceeding with respect to the Policy shall be brought in the courts of the
Province of Ontario, and any insured party as a condition of receiving the
benefit of the insurance coverage provided under this Policy consents and
attorns to the jurisdiction of the courts of the Province of Ontario in all
matters in respect of the Policy.”

Additional Insured

Abitibi Consolidated Sales Corporation

4 Gannett Drive

White Plains, NY

United States of America

10604

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

 

Abitibi-Consolidated Inc.

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

January 28, 2009

Mr. Roland Fanning

Director of Credit Operations

Abitibi-Consolidated Inc.

800-1155, rue Metcalfe

Montreal, PO, H3B5H2

Dear Mr. Fanning:

Re: Policy No. CG 122818

Based on ongoing negotiations with Wachovia’s counsel, please find attached the
following endorsements which are being re-issued with revised wording and which
cancel and replace the endorsements of the same name issued on December 5, 2008:

 

  1.

Additional Canadian insured (endorsements for both Bowater Canadian Forest
Products Inc as well as Bowater Mersey Paper Company Limited)

 

  2.

Additional Insured - Foreign Company (endorsements for Bowater Nuway Mid-States
Inc., Bowater-Korea CO. Ltd., Bowater America Inc., Bowater Alabama LLC.,
Bowater Newsprint South Operations LLC., and Bowater Incorporated)

 

  3.

Maximum Liability

 

  4.

Assignment of Policy By way of Security

Additionally, per negotiations with Wachovia’s counsel, please find attached two
new endorsements entitled

 

  A.

Bowater Rights and

 

  B.

Claim Payment in respect of Bowater Entities

Should you have any questions, please do not hesitate to contact me.

Yours truly,

 

 

Ryan Smith

Underwriter

Resources

Telephone: 1-866-749-5824

Fax: 613-597-8830

rsmith@edc.ca

 

C.C.:

  

Nigel Kilvington, Citibank, N.A, London Branch, as Agent for Eureka
Securitisation Pic and Citibank NA

  

Global Securitization, Citibank, N.A.

  

Andrew Leonard, Marsh Canada Limited

  

Bank of Nova Scotia, Corporate Banking Loan Syndication

  

Joye Lynn, Wachovia Bank National Association

  

Mark Hedrick, Wachovia Bank National Association

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613.237.2690 www.edc.ca

Canada



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number; CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (Shipments)

ASSIGNMENT OF POLICY BY WAY OF SECURITY

This Endorsement forms part of the Policy and cancels and replaces any
ASSIGNMENT OF POLICY BY WAY OF SECURITY Endorsement which may have previously
been issued.

WHEREAS the Insurers have agreed to provide coverage under the Policy for
certain Bowater entities identified in the attached Schedule A, which may be
amended from time to time (together, the “Bowater Entities” and, individually, a
“Bowater Entity”) against losses that each Bowater Entity sustains with respect
to its contracts of sale;

AND WHEREAS the Insured has advised the Insurers that effective May 31, 2006,
each Bowater Entity has assigned its rights, title and interest in, to and under
the Policy to either of The Bank of Nova Scotia or Wachovia Bank, National
Association (together, and together with any of their respective successors or
assigns that are consented to in writing by the Insurers, the “Financial
Institutions” and, individually, a “Financial Institution”); including, without
limitation, all claim payments due, and to become due, in respect of such
Bowater Entity under the Policy (each an “Assignment”), as continuing collateral
security for all present and future obligations of it to the relevant Financial
Institution and has requested the Insurers’ approval of the Assignment.

AND WHEREAS the Insurers consent to the Assignment on the terms set out in this
Endorsement;

THEREFORE, without in any way affecting the application of the terms and
conditions of the Policy except as hereinafter expressly provided the Policy is
amended as follows:

 

  1.

Subject to the terms hereof, the Insurers approve the Assignment of the Policy
by each Bowater Entity to the applicable Financial Institution.

 

  2.

Solely in relation to a Loss sustained under the Policy in respect of Bowater
Canadian Forest Products Inc. (“BCFPI”), The Bank of Nova Scotia and. with the
Insurers’ prior written consent, its successors or assigns, shall be entitled
under the Policy to: (i) file a claim, and (ii) receive a claim payment in
respect of BCFPI under the Policy. In relation to any Loss sustained under the
Policy in respect of a Bowater Entity, other than BCFPI, Wachovia Bank, National
Association and, with the Insurers’ prior written consent, its successors or
assigns, shall be entitled under the Policy to: (i) file a claim, and
(ii) receive a claim payment in respect of such Bowater Entity under the Policy.
In either case, each Financial Institution shall only be entitled to tile a
claim, and the Insurers shall only be required to make a claim payment to the
relevant Financial Institution upon receipt by the Insurers of written notice
from that Financial Institution requesting that the Insurers pay any claim due
under the Policy in respect of the applicable Bowater Entity to that Financial
Institution as of the date of receipt of such notice by the Insurers.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  2A.

The Insurers’ consent, referred to in the preamble of this Endorsement and
paragraph 2 above shall not be unreasonably withheld. The Insured and the
Financial Institutions acknowledge and agree that the Insurers may withhold
their consent, and shall be deemed to be acting reasonably, if such consent is
withheld due to any applicable law, act, regulation, order, directive or decree
of a Governmental Authority, policy of EDC or a Governmental Authority or legal
process. For purposes of this section, “Governmental Authority” means the
government of any nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality. regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

  3.

Pursuant to the Policy, the due performance of the Insured’s and each Bowater
Entity’s duties and obligations under the Policy, at the time stipulated for
such performance, is a condition precedent to any liability of the Insurers for
the payment of a claim. Accordingly, as a precondition of the Insurer paying any
claim in respect of a Bowater Entity to a Financial Institution, the duties and
obligations of the Insured and each Bowater Entity, to the same extent as set
out in the Policy, must be performed by the Insured, each Bowater Entity or a
Financial Institution or another person on behalf of the Insured, the Bowater
Entity or the Financial Institution, including, without limitation, all duties
and obligations with respect to recoveries.

 

  4.

Upon the Insurer making a claim payment in respect of a Bowater Entity to a
Bowater Entity or a Financial Institution, the Bowater Entity or relevant
Financial Institution shall execute and deliver to the Insurer a re-assignment
and release of the Eligible Contracts in respect thereof, failing which, the
Insurer shall not be liable to pay the claim.

 

  5.

The Insured’s and each Bowater Entity’s obligations in Section 25 of the Policy
shall continue to apply to any claim payment made to a Financial Institution as
though such claim was paid to the Insured.

 

  6.

Nothing contained herein shall be construed or interpreted in any way to:

 

  (a)

relieve the Insured or any Bowater Entity from any duty, obligation or liability
it may have at any time and from time to time under the Policy, including,
without limitation, the Insured’s or a Bowater Entity’s loss mitigation and
recovery obligations;

 

  (b)

require the Insurers, the Insured or a Bowater Entity to seek the approval of a
Financial Institution to change or amend any term or condition of the Policy; or

 

  (c)

give to the Financial Institutions any more rights or privileges than those to
which the applicable Bowater Entity is entitled under the Policy.

 

  7.

The Insurers will: (i) send directly to the Financial Institutions copies of all
documentation and correspondence sent to the Insured or any Bowater Entity by
the Insurers after the date of this Agreement, and (ii) communicate with the
Financial Institutions, relative to the Policy.

 

  8.

Upon the release or termination of the Assignment by the relevant Financial
Institution, that Financial Institution shall promptly deliver to the Insurers a
written confirmation and release which shall state that the Assignment and its
security interests in the Policy have been irrevocably released and terminated
and that it has no further right, title or interest in the Policy.

 

  9.

The Insurers hereby consent to the. transfer (by assignment, operation of law or
otherwise) of the rights and privileges granted by this Endorsement to Wachovia
Bank, National Association to Wells Fargo Bank, National Association. or any
other successor to Wachovia Bank, National Association arising from the
combination of Wachovia Bank, National Association and its affiliates with Wells
Fargo Bank, National Association and its affiliates.



--------------------------------------------------------------------------------

FINANCIAL INSTITUTIONS:

Wachovia Bank, National Association, as Administrative Agent

Address for notices:

Wachovia Bank, National Association,

Atlantic Station 171 17th Street NW, 4th Floor

GA4527

Atlanta, GA 30363

Attention: Joye C. Lynn

Telecopier: 1-404-214-7299

With copy to:

Wachovia Bank, National Association

One Wachovia Center

301 South College Street

Mall Code: 0537

Charlotte, North Carolina 28288

Attention: Mark Hedrick

Telecopier: 1-704-383-6249

The Bank of Nova Scotia, as Administrative Agent

Address for notices:

The Bank of Nova Scotia

40 King Street West

Scotia Plaza, 62nd Floor

Toronto Ontario

M5W 2X6

Attention: Corporate Banking Loan Syndication

Telecopier: 1-416-866-3329

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

 

   

 

ABITIBI-CONSOLIDATED INC.

 

   

 

WACHOVIA BANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT

 

   

 

THE BANK OF NOVA SCOTIA, AS

ADMINISTRATIVE AGENT

 

 



--------------------------------------------------------------------------------

FINANCIAL INSTITUTIONS:

Wachovia Bank, National Association, as Administrative Agent

Address for notices:

Wachovia Bank, National Association,

Atlantic Station 171 17th Street NW, 4th Floor

GA4527

Atlanta, GA 30363

Attention: Joye C. Lynn

Telecopier: 1-404-214-7299

With copy to:

Wachovia Bank, National Association

One Wachovia Center

301 South College Street

Mall Code: 0537

Charlotte, North Carolina 28288

Attention: Mark Hedrick

Telecopier: 1-704-383-6249

The Bank of Nova Scotia, as Administrative Agent

Address for notices:

The Bank of Nova Scotia

40 King Street West

Scotia Plaza, 62nd Floor

Toronto Ontario

M5W 2X6

Attention: Corporate Banking Loan Syndication

Telecopier: 1-416-866-3329

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

 

   

 

ABITIBI-CONSOLIDATED INC.

 

   

 

WACHOVIA BANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT

 

   

 

THE BANK OF NOVA SCOTIA, AS

ADMINISTRATIVE AGENT

 

 



--------------------------------------------------------------------------------

SCHEDULE “A”

This Schedule A, issued the 28th day of January, 2009, is attached to and forms
part of Assignment of Policy by Way of Security Endorsement which forms part of
Policy No. CG 1 22818 issued to Abitibi-Consolidated Inc. and replaces any
Schedule A previously issued.

Bowater America Inc.

Bowater Canadian Forest Products Inc.

Bowater Alabama LLC

Bowater Newsprint South Operations LLC

Bowater Nuway Mid-States Inc.

Bowater Incorporated



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL INSURED - FOREIGN COMPANY

This Endorsement forms part of the Policy. It cancels and replaces any
ADDITIONAL INSURED FOREIGN COMPANY endorsement which may have previously been
issued in respect of the affiliate of the Insured .identified below (and
referred to in this Endorsement as the Additional Insured).

Coverage is provided in accordance with the provisions of the Policy for the
Additional Insured against losses that such Additional Insured sustains with
respect to its contracts of sale.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for purposes of determining the terms and conditions of such insurance coverage,
the Policy is amended as follows:

 

  “1.

The conditions and limitations of cover that apply in respect of the Insured’s
contracts of sale shall also apply in respect of the Additional Insured’s
contracts of sale. The Insurers shall not be liable for the payment of any claim
for Loss sustained by the Insured or the Additional Insured unless the Insured
has declared and paid premium on all of the Additional Insured’s contracts of
sale as well as all of the Insured’s contracts of sale.

 

  2.

The Insured shall advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Additional Insured such as
a change in the ownership or location of the Additional Insured or a material
decrease in the percentage of goods sold by the Additional Insured which are
manufactured by the Insured.

 

  3.

The Insured has advised the Insurers that the Additional Insured has appointed
the Insured as its agent to obtain insurance in respect of its contracts of sale
and to deal with the Insurers on its behalf in all matters relating to this
Policy and any claim for Loss hereunder, including to pay premiums and to
receive from the Insurers any claim payment to be made in respect of the
Additional Insured’s contracts of sale.

 

  4.

All communications with the Insurers with respect to such coverage must be by
the Insured, not the Additional Insured.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  5.

If the Insured ceases to act as agent for the Additional Insured for purposes of
the Policy, the Insured shall advise EDC forthwith. If the Insured ceases to act
as agent for the Additional Insured, the Insurers shall have the right to
terminate coverage under the Policy with respect to the Additional Insured upon
giving the Insured sixty (60) days’ notice.

 

  6.

The premium to be paid in respect of the Additional Insured’s contracts of sale
is exclusive of any tax which may be payable in respect of the insurance by the
Additional Insured (or its agent) in the Additional Insured’s country.

 

  7.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  8.

The terms and conditions of this Endorsement are and shall be subject to and, in
the event of inconsistency, superseded by, the terms and conditions of the
Bowater Rights Endorsement and the Claim Payment in Respect of Bowater Entities
and BCFPI Endorsement.

 

  9.

The Policy shall be governed by and construed in accordance with the laws of’
the Province of Ontario and the federal laws of Canada applicable therein. Any
legal proceeding with respect to the Policy shall be brought in the courts of
the Province of Ontario, and any insured party as a condition of receiving the
benefit of the insurance coverage provided under this Policy consents and
attorns to the jurisdiction of the courts of the Province of Ontario in all
matters in respect of the Policy.”

Additional Insured

Bowater Incorporated

55 East Camperdown Way

Greenville, South Carolina

United States of America

29602

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

 

ABITIBI-CONSOLIDATED INC.

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 122818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL INSURED FOREIGN COMPANY

This Endorsement forms part of the Policy. It cancels and replaces any
ADDITIONAL INSURED FOREIGN COMPANY endorsement which may have previously been
issued in respect of the affiliate of the Insured identified below (and referred
to in this Endorsement as the Additional Insured).

Coverage is provided in accordance with the provisions of the Policy for the
Additional Insured against losses that such Additional Insured sustains with
respect to its contracts of sale.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for purposes of determining the terms and conditions of such insurance coverage,
the Policy is amended as follows:

 

  “1.

The conditions and limitations of cover that apply in respect of the Insured’s
contracts of sale shall also apply in respect of the Additional Insured’s
contracts of sale. The Insurers shall not be liable for the payment of any claim
for Loss sustained by the Insured or the Additional Insured unless the Insured
has declared and paid premium on all of the Additional Insured’s contracts of
sale as well as all of the Insured’s contracts of sale.

 

  2.

The Insured shall advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Additional Insured such as
a change in the ownership or location of the Additional Insured or a material
decrease in the percentage of goods sold by the Additional Insured which are
manufactured by the Insured.

 

  3.

The Insured has advised the Insurers that the Additional Insured has appointed
the Insured as its agent to obtain insurance in respect of its contracts of sale
and to deal with the Insurers on its behalf in all matters relating to this
Policy and any claim for Loss hereunder, including to pay premiums and to
receive from the Insurers any claim payment to be made in respect of the
Additional Insured’s contracts of sale.

 

  4.

All communications with the Insurers with respect to such coverage must be by
the Insured, not the Additional Insured.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  5.

If the Insured ceases to act as agent for the Additional Insured for purposes of
the Policy, the Insured shall advise EDC forthwith. If the Insured ceases to act
as agent for the Additional Insured, the Insurers shall have the right to
terminate coverage under the Policy with respect to the Additional Insured upon
giving the Insured sixty (60) days’ notice.

 

  6.

The premium to be paid in respect of the Additional Insured’s contracts of sale
is exclusive of any tax which may be payable in respect of the insurance by the
Additional insured (Dr its agent) in the Additional Insured’s country.

 

  7.

When submitting a claim application. the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  8.

The terms and conditions of this Endorsement are and shall be subject to and, in
the event of inconsistency, superseded by, the terms and conditions of the
Bowater Rights Endorsement and the Claim Payment in Respect of Bowater Entities
and BCFPI Endorsement.

 

  9.

The Policy shall be governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. Any legal
proceeding with respect to the Policy shall be brought in the courts of the
Province of Ontario, and any insured party as a condition of receiving the
benefit of the insurance coverage provided under this Policy consents and
attorns to the jurisdiction of the courts of the Province of Ontario in all
matters in respect of the Policy.”

Additional Insured

Bowater Newsprint South Operations LLC

100 Papermill Road

Grenada, MS

United States of America

38901

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

 

   

 

ABITIBI-CONSOLIDATED

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL INSURED - FOREIGN COMPANY

This Endorsement forms part of the Policy. It cancels and replaces any
ADDITIONAL INSURED FOREIGN COMPANY endorsement which may have previously been
issued in respect of the affiliate of the Insured identified below (and referred
to in this Endorsement as the Additional Insured).

Coverage is provided in accordance with the provisions of the Policy for the
Additional Insured against losses that such Additional Insured sustains with
respect to its contracts of sale.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for purposes of determining the terms and conditions of such insurance coverage,
the Policy is amended as follows:

 

  “1.

The conditions and limitations of cover that apply in respect of the Insured’s
contracts of sale shall also apply in respect of the Additional Insured’s
contracts of sale. The Insurers shall not be liable for the payment of any claim
for Loss sustained by the Insured or the Additional Insured unless the Insured
has declared and paid premium on all of the Additional Insured’s contracts of
sale as well as all of the Insured’s contracts of sale.

 

  2.

The Insured shall advise the Insurers if. after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Additional Insured such as
a change in the ownership or location of the Additional Insured or a material
decrease in the percentage of goods sold by the Additional Insured which are
manufactured by the Insured.

 

  3.

The Insured has advised the Insurers that the Additional Insured has appointed
the Insured as its agent to obtain insurance in respect of its contracts of sale
and to deal with the Insurers on its behalf in all matters relating to this
Policy and any claim for Loss hereunder, including to pay premiums and to
receive from the Insurers any claim payment to be made in respect of the
Additional Insured’s contracts of sale.

 

  4.

All communications with the Insurers with respect to such coverage must be by
the Insured, not the Additional Insured.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  5.

If the Insured cease s to act as agent for the Additional Insured for purposes
of the Policy, the Insured shall advise EDC forthwith. If the Insured ceases to
act as agent for the Additional Insured, the Insurers shall have the right to
terminate coverage under the Policy with respect to the Additional Insured upon
giving the Insured sixty (60) days’ notice.

 

  6.

The premium to be paid in respect of the Additional Insured’s contracts of sale
is exclusive of any tax which may be payable in respect of the insurance by the
Additional Insured (or its agent) in the Additional Insured’s country.

 

  7.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required. by the Insurer’ to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  8.

The terms and conditions of this Endorsement are and shall be subject to and, in
the event of inconsistency, superseded by, the terms and conditions of the
Bowater Rights Endorsement and the Claim Payment in Respect of Bowater Entities
and BCFPI Endorsement.

 

  9.

The Policy shall be governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. Any legal
proceeding with respect to the Policy shall be brought in the courts of the
Province of Ontario, and any insured party as a condition of receiving the
benefit of the insurance coverage provided under this Policy consents and
attorns to the jurisdiction of the courts of the Province of Ontario in all
matters in respect of the Policy.”

Additional Insured

Bowater Alabama LLC

17589 Plant Road

Coosa Pines, AL

United States of America

35044

 

  EXPORT DEVELOPMENT CANADA,  

for the Insurers

   

 

   

 

   

ABITIBI-BOWATER INC.

   

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2908

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL INSURED - FOREIGN COMPANY

This Endorsement forms part of the Policy. It cancels and replaces any
ADDITIONAL INSURED FOREIGN COMPANY endorsement which may have previously been
issued in respect of the affiliate of the Insured identified below (and referred
to in this Endorsement as the Additional Insured).

Coverage is provided in accordance with the provisions of the Policy for the
Additional Insured against losses that such Additional Insured sustains with
respect to its contracts of sale.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for purposes of determining the terms and conditions of such insurance coverage,
the Policy is amended as follows:

 

  “1.

The conditions and limitations of cover that apply in respect of the Insured’s
contracts of sale shall also apply in respect of the Additional Insured’s
contracts of sale. The Insurers shall not be liable for the payment of any claim
for Loss sustained by the Insured or the Additional Insured unless the Insured
has declared and paid premium on all of the Additional Insured’s contracts of
sale as well as all of the Insured’s contracts of sale.

 

  2.

The Insured shall advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Additional Insured such as
a change in the ownership or location of the Additional Insured or a material
decrease in the percentage of goods sold by the Additional Insured which are
manufactured by the Insured.

 

  3.

The Insured has advised the Insurers that the Additional Insured has appointed
the Insured as its agent to obtain insurance in respect of its contracts of sale
and to deal with the Insurers on its behalf in all matters relating to this
Policy and any claim for Loss hereunder, including to pay premiums and to
receive from the Insurers any claim payment to be made in respect of the
Additional Insured’s contracts of sale.

 

  4.

All communications with the Insurers with respect to such coverage must be by
the Insured, not the Additional Insured.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  5.

If the Insured ceases to act as agent for the Additional Insured for purposes of
the Policy, the Insured shall advise EDC forthwith. If the Insured ceases to act
as agent for the Additional Insured, the. Insurers shall have the right to
terminate coverage under the Policy with respect to the Additional Insured upon
giving the Insured sixty (60) days’ notice.

 

  6.

The premium to be paid in respect of the Additional Insured’s contracts of sale
is exclusive of any tax which may be payable in respect of the insurance by the
Additional Insured (or its agent) in the Additional Insured’s country.

 

  7.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  8.

The terms and conditions of this Endorsement are and shall be Subject to and, in
the event of inconsistency, superseded by, the terms and conditions of the
Bowater Rights Endorsement and the Claim Payment in Respect of Bowater Entities
and BGFPI Endorsement.

 

  9.

The Policy shall be governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. Any legal
proceeding with respect to the Policy shall be brought in the courts of the
Province of Ontario, and any insured party as a condition of receiving the
benefit of the insurance coverage provided under this Policy consents and
attorns to the jurisdiction of the courts of the Province of Ontario in all
matters in respect of the Policy.”

Additional Insured

Bowater America Inc

5300 Cureton Ferry Road

PO Box 7

Catawba, SC

United States of America

29704

 

  EXPORT DEVELOPMENT CANADA,  

for the Insurers

   

 

   

 

    ABITIBI-CONSOLIDATED INC.    

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL INSURED - FOREIGN COMPANY

This Endorsement forms part of the Policy. It cancels and replaces any
ADDITIONAL INSURED FOREIGN COMPANY endorsement which may have previously been
issued in respect of the affiliate of the Insured identified below (and referred
to in this Endorsement as the Additional Insured).

Coverage is provided in accordance with the provisions of the Policy for the
Additional Insured against losses that such Additional Insured sustains with
respect to its contracts of sale.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for purposes of determining the terms and conditions of such insurance coverage,
the Policy is amended as follows:

 

  “1.

The conditions and limitations of cover that apply in respect of the Insured’s
contracts 01sale shall also apply in respect of the Additional Insured’s
contracts of sale. The Insurers shall not be liable for the payment of any claim
for Loss sustained by the Insured or the Additional Insured unless the Insured
has declared and paid premium on all of the Additional Insured’s contracts of
sale as well as all of the Insured’s contracts of sale.

 

  2.

The Insured shall advise the Insurers if. after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Additional Insured such as
a change in the ownership or location of the Additional Insured or a material
decrease in the percentage of goods sold by the Additional Insured which are
manufactured by the Insured.

 

  3.

The Insured has advised the Insurers that the Additional Insured has appointed
the Insured as its agent to obtain insurance in respect of its contracts of sale
and to’ deal with the Insurers on its behalf in all matters relating to this
Policy and any claim for Loss hereunder, including to pay premiums and to
receive from the Insurers any claim payment to be made in respect of the
Additional Insured’s contracts of sale.

 

  4.

All communications with the Insurers with respect to such coverage must be by
the Insured, not the Additional Insured.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  5.

If the Insured ceases to act as agent for the Additional Insured for purposes of
the Policy, the Insured shall advise EDC forthwith. If the Insured ceases to act
as agent for the Additional Insured, the Insurers shall have the right to
terminate coverage under the Policy with respect to the Additional Insured upon
giving the Insured sixty (60) days’ notice.

 

  6.

The premium to be paid in respect of the Additional Insured’s contracts of sale
is exclusive of any tax which may be payable in respect of the insurance by the
Additional Insured (or its agent) in the Additional Insured’s country.

 

  7.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  8.

The terms and conditions of this Endorsement are and shall be subject to and, in
the event of inconsistency, superseded by, the terms and conditions of the
Bowater Rights Endorsement and the Claim Payment in Respect of Bowater Entities
and BCFPI Endorsement.

 

  9.

The Policy shall’ be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein. Any
legal proceeding with respect to the Policy shall be brought in the; courts of
the Province of Ontario, and any insured party as a condition of receiving the
benefit of the insurance coverage provided under this Policy consents and
attorns to the jurisdiction of the courts of the Province of Ontario in all
matters in respect of the Policy.”

Additional Insured

Bowater Korea Ltd.

Press Center 11 F

25 Taepyeongno 1-ga Jung-Gu

Seoul

Republic of Korea

100-745

 

  EXPORT DEVELOPMENT CANADA,    

for the Insurers

   

 

   

 

    ABITIBI CONSOLIDATED INC.    

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL INSURED - FOREIGN COMPANY

This Endorsement forms part of the Policy. It cancels and replaces any
ADDITIONAL INSURED FOREIGN COMPANY endorsement which may have previously been
issued in respect of the affiliate of the Insured identified below (and referred
to in this Endorsement as the Additional Insured).

Coverage is provided in accordance with the provisions of the Policy for the
Additional Insured against losses that such Additional Insured sustains with
respect to its contracts of sale.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for purposes of determining the terms and conditions of such insurance coverage,
the Policy is amended as follows:

 

  “1.

The conditions and limitations of cover that apply in respect of the Insured’s
contracts of sale shall also apply in respect of the Additional Insured’s
contracts of sale. The Insurers shall not be liable for the payment of any claim
for Loss sustained by the Insured or the Additional Insured unless the Insured
has declared and paid premium on all of the Additional Insured’s contracts of
sale as well as all of the Insured’s contracts of sale.

 

  2.

The Insured shall advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Additional Insured such as
a change in the ownership or location of the Additional Insured or a material
decrease in the percentage of goods sold by the Additional Insured which are
manufactured by the Insured.

 

  3.

The Insured has advised the Insurers that the Additional Insured has appointed
the Insured as its agent to obtain insurance in respect of its contracts of sale
and to deal with the Insurers on its behalf in all matters relating to this
Policy and any claim for Loss hereunder, including to pay premiums and to
receive from the Insurers any claim payment to be made in respect of the
Additional Insured’s contracts of sale.

 

  4.

All communications with the Insurers with respect to such coverage must be by
the Insured, not the Additional Insured.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  5.

If the Insured ceases to act as agent for the Additional Insured for purposes of
the Policy, the Insured shall advise EDC forthwith. If the Insured ceases to act
as agent for the Additional Insured, the Insurers shall have the right to
terminate coverage under the Policy with respect to the Additional Insured upon
giving the Insured sixty (60) days’ notice.

 

  6.

The premium to be paid in respect of the Additional Insured’s contracts of sale
is exclusive of any tax which may be payable in respect of the insurance by the
Additional Insured (or its agent) in the Additional Insured’s country.

 

  7.

When submitting a claim application. the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer’ to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  8.

The terms and conditions of this Endorsement are and shall be subject to and, in
the event of inconsistency, superseded, by, the terms and conditions of the
Bowater Rights Endorsement and the Claim Payment in Respect of Bowater Entities
and BCFPI Endorsement.

 

  9.

The Policy shall be governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. Any legal
proceeding with respect to the Policy shall be brought in the courts of the
Province of Ontario, and any insured party as a condition of receiving the
benefit of the insurance coverage provided under this Policy consents and
attorns to the jurisdiction of the courts of the Province of Ontario in all
matters in respect of the Policy.”

Additional Insured

Bowater Nuway Mid-States Inc.

4400 U.S. Highway 51 North

Covington, Tennessee

United States of America

38019

 

  EXPORT DEVELOPMENT CANADA,  

for the Insurers

   

 

   

 

    ABITIBI-CONSOLIDATED INC.    

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy. It cancels and replaces any
ADDITIONAL CANADIAN INSURED endorsement which may have previously been issued in
respect of the Related Canadian Company (referred to in this Endorsement as the
Additional Insured) identified below.

Coverage is provided in accordance with the provisions of the Policy to the
Additional Insured against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

  “1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

  2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

 

  3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  5.

The terms and conditions of this Endorsement are and shall be subject to and, in
the event of inconsistency, superseded by, the terms and conditions of the
Bowater Rights Endorsement and the Claim Payment in Respect of Bowater Entities
and BCFPI Endorsement.”

Related Canadian Company

Bowater Mersey Paper Company Limited

3691 Highway 3

Liverpool, NS

BOT 1KO

 

  EXPORT DEVELOPMENT CANADA,  

for the Insurers

   

 

   

 

    ABITIBI-CONSOLIDATED INC.    

 

    Bowater Mersey Paper Company Limited  

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy. It cancels and replaces any
ADDITIONAL CANADIAN INSURED endorsement which ‘may have previously been issued
in respect of the Related Canadian Company (referred to in this Endorsement as
the Additional Insured) identified below.

Coverage is provided in accordance with the provisions of the Policy to the
Additional Insured against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

  “1.

The conditions and limitations of covet that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for’ the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in”
accordance with the terms of the Policy.

 

  2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

 

  3.

When submitting a claim application. the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

  4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  5.

The terms and conditions of this Endorsement are and shall be subject to and, in
the event of inconsistency, superseded by, the terms and conditions of the
Bowater Rights Endorsement and the Claim Payment in Respect of Bowater Entities
and BCFPI Endorsement.”

Rebated Canadian Company

Bowater Canadian Forest Products Inc.

1155, Metcalfe Street, Suite 100

Montreal, Quebec

H3B 5H2

 

  EXPORT DEVELOPMENT CANADA,    

for the Insurers

   

 

    ABITIBI-CONSOLIDATED INC.    

 

   

Bowater Canadian Forest Products Inc.

   

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

BOWATER RIGHTS

This Endorsement forms part of the Policy.

Without in any way affecting the application of the terms and. conditions of the
Policy except as hereinafter expressly provided, the Policy is amended as
follows:

 

  1.

The prior written consent of Bowater Incorporated shall be required in respect
of any amendments, supplements or modifications to the Policy for which,
pursuant to the terms and conditions of the Policy, the consent of the Insured
is required.

 

  2.

If the Insured fails to perform and carry out its obligations and duties
pursuant to terms and conditions of the Policy, Bowater Incorporated, or its
designee, provided that such designee is acceptable to the Insurers, in their
sale and absolute discretion, shall be entitled to perform such obligations and
duties on behalf of the Insured. The Insurers hereby acknowledge and agree that
for purposes of this Section 2, Wachovia Bank, National Association and The Bank
of Nova Scotia are acceptable designees.

 

  3.

Section 37(1) of the Policy is hereby deleted and replaced with the following:

“Each party shall have the right to terminate this Policy upon giving the other
party 60 days’ prior written notice to that effect, provided that, the Insured
may not terminate this Policy pursuant to this Section 37(1), without the prior
written consent of Bowater Incorporated.”

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  4.

The terms and conditions of this Endorsement shall supersede any contrary term
or condition of any Additional Canadian Insured or Additional Insured -Foreign
Company endorsement and shall be subject to the Assignment of Policy by Way of
Security Endorsement.

 

  EXPORT DEVELOPMENT CANADA,  

for the Insurers

   

 

    ABITIBI-CONSOLIDATED INC.    

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

CLAIM PAYMENT IN RESPECT OF BOWATER ENTITIES AND BCFPI

This Endorsement forms part of the Policy.

Without in any way affecting the application of the terms and conditions of the
Policy except as hereinafter expressly provided, the Policy is amended as
follows:

 

  1.

Solely in relation’ to a Loss sustained under the Policy in respect of Bowater
Canadian Forest Products Inc. (“BCFPI”), BCFPI shall, without any consent or
further action by the Insured, be exclusively entitled under the Policy to:
(i) file a claim, and (ii) receive a claim payment.

 

  2.

Solely in relation to a Loss sustained under the Policy in respect of a Bowater
Entity identified in the Attached Schedule “A”, which may be amended from time
to time, Bowater Incorporated shall, without any consent or further action by
the Insured, be exclusively, entitled under the Policy to: (i) file a claim, and
(ii) receive a claim payment.

 

  3.

If the Insurers determine that a claim is payable to BCFPI or a Bowater Entity,
payment will be sent to BCFPI or Bowater Incorporated, as applicable, by cheque
made payable to BCFPI or Bowater Incorporated, as applicable, and in either
case, to the following address:

1155 Metcalfe Street, Suite 800

Montreat, Quebec

H3B 5H2 Canada

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  4.

The terms and conditions of this Endorsement shall supersede any contrary term
or condition of any Additional Canadian Insured or Additional Insured - Foreign
Company endorsement and shall be subject to the Assignment of Policy by Way of
Security Endorsement.

 

  EXPORT DEVELOPMENT CANADA,  

for the Insurers

   

 

    ABITIBI-CONSOLIDATED INC.    

 

 



--------------------------------------------------------------------------------

SCHEDULE A

This Schedule A, issued the 28th day of January, 2009, is attached to and forms
part of the Claim Payment in Respect of Bowater Entities and BCFPI Endorsement
which forms part of Policy No. CG 1 22818 issued to Abitibi-Consolidated Inc.
and replaces any Schedule A previously issued.

Bowater Entities:

Bowater Incorporated

Bowater America Inc.

Bowater Mersey Paper Co. Ltd.

Bowater Alabama LLC

Bowater Newsprint South Operations LLC

Bowater Nuway Mid-States Inc.

Bowater Korea Ltd.



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

MAXIMUM LIABILITY AMOUNTS

This Endorsement forms part of the Policy. It cancels and replaces any Maximum
Liability Amounts Endorsement which may have been previously issued.

Without in any way affecting the application of the terms and conditions of the
Policy except as hereinafter expressly provided, the Policy is amended as
follows:

 

  1.

For purposes of this Endorsement, “Affiliate of Abitibi” means an affiliate of
Abitibi-Consolidated Inc. identified in the attached Schedule A, which may be
amended from time to time.

 

  2.

For purposes of this Endorsement, “Affiliate of Bowater” means an affiliate of
Bowater Incorporated identified in the attached Schedule A, which may be amended
from time to time.

 

  3.

Notwithstanding (i) EDC’s Maximum Liability Amount and Coface’s Maximum
Liability Amount, in each case, as set out in the Coverage Certificate, and
(ii) the total amount of all Credit Limits,

 

  (a)

the amount of EDC’s maximum liability for all Export Losses in respect of which
Abitibi-Consolidated Inc. “Abitibi”) or an Affiliate of Abitibi, as applicable,
becomes entitled to receive claim payments in each Policy Period, is limited to
USD 160,000,000;

 

  (b)

the amount of EDC’s maximum liability for all Losses sustained by Bowater
Incorporated (“Bowater”) or an Affiliate of Bowater under Eligible Contracts
with buyers located in the United States of America in respect of which Bowater
or an Affiliate of Bowater, as applicable, becomes entitled to receive claim
payments in each Policy Period, is limited to USD 85.000,000;

 

  (c)

the amount of EDC’s maximum liability for all Losses sustained by Bowater or an
Affiliate of Bowater under Eligible Contracts with buyers located in countries
listed on the Country Schedule, excluding Canada and the United States of
America, in respect of which Bowater or an Affiliate of Bowater, as applicable,
becomes entitled to receive claim payments in each Policy Period, is limited to
USD 75,000,000;

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

  (d)

the amount of Coface’s maximum liability for all Domestic Losses in respect of
which Abitibi or an Affiliate of Abitibi, as applicable, becomes entitled to
receive claim payments in each Policy Period, is limited to USD 32,000,000; and

 

  (e)

the amount of Coface’s maximum liability for all Domestic Losses in respect of
which Bowater or an Affiliate of Bowater, as applicable, becomes entitled to
receive claim payments in each Policy Period, is limited to USD 18,000,000.

 

  EXPORT DEVELOPMENT CANADA,    

for the Insurers

   

 

   

 

    ABITIBI-CONSOLIDATED INC.    

 

 



--------------------------------------------------------------------------------

SCHEDULE A

This Schedule A, issued the 28th day of January, 2009, is attached to and forms
part of Maximum Liability Amounts Endorsement which forms part of Policy No. CG
1 22818 issued to Abitibi-Consolidated Inc. and replaces any Schedule A
previously issued.

Affiliates of Abitibi:

Abitibi Consolidated Sales Corporation

Bridgewater Paper Company Limited

Abitibi-Consolidated Company of Canada

Produits Forestiers Saguenay Inc.

Produits Forestiers Petit Paris Inc.

Produits Forestiers La Tuque Inc.

Bois d’ingénierie Abitibi-LP Inc.

Bois d’ingénierie Abitibi-LP II Inc.

Produits Forestiers Mauricie SEC.

Donohue Recycling Inc.

Abitibi-Consolidated Corp.

Affiliates of Bowater:

Bowater America Inc.

Bowater Canadian Forest Products Inc.

Bowater Mersey Paper Co. Ltd.

Bowater Alabama LLC

Bowater Newsprint South Operations LLC

Bowater Nuway Mid-States Inc.

Bowater Korea Ltd.



--------------------------------------------------------------------------------

ANNEX L

Form of Notice of Change of Address

FORM OF NOTICE OF CHANGE OF ADDRESS

 

TO:   

CITIBANK, N.A., LONDON BRANCH (the “Agent”)

Citigroup Centre

33 Canada Square, 5th Floor

Canary Wharf, London

England E14 5LB

Attention: Nigel Kilvington

Facsimile: 44-207- 986-4705

 

With a copy to:

450 Mamaroneck Avenue

Harrison, N.Y. 10528

Attention: Global Securitization

Facsimile No.: 914- 899-7890

RE:

  

Amended and Restated Receivables Purchase Agreement dated as of January 29, 2008
between, inter alia, Abitibi-Consolidated Inc., the undersigned, as seller, and
the Agent, as agent (as amended, the “RPA”)

 

 

Pursuant to the requirements of Section 10.01(e) of the RPA, the undersigned
hereby gives you notice that, on [insert Change of Address Effective Date], each
of the undersigned and ACSC will change the address of its principal place of
business, chief executive office and location of Receivables (as defined in the
RPA) records as disclosed in Schedules III and IV attached hereto, which
Schedules III and IV shall replace the current Schedules III and IV to the RPA
on the effective date of such change of address.

signature page follows

 

L-1



--------------------------------------------------------------------------------

DATED this      day of                     ,         .

 

ABITIBI-CONSOLIDATED U.S. FUNDING CORP.

Per:

 

 

 

Name:

 

Title:

Per:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

ANNEX N

Form of Certificate Regarding Adverse Claims

ABITIBI-CONSOLIDATED INC.

OFFICER’S CERTIFICATE

 

TO:

ABITIBI-CONSOLIDATED U.S. FUNDING CORP.

CITIBANK, N.A., as agent

BARCLAYS CAPITAL INC., as syndication agent

THE CIT GROUP / BUSINESS CREDIT, INC., as documentation agent

 

RE:

Second Amended and Restated Receivables Purchase Agreement dated as of June 16,
2009 among Abitibi-Consolidated U.S. Funding Corp. (“ACUSFC”), as seller, the
banks party thereto, as banks, Citibank, N.A., as agent, Barclays Capital Inc.,
as syndication agent, The CIT Group / Business Credit, Inc., as documentation
agent, Abitibi Consolidated Sales Corporation (“ACSC”), as servicer and
originator, and Abitibi-Consolidated Inc. (the “Corporation”), as subservicer
and originator (the “Second Amended and Restated Receivables Purchase
Agreement”)

I, —, — of the Corporation hereby certify in that capacity and not personally,
as follows:

1. I have made or caused to be made such examinations or investigations as are,
in my opinion, necessary to make the statements in this Certificate.

2.Capitalized terms used but not defined herein shall have the meanings
attributed thereto in the Second Amended and Restated Receivables Purchase
Agreement.

3. The registrations described in Schedule A do not, and could not be relied
upon by the secured parties thereunder to create, perfect, protect or preserve
any Adverse Claim in the Receivables or Related Security.

4. The name “Stone-Consolidated Inc.” has never been used by the Corporation or
any of its predecessors.

[signature page follows]

N-1

 



--------------------------------------------------------------------------------

DATED this      day of June, 2009.

 

By:

 

 

 

Name: —

 

Title: —

Schedule A - Registrations



--------------------------------------------------------------------------------

SCHEDULE A

REGISTRATIONS

[To be completed]



--------------------------------------------------------------------------------

EXHIBIT A-1

Form of Canadian Amended Order

SUPERIOR COURT

CANADA

PROVINCE OF QUEBEC

DISTRICT OF MONTREAL

No: 500-11-036133-094

DATE: JUNE 15, 2009

 

 

PRESENT: THE HONOURABLE MR. JUSTICE CLÉMENT GASCON, J.S.C.

 

 

IN THE MATTER OF THE PLAN OF COMPROMISE OR ARRANGEMENT OF:

ABITIBIBOWA TER INC.

And

ABITIBI-CONSOLIDATED INC.

And

BOWATER CANADIAN HOLDINGS INC.

And

The other Petitioners listed on Schedules “A”, “B” and “C”

Petitioners

And

ERNST & YOUNG INC.

Monitor

 

 

JUDGMENT ON MOTION FOR A REPLACEMENT SECURITIZATION FACILITY

(# 105)

 

 

[1] CONSIDERING the Petitioners’ Motion for an Order Authorizing a Replacement
Securitization Facility and Amending the Initial Order, as well as the Exhibits
and Affidavit in support thereof;

[2] CONSIDERING the Sixth Report of the Monitor (May 21, 2009) and the
Supplemental Sixth Report of the Monitor (June 12, 2009);

EXHIBIT A-1-1



--------------------------------------------------------------------------------

[3] CONSIDERING that, of all the stakeholders concerned, only The Ad Hoc
Committee of the Senior Secured Noteholders contest the Motion, the whole for
reasons this Court considers insufficient and unjustified under the
circumstances;

[4] CONSIDERING that the Court is of the view that the other representations
made at hearing by some of the other stakeholders’ Counsel do not justify
modifying the terms of the Order sought in respect of the Amended Securitization
Program Agreements;

[5] CONSIDERING the Order of this Court dated May 26, 2009 expiring today and
the necessity to issue this Judgment forthwith, with the understanding that the
Court will issue additional brief reasons by June 19, 2009, at the latest, to
form an integral part of this Judgment;

[6] CONSIDERING the representations made at hearing by Counsel;

FOR THESE REASONS, THE COURT:

[7] GRANTS this Motion for an Order Authorizing a Replacement Securitization
Facility and Amending the Initial Order (the “Motion”).

[8] FURTHER AMEINDS AND RESTATES the Initial Order issued by this Court in this
matter on April 17, 2009, as amended, by replacing paragraphs 29 to 45 thereof
with the following:

Securitization Program

[29] ORDERS that ACI is authorized and empowered to enter into an amended and
restated guaranteed receivables purchase program (the “Amended and Restated
Receivables Purchase Program”) and enter into the Amended Securitization Program
Agreements (as defined in paragraph 30 hereto), including the following, and the
Amended Securitization Program Agreements are hereby expressly ratified and
approved:

 

  a)

an Amended and Restated Receivables Purchase Agreement (the “ARRPA”),
substantially in accordance with the term sheet (the “Term Sheet”) attached to
that certain engagement letter (the “Citibank Engagement Letter”) dated May 18,
2009, by and between Citibank N.A. (“Citibank”), ACI and Abitibi-Consolidated
U.S. Funding Corp. (“ACI Funding”) as well as to that certain engagement letter
(the “Barclays Engagement Letter”) dated May 18, 2009, by and between Barclays
Capital Inc. (“Barclays”), ACI and ACI Funding, which said ARRPA shall amend and
restate that certain Amended and Restated Receivables Purchase Agreement, dated
as of January 31, 2008 (as heretofore amended, the “Existing RPA”), Exhibit R-17
in support of the Petition, among ACI Funding, Eureka Securitisation, pic
(“Eureka”), Citibank,



--------------------------------------------------------------------------------

 

Citibank, N.A., London Branch (along with any successor thereto, the “Agent”),
ACI, in its capacity as Subservicer and an Originator, and Abitibi-Consolidated
Sales Corporation (“ACSC”), in its capacity as Servicer and an Originator;

 

  b)

an Amended and Restated purchase and Contribution Agreement (the “ARPCA”), which
said ARPCA shall amend and restate that certain Amended and Restated Purchase
and Contribution Agreement, dated as of January 31, 2008 (as heretofore amended,
the “Existing PCA”), Exhibit R.-16 in support of the Petition, among ACI and
ACSC as Sellers and ACI Funding as Purchaser in order to make certain changes to
the Existing PCA in connection with the entry into, and implementation and
effectuation of the Amended and Restated Receivable Purchase Program (the terms
“Receivables” and “Related Security” shall have the meanings attributed thereto
in the ARPCA);

 

  c)

a Guaranty and Undertaking Agreement (the “Guarantee Agreement”) substantially
in accordance with the Term Sheet among ACI, Citibank and the various guarantors
thereto, to be entered into in connection with the entry into, implementation
and effectuation of the Amended and Restated Securitization Program;

 

  d)

such other ancillary documentation as may be required or desirable in connection
with the entry into, implementation and effectuation of the Amended and Restated
Receivables Purchase Program, in each case substantially in accordance with the
Term Sheet (as amended and restated, collectively referred to with the ARRPA,
the ARPCA and the Guarantee Agreement as the “Receivables Agreements”);

copies of the Citibank Engagement Letter and the Barclays Engagement Letter have
been communicated, respectively, as Exhibits R-1 and R-2 to Petitioners’ Motion
for an Order Authorizing a Replacement Securitization Facility and to Amend the
Initial Order.

[30] ORDERS that ACI is hereby directed, authorized and empowered to perform or
continue to perform its obligations, including the sale and servicing of
Receivables and all Related Security, under the Receivables Agreements and under
the following agreements to which it is a party (as amended and restated, the
“Financing Agreements” and collectively with the Receivables Agreements, the
“Amended Securitization Program Agreements”):

 

  a)

the Undertaking Agreement (Servicer) dated as of October 27, 2005 by ACI in
favour of Eureka, Citibank and the other Banks (as defined in the Existing RPA)
that are party to the Existing RPA, as amended;



--------------------------------------------------------------------------------

  b)

the Undertaking Agreement (Originator) dated as of October 27, 2005 by ACI in
favour of ACI Funding, as amended;

 

  c)

the Deposit Account Control Agreement dated as of January 31, 2008 among ACI
Funding, ACI, ACSC, Citibank and the Agent;

 

  d)

the Blocked Accounts Agreement dated as of October 27, 2005 among ACI, ACSC, the
Agent, Royal Bank of Canada and ACI Funding;

 

  e)

the Agreement Re: Pledged Deposit Accounts dated as of October 27, 2005 among
ACSC, ACI, ACI Funding, the Agent and LaSalle Bank National Association;

 

  f)

the Third Amended and Restated Four Party Agreement for Sold Accounts (General)
substantially in accordance with the Term Sheet, amending that certain Second
Amended and Restated Four Party Agreement for Sold Accounts (General) dated as
of January 31, 2008 among Export Development Canada and Compagnie Française
d’Assurance pour le Commerce Extérieur - Canada Branch, ACI, ACI Funding, the
Agent and Citibank;

 

  g)

the Intercompany Agreement dated as of December 20, 2007 between ACI and ACSC;

 

  h)

the Accounts Receivable Policy (Shipments) General Terms and Conditions, plus
the Coverage Certificate effective September 1, 2008 (together with all
schedules and endorsements thereto) issued by Export Development Canada and
Compagnie Française d’Assurance pour le Commerce Extérieur—Canada Branch to ACI.

[31] ORDERS that (i) ACI is hereby authorized and empowered to continue selling
the relevant Receivables and Related Security to ACI Funding pursuant to and in
accordance with the Amended Securitization Program Agreements, and such sale
shall continue to be and be free and clear of any lien, claims, charges or
encumbrances and other interests of any of ACI, ACSC, the Petitioners or their
respective creditors, including any charges created pursuant to this Order, and
(ii) subject to the conditions stated in the Interim Securitization Order issued
by the US Bankruptcy Court on June 11, 2009, the Abitibi Petitioners are hereby
authorized and empowered to use the collateral, including cash collateral, of
the Lenders under that certain Credit and Guaranty Agreement dated as at
April 1, 2008 among, inter alia, ACCC as borrower, ACI as guarantor, the other
guarantors party thereto, the lenders from time to time party thereto (the “ACCC
Term Lenders”) and Wells Fargo Bank, N.A. (as successor-in-interest to Goldman
Sachs Credit Partners L.P., in its capacity as administrative agent and
collateral agent, the “ACCC Term Agent”).



--------------------------------------------------------------------------------

[31.1] ORDERS that ACI is hereby authorized and empowered to continue fulfilling
its obligations under the Existing RPA, the Existing PCA and the Financing
Documents, including but not limited to, the sale of relevant Receivables and
Related Security, until such date as the Amended Securitization Program
Agreements are in effect.

[31.2] ORDERS that should ACSC pay any interest to the ACCC Term Agent for the
benefit of the ACCC Term Lenders or any fees and expenses of advisors to the
ACCC Term Agent, such amounts shall be set off and compensated each month
without regard to reciprocity or solidarity against post-petition amounts owed
by ACSC to any of ACI or ACCC for inventory purchased on credit from any of ACI
or ACCC.

[32] DECLARES that the transfers by ACI of its Receivables and Related Security
to ACI Funding under the ARPCA shall constitute and continue to constitute true
sales under applicable non-bankruptcy law and are hereby deemed true sales and
were and will be for fair consideration. Upon the transfer of the Receivables to
ACI Funding, the Receivables and Related Security did (with respect to transfers
occurring prior to the date hereof) and will (with respect to transfers
occurring on or after the date hereof) become the sole property of ACI Funding,
and none of the Petitioners, nor any creditors of the Petitioners, shall retain
any ownership rights, claims, liens or interests in or to the Receivables and
Related Security, or any proceeds therefrom including, without limitation,
pursuant to any theory of substantive consolidation or otherwise.

[33] DECLARES that each Amended Securitization Program Agreement constituted and
continues to constitute a valid and binding obligation of ACI, enforceable
against ACI in accordance with its terms and that the terms and conditions of
the Amended Securitization Program Agreements have been negotiated in good faith
and at arm’s length and the transfers made or to be made and the obligations
incurred or to be incurred thereunder shall be deemed to have been made for fair
or reasonably equivalent value and in good faith.

[34] DECLARES that upon their transfer by ACI pursuant to the Amended
Securitization Program Agreements, neither the Receivables nor the Related
Security, nor the proceeds thereof, shall constitute property of the patrimonies
of any of the Petitioners or their affiliates, including notwithstanding any
intentional or inadvertent deposit of any proceeds of the Receivables in bank
accounts owned or controlled by any of the Petitioners or their affiliates.

[35] DECLARES that notwithstanding: (i) these proceedings and any declaration of
insolvency made herein; (ii) any bankruptcy application or bankruptcy motion
filed pursuant to the BIA in respect of the Petitioners and any bankruptcy order
or any assignment in bankruptcy made or deemed to be made in respect of the
Petitioners; (iii) proceedings taken by ACI under Chapter 15 of



--------------------------------------------------------------------------------

Title 11 of The United States Code (“ACI’s Chapter 15 Proceedings”); or (iv) the
provisions of any federal or provincial statute, the transfers of Receivables
and Related Security made by ACI pursuant to the Amended Securitization Program
Agreements and this Order did not, and on or after April 17, 2009, do not and
will not, constitute settlements, fraudulent preferences, fraudulent conveyances
or other challengeable or reviewable transactions or conduct meriting an
oppression remedy under any applicable law.

[36] DECLARES that the performance by ACI, ACSC and ACI Funding of their
respective obligations under the Amended Securitization Program Agreements, and
the consummation of the transactions contemplated by the Amended Securitization
Program Agreements, and the conduct by ACI, ACSC and ACI Funding of their
respective businesses, whether occurring prior to or subsequent to the date
hereof did not, on or after April 17, 2009, do not, and shall not, provide a
basis for a substantive consolidation of the assets and liabilities of ACI and
ACSC, or any of them, with the assets and liabilities of ACI Funding or a
finding that the separate corporate identities of ACI, ACSC and ACI Funding may
be ignored. Notwithstanding any other provision of this Order, the Agent,
Citibank and the other parties thereto have agreed to enter into the Amended
Securitization Program Agreements in express reliance on ACI Funding being a
separate and distinct legal entity, with assets and liabilities separate and
distinct from those of any of the Petitioners.

[37] DECLARES that the transfers of Receivables and Related Security by ACI
pursuant to the Amended Securitization Program Agreements and this Order shall
continue to be valid and enforceable as against all Persons, including, without
limitation, any trustee in bankruptcy, receiver, receiver and manager or interim
receiver of the Petitioners, for all purposes.

[38] DECLARES, for greater certainty, that the Facility Termination Date and the
Commitment Termination Date (as each is defined in the Existing RPA or Existing
PCA or in the ARRPA or ARPCA) have not occurred as a consequence of the
commencement of these proceedings, the U.S. Proceedings, ACI’s Chapter 15
Proceedings or the taking of corporate actions by ACI or ACSC to approve such
proceedings, or the failure of ACI or ACSC to pay any debts that are otherwise
stayed by any of the foregoing or the written admission by ACI or ACSC of its
inability to pay such debts.

[39] ORDERS AND DECLARES that collections of Receivables and other funds which
are subject to the Deposit Account Control Agreement dated as of
January 31,2008, the Agreement Re: Pledged Deposit Accounts dated as of
October 27,2005, the, Blocked Accounts Agreement dated as of October 27, 2005,
the Second Amended and Restated Four Party Agreement for Sold Accounts
(General), elated as of January 31, 2008, or the Third Amended and Restated Four
Party Agreement for Sold Accounts (General), referred to above,



--------------------------------------------------------------------------------

shall be processed and transferred pursuant to such deposit and blocked account
agreements and each bank party thereto is directed to comply therewith.

[40] ORDERS that ACI is hereby authorized and empowered to make, execute and
deliver all instruments and documents and perform all other acts (including,
without limitation, the perfection of ACI Funding’s ownership interest in the
Receivables) that may be required in connection with the Amended Securitization
Program Agreements and the transactions contemplated thereby; it being expressly
contemplated that pursuant to the terms of the Amended Securitization Program
Agreements, ACI and ACSC shall be expressly authorized and empowered to continue
to service, administer and collect the Receivables and Related Security on
behalf of ACI Funding pursuant to the Amended Securitization Program Agreements,
and with respect to ACI, ACSC and ACI Funding, each shall be expressly
authorized and empowered to make, execute and deliver all instruments and
documents and perform all other acts that may be required in connection with the
Amended Securitization Program Agreements and the transactions contemplated
thereby.

[41] ORDERS that ACI is hereby authorized and empowered to continue to use the
proceeds of the arrangements contemplated by the Amended Securitization Program
Agreements in the operation of the Petitioners’ businesses, provided however,
that the use of the proceeds are consistent with the terms of the Amended
Securitization Program Agreements, this Order or as may otherwise be agreed in
writing by the Agent.

[42] ORDERS AND DECLARES that without limiting ACI’s duty to comply with and
fulfill any obligations under the Amended Securitization Program Agreements,
AC:/ shall perform and pay all indemnification and other obligations to the
Agent, Citibank and any other Indemnified Parties (as defined in the ARRPA)
under the Amended Securitization Program Agreements, all obligations to ACI
Funding under the Amended Securitization Program Agreements, and all of its
obligations in respect of the Insurance Policy (as defined in the ARRPA).

[43] ORDERS AND DECLARES that, notwithstanding the terms of this Order, the
parties to the Amended Securitization Program Agreements other than ACI shall in
that capacity be unaffected in these proceedings and by any plan of compromise
or arrangement proposed by any of the Petitioners under the CCAA or by any
proposal filed by any of the Petitioners under the SIA, and for greater
certainty, paragraph 46(f) of this Order shall not apply to the Amended
Securitization Program Agreements.

[44] DECLARES that this Order shall not stay or otherwise apply to restrict in
any way the exercise of any rights of any Person under any of the Amended
Securitization Program Agreements.



--------------------------------------------------------------------------------

[45] ORDERS AND DECLARES that subject to further order of this Court, no order
shall be made varying, rescinding, or otherwise affecting paragraph 28 hereof in
respect of the Securitization Program, or inventory sales by ACI and the sale of
inventory by ACI to ACSC and paragraphs 29 to 45.2 hereof or any other reference
to the Securitization Program or the Amended Securitization Program Agreements
herein, unless either (a) notice of a motion for such order is served on the
Agent and ACI by the moving party within seven (7) days after that party was
provided with notice of this Order in accordance with paragraph 70(a) hereof or
(b) the Agent and ACI apply for or consent to such order.

[45.1] ORDERS AND DECLARES that notwithstanding paragraph 45 hereof, the parties
to the Amended Securitization Program Agreements are hereby expressly authorized
to make, execute and deliver one or more non-material amendments complying with
the following to said Amended Securitization Program Agreements in such form as
the parties thereto may agree with prior notice to the Monitor, it being
understood that no further approval of this Court shall be required for
amendments to the Amended Securitization Program Agreements, other than
amendments extending the maturity date, changing interest payable, imposing
material negative covenants or requiring the payment of additional fees.

[45.2] ORDERS that notwithstanding the amendment and restatement of this Order,
paragraphs 29 to 45 of the Second Amended and Restated Initial Order made May 6,
2009 shall remain in full force and effect with respect to the Waiver Agreement
and the Securitization Program Agreements (as defined in such Order).

[9] ORDERS the provisional execution of this Order notwithstanding any appeal
and without the necessity of furnishing any security.

[10] WITHOUT COSTS.

 

 

 

    CLÉMENT GASCON, J.S.C.  

Me Guy P. Martel, Me Melanie Béland and Me Joseph Reynaud

Stikeman, Elliott

Attorneys for Petitioners

Date of hearing            June 15, 2009



--------------------------------------------------------------------------------

SCHEDULE “A”

-

ABITIBI PETITIONERS

 

1.

ABITIBI-CONSOLIDATED INC.

 

2.

ABITIBI-CONSOLIDATED COMPANY OF CANADA

 

3.

3224112 NOVA SCOTIA LIMITED

 

4.

MARKETING DONOHUE INC.

 

5.

ABITIBI-CONISOLIDA TED CANADIAN OFFICE PRODUCTS HOLDINGS INC.

 

6.

3834328 CANADA INC.

 

7.

6169678 CANADA INC.

 

8.

4042140 CANADA INC.

 

9.

DONOHUE RECYCLING INC.

 

10.

1508756 ONTARIO INC.

 

11.

3217925 NOVA SCOTIA COMPANY

 

12.

LA TUQUE FOREST PRODUCTS INC.

 

13.

ABITIBI-CONSOLIDATED NOVA SCOTIA INCORPORATED

 

14.

SAGUENAY FOREST PRODUCTS INC.

 

15.

TERRA NOVA EXPLORATIONS L TO.

 

16.

THE JONQUIERE PULP COMPANY

 

17.

THE INTERNATIONAL BRIDGE AND TERMINAL COMPANY

 

18.

SCRAMBLE MINING LTD.

 

19.

9150-3383 QUÉBEC INC.



--------------------------------------------------------------------------------

SCHEDULE “B”

-

BOWATER PETITIONERS

 

1.

BOWATER CANADIAN HOLDINGS INC.

 

2.

BOWATER CANADA FINANCE CORPORATION

 

3.

BOWATER CANADIAN LIMITED

 

4.

3231378 NOVA SCOTIA COMPANY

 

5.

ABITIBIBOWATER CANADA INC.

 

6.

BOWATER CANADA TREASURY CORPORATION

 

7.

BOWATER CANADIAN FOREST PRODUCTS INC.

 

8.

BOWATER SHELBURNE CORPORATION

 

9.

BOWATER LAHAVE CORPORATION

 

10.

5T-MAURICE RIVER DRIVE COMPANY LIMITED

 

11.

BOWATER TREATED WOOD INC.

 

12.

CANEXEL HARDBOARD INC.

 

13.

9068-9050 QUEBEC INC.

 

14.

ALLIANCE FOREST PRODUCTS (2001) INC.

 

15.

BOWATER BELLEDUNE SAWMILL INC.

 

16.

BOWATER MARITIMES INC.

 

17.

BOWATER MITS INC.

 

18.

BOWATER GUERETTE INC.

 

19.

BOWATER COUTURIER INC.



--------------------------------------------------------------------------------

SCHEDULE “C”

18.6 CCAA PETITIONERS

 

1.

ABITIBIBOWATER INC.

 

2.

ABITIBIBOWATER US HOLDING 1 CORP.

 

3.

BOWATER VENTURES INC.

 

4.

BOWATER INCORPORATED

 

5.

BOWATER NUWAY INC.

 

6.

BOWATER NUWAY MID-STATES INC.

 

7.

CATAWBA PROPERTY HOLDINGS LLC

 

8.

BOWATER FINANCE COMPANY INC.

 

9.

BOWATER SOUTH AMERICAN HOLDINGS INCORPORATED

 

10.

BOWATER AMERICA INC.

 

11.

LAKE SUPERIOR FOREST PRODUCTS INC.

 

12.

BOWATER NEWSPRINT SOUTH LLC

 

13.

BOWATER NEWSPRINT SOUTH OPERATIONS LLC

 

14.

BOWATER FINANCE II, LLC

 

15.

BOWATER ALABAMA LLC

 

16.

COOSA PINES GOLF CLUB HOLDINGS LLC



--------------------------------------------------------------------------------

SCHEDULE “D”

PARTNERSHIPS’

 

1.

BOWATER CANADA FINANCE LIMITED PARTNERSHIP

 

2.

BOWATER PULP AND PAPER CANADA HOLDINGS LIMITED PARTNERSHIP

 

3.

ABITIBI-CONSOLIDATED FINANCE LP



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of US Interim Order

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

     )          

In re:

     )     

Chapter 11

          )          

ABITIBIBOWATER INC., et al.,1

     )     

Case No. 09-11296 (KJC)

          )           Debtors.      )     

(Joint Administration Pending)

          )          

INTERIM ORDER PURSUANT TO SECTIONS

105, 362(d), 363(b)(l), 363(f), 363(m), 364(c)(l), 364(e) AND 365

OF THE BANKRUPTCY CODE (1) AUTHORIZING

CERTAIN DEBTORS TO CONTINUE SELLING RECEIVABLES AND

RELATED RIGHTS PURSUANT TO AN AMENDED SECURITIZATION

FACILITY, (2) MODIFYING THE AUTOMATIC STAY AND (3)

GRANTING OTHER RELATED RELIEF

Upon the motion dated April 16, 2009 (the “Motion”)2 of the above-captioned
Debtors seeking an order of this Court, pursuant to sections 362(d), 363(b)(l),
363(f), 363(m), 364(c)(l), 364(e) and 365 of title 11 of the United States Code
(the “Bankruptcy Code”):

EXHIBIT A-2-1

 

1

The Debtors in these cases, along with the last four digits of each Debtor’s
federal or Canadian tax identification number, are: AbitibiBowater Inc. (6415),
AbitibiBowater US Holding 1 Corp. (6050), AbitibiBowater US Holding LLC (N/A),
AbitibiBowater Canada Inc. (3225), Abitibi-Consolidated Alabama Corporation
(4396), Abitibi-Consolidated Corporation (9050), Abitibi-Consolidated Finance LP
(4528), Abitibi Consolidated Sales Corporation (7144), Alabama River Newsprint
Company (7247), Augusta Woodlands, LLC (0999), Bowater Alabama LLC (7106),
Bowater America Inc. (8645), Bowater Canada Finance Corporation (8810), Bowater
Canadian Forest Products Inc. (2010), Bowater Canadian Holdings Incorporated
(6828), Bowater Canadian Limited (7373), Bowater Finance Company Inc. (1715),
Bowater Finance II LLC (7886), Bowater Incorporated (1803), Bowater LaHave
Corporation (5722), Bowater Maritimes Inc. (5684), Bowater Newsprint South LLC
(1947), Bowater Newsprint South Operations LLC (0186), Bowater Nuway Inc.
(8073), Bowater Nuway Mid-States Inc. (8290), Bowater South American Holdings
Incorporated (N/A), Bowater Ventures Inc. (8343), Catawba Property Holdings, LLC
(N/A), Coosa Pines Golf Club Holdings LLC (8702), Donohue Corp. (9051), Lake
Superior Forest Products Inc. (9305) and Tenex Data Inc. (5913). The Debtors’
corporate headquarters are located at, and the mailing address for each Debtor
is, 1155 Metcalfe Street, Suite 800, Montreal, Quebec H3B 5H2, Canada.

2

Capitalized terms used but not otherwise defined herein shall have the same
meanings assigned thereto in the Motion.



--------------------------------------------------------------------------------

(i) authorizing Abitibi Consolidated Sales Corporation (“ACSC”) and
Abitibi-Consolidated Inc., a Chapter 15 debtor3 (“ACI” and together with ACSC
the “Originators”) to enter into, and authorizing ACSC to cause
Abitibi-Consolidated U.S. Funding Corp., a wholly-owned subsidiary of ACSC that
is not a Debtor (“ACI Funding”) to enter into an Omnibus Amendment,
substantially in the form attached to the Motion (the “Amendment”), to (a) that
certain Amended and Restated Receivables Purchase Agreement, dated as of
January 31, 2008 (as heretofore amended the “RPA”) among ACI Funding, Eureka
Securitisation, plc (“Eureka”), Citibank, N.A. (“Citibank”), Citibank, N.A.,
London Branch (the “Agent”), ACI, in its capacity as Subservicer and an
Originator, and ACSC, in its capacity as Servicer and an Originator and (b) that
certain Amended and Restated Purchase and Contribution Agreement, dated as of
January 31, 2008 (as heretofore amended the “PCA”, the RPA and PCA, each as
amended by the Amendment, are collectively hereinafter referred to as the
“Receivables Agreements”) among ACI and ACSC as Sellers and ACI Funding as
Purchaser,

 

3

Notwithstanding anything in this Order to the contrary, this Order does not
grant authority to ACI and nothing in this Order limits the jurisdiction of the
Quebec Superior Court of Justice (Commercial Division) (the “Canadian Court”)
over ACI or limits oversight of the monitor appointed in the proceeding of
Abitibi-Consolidated Inc. under Canada's Companies' Creditors Arrangement Act,
R.S.C. 1985, c. C-36 (the “Canadian Proceeding”). References in this Order to
ACI describe the Chapter 15 relief granted to ACI pursuant to this Court's
recognition of paragraphs      through          of the initial order of the
Canadian Court entered in the Canadian Proceeding and grant of other Chapter 15
relief pursuant to the “Order Granting Provisional Relief” and the “Order
Granting Recognition and Relief in Aid of Foreign Proceeding Pursuant to 11
U.S.C. §§1517, 1520, and 1520”, in each case, upon entry by this Court in the
Chapter 15 case of In re Abitibi-Consolidated Inc., et al., Case
No. 09-             (            ).

 

2



--------------------------------------------------------------------------------

which Amendment shall, among other things, waive certain defaults under the
Receivables Agreements;

(ii) authorizing the Originators to continue selling and/or contributing
Receivables (as defined in the PCA) to ACI Funding in accordance with the terms
of the PCA (Receivables sold or contributed to ACI Funding, whether before or
after the Filing Date (as defined below), together with the Related Security (as
defined in the PCA) being referred to herein as “Transferred Receivables”);

(iii) authorizing ACI, ACSC and the other Debtors, as applicable, to otherwise
perform or continue to perform, and authorizing ACSC to cause ACI Funding, as a
wholly owned subsidiary of ACSC, to perform or continue to perform their
respective obligations under each of the Receivables Agreements (including
without limitation servicing obligations) and each of the other instruments and
agreements related to the securitization facility contemplated by the
Receivables Agreements, whether currently effective or hereafter entered into
(such other instruments and agreements together with the Receivables Agreements
and the Amendment, the “Financing Agreements”), including notably, but without
limiting the generality of the foregoing: (a) the Undertaking Agreement
(Servicer) dated as of October 27, 2005 by ACI in favor of Eureka, Citibank and
the other Banks (as defined in the RPA) that are party to the RPA (as heretofore
amended, including, without limitation, by Second Amendment of Undertaking
Agreement (Servicer) dated as of January 31, 2008); (b) the Undertaking
Agreement (Originator) dated as of October 27, 2005 by ACI in

 

3



--------------------------------------------------------------------------------

favor of ACI Funding (as heretofore amended, including, without limitation, by
Second Amendment of Undertaking Agreement (Originator) dated as of January 31,
2008); (c) the Deposit Account Control Agreement dated as of January 31, 2008
among ACI Funding, ACI, ACSC, Citibank and the Agent, as amended (the “Deposit
Account Control Agreement”); (d) the Blocked Accounts Agreement dated as of
October 27, 2005 among ACI, ACSC, the Agent, Royal Bank of Canada and ACI
Funding, as amended (the “Blocked Accounts Agreement”); (e) the Agreement Re:
Pledged Deposit Accounts dated as of October 27, 2005 among ACSC, ACI, ACI
Funding, the Agent and LaSalle Bank National Association, as amended (the
“Pledged Deposit Accounts Agreement”); (f) the Second Amended and Restated Four
Party Agreement for Sold Accounts (General) dated as of January 31, 2008 among
Export Development Canada and Compagnie Francaise d’Assurance pour le Commerce
Exterieur – Canada Branch, ACI, ACI Funding, the Agent and Citibank, as amended;
(g) the Intercompany Agreement dated as of December 20, 2007 between ACI and
ACSC, as amended; (h) the Accounts Receivable Policy (Shipments) General Terms
and Conditions, plus the Coverage Certificate effective September 1, 2008
(together with all schedules and endorsements thereto) issued by Export
Development Canada and Compagnie Francaise d’Assurance pour le Commerce
Exterieur - Canada Branch to ACI, as amended; and (i) the fee letters dated
April 1, 2009 between ACI Funding and the Agent;

 

4



--------------------------------------------------------------------------------

(iv) pursuant to section 364(c)(1) of the Bankruptcy Code, granting ACI Funding,
the Agent, Eureka and Citibank priority in payment with respect to the
obligations of the Originators under the Financing Agreements over any and all
administrative expenses of the kinds specified in sections 503(b) and 507(b) of
the Bankruptcy Code, other than in respect of the Carve-Out (as defined below);

(v) scheduling an interim hearing (the “Interim Hearing”) on the Motion to
consider entry of an interim order (this “Order”) pursuant to Rule 4001 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); and

(vi) requesting that a final hearing (the “Final Hearing”) be scheduled, and
that notice procedures in respect of the Final Hearing be established, by this
Court to consider entry of a final order (the “Final Order”) authorizing on a
final basis, among other things, the Amendment and continued performance of the
Debtors’ respective obligations under the Financing Agreements, and granting
other related relief;

and it appearing that the relief requested in the Motion is in the best
interests of the Debtors’ estates, their creditors, and other
parties-in-interest; and the Court having considered the Motion and the
documents related thereto, and after due deliberation and sufficient cause
appearing therefor; due and appropriate notice of the Motion, the relief
requested therein having been served by the Debtors on the following parties,
or, in lieu thereof, their counsel: (i) the Office of the United States Trustee;
(ii) the United States Securities and Exchange Commission; (iii) the Internal
Revenue Service; (iv) counsel to the agents for the Debtors’ prepetition secured
bank facilities; (v) counsel to the agent for

 

5



--------------------------------------------------------------------------------

the Debtors’ proposed postpetition lenders; (vi) the indenture trustees for each
series of the Debtors’ prepetition notes; (vii) the Agent; (viii) the monitor
appointed in the Canadian Proceeding; (ix) the parties identified on the
Debtors’ consolidated list of thirty-five (35) largest unsecured creditors;
(x) the Debtors’ primary cash management banks; (xi) the Debtors’ primary
lockbox banks and (xii) the Environmental Protection Agency; the Interim Hearing
having been held on April [17], 2009; and all objections or responses, if any,
to the Motion having been withdrawn or overruled either prior to the Interim
Hearing, or at the Interim Hearing; and upon the record made by the Debtors at
the Interim Hearing and after due deliberation and consideration and sufficient
cause appearing therefor;

THE COURT MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF LAW:

1. On April 16, 2009 (the “Filing Date”), the Debtors filed voluntary petitions
for relief with this Court under Chapter 11 of the Bankruptcy Code (the “Chapter
11 Cases”). The Debtors are continuing in possession of their property, and
operating and managing their businesses, as debtors in possession pursuant to
sections 1107 and 1108 of the Bankruptcy Code.

2. This Court has jurisdiction over these proceedings and the parties and the
property of the Debtors affected hereby pursuant to 28 U.S.C. §§ 157(b) and
1334. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

3. Subject to Paragraph 24, the Debtors hereby forever waive and release any and
all “claims” (as such term is defined in the Bankruptcy Code), counterclaims,
causes

 

6



--------------------------------------------------------------------------------

of action, defenses or setoff rights, in each case arising from or related to
any acts or transactions occurring prior to the Filing Date against ACI Funding,
the Agent, Citibank, Eureka and each of their respective affiliates, agents,
officers, directors, employees and attorneys (collectively, the “Released
Parties”), whether arising at law or in equity, including any
recharacterization, subordination, avoidance or other claim arising under or
pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any other
similar provisions of applicable state or federal law (collectively, the
“Released Claims”); provided, however, that nothing in this Order releases any
party thereto from their contractual obligations under the Financing Agreements
or in any way affects their property interests, as provided in the Financing
Agreements, in the Transferred Receivables or the proceeds thereof; provided
further, however, that nothing in this Order releases any of the Released
Parties from any claims, counterclaims or causes of action assertable by any
Debtor in connection with any termination, default or failure to perform under
that certain Master Agreement dated as of July 2, 2003, as amended, supplemented
or otherwise modified from time-to-time (including, but not limited to, the
confirmations dated June 17, 2004 and June 28, 2004), between Citibank Canada
and Abitibi-Consolidated Company of Canada. The Debtors further covenant not to
sue the Released Parties on account of any Released Claims.

4. The Debtors admit, stipulate and agree that transfers of the Transferred
Receivables by the Originators pursuant to the provisions of the Receivables
Agreements whether occurring prior to or subsequent to the Filing Date,
constitute true sales or true contributions under applicable non-bankruptcy law
and are hereby deemed true sales or

 

7



--------------------------------------------------------------------------------

true contributions, and were or will be for fair consideration and are not
otherwise voidable or avoidable. The Debtors admit, stipulate and agree that
upon the transfer of the Receivables to ACI Funding, the Receivables did (with
respect to transfers occurring prior to the Filing Date) and will (with respect
to the transfers occurring on or after the Filing Date) become the sole property
of ACI Funding, and none of the Debtors, nor any creditors of the Debtors, shall
retain any ownership rights, claims, liens or interests in or to the Transferred
Receivables, or any proceeds thereof pursuant to section 541 of the Bankruptcy
Code, pursuant to any theory of substantive consolidation or otherwise. The
Debtors admit, stipulate and agree that upon the transfer by each of the
Originators pursuant to the provisions of the Financing Agreements, neither the
Transferred Receivables, nor the proceeds thereof, shall constitute property of
the bankruptcy estates of any of the Debtors, notwithstanding any intentional or
inadvertent deposit of any proceeds of the Transferred Receivables in bank
accounts owned or controlled by any of the Debtors.

5. The Debtors seek access to the funding proposed to be provided by the
Financing Agreements in order to assure sufficient available sources of working
capital and financing to carry on the operation of their businesses.
Specifically, continued performance of the Financing Agreements will permit the
Originators to continue transferring the Receivables to ACI Funding, allowing
the Debtors to continue their prepetition practice of converting Receivables to
cash as soon as possible to provide cash flow necessary for various business
purposes. The Debtors’ ability to maintain business relationships with their
vendors, suppliers and customers, to pay their employees, to

 

8



--------------------------------------------------------------------------------

purchase and supply new inventory and otherwise finance their operations, is
essential to the Debtors’ continued viability. In addition, the Debtors’ need
for financing is immediate. In the absence of the proposed financing, serious
and irreparable harm to the Debtors’ business operations and their estates could
occur, which may include third parties declining to conduct business dealings
with the Debtors. The preservation, maintenance and enhancement of the going
concern value of the Debtors are of the utmost significance and importance to a
successful reorganization of the Debtors under chapter 11 of the Bankruptcy
Code.

6. Given their current financial condition, financing arrangements and capital
structure, the Debtors cannot obtain unsecured credit allowable under section
503(b)(1) of the Bankruptcy Code as an administrative expense. Financing on a
postpetition basis is not otherwise available without certain Debtors granting,
pursuant to section 364(c)(1) of the Bankruptcy Code, claims having priority
over any and all administrative expenses of the kinds specified in sections
503(b) and 507(b) of the Bankruptcy Code, other than as described below in
respect of the Carve-Out.

7. No creditors’ committee has been appointed in any of the Chapter 11 Cases.
Under the circumstances, the notice given by the Debtors of the Motion, the
relief requested therein and the Interim Hearing constitutes appropriate, due
and sufficient notice thereof and complies with Bankruptcy Rule 4001(b) and
(c) and the Local Bankruptcy Rules, and no further notice of the relief sought
at the Interim Hearing and the relief granted herein is necessary or required.

 

9



--------------------------------------------------------------------------------

8. Entry into the Amendment and continued performance of the Debtors’ respective
obligations under the Financing Agreements is in the best interests of the
Debtors and their estates, and the Debtors are expressly authorized and
empowered to enter into the Amendment and to perform and do or continue to
perform and do, as applicable, all acts that may be required in connection with
the Financing Agreements. Each currently effective Financing Agreement
constitutes, and upon execution and delivery thereof, each newly executed
Financing Agreement shall constitute, a valid and binding obligation of each
Debtor party thereto, enforceable against each such Debtor in accordance with
its terms. The terms and conditions of the Financing Agreements have been
negotiated in good faith and at arm’s length and the transfers made or to be
made and the obligations incurred or to be incurred shall be deemed to have been
made for fair or reasonably equivalent value and in good faith (and without
intent to “hinder, delay or defraud any creditor” of the Debtors) as those terms
are used in the Bankruptcy Code and the transactions contemplated thereunder
shall be deemed to have been made in “good faith,” as that term is used in
sections 363(m) and 364(e) of the Bankruptcy Code and in express reliance upon
the protections offered by sections 363(m) and 364(e) of the Bankruptcy Code.
The Agent shall be entitled, derivatively, to assert any and all of the rights
of ACI Funding, including, without limitation, those arising under section
363(m) of the Bankruptcy Code, arising as a result thereof.

Based upon the foregoing findings and conclusions, and upon the record made at
the Interim Hearing, and good and sufficient cause appearing therefore;

IT IS HEREBY ORDERED that:

 

10



--------------------------------------------------------------------------------

9. The Motion is granted on an interim basis in accordance with the terms of
this Order. Any objections to the Motion with respect to the entry of this Order
that have not been withdrawn, waived or settled, and all reservations of rights
included therein, are hereby denied and overruled.

10. ACI, ACSC and the other Debtors, as applicable, are expressly authorized and
empowered (i) to execute and deliver, and ACSC is authorized to cause ACI
Funding, as a wholly owned subsidiary of ACSC, to execute and deliver the
Amendment and all related documents and instruments to be executed and delivered
in connection therewith, and the Facility Termination Date (as defined in the
RPA and in the PCA) and the Commitment Termination Date (as defined in the RPA)
shall be deemed not to have occurred as a consequence of the filing of the
Chapter 11 Cases, ACI’s Chapter 15 case or the Canadian Proceeding or the taking
of corporate action by AbitibiBowater Inc. (“ABI”), ACI or ACSC to authorize any
of the foregoing or the failure of ABI, ACI or ACSC to pay any debts that are
otherwise stayed by any of the foregoing or the written admission by ABI, ACI or
ACSC of its inability to pay such debts; (ii) to transfer, and shall be deemed
to have transferred, free and clear of all liens, claims, encumbrances and other
interests of any of the Originators, or their respective creditors pursuant to
sections 363(b)(1) and (f) of the Bankruptcy Code, the Receivables to ACI
Funding, without recourse (except to the limited extent provided in the
Financing Agreements); (iii) to otherwise perform or continue to perform, and
ACSC is authorized to cause ACI Funding, as a wholly owned subsidiary of ACSC,
to otherwise perform or continue to perform, as applicable, their respective
obligations under the Financing Agreements and

 

11



--------------------------------------------------------------------------------

(iv) to make, execute and deliver, and ACSC is authorized to cause ACI Funding,
as a wholly owned subsidiary of ACSC, to make, execute and deliver all
instruments and documents and perform all other acts (including, without
limitation, the perfection of ACI Funding’s ownership interest in the
Transferred Receivables) that may be required in connection with the Financing
Agreements and the transactions contemplated thereby; it being expressly
contemplated that pursuant to the terms of the Financing Agreements, ACI and
ACSC shall be expressly authorized and empowered pursuant to section 363(b)(1)
of the Bankruptcy Code to service, administer and collect the Transferred
Receivables on behalf of ACI Funding pursuant to the Financing Agreements, and
with respect to the Originators and ACI Funding, each shall be expressly
authorized and empowered pursuant to section 363(b)(l) of the Bankruptcy Code to
make, execute and deliver all instruments and documents and perform all other
acts (including, without limitation, the perfection of ACI Funding’s ownership
interest in the Transferred Receivables) that may be required in connection with
the Financing Agreements and the transactions contemplated thereby. Moreover,
ACI Funding shall be entitled to the full benefits of section 363(m) of the
Bankruptcy Code in connection with any transfers made pursuant to the provisions
of the Financing Agreements, with the Agent being entitled to assert ACI
Funding’s rights thereunder derivatively. All indemnification and other
obligations of the Originators and any other Debtors owing to the Agent, Eureka
and Citibank under the Financing Agreements and this Order are hereinafter
referred to as the “Agent Obligations.” All obligations of the Originators and
any other Debtors owing to ACI Funding under the Financing Agreements and this
Order are hereinafter referred to

 

12



--------------------------------------------------------------------------------

as the “Receivables Obligations.” For the avoidance of doubt, the Agent
Obligations and the Receivables Obligations do not include any amounts owing to
the Agent or Citibank or their respective affiliates under or in connection with
(i) any swap claims, (ii) any credit agreement in existence prior to the Filing
Date not related to the Financing Agreements or (iii) any other indebtedness not
related to the Financing Agreements. Notwithstanding the foregoing, the Agent
and Citibank shall be entitled to all of the rights and remedies accorded to
them pursuant to the “safe harbor” provisions of the Bankruptcy Code.

11. The Originators and the other Debtors are authorized to use the proceeds of
the arrangements contemplated by the Financing Agreements in the operation of
the Debtors’ businesses, provided, that the use of the proceeds is consistent
with the terms of the Financing Agreements and this Order or as may otherwise be
agreed in writing by the Agent.

12. In accordance with section 364(c)(1) of the Bankruptcy Code, the Agent
Obligations and the Receivables Obligations shall constitute allowed senior
administrative expense claims against each of the Originators (the
“Superpriority Claims”) with priority over any and all administrative expenses,
adequate protection claims, diminution claims and all other claims against the
Originators, now existing or hereafter arising, of any kind whatsoever,
including, without limitation, all administrative expenses of the kind specified
in sections 503(b) and 507(b) of the Bankruptcy Code, and over any and all
administrative expenses or other claims arising under sections 105, 326, 328,
330, 331, 503(b), 507(a), 507(b), 546, 726, 1113 or 1114 of the Bankruptcy Code,

 

13



--------------------------------------------------------------------------------

whether or not such expenses or claims may become secured by a judgment lien or
other non-consensual lien, levy or attachment, which allowed claims shall for
purposes of section 1129(a)(9)(A) of the Bankruptcy Code be considered
administrative expenses allowed under section 503(b) of the Bankruptcy Code, and
which shall be payable from and have recourse to all pre- and post-petition
property of the Originators and all proceeds thereof, subject only to the
payment of the Carve-Out to the extent specifically provided for herein. Subject
only to the Carve-Out, no cost or expense of administration asserted against any
Debtor with obligations arising under the Financing Agreements under sections
105, 364(c)(1), 503(b), 507(b) of the Bankruptcy Code, or otherwise, including
those resulting from the conversion of any of the Chapter 11 Cases pursuant to
section 1112 of the Bankruptcy Code, shall be senior to, or pari passu with, the
Superpriority Claims of the Agent, Citibank, Eureka or ACI Funding arising out
of the Agent Obligations and the Receivables Obligations, as applicable. The
Agent shall be permitted to enforce the Superpriority Claims in respect of the
Receivables Obligations on a derivative basis on behalf of ACI Funding. The
Superpriority Claims shall be entitled to the full protection of section 364(e)
of the Bankruptcy Code in the event that this Order or any provision hereof is
vacated, reversed or modified, on appeal or otherwise.

13. Any provision of this Order or the Financing Agreements to the contrary
notwithstanding, the Superpriority Claims shall be subject and subordinate to a
carve-out (the “Carve-Out”) for (a) the payment of allowed professional fees and
disbursements incurred by the professionals retained, pursuant to sections 327,
328 or 1103(a) of the

 

14



--------------------------------------------------------------------------------

Bankruptcy Code, by the Debtors and any statutory committee appointed in the
Chapter 11 Cases and any disbursements of any member of such committee in an
aggregate amount not to exceed (i) $7,500,000 minus any payments made pursuant
to any carve-out under any other postpetition credit facility of the Debtors in
respect of professional fees and disbursements incurred following the occurrence
and during the pendency of an Event of Termination (as such term is defined in
the Receivables Agreements) or an event of termination or event of default under
such other postpetition credit facility of the Debtors (each a “Carve-Out
Event”) plus (ii) professional fees and disbursements incurred prior to the
occurrence of a Carve-Out Event to the extent subsequently allowed plus
(iii) professional fees and disbursements incurred from and after the date on
which the Carve-Out Event is no longer continuing to the extent subsequently
allowed and (b) quarterly fees required to be paid pursuant to 28 U.S.C. §
1930(a)(6) and any fees payable to the Clerk of the Bankruptcy Court; provided,
however, that no portion of the Carve-Out or proceeds of the Financing
Agreements shall be used to pay professional fees and disbursements incurred in
connection with (i) asserting any claims or causes of action against the Agent,
Citibank, Eureka or ACI Funding and/or challenging or raising any defense to the
Agent Obligations or Receivables Obligations or other obligations under the
Financing Agreements, (ii) asserting or prosecuting any action for preferences,
fraudulent conveyances, or other avoidance power claims against the Agent,
Citibank, Eureka or ACI Funding or (iii) objecting to or contesting the true
sale nature of the sale and/or contribution of the Transferred Receivables,
provided, further, however, that the Carve-Out may include professional fees and
disbursements for investigation of such

 

15



--------------------------------------------------------------------------------

claims, causes of action or defenses in an aggregate amount not to exceed
$50,000. As long as no Carve-Out Event shall have occurred and be continuing,
the Debtors shall be permitted to pay compensation and reimbursement of
expenses, to the extent permitted by the Bankruptcy Court payable under sections
330 and 331 of the Bankruptcy Code, as the same may be payable, and the amounts
so paid, or accrued but unpaid, shall not reduce the Carve-Out; provided,
however, that, upon the occurrence and during the continuance of a Carve-Out
Event, the foregoing permission to pay allowed compensation and to reimburse
expenses shall be limited to the professional fees and disbursements incurred
prior to the occurrence of the Carve-Out Event plus the Carve-Out.

14. If the amount of the Carve-Out satisfied with the assets of any Originator
exceeds the product of (x) the Carve-Out and (y) such Originator’s net asset
value expressed as a percentage of the net asset value of the Debtors taken as a
whole, such Originator shall have a right of contribution against the Debtors
that are not Originators in an amount equal to such excess (or in such other
amount as the Bankruptcy Court may deem appropriate under the circumstances) and
with the same relative priority as the Carve-Out, and shall be subrogated to the
rights of any claimant under the Carve-Out in respect of such right of
contribution.

15. Pursuant to the Financing Agreements, ACI Funding may deduct from the
purchase price of Transferred Receivables amounts which are payable by the
Originators to ACI Funding in respect of violations of certain representations
and warranties and dilution items (all of such amounts, collectively, the
“Repayment Amounts”), and the

 

16



--------------------------------------------------------------------------------

automatic stay provisions of section 362 of the Bankruptcy Code are hereby
modified to the extent necessary so as to permit the deduction of such amounts
by ACI Funding. The payment by ACI Funding of the purchase price for Receivables
which are subsequently reduced by such Repayment Amounts constitutes an
extension of credit to the applicable Originators.

16. The performance by the Originators and ACI Funding of their respective
obligations under the Financing Agreements, and the consummation of the
transactions contemplated by the Financing Agreements, and the conduct by the
Originators and ACI Funding of their respective businesses, whether occurring
prior to or subsequent to the Filing Date, do not, and shall not, provide a
basis for a substantive consolidation of the assets and liabilities of the
Originators, or any of them, with the assets and liabilities of ACI Funding or a
finding that the separate corporate identities of the Originators and ACI
Funding may be ignored. Notwithstanding any other provision of this Order, the
Agent, Citibank, Eureka and the other parties thereto have agreed to enter into
the Financing Agreements in express reliance on ACI Funding being a separate and
distinct legal entity, with assets and liabilities separate and distinct from
those of any of the Debtors.

17. Pursuant to the Financing Agreements and as described in the Motion, ACI
Funding has agreed to pay, and ACSC is hereby authorized and directed (without
the necessity of any further application being made to, or order being obtained
from, this Court) to cause ACI Funding, as a wholly owned subsidiary of ACSC, to
pay certain fees in consideration of the Agent’s and Citibank’s services in
structuring and negotiating Amendment No. 4 to Amended and Restated Receivables
Purchase Agreement and

 

17



--------------------------------------------------------------------------------

Waiver Agreement dated as of April 1, 2009, Amendment No. 2 to Amended and
Restated Purchase and Contribution Agreement and Waiver Agreement dated as of
April 1, 2009, and the Financing Agreements.

18. Collections of Transferred Receivables and other funds that are subject to
the Deposit Account Control Agreement, the Blocked Accounts Agreement or the
Pledged Deposit Accounts Agreement shall be processed and transferred pursuant
to such agreements, and such agreements are hereby approved in all respects and
each deposit bank party thereto is authorized and directed to comply therewith.

19. The Financing Agreements and the provisions of this Order shall be binding
upon all parties in interest in these Cases, including, without limitation, the
Debtors, ACI Funding, Eureka, Citibank, the Agent, ACSC and ACI and their
respective successors and assigns (including any chapter 7 or chapter 11 trustee
hereinafter appointed or elected for the estate of any of the Originators, an
examiner appointed pursuant to section 1104 of the Bankruptcy Code or any other
fiduciary appointed as a legal representative of any of the Originators or with
respect to the property of the estate of any of the Originators) and shall inure
to the benefit of the Debtors, ACI Funding, Eureka, Citibank, the Agent, ACSC
and ACI.

20. ACI Funding, Citibank and the Agent shall not (i) be deemed to be in control
of the operations of the Debtors, (ii) owe any fiduciary duty to the Debtors,
their respective creditors, shareholders or estates or (iii) subject only to the
right of the Environmental Protection Agency to be heard at the Final Hearing,
and effective upon entry of the Final Order, be deemed to be acting as a
“responsible person” or “owner or

 

18



--------------------------------------------------------------------------------

operator” with respect to the operation or management of the Debtors (as such
terms, or any similar terms, are used in the United States Comprehensive
Environmental Response, Compensation and Liability Act, 29 U.S.C. §§ 9601, et
seq., as amended, or any similar federal or state statute).

21. No rights of any entity in connection with a contract or transaction of the
kind listed in sections 555, 556, 559, 560 or 561 of the Bankruptcy Code,
whatever they might or might not be, are affected by the provisions of this
Order.

22. If any or all of the provisions of this Order are hereafter reversed,
modified, vacated or stayed, such reversal, stay, modification or vacation shall
not affect (x) the validity of any transfer of the Receivables made pursuant to
the provisions of the Financing Agreements prior to written notice to the Agent
and ACI Funding of the effective date of such reversal, stay, modification or
vacation, (y) the validity of any obligation or liability incurred by each of
the Originators prior to written notice to the Agent and ACI Funding of the
effective date of such reversal, stay, modification or vacation or (z) the
validity and enforceability of any priority authorized or created hereby or
pursuant to the Financing Agreements. Notwithstanding any such reversal, stay,
modification or vacation, any indebtedness, obligations or liabilities incurred,
or payment made, by any of the Originators, prior to written notice to the Agent
and ACI Funding of the effective date of such reversal, stay, modification or
vacation, shall be governed in all respects by the original provisions of this
Order, and the Agent, Citibank, Eureka and ACI Funding shall be entitled to all
the rights, remedies, privileges and benefits, granted herein and pursuant to
the Financing Agreements with respect to all such indebtedness,

 

19



--------------------------------------------------------------------------------

obligations or liabilities (including, without limitation, with respect to the
manner in which the proceeds of the Transferred Receivables are applied) and to
the full benefits of sections 363(m) and 364(e) of the Bankruptcy Code in
connection therewith.

23. Upon transfer to ACI Funding, the Transferred Receivables are and shall be
the property of ACI Funding and not property of the estates of any of the
Debtors and accordingly no expenses of administration of the Chapter 11 Cases or
any future proceeding or case which may result from the Chapter 11 Cases,
including liquidation in bankruptcy or other proceedings under the Bankruptcy
Code, shall be charged against the Transferred Receivables, or the proceeds
thereof pursuant to section 506(c) of the Bankruptcy Code or otherwise, without
the prior written consent of the Agent and no such consent shall be implied from
any other action, inaction, or acquiescence by the Agent. To the extent the
Agent seeks to exercise, upon an Event of Termination (as such term is defined
in the Receivables Agreements), any rights and remedies to the extent provided
for in the Receivables Agreements against any Debtor, prior to seeking to lift
the automatic stay to exercise such enforcement rights or remedies against such
Debtor, the Agent shall provide five (5) business days’ written notice (by
facsimile, telecopy, electronic mail or otherwise) to (a) counsel for the
Debtors: (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the
Americas, New York, New York 10019-6064, Attention: Kelley A. Cornish;
(ii) Stikeman Elliott LLP, 1155 René-Lévesque Blvd. West, Suite 4000, Montréal,
QC H3B 3V2, Canada, Attention: Guy Martel; and (iii) Young Conaway Stargatt &
Taylor, LLP, The Brandywine Building, 1000 West Street, 17th Floor, Wilmington,
Delaware 19801, Attention: Pauline K. Morgan; (b)

 

20



--------------------------------------------------------------------------------

counsel for the official committee of unsecured creditors in the Chapter 11
Cases (the “Creditors’ Committee”) (if retained); and (c) counsel for the United
States Trustee. For the avoidance of doubt, the foregoing notice requirement
shall in no event apply to any exercise by the Agent of any rights and remedies
to the extent provided for in the Receivables Agreements against ACI Funding or
the assets of ACI Funding.

24. The stipulations, admissions and releases contained in Paragraph 3 and
Paragraph 4 of this Order, shall be binding on the Debtors and any successor
thereto under all circumstances and for all purposes and the Debtors are deemed
to have irrevocably waived and relinquished all rights to contest any such
stipulation, admission or release as of the date of entry of this Order. The
stipulations, admissions and releases contained in Paragraph 3 and Paragraph 4
of this Order, shall be binding on all other parties in interest, including,
without limitation, any official committee that may be appointed in these
chapter 11 cases, under all circumstances and for all purposes unless, and
solely to the extent that, (a) any party in interest commences a contested
matter or adversary proceeding challenging such stipulation, admission or
release or asserting any claims or causes of action on behalf of the Debtors’
estates against the Released Parties, in each case no later than the later of
(1) sixty (60) days after the formation of the Creditors’ Committee, or
(2) seventy-five (75) days after the Filing Date. If no such contested matter or
adversary proceeding is timely commenced then, without further order of the
Court, all of the stipulations, admissions and releases contained in Paragraph 3
and Paragraph 4 of this Order, shall be binding on all parties in interest in
these chapter 11 cases and shall not be subject to challenge or modification in
any respect. If any such

 

21



--------------------------------------------------------------------------------

contested matter or adversary proceeding is timely commenced, the stipulations,
admissions and releases shall nonetheless remain binding on all parties in
interest and shall be preclusive except to the extent that such stipulation,
admission or release is expressly challenged pursuant to such timely commenced
contested matter or adversary proceeding.

25. Nothing in this Order vests or confers on any person (as defined in the
Bankruptcy Code), including the Creditors’ Committee, standing or authority to
pursue any cause of action belonging to the Debtors or their estates.

26. This Order shall constitute findings of fact and conclusions of law and
shall take effect and be fully enforceable nunc pro tunc to the Petition Date
immediately upon entry hereof. Notwithstanding Bankruptcy Rules 4001(a)(3),
6004(h), 6006(d), 7062 or 9024 or any other Bankruptcy Rule, or Rule 62(a) of
the Federal Rules of Civil Procedure, this Order shall be immediately effective
and enforceable upon its entry and there shall be no stay of execution or
effectiveness of this Order. Specifically, pursuant to this Order, the ten day
automatic stay periods of Bankruptcy Rules 6004(g) and 6006(d) are expressly
inapplicable to this Order and the transactions including, without limitation,
transfers contemplated hereby, and accordingly, this Order shall become
operative immediately upon entry on the docket.

27. To the extent that any of the provisions of this Order may be inconsistent
with the terms and conditions of the Financing Agreements, the provisions of
this Order shall govern.

 

22



--------------------------------------------------------------------------------

28. On or before the third business day following entry of this Order, the
Debtors shall mail copies of a notice of the entry of this Order, together with
a copy of this Order and a copy of the Motion (which shall constitute adequate
notice of the Final Hearing), to the parties having been given notice of the
Interim Hearing, and to any other party that has filed a request for notices
with this Court and to any Creditors’ Committee after the same has been
appointed, or Creditors’ Committee counsel, if the same shall have been
appointed. The notice of entry of this Order shall state that any party in
interest objecting to the relief sought at the Final Hearing shall serve and
file written objections with the Clerk, United States Bankruptcy Court for the
District of Delaware no later than 4:00 p.m. on                     , 2009.
Objections shall be served so that the same are actually received on or before
such date by: (a) counsel for the Debtors: (i) Paul, Weiss, Rifkind, Wharton &
Garrison LLP, 1285 Avenue of the Americas, New York, New York 10019-6064,
Attention: Kelley A. Cornish; (ii) Stikeman Elliott LLP, 1155 René-Lévesque
Blvd. West, Suite 4000, Montréal, QC H3B 3V2, Canada, Attention: Guy Martel; and
(iii) Young Conaway Stargatt & Taylor, LLP, The Brandywine Building, 1000 West
Street, 17th Floor, Wilmington, Delaware 19801, Attention: Pauline K. Morgan;
(b) counsel for the Creditors’ Committee (if retained); (c) counsel for the
Agent and Citibank, (i) Davis Polk & Wardwell, 450 Lexington Avenue, New York,
New York 10017, Attention: Michael J. Crames and Bradley Y. Smith; (ii) Kaye
Scholer LLP, 425 Park Avenue, New York, New York 10022, Attention: Eric Marcus
and Benjamin Mintz and (iii) Richards Layton & Finger, One Rodney Square, 920
North King Street, Wilmington, Delaware 19801, Attention: Mark D. Collins and
John H. Knight; (d)

 

23



--------------------------------------------------------------------------------

counsel for the United States Trustee, 844 King Street, Room 2207, Attention:
David Klauder; and (e) Office of the Clerk of the Court, 824 Market Street,
Third Floor, Wilmington, Delaware 19801.

29. The Final Hearing is scheduled for                     , 2009 at
                 .m. before this Court.

 

Dated:  

Wilmington, Delaware

 

                    , 2009

 

 

UNITED STATES BANKRUPTCY JUDGE

 

24



--------------------------------------------------------------------------------

EXHIBIT B

Form of US Final Order

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

In re:

ABITIBIBOWATER INC., et al.,1

Debtors.            )

)

)

)

)

)

)

)

Chapter 11

Case No. 09-11296 (KJC)

(Joint Administration Pending)

RE: DOCKET NO. 25

 

1

The debtors-in-possession in these cases, along with the last four digits of
each Debtor’s federal or Canadian tax identification number, are: AbitibiBowater
Inc. (6415), AbitibiBowater US Holding 1 Corp. (6050), AbitibiBowater US Holding
LLC (N/A), AbitibiBowater Canada Inc. (3225), Abitibi-Consolidated Alabama
Corporation (4396), Abitibi-Consolidated Corporation (9050),
Abitibi-Consolidated Finance LP (4528), Abitibi Consolidated Sales Corporation
(7144), Alabama River Newsprint Company (7247), Augusta Woodlands, LLC (0999),
Bowater Alabama LLC (7106), Bowater America Inc. (8645), Bowater Canada Finance
Corporation (8810), Bowater Canadian Forest Products Inc. (2010), Bowater
Canadian Holdings Incorporated (6828), Bowater Canadian Limited (7373), Bowater
Finance Company Inc. (1715), Bowater Finance II LLC (7886), Bowater Incorporated
(1803), Bowater LaHave Corporation (5722), Bowater Maritimes Inc. (5684),
Bowater Newsprint South LLC (1947), Bowater Newsprint South Operations LLC
(0186), Bowater Nuway Inc. (8073), Bowater Nuway Mid-States Inc. (8290), Bowater
South American Holdings Incorporated (N/A), Bowater Ventures Inc. (8343),
Catawba Property Holdings, LLC (N/A), Coosa Pines Golf Club Holdings LLC (8702),
Donohue Corp. (9051), Lake Superior Forest Products Inc. (9305) and Tenex Data
Inc. (5913). The corporate headquarters of the debtors-in-possession is located
at, and the mailing address for each debtor-in-possession is, 1155 Metcalfe
Street, Suite 800, Montreal, Quebec H3B 5H2, Canada.

EXHIBIT B-1



--------------------------------------------------------------------------------

FINAL ORDER PURSUANT TO SECTIONS

105, 362(d), 363(b)(l), 363(f), 363(m), 364(c)(l), 364(e) AND 365

OF THE BANKRUPTCY CODE (1) AUTHORIZING

CERTAIN DEBTORS TO CONTINUE SELLING RECEIVABLES AND

RELATED RIGHTS PURSUANT TO AN AMENDED SECURITIZATION

FACILITY, (2) MODIFYING THE AUTOMATIC STAY AND (3)

GRANTING OTHER RELATED RELIEF

Upon the motion dated April 16, 2009 (the “Motion”)2 of the above-captioned
Debtors seeking an order of this Court, pursuant to sections 362(d), 363(b)(l),
363(f), 363(m), 364(c)(l), 364(e) and 365 of title 11 of the United States Code
(the “Bankruptcy Code”):

(i) authorizing Abitibi Consolidated Sales Corporation (“ACSC”) and
Abitibi-Consolidated Inc., a Chapter 15 debtor3 (“ACI” and together with ACSC
the “Originators”) to enter into, and authorizing ACSC to cause
Abitibi-Consolidated U.S. Funding Corp., a wholly-owned subsidiary of ACSC that
is not a Debtor (“ACI Funding”) to enter into an Omnibus Amendment,
substantially in the form attached to the Motion (the “Amendment”), to (a) that
certain Amended

 

2

Capitalized terms used but not otherwise defined herein shall have the same
meanings assigned thereto in the Motion.

3

Notwithstanding anything in this Order to the contrary, this Order does not
grant authority to ACI and nothing in this Order limits the jurisdiction of the
Quebec Superior Court of Justice (Commercial Division) (the “Canadian Court”)
over ACI or limits oversight of the monitor appointed in the proceeding of
Abitibi-Consolidated Inc. under Canada’s Companies’ Creditors Arrangement Act,
R.S.C. 1985, c. C-36 (the “Canadian Proceeding”). References in this Order to
ACI describe the Chapter 15 relief granted to ACI pursuant to this Court’s
recognition of the Securitization Provisions (as defined in the Omnibus
Amendment) of the initial order of the Canadian Court entered in the Canadian
Proceeding and grant of other Chapter 15 relief pursuant to the “Order Granting
Provisional Relief” and the “Order Granting Recognition and Relief in Aid of
Foreign Proceeding Pursuant to 11 U.S.C. §§1517, 1520, and 1520”, in each case,
upon entry by this Court in the Chapter 15 case of In re Abitibi-Consolidated
Inc., et al., Case No. 09-11348 (KJC).

 

2



--------------------------------------------------------------------------------

and Restated Receivables Purchase Agreement, dated as of January 31, 2008 (as
heretofore amended the “RPA”) among ACI Funding, Eureka Securitisation, plc
(“Eureka”), Citibank, N.A. (“Citibank”), Citibank, N.A., London Branch (the
“Agent”), ACI, in its capacity as Subservicer and an Originator, and ACSC, in
its capacity as Servicer and an Originator and (b) that certain Amended and
Restated Purchase and Contribution Agreement, dated as of January 31, 2008 (as
heretofore amended the “PCA”, the RPA and PCA, each as amended by the Amendment,
are collectively hereinafter referred to as the “Receivables Agreements”) among
ACI and ACSC as Sellers and ACI Funding as Purchaser, which Amendment shall,
among other things, waive certain defaults under the Receivables Agreements;

(ii) authorizing the Originators to continue selling and/or contributing
Receivables (as defined in the PCA) to ACI Funding in accordance with the terms
of the PCA (Receivables sold or contributed to ACI Funding, whether before or
after the Filing Date (as defined below), together with the Related Security (as
defined in the PCA) being referred to herein as “Transferred Receivables”);

(iii) authorizing ACI, ACSC and the other Debtors, as applicable, to otherwise
perform or continue to perform, and authorizing ACSC to cause ACI Funding, as a
wholly owned subsidiary of ACSC, to perform or continue to perform their
respective obligations under each of the Receivables Agreements (including
without limitation servicing obligations) and each of the other instruments and
agreements related to the securitization facility contemplated by

 

3



--------------------------------------------------------------------------------

the Receivables Agreements, whether currently effective or hereafter entered
into (such other instruments and agreements together with the Receivables
Agreements and the Amendment, the “Financing Agreements”), including notably,
but without limiting the generality of the foregoing: (a) the Undertaking
Agreement (Servicer) dated as of October 27, 2005 by ACI in favor of Eureka,
Citibank and the other Banks (as defined in the RPA) that are party to the RPA
(as heretofore amended, including, without limitation, by Second Amendment of
Undertaking Agreement (Servicer) dated as of January 31, 2008); (b) the
Undertaking Agreement (Originator) dated as of October 27, 2005 by ACI in favor
of ACI Funding (as heretofore amended, including, without limitation, by Second
Amendment of Undertaking Agreement (Originator) dated as of January 31, 2008);
(c) the Deposit Account Control Agreement dated as of January 31, 2008 among ACI
Funding, ACI, ACSC, Citibank and the Agent, as amended (the “Deposit Account
Control Agreement”); (d) the Blocked Accounts Agreement dated as of October 27,
2005 among ACI, ACSC, the Agent, Royal Bank of Canada and ACI Funding, as
amended (the “Blocked Accounts Agreement”); (e) the Agreement Re: Pledged
Deposit Accounts dated as of October 27, 2005 among ACSC, ACI, ACI Funding, the
Agent and LaSalle Bank National Association (predecessor in interest to Bank of
America, N.A.), as amended (the “Pledged Deposit Accounts Agreement”); (f) the
Second Amended and Restated Four Party Agreement for Sold Accounts (General)
dated as of January 31, 2008 among Export Development Canada and Compagnie
Francaise d’Assurance pour

 

4



--------------------------------------------------------------------------------

le Commerce Exterieur – Canada Branch, ACI, ACI Funding, the Agent and Citibank,
as amended; (g) the Intercompany Agreement dated as of December 20, 2007 between
ACI and ACSC, as amended; (h) the Accounts Receivable Policy (Shipments) General
Terms and Conditions, plus the Coverage Certificate effective September 1, 2008
(together with all schedules and endorsements thereto) issued by Export
Development Canada and Compagnie Francaise d’Assurance pour le Commerce
Exterieur - Canada Branch to ACI, as amended; and (i) the fee letters dated
April 1, 2009 between ACI Funding and the Agent;

(iv) pursuant to section 364(c)(1) of the Bankruptcy Code, granting ACI Funding,
the Agent, Eureka and Citibank priority in payment with respect to the
obligations of the Originators under the Financing Agreements over any and all
administrative expenses of the kinds specified in sections 503(b) and 507(b) of
the Bankruptcy Code, other than in respect of the Carve-Out (as defined below);

(v) scheduling an interim hearing (the “Interim Hearing”) on the Motion to
consider entry of an Interim Order pursuant to sections 105, 362(d), 363(b)(l),
363(f), 363(m), 364(c)(l), 364(e) and 365 of the Bankruptcy Code (1) Authorizing
certain Debtors to Continue Selling Receivables and Related Rights Pursuant to
an Amended Securitization Facility, (2) Modifying the Automatic Stay and
(3) Granting Other Related Relief (the “Interim Order”) pursuant to Rule 4001 of
the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); and

(vi) requesting that a final hearing (the “Final Hearing”) be scheduled, and
that notice procedures in respect of the Final Hearing be established, by this

 

5



--------------------------------------------------------------------------------

Court to consider entry of a final order (this “Final Order”) authorizing on a
final basis, among other things, the Amendment and continued performance of the
Debtors’ respective obligations under the Financing Agreements, and granting
other related relief;

and it appearing that the relief requested in the Motion is in the best
interests of the Debtors’ estates, their creditors, and other
parties-in-interest; and the Court having considered the Motion and the
documents related thereto, and after due deliberation and sufficient cause
appearing therefor; due and appropriate notice of the Interim Hearing, the Final
Hearing and the Motion, and the relief requested therein having been served by
the Debtors on the following parties, or, in lieu thereof, their counsel:
(i) the Office of the United States Trustee; (ii) the United States Securities
and Exchange Commission; (iii) the Internal Revenue Service; (iv) counsel to the
agents for the Debtors’ prepetition secured bank facilities; (v) counsel to the
agent for the Debtors’ proposed postpetition lenders; (vi) the indenture
trustees for each series of the Debtors’ prepetition notes; (vii) the Agent;
(viii) the monitor appointed in the Canadian Proceeding; (ix) the parties
identified on the Debtors’ consolidated list of thirty-five (35) largest
unsecured creditors; (x) the Debtors’ primary cash management banks; (xi) the
Debtors’ primary lockbox banks; (xii) the Environmental Protection Agency and
(xiii) other than with respect to notice of the Interim Hearing, counsel to the
official committee of unsecured creditors in the Chapter 11 Cases (the
“Creditors’ Committee”); the Interim Order having been entered at the Interim
Hearing; the Final Hearing having been held on May 27, 2009; and all objections
or responses, if any, to the Motion having been withdrawn or overruled

 

6



--------------------------------------------------------------------------------

either prior to the Final Hearing, or at the Final Hearing; and upon the record
made by the Debtors at the Interim Hearing and the Final Hearing and after due
deliberation and consideration and sufficient cause appearing therefor;

THE COURT MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF LAW:

1. On April 16, 2009 (the “Filing Date”), the Debtors filed voluntary petitions
for relief with this Court under Chapter 11 of the Bankruptcy Code (the “Chapter
11 Cases”). The Debtors are continuing in possession of their property, and
operating and managing their businesses, as debtors in possession pursuant to
sections 1107 and 1108 of the Bankruptcy Code.

2. This Court has jurisdiction over these proceedings and the parties and the
property of the Debtors affected hereby pursuant to 28 U.S.C. §§ 157(b) and
1334. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

3. Subject to Paragraph 24, the Debtors hereby forever waive and release any and
all “claims” (as such term is defined in the Bankruptcy Code), counterclaims,
causes of action, defenses or setoff rights, in each case arising from or
related to any acts or transactions occurring prior to the Filing Date against
ACI Funding, the Agent, Citibank, Eureka and each of their respective
affiliates, agents, officers, directors, employees and attorneys (collectively,
the “Released Parties”), whether arising at law or in equity, including any
recharacterization, subordination, avoidance or other claim arising under or
pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any other
similar provisions of applicable state or federal law (collectively, the
“Released Claims”);

 

7



--------------------------------------------------------------------------------

provided, however, that nothing in the Interim Order or this Final Order
releases any party thereto from their contractual obligations under the
Financing Agreements (which shall hereinafter be deemed to include the Waiver
Agreement dated as of April 28, 2009) or in any way affects their property
interests, as provided in the Financing Agreements, in the Transferred
Receivables or the proceeds thereof; provided further, however, that nothing in
the Interim Order or this Final Order releases any of the Released Parties from
any claims, counterclaims or causes of action assertable by any Debtor in
connection with any termination, default or failure to perform under that
certain Master Agreement dated as of July 2, 2003, as amended, supplemented or
otherwise modified from time-to-time (including, but not limited to, the
confirmations dated June 17, 2004 and June 28, 2004), between Citibank Canada
and Abitibi-Consolidated Company of Canada. The Debtors further covenant not to
sue the Released Parties on account of any Released Claims.

4. The Debtors admit, stipulate and agree that transfers of the Transferred
Receivables by the Originators pursuant to the provisions of the Receivables
Agreements whether occurring prior to or subsequent to the Filing Date,
constitute true sales or true contributions under applicable non-bankruptcy law
and were by the Interim Order and hereby are deemed true sales or true
contributions, and were or will be for fair consideration and are not otherwise
voidable or avoidable. The Debtors admit, stipulate and agree that upon the
transfer of the Receivables to ACI Funding, the Receivables did (with respect to
transfers occurring prior to the Filing Date) and will (with respect to the
transfers occurring on or after the Filing Date) become the sole property of ACI
Funding, and none of the Debtors, nor any creditors of the Debtors, shall retain
any ownership

 

8



--------------------------------------------------------------------------------

rights, claims, liens or interests in or to the Transferred Receivables, or any
proceeds thereof pursuant to section 541 of the Bankruptcy Code, pursuant to any
theory of substantive consolidation or otherwise. The Debtors admit, stipulate
and agree that upon the transfer by each of the Originators pursuant to the
provisions of the Financing Agreements, neither the Transferred Receivables, nor
the proceeds thereof, shall constitute property of the bankruptcy estates of any
of the Debtors, notwithstanding any intentional or inadvertent deposit of any
proceeds of the Transferred Receivables in bank accounts owned or controlled by
any of the Debtors.

5. The Debtors seek access to the funding proposed to be provided by the
Financing Agreements in order to assure sufficient available sources of working
capital and financing to carry on the operation of their businesses.
Specifically, continued performance of the Financing Agreements will permit the
Originators to continue transferring the Receivables to ACI Funding, allowing
the Debtors to continue their prepetition practice of converting Receivables to
cash as soon as possible to provide cash flow necessary for various business
purposes. The Debtors’ ability to maintain business relationships with their
vendors, suppliers and customers, to pay their employees, to purchase and supply
new inventory and otherwise finance their operations, is essential to the
Debtors’ continued viability. In addition, the Debtors’ need for financing is
immediate. In the absence of the proposed financing, serious and irreparable
harm to the Debtors’ business operations and their estates could occur, which
may include third parties declining to conduct business dealings with the
Debtors. The preservation, maintenance and enhancement of the going concern
value of the Debtors are of the

 

9



--------------------------------------------------------------------------------

utmost significance and importance to a successful reorganization of the Debtors
under chapter 11 of the Bankruptcy Code.

6. Given their current financial condition, financing arrangements and capital
structure, the Debtors cannot obtain unsecured credit allowable under section
503(b)(1) of the Bankruptcy Code as an administrative expense. Financing on a
postpetition basis is not otherwise available without certain Debtors granting,
pursuant to section 364(c)(1) of the Bankruptcy Code, claims having priority
over any and all administrative expenses of the kinds specified in sections
503(b) and 507(b) of the Bankruptcy Code, other than as described below in
respect of the Carve-Out.

7. Under the circumstances, the notice given by the Debtors of the Motion, the
relief requested therein, the Interim Hearing and the Final Hearing constitutes
appropriate, due and sufficient notice thereof and complies with Bankruptcy Rule
4001(b) and (c) and the Local Bankruptcy Rules, and no further notice of the
relief sought at the Interim Hearing and the Final Hearing and the relief
granted herein is necessary or required

8. Entry into the Amendment and continued performance of the Debtors’ respective
obligations under the Financing Agreements is in the best interests of the
Debtors and their estates, and the Debtors were by the Interim Order and hereby
are expressly authorized and empowered to enter into the Amendment and to
perform and do or continue to perform and do, as applicable, all acts that may
be required in connection with the Financing Agreements. Each currently
effective Financing Agreement constitutes, and upon execution and delivery
thereof, each newly executed Financing

 

10



--------------------------------------------------------------------------------

Agreement shall constitute, a valid and binding obligation of each Debtor party
thereto, enforceable against each such Debtor in accordance with its terms. The
terms and conditions of the Financing Agreements have been negotiated in good
faith and at arm’s length and the transfers made or to be made and the
obligations incurred or to be incurred shall be deemed to have been made for
fair or reasonably equivalent value and in good faith (and without intent to
“hinder, delay or defraud any creditor” of the Debtors) as those terms are used
in the Bankruptcy Code and the transactions contemplated thereunder shall be
deemed to have been made in “good faith,” as that term is used in sections
363(m) and 364(e) of the Bankruptcy Code and in express reliance upon the
protections offered by sections 363(m) and 364(e) of the Bankruptcy Code. The
Agent shall be entitled, derivatively, to assert any and all of the rights of
ACI Funding, including, without limitation, those arising under section 363(m)
of the Bankruptcy Code, arising as a result thereof.

Based upon the foregoing findings and conclusions, and upon the record made at
the Interim Hearing and the Final Hearing, and good and sufficient cause
appearing therefore;

IT IS HEREBY ORDERED that:

9. The Motion is granted on a final basis in accordance with the terms of this
Final Order. Any objections to the Motion with respect to the entry of this
Final Order that have not been withdrawn, waived or settled, and all
reservations of rights included therein, are hereby denied and overruled.

 

11



--------------------------------------------------------------------------------

10. ACI, ACSC and the other Debtors, as applicable, were by the Interim Order
and hereby are expressly authorized and empowered (i) to execute and deliver,
and ACSC was by the Interim Order and hereby is authorized to cause ACI Funding,
as a wholly owned subsidiary of ACSC, to execute and deliver the Amendment and
all related documents and instruments to be executed and delivered in connection
therewith, and the Facility Termination Date (as defined in the RPA and in the
PCA) and the Commitment Termination Date (as defined in the RPA) shall be deemed
not to have occurred as a consequence of the filing of the Chapter 11 Cases,
ACI’s Chapter 15 case or the Canadian Proceeding or the taking of corporate
action by AbitibiBowater Inc. (“ABI”), ACI or ACSC to authorize any of the
foregoing or the failure of ABI, ACI or ACSC to pay any debts that are otherwise
stayed by any of the foregoing or the written admission by ABI, ACI or ACSC of
its inability to pay such debts; (ii) to transfer, and shall be deemed to have
transferred, free and clear of all liens, claims, encumbrances and other
interests pursuant to sections 363(b)(1) and (f) of the Bankruptcy Code, the
Receivables to ACI Funding, without recourse (except to the limited extent
provided in the Financing Agreements); (iii) to otherwise perform or continue to
perform, and ACSC was by the Interim Order and hereby is authorized to cause ACI
Funding, as a wholly owned subsidiary of ACSC, to otherwise perform or continue
to perform, as applicable, their respective obligations under the Financing
Agreements and (iv) to make, execute and deliver, and ACSC was by the Interim
Order and hereby is authorized to cause ACI Funding, as a wholly owned
subsidiary of ACSC, to make, execute and deliver all instruments and documents
and perform all other acts (including, without limitation, the

 

12



--------------------------------------------------------------------------------

perfection of ACI Funding’s ownership interest in the Transferred Receivables)
that may be required in connection with the Financing Agreements and the
transactions contemplated thereby; it being expressly contemplated that pursuant
to the terms of the Financing Agreements, ACI and ACSC were by the Interim Order
and hereby shall be expressly authorized and empowered pursuant to section
363(b)(1) of the Bankruptcy Code to service, administer and collect the
Transferred Receivables on behalf of ACI Funding pursuant to the Financing
Agreements, and with respect to the Originators and ACI Funding, each were by
the Interim Order and hereby shall be expressly authorized and empowered
pursuant to section 363(b)(l) of the Bankruptcy Code to make, execute and
deliver all instruments and documents and perform all other acts (including,
without limitation, the perfection of ACI Funding’s ownership interest in the
Transferred Receivables) that may be required in connection with the Financing
Agreements and the transactions contemplated thereby. Moreover, ACI Funding
shall be entitled to the full benefits of section 363(m) of the Bankruptcy Code
in connection with any transfers made pursuant to the provisions of the
Financing Agreements, with the Agent being entitled to assert ACI Funding’s
rights thereunder derivatively. ACI, ACSC and the other Debtors, as applicable,
are hereby further expressly authorized and empowered to make, execute and
deliver, and ACSC is authorized to cause ACI Funding, as a wholly owned
subsidiary of ACSC, to make, execute and deliver one or more non-material
amendments to the Financing Agreements in such form as the parties thereto may
agree, expressly including any amendment to Section 7.01(ff) of the RPA to
extend the term of the RPA, it being understood that no further approval of the
Court shall be required for any such

 

13



--------------------------------------------------------------------------------

non-material amendments to the Financing Agreements, provided that the Debtors
shall send any such amendments to counsel for the Creditors’ Committee, counsel
for the ACCC 364 day Term Facility lenders and counsel for the United States
Trustee promptly upon their execution. All indemnification and other obligations
of the Originators and any other Debtors owing to the Agent, Eureka and Citibank
under the Financing Agreements, the Interim Order and this Final Order are
hereinafter referred to as the “Agent Obligations.” All obligations of the
Originators and any other Debtors owing to ACI Funding under the Financing
Agreements, the Interim Order and this Final Order are hereinafter referred to
as the “Receivables Obligations.” For the avoidance of doubt, the Agent
Obligations and the Receivables Obligations do not include any amounts owing to
the Agent or Citibank or their respective affiliates under or in connection with
(i) any swap claims, (ii) any credit agreement in existence prior to the Filing
Date not related to the Financing Agreements or (iii) any other indebtedness not
related to the Financing Agreements. Notwithstanding the foregoing, the Agent
and Citibank shall be entitled to all of the rights and remedies accorded to
them pursuant to the “safe harbor” provisions of the Bankruptcy Code.

11. The Originators and the other Debtors were by the Interim Order and hereby
are authorized to use the proceeds of the arrangements contemplated by the
Financing Agreements in the operation of the Debtors’ businesses, provided, that
the use of the proceeds is consistent with the terms of the Financing
Agreements, the Interim Order and this Final Order or as may otherwise be agreed
in writing by the Agent.

 

14



--------------------------------------------------------------------------------

12. In accordance with section 364(c)(1) of the Bankruptcy Code, the Agent
Obligations and the Receivables Obligations shall constitute allowed senior
administrative expense claims against each of the Originators (the
“Superpriority Claims”) with priority over any and all administrative expenses,
adequate protection claims, diminution claims and all other claims against the
Originators, now existing or hereafter arising, of any kind whatsoever,
including, without limitation, all administrative expenses of the kind specified
in sections 503(b) and 507(b) of the Bankruptcy Code, and over any and all
administrative expenses or other claims arising under sections 105, 326, 328,
330, 331, 503(b), 507(a), 507(b), 546, 726, 1113 or 1114 of the Bankruptcy Code,
whether or not such expenses or claims may become secured by a judgment lien or
other nonconsensual lien, levy or attachment, which allowed claims shall for
purposes of section 1129(a)(9)(A) of the Bankruptcy Code be considered
administrative expenses allowed under section 503(b) of the Bankruptcy Code, and
which shall be payable from and have recourse to all pre- and post-petition
property of the Originators and all proceeds thereof, subject only to the
payment of the Carve-Out to the extent specifically provided for herein. Subject
only to the Carve-Out, no cost or expense of administration asserted against any
Debtor with obligations arising under the Financing Agreements under sections
105, 364(c)(1), 503(b), 507(b) of the Bankruptcy Code, or otherwise, including
those resulting from the conversion of any of the Chapter 11 Cases pursuant to
section 1112 of the Bankruptcy Code, shall be senior to, or pari passu with, the
Superpriority Claims of the Agent, Citibank, Eureka or ACI Funding arising out
of the Agent Obligations and the Receivables Obligations, as applicable. The
Agent shall be

 

15



--------------------------------------------------------------------------------

permitted to enforce the Superpriority Claims in respect of the Receivables
Obligations on a derivative basis on behalf of ACI Funding. The Superpriority
Claims shall be entitled to the full protection of section 364(e) of the
Bankruptcy Code in the event that this Final Order or any provision hereof is
vacated, reversed or modified, on appeal or otherwise.

13. Any provision of the Interim Order, this Final Order or the Financing
Agreements to the contrary notwithstanding, the Superpriority Claims shall be
subject and subordinate to a carve-out (the “Carve-Out”) for (a) the payment of
allowed professional fees and disbursements incurred by the professionals
retained, pursuant to sections 327, 328 or 1103(a) of the Bankruptcy Code, by
the Debtors and the Creditors’ Committee and any disbursements of any member of
the Creditors’ Committee in an aggregate amount not to exceed (i) $7,500,000 in
the aggregate in respect of professional fees and disbursements incurred
following the occurrence and during the pendency of an Event of Termination (as
such term is defined in the Receivables Agreements) or an event of termination
or event of default under any other postpetition credit facility of the Debtors
(each a “Carve-Out Event”) plus (ii) professional fees and disbursements
incurred prior to the occurrence of a Carve-Out Event to the extent subsequently
allowed plus (iii) professional fees and disbursements incurred from and after
the date on which the Carve-Out Event is no longer continuing to the extent
subsequently allowed, and (b) quarterly fees required to be paid pursuant to 28
U.S.C. § 1930(a)(6) and any fees payable to the Clerk of the Bankruptcy Court;
provided, however, that no portion of the Carve-Out or proceeds of the Financing
Agreements shall be used to pay professional

 

16



--------------------------------------------------------------------------------

fees and disbursements incurred in connection with (i) asserting any claims or
causes of action against the Agent, Citibank, Eureka or ACI Funding or any of
their respective successors and assigns and/or challenging or raising any
defense to the Agent Obligations or Receivables Obligations or other obligations
under the Financing Agreements, (ii) asserting or prosecuting any action for
preferences, fraudulent conveyances, or other avoidance power claims against the
Agent, Citibank, Eureka or ACI Funding or any of their respective successors and
assigns, (iii) objecting to or contesting the true sale nature of the sale
and/or contribution of the Transferred Receivables or (iv) objecting to or
contesting in any manner, or raising any, defenses to the validity, perfection,
priority, extent or enforceability of the Agent Obligations or the Receivables
Obligations under or in connection with the Financing Agreements, provided,
further, however, that the Carve-Out may include professional fees and
disbursements for investigation of such claims, causes of action or defenses in
an aggregate amount not to exceed $50,000. As long as no Carve-Out Event shall
have occurred and be continuing, the Debtors shall be permitted to pay
compensation and reimbursement of expenses, to the extent permitted by the
Bankruptcy Court payable under sections 330 and 331 of the Bankruptcy Code, as
the same may be payable, and the amounts so paid, or accrued but unpaid, shall
not reduce the Carve-Out; provided, however, that, upon the occurrence and
during the continuance of a Carve-Out Event, the foregoing permission to pay
allowed compensation and to reimburse expenses shall be limited to the
professional fees and disbursements incurred prior to the occurrence of the
Carve-Out Event plus the Carve-Out.

 

17



--------------------------------------------------------------------------------

14. If the amount of the Carve-Out or any payment made pursuant to any carve-out
under any other postpetition credit facility of the Debtors satisfied with the
assets of any Originator exceeds the product of (x) the aggregate amount paid
pursuant to the Carve-Out or such other carve-out, which amount shall in no
event exceed $7,500,000 and (y) such Originator’s net asset value expressed as a
percentage of the net asset value of the Debtors taken as a whole, such
Originator shall have a right of contribution against the Debtors that are not
Originators in an amount equal to such excess (or in such other amount as the
Bankruptcy Court may deem appropriate under the circumstances) and with the same
relative priority as the Carve-Out, and shall be subrogated to the rights of any
claimant under the Carve-Out in respect of such right of contribution.

15. Pursuant to the Financing Agreements, ACI Funding may deduct from the
purchase price of Transferred Receivables amounts which are payable by the
Originators to ACI Funding in respect of violations of certain representations
and warranties and dilution items (all of such amounts, collectively, the
“Repayment Amounts”), and the automatic stay provisions of section 362 of the
Bankruptcy Code were by the Interim Order and hereby are modified to the extent
necessary so as to permit the deduction of such amounts by ACI Funding. The
payment by ACI Funding of the purchase price for Receivables which are
subsequently reduced by such Repayment Amounts constitutes an extension of
credit to the applicable Originators.

16. The performance by the Originators and ACI Funding of their respective
obligations under the Financing Agreements, and the consummation of the
transactions contemplated by the Financing Agreements, and the conduct by the
Originators and ACI

 

18



--------------------------------------------------------------------------------

Funding of their respective businesses, whether occurring prior to or subsequent
to the Filing Date, do not, and shall not, provide a basis for a substantive
consolidation of the assets and liabilities of the Originators, or any of them,
with the assets and liabilities of ACI Funding or a finding that the separate
corporate identities of the Originators and ACI Funding may be ignored.
Notwithstanding any other provision of the Interim Order or this Final Order,
the Agent, Citibank, Eureka and the other parties thereto have agreed to enter
into the Financing Agreements in express reliance on ACI Funding being a
separate and distinct legal entity, with assets and liabilities separate and
distinct from those of any of the Debtors.

17. Pursuant to the Financing Agreements and as described in the Motion, ACI
Funding has agreed to pay, and ACSC was by the Interim Order and hereby is
authorized and directed (without the necessity of any further application being
made to, or order being obtained from, this Court) to cause ACI Funding, as a
wholly owned subsidiary of ACSC, to pay certain fees in consideration of the
Agent’s and Citibank’s services in structuring and negotiating Amendment No. 4
to Amended and Restated Receivables Purchase Agreement and Waiver Agreement
dated as of April 1, 2009, Amendment No. 2 to Amended and Restated Purchase and
Contribution Agreement and Waiver Agreement dated as of April 1, 2009, and the
Financing Agreements.

18. Collections of Transferred Receivables and other funds that are subject to
the Deposit Account Control Agreement, the Blocked Accounts Agreement or the
Pledged Deposit Accounts Agreement shall be processed and transferred pursuant
to such agreements, and such agreements were by the Interim Order and hereby are
approved in

 

19



--------------------------------------------------------------------------------

all respects and each deposit bank party thereto was by the Interim Order and
hereby is authorized and directed to comply therewith.

19. The Financing Agreements and the provisions of the Interim Order and this
Final Order shall be binding upon all parties in interest in these Cases,
including, without limitation, the Debtors, ACI Funding, Eureka, Citibank, the
Agent, ACSC and ACI and their respective successors and assigns (including any
chapter 7 or chapter 11 trustee hereinafter appointed or elected for the estate
of any of the Originators, an examiner appointed pursuant to section 1104 of the
Bankruptcy Code or any other fiduciary appointed as a legal representative of
any of the Originators or with respect to the property of the estate of any of
the Originators) and shall inure to the benefit of the Debtors, ACI Funding,
Eureka, Citibank, the Agent, ACSC and ACI.

20. ACI Funding, Citibank and the Agent shall not (i) be deemed to be in control
of the operations of the Debtors, (ii) owe any fiduciary duty to the Debtors,
their respective creditors, shareholders or estates or (iii) be deemed to be
acting as a “responsible person” or “owner or operator” with respect to the
operation or management of the Debtors (as such terms, or any similar terms, are
used in the United States Comprehensive Environmental Response, Compensation and
Liability Act, 29 U.S.C. §§ 9601, et seq., as amended, or any similar federal or
state statute).

21. No rights of any entity in connection with a contract or transaction of the
kind listed in sections 555, 556, 559, 560 or 561 of the Bankruptcy Code,
whatever they might or might not be, are affected by the provisions of the
Interim Order or this Final Order.

 

20



--------------------------------------------------------------------------------

22. If any or all of the provisions of the Interim Order or this Final Order are
hereafter reversed, modified, vacated or stayed, such reversal, stay,
modification or vacation shall not affect (x) the validity of any transfer of
the Receivables made pursuant to the provisions of the Financing Agreements
prior to written notice to the Agent and ACI Funding of the effective date of
such reversal, stay, modification or vacation, (y) the validity of any
obligation or liability incurred by each of the Originators prior to written
notice to the Agent and ACI Funding of the effective date of such reversal,
stay, modification or vacation or (z) the validity and enforceability of any
priority authorized or created by the Interim Order, hereby or pursuant to the
Financing Agreements. Notwithstanding any such reversal, stay, modification or
vacation, any indebtedness, obligations or liabilities incurred, or payment
made, by any of the Originators, prior to written notice to the Agent and ACI
Funding of the effective date of such reversal, stay, modification or vacation,
shall be governed in all respects by the original provisions of the Interim
Order and this Final Order, and the Agent, Citibank, Eureka and ACI Funding
shall be entitled to all the rights, remedies, privileges and benefits, granted
herein and pursuant to the Financing Agreements with respect to all such
indebtedness, obligations or liabilities (including, without limitation, with
respect to the manner in which the proceeds of the Transferred Receivables are
applied) and to the full benefits of sections 363(m) and 364(e) of the
Bankruptcy Code in connection therewith.

23. Upon transfer to ACI Funding, the Transferred Receivables are and shall be
the property of ACI Funding and not property of the estates of any of the
Debtors and accordingly no expenses of administration of the Chapter 11 Cases or
any future

 

21



--------------------------------------------------------------------------------

proceeding or case which may result from the Chapter 11 Cases, including
liquidation in bankruptcy or other proceedings under the Bankruptcy Code, shall
be charged against the Transferred Receivables, or the proceeds thereof pursuant
to section 506(c) of the Bankruptcy Code or otherwise, without the prior written
consent of the Agent and no such consent shall be implied from any other action,
inaction, or acquiescence by the Agent. To the extent the Agent seeks to
exercise, upon an Event of Termination (as such term is defined in the
Receivables Agreements), any rights and remedies to the extent provided for in
the Receivables Agreements against any Debtor, prior to seeking to lift the
automatic stay to exercise such enforcement rights or remedies against such
Debtor, the Agent shall provide five (5) business days’ written notice (by
facsimile, telecopy, electronic mail or otherwise) to (a) counsel for the
Debtors: (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the
Americas, New York, New York 10019-6064, Attention: Kelley A. Cornish;
(ii) Stikeman Elliott LLP, 1155 René-Lévesque Blvd. West, Suite 4000, Montréal,
QC H3B 3V2, Canada, Attention: Guy Martel; and (iii) Young Conaway Stargatt &
Taylor, LLP, The Brandywine Building, 1000 West Street, 17th Floor, Wilmington,
Delaware 19801, Attention: Pauline K. Morgan; (b) counsel for the Creditors’
Committee; and (c) counsel for the United States Trustee. For the avoidance of
doubt, the foregoing notice requirement shall in no event apply to any exercise
by the Agent of any rights and remedies to the extent provided for in the
Receivables Agreements against ACI Funding or the assets of ACI Funding.

24. The stipulations, admissions and releases contained in Paragraph 3 and
Paragraph 4 of this Final Order, shall be binding on the Debtors and any
successor thereto

 

22



--------------------------------------------------------------------------------

under all circumstances and for all purposes and the Debtors are deemed to have
irrevocably waived and relinquished all rights to contest any such stipulation,
admission or release as of the date of entry of the Interim Order. The
stipulations, admissions and releases contained in Paragraph 3 and Paragraph 4
of this Final Order and the other findings and conclusions of law with respect
to the prepetition effect of the Financing Agreements contained in this Final
Order shall be binding on all other parties in interest under all circumstances
and for all purposes unless, and solely to the extent that, (a) any party in
interest (other than the Creditors’ Committee) commences a contested matter or
adversary proceeding challenging such stipulation, admission or release or
asserting any claims or causes of action on behalf of the Debtors’ estates
against the Released Parties no later than July 1, 2009 or (b) the Creditors’
Committee commences a contested matter or adversary proceeding challenging such
stipulation, admission or release or asserting any claims or causes of action on
behalf of the Debtors’ estates against the Released Parties no later than
July 17, 2009. If no such contested matter or adversary proceeding is timely
commenced then, without further order of the Court, all of the stipulations,
admissions and releases contained in Paragraph 3 and Paragraph 4 of this Final
Order, shall be binding on all parties in interest in these chapter 11 cases and
shall not be subject to challenge or modification in any respect. If any such
contested matter or adversary proceeding is timely commenced, the stipulations,
admissions, releases findings and conclusions shall nonetheless remain binding
on all parties in interest and shall be preclusive except to the extent that
such stipulation, admission, release, finding or

 

23



--------------------------------------------------------------------------------

conclusion is expressly challenged pursuant to such timely commenced contested
matter or adversary proceeding.

25. Nothing in the Interim Order or this Final Order vests or confers on any
person (as defined in the Bankruptcy Code), including the Creditors’ Committee,
standing or authority to pursue any cause of action belonging to the Debtors or
their estates.

26. This Final Order shall constitute findings of fact and conclusions of law
and shall take effect and be fully enforceable nunc pro tunc to the Filing Date
immediately upon entry hereof. Notwithstanding Bankruptcy Rules 4001(a)(3),
6004(h), 6006(d), 7062 or 9024 or any other Bankruptcy Rule, or Rule 62(a) of
the Federal Rules of Civil Procedure, this Final Order shall be immediately
effective and enforceable upon its entry and there shall be no stay of execution
or effectiveness of this Final Order. Specifically, pursuant to this Final
Order, the ten day automatic stay periods of Bankruptcy Rules 6004(g) and
6006(d) are expressly inapplicable to this Final Order and the transactions
including, without limitation, transfers contemplated hereby and this Final
Order shall become operative immediately upon entry on the docket.

27. To the extent that any of the provisions of this Final Order may be
inconsistent with the terms and conditions of the Financing Agreements, the
provisions of this Final Order shall govern.

28. This order is supplemented by the record made at the Interim Hearing and at
the Final Hearing to incorporate the adequate protection provided to the ACCC
364 day Term Facility lenders.

 

24



--------------------------------------------------------------------------------

Dated:  

Wilmington, Delaware

 

                    , 2009

 

 

Kevin J. Carey

Chief United States Bankruptcy Judge

 

25